 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482 Waterbury Hotel Management LLC and Waterbury Hotel Equity LLC, subsidiaries of New Castle Hotels LLC and Local 217, Hotel and Restau-rant Employees & Bartenders Union, AFLŒCIO.  Cases 34ŒCAŒ7815 and 34ŒCAŒ7879 March 9, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On August 9, 1999, Administrative Law Judge Wal-lace H. Nations issued the attached decision.  The Re-spondent and the Charging Party Union each filed excep-tions and a supporting brief.  The General Counsel filed a response to the Respondent™s exceptions.  The Respon-dent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order.4                                                                                                                      1  The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and positions of the parties. 2  The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions allege bias and prejudice in the judge™s rulings, findings, and conclusions.  On careful examination of the judge™s decision and the entire record, we are satis-fied that the Respondent™s contentions are without merit. 3 We adopt the judge™s conclusion that, because the Respondent unlawfully refused to hire employees of the predecessor employer, it was not free unilaterally to set initial terms and conditions of employ-ment for its hires without bargaining with the Union and violated Sec. 8(a)(5) by so doing.  See Pacific Custom Materials, 327 NLRB 75 (1998), and Jennifer Matthew Nursing & Rehabilitation Center, 332 NLRB No. 27 (2000).  Member Hurtgen™s dissenting position on this issue is, as he conceded in his dissent in Jennifer Matthew Nursing & Rehabilitation. Center, supra, contrary to Board precedent, which has been approved by the circuit courts. 4  We deny the Charging Party Union™s request that the Board order the Respondent to reimburse the Union for litigation expenses incurred in this proceeding.  The Respondent™s defenses, although generally meritless, were debatable rather than frivolous and therefore do not warrant the extraordinary remedy requested.  See, e.g., Frontier Hotel & Casino, 318 NLRB 857, 860Œ864 (1995). We also deny the Union™s request for remedial reimbursement of or-ganizing expenses inasmuch as we find that the Respondent™s unfair labor practices were not so egregious that they cannot be redressed by the traditional remedies of a bargaining order and other make-whole relief included in the judge™s recommended Order. The Respondent requests de novo review by the Board of the unfair labor practice issues presented in this case.  It contends that the judge™s verbatim incorporation of the General Counsel™s posthearing brief as a major part of the judge™s decision proves that the judge did not make the necessary independent analysis of the record evi-dence and the Respondent™s arguments in defense of its conduct.  According to the Respondent, the judge has engaged in misconduct, manifested prejudice against the Respondent, and denied it due process.  We deny the Respondent™s request. It is the special function of the administrative law judge to prepare for the Board an independent and care-ful analysis of the factual issues and legal arguments in the case over which the judge presides.  Babcock & Wil-cox Co., 112 NLRB 546 (1955).  Further, the Board has clearly stressed that it does not condone a judge™s exten-sive use of partisan briefs.5  However, it has not held that such a practice is per se prejudicial or otherwise consti-tutes reversible error.  To the contrary, the Board has stated that, where a judge has carefully reviewed the re-cord and has determined that one of the briefs submitted to the judge fully and accurately discusses the case, it is permissible to rely on portions of that brief in the judge™s decision.6 In this case, we conclude that the judge™s extensive re-liance on the General Counsel™s posthearing brief is not reversible error. Footnote 4 of the judge™s decision mani-fests full consideration of the record, witness credibility, and the posthearing briefs filed by both the General Counsel and the Respondent.  The Respondent cites no specific basis, apart from the challenged decisional prac-tice, to disbelieve the judge™s declaration of a full and independent review.  Based on that review, the judge expressly found ﬁthat the General Counsel™s brief, with modification, correctly set[s] out the credible, relevant facts and applicable law.ﬂ  Although admittedly derived in substantial part from the General Counsel™s brief, the judge™s decision is indeed quite comprehensive of all relevant evidence and legal issues.  Importantly, the  5  Regency Electronics, 276 NLRB 4 fn. 2 (1985); Washington Beef Producers, Inc., 264 NLRB 1163 fn. 2 (1982).  In this regard, Chair-man Truesdale wishes to specifically note his agreement with former Chairman Dotson in Regency Electronics that a judge™s adoption of portions of the General Counsel™s posthearing brief ﬁmakes a poor impression on the bar and the courts and needlessly consumes Board resources by inviting exceptions grounded on the judge™s apparent failure to exercise independent judgment.ﬂ  However, for the reasons set forth infra, he agrees with his colleagues that the judge™s decision here manifests full and independent consideration of the record and that disregarding the judge™s findings is therefore not warranted. 6  Washington Beef Producers, supra at 1163 fn. 2, citing the judge™s decision in Shield-Pacific, Ltd. and West Hawaii Concrete, 245 NLRB 409, 410 fn. 2 (1979). 333 NLRB No. 60  WATERBURY HOTEL MANAGEMENT LLC 483 Board has itself independently reviewed the entire re-
cord, including the 
judge™s decision, in consideration of 
the exceptions and briefs.  Under these circumstances, 
we find no merit in the Respondent™s argument that it has 
been denied due process or otherwise prejudiced by the 
judge™s decision. 
ORDER The National Labor Relations Board adopts the recom-
mended Order of the administrative law judge and orders 
that the Respondent, Waterbury Hotel Management LLC 
and Waterbury Hotel Equity LLC, subsidiaries of  New 
Castle Hotels LLC, Waterbury, Connecticut, it officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order, except that 
the attached notice is substi-
tuted for that of the administrative law judge. 
 MEMBER HURTGEN, concurring in part and dissenting 
in part. 
The judge found, among other things, that the Respon-
dent violated Section 8(a)(1) and (5) by ﬁpromulgating, 

maintaining and enforcing a rule prohibiting employees 

from wearing Union buttons at the Hotel,ﬂ and Section 
8(a)(3) by discharging employees for wearing union but-
tons.  Specifically, the judge found that the rule was 
unlawful because the Respondent failed to demonstrate 
ﬁspecial circumstancesﬂ establishing that such a ruleŠto 
the extent that it prohibited the wearing of union but-

tonsŠwas necessary to maintain production or disci-
pline.  The judge further found the rule was not evenly 
enforced, and was discriminato
rily targeted at the wear-
ing of union buttons.  The judge also found that the rule 
was unilaterally promulgated, in violation of Section 
8(a)(5).  Finally, the judge determined that the Respon-
dent unlawfully discharged employees because they wore 
union buttons at work.   Although I agree with the judge 
that the Respondent violated the Act, I do so only for the 
following reasons. 
As noted above, the judge concluded that the Respon-
dent™s rule would be unlawful even if it were uniformly 

applied.  My colleagues agree with the judge in this re-
spect.  I disagree.  I adhere 
to the view, adopted by cer-
tain courts of appeal, that ﬁw
here an employer enforces a 
policy that its employees may only wear authorized uni-
forms in a consistent and nondiscriminatory fashion and 
where those employees have contact with the public, a 
‚special circumstance™ exists
 as a matter of law which 
justifies the banning of union buttons.ﬂ 
United Parcel 
Service v. NLRB, 41 F.3d 1068 (6th Cir. 1994), quoting 
Burger King Corp. v. NLRB
, 725 F.2d 1053, 1054Œ1055 
(6th Cir. 1984).  See generally 
NLRB v. Harrah™s Club
, 337 F.2d 177 (9th Cir. 1964).  In the instant case, the 
Respondent™s hotel dealt with the public.  Thus, if a rule 
had been evenly enforced, I would not find that the Act 
had been violated. Cf. 
Meijer, Inc. v. NLRB
, 130 F.3d 
1209 (6th Cir. 1997).  However, the rule here was dis-
criminatorily enforced.  Afte
r tolerating the wearing of 
nonwork related buttons and badges, the RespondentŠin 
response to employees wearing union buttonsŠorally 
promulgated a rule prohibiting employees from wearing 

buttons, disparately applied that ﬁruleﬂ against union 
buttons, and discharged employees who refused to re-
move union buttons.  In addition, the rule was unilater-
ally promulgated in violation of Section 8(a)(5).  In these 
circumstances, I agree that the Respondent thereby vio-
lated Section 8(a)(1), (3), and (5) of the Act. 
The judge further found that the Respondent violated 
Section 8(a)(3) by unlawfully refusing to hire employees 
of the predecessor employer, 
because of those employ-
ees™ protected union activities.  I agree.  However, I do 
not agree with the judge™s further finding that, based on 

this unlawful refusal to hire, the Respondent gave up its 
right to set initial terms and conditions of employment 
for its hires.  As set forth in my dissenting opinion in 
Pacific Custom Materials
, 327 NLRB 75, 76 (1998), I 
adhere to the rule recognized by the Supreme Court in 
NLRB v. Burns Security Services
, 406 U.S. 272 (1972), 
that a successor employer has 
the right to set initial terms 
and conditions of employment.  In my view, this right is 

not lost simply because of th
e 8(a)(3) refusal-to-hire vio-
lation.  Further, I find ﬁ[i]t is excessive and punitive to 
use those 8(a)(3) violations to take away the legitimate 
defense to an 8(a)(5) allegation concerning the setting of 

initial terms.ﬂ  
Pacific Custom Materials
, supra at 76.  
See also Jennifer Matthew Nursing & Rehabilitation 
Center
, 332 NLRB No. 27 (2000) (dissent).  Accord-
ingly, I would not find that the Respondent violated the 
Act by setting the initial terms and conditions of em-
ployment for its work force.
1  APPENDIX A 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we violated the National Labor 
Relations Act and has ordered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
                                                          
 1  Of course, subsequent changes 
to the initial terms and conditions 
of employment would be subject
 to a bargaining obligation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484 To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to hire bargaining unit employees of J.L.M. Inc., d/b/a 
Sheraton Hotel Waterbury and the Trustee, the predecessor employer, because of their 
union-represented status in the predecessor™s operation, or otherwise discriminating 
against the employees to avod having to recognize and bargain with the Local 217, 
Hotel and Restaurant Employees & Bartenders Union, AFLŒCIO. 
WE WILL NOT refuse to recognize and bargain in good faith with the Union as the 
exclusive collective-bargaining representative of its employees in the following appro-
priate unit:  All full-time and regular part-time employees, including all guest relations agents, ex-
press service agents, express service supervisors, night auditors, housekeeping employ-

ees, housekeeping supervisors, desk attendants/health club attendants, food service 
agents, bar attendants, culinary service assistants/food and beverage assistants, confer-
ence captains, concierge/Club Lounge host/hostess, Café Pronto host/hostess, cooks (1st 

and 2nd), utility workers/cafeteria, kitchen administrative assistant/receiver, shipping 
and receiving clerks, and engineering employees (Classes 1 through 4) employed by 
Respondent at its Waterbury, Connecticut facility; but excluding all other employees, all 
office clerical employees, gift shop employees, sales employees, and all guards, profes-
sional employees and supervisors as defined in the Act. 
 WE WILL NOT unilaterally change wages, hours, and other terms and conditions of 
employment of unit employees without first giving notice to and bargaining with the 
Union about these changes. 
WE WILL NOT unilaterally promulgate, maintain, and enforce a rule prohibiting 
employees from wearing a union button. 
WE WILL NOT discharge employees because they engage in union or other pro-
tected concerted activities. 
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you 
in the exercise of the rights guaranteed you under Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s Order, offer to the unit em-
ployees of the predecessor, J.L.M. Inc., d/b/a Sheraton Waterbury Hotel and the Trustee, 
named below, who would have been employed by the Respondent but for the illegal 
discrimination against them, employment at the Hotel, or if such positions no longer 
exist, in substantially equivalent positions, without prejudice to their seniority and other 

rights and privileges previously enjoyed, discharging if necessary any employees hired 
in their place. If Respondent does not have sufficient positions available, the remaining 
employees shall be placed on a preferential hiring list. In addition, make whole, with 

interest, the following named employees for any loss of earnings and other benefits they 
may have suffered by reason of the Respondent™s unlawful refusal to employ them. 
 Debbie D™Agostino  Anna Light 
Kevin Anderson Leatha Lipusz 
Bella Berdan  
Harold Luna 
Yolanda Berardo William Martin 
Patricia Blake  
Ernest Mayshaw 
Patricia Bender Kathy Meccariello 
Vivian Bertelsen Robert Murgatroy 
Michael Bibeau Kathryn Nicholson 
Nelson Buxton Thomas Oakley 
Thomas Castonguay Luis Ocasio 
Lynne Ciacin  
Steven Ortega 
Sharon Colangelo Amy Ouellette 
Randy Cremasco Cynthia Pavlik 
Estelle Davila  Louise Pesce 
Paul Depecol  
Daniel Peszek 
Mike Doughwright Sheryl Pinho 
Linda Doughwright Reynaldo Ramos 
Sigfredo Echandia Geilson Ribeiro 
Cecilio Echandia Iris Rasbo/Berengeur 
Martin Echandia Denise Rodriquez 
Carmelo Feliciano Marilyn Rossi 
Zosh Flammia Steven Ruegg 
Jose Garcia  
Patricia Salouski 
Steven Giancarli Larry Schwartz  
Melissa Gugliotti Eliza Svehlak  
Hasip Hasipi  
Alberto Tavares  
Barbara Hillman Candida Vadnais  
Vera Jackson  
Caryn Vareika  
Eric Johnson  
Susan Vaughn  
Sylvia Kelley  
Eleanor Williams  
Rene LaVorgna Brenda Williams  
Regina Levesque Beatrice Saunders 
 WE WILL, within 14 days from the date of the Board™s Order, offer Joann Lo, Fran-
cis Engler, and Jonathan Zerolnick immediate and full reinstatement to their former 

jobs, or if those jobs no longer exists to substantially equivalent positions, without 
prejudice to their seniority and other rights and privileges previously enjoyed, and make 

them whole, with interest, for any loss of earnings or other benefits suffered as a result 
of the discrimination against them, with interest.  
WE WILL, within 14 days of the Board™s Order, remove from our files any refer-
ence to the unlawful refusal to hire any of the employees named above and any refer-
ence to the unlawful dishcarges of Joann Lo, Francis Engler, and Jonathan Zerolnick, 
and notify these employees in writing that this has been done and that the unlawful 
refusal to hire and discharges will not be used against them in any way. 
WE WILL preserve, and within 14 days of a request, make available to the Board or 
its agents for examination and copying, all payroll records and reports, and all other 
records, including an electronic copy of the records. 
WE WILL recognize and, on request, bargain with the Union as the exclusive repre-
sentative of the employees in the above described appropriate unit concerning terms and 

conditions of employment and, if an understanding is reached, embody the understand-
ing in a signed agreement. 
WE WILL notify the Union in writing that we recognize the Union as the exclusive 
representative of its unit employees under Section 9(a) of the Act and will bargain in 

with it concerning terms and conditions of employment for employees in the unit. 
WE WILL on the request of the Union, rescind any departures from terms and con-
ditions of employment that existed immediately prior to our takeover of the predecessor 
J.L.M. Inc., d/b/a Sheraton Hotel Waterbury/ Trustee™s operation, retroactively restoring 
preexisting terms and conditions of employment, including wage rates and benefit plans 
and make whole the bargaining unit employees by remitting all wages and benefits that 
would have been paid absent such unilateral changes from January 28, 1997, until it 

negotiates in good faith with the Union to agreement or to impasse. Nothing in this 
 WATERBURY HOTEL MANAGEMENT LLC 485 notice shall be construed to authorize or require the Respondent to withdraw any im-
proved condition or to result in the employees™ loss of any beneficial unilateral change. 
WE WILL rescind our rule prohibiting the wearing of union buttons by employees. 
WATERBURY HOTEL  
 William E. O™Connor,
 Jennifer Dease, 
and Thomas E. Quiqley, Esqs., 
for the General Counsel. 
Alison J. Hurewitz 
and D. Jay Sumner, Esqs., of Washington, D.C., for the Respondent.
 Laura Moye, State Director, for the Charging Party
.   DECISION 
STATEMENT OF THE CASE 
WALLACE H. NATIONS, Administrative Law Judge. On August 12, 1998, based upon 
unfair labor practice charges filed by Local 217, 
Hotel and Restaurant Employees & Bartenders 
Union, AFLŒCIO (the Union), an order consolida
ting cases, consolidated complaint and notice 
of hearing issued in this case, alleging that Waterbury Hotel Management LLC and Waterbury 
Hotel Equity LLC, subsidiaries of New Castle
 Hotels LLC (the Respondent): (1) in about 
February 1997, promulgated, maintained, and enforced a rule prohibiting employees from 

wearing union buttons at the hotel, in violation 
of Section 8(a)(1) of the Act; (2) since about 
January 28, 1997, refused to hire the 62 individuals
 named in paragraph 8 of the complaint in 
violation of Section 8(a)(3) and (1) of the Act; 
(3) discharged its employees Joann Lo, Francis 
Engler, and Jonathan Zerolnick on April 2, 4, an
d 9, 1997, respectively, in violation of Section 
8(a)(3) and (1) of the Act; (4) since about Ja
nuary 1997, has failed to recognize and bargain 
with the Union as a successor employer to the predecessor employer at the Sheraton Hotel 
Waterbury, in violation of Sec
tion 8(a)(5) and (1) of the Act; a
nd that (5) since about January 
1997, has established the rates of pay, benefits, hours of work a
nd other terms and conditions of 
employment of the unit, which concern mandator
y subjects of bargaining, in violation of 
Section 8(a)(5) and (1) of the Act (GC Exh. 1(g)).1 
The Respondent filed a timely answer to the co
mplaint in which it admitte
d, inter alia, some 
of the commerce allegations, along with the 
fact that Respondent has owned a hotel in 
Waterbury and managed the hotel (GC Exh. 1(i
)).  Respondent denied the Union™s labor 
organization status and other f
actual allegations, such as the supervisory and agency status 
allegations involving its president, human resour
ces manager, and controller (GC Exh. 1(i)).2  
Respondent denied the commission of any unfair la
bor practices, and raised various affirmative 
defenses, including ﬁlaches,ﬂ l
ack of jurisdiction, and the claim that Respondent ﬁhas the 
absolute right to set initial term
s and conditions of employment fo
r its employees at the Hotelﬂ 
(GC Exh. 1(i)).  
The hearing was held in Hartford, Connecticut
, for 20 hearing days on various dates be-
tween January 21 and March 2, 1999.  At the hear
ing, I granted counsel for the General Coun-
sel™s motion to amend the compla
int to allege that Respondent™s
 rule which prohibited employ-
ees from wearing union buttons violat
ed Section 8(a)(5) as well as Section 8(a)(1) of the Act as 
a change in terms and conditions of employme
nt of the unit employees, and to include 
Nelson Buxton, Iris Rasbo/Berengeur, and Beatrice Saunders
 as alleged discrimina
tees, and to delete 
Roberto Rivera as a named discriminatee.3   
On the entire record, including my observation of
 the demeanor of the 
witnesses, and after 
considering the briefs filed by
 the General Counsel and Res
pondent,4 I make the following 
                                                          
                                                                                             
1 References to the exhibits of the counsel for the General Counsel 
and Respondent will be cited herein as ﬁGC Exh. __ﬂ and ﬁR. Exh. __,ﬂ 
respectively, followed by the appropriate exhibit number or numbers.    
2 At the hearing Respondent withdrew
 this portion of its answer and 
admitted the remainder of the commerce and jurisdictional allegations 

of the complaint as well as the superv
isory/agency status of these three 
individuals. 
3 I also granted counsel for the General Counsel™s motion to amend 
par. 6 of the complaint to conform to the exhibit Respondent offered of 
the correct names of the screeners and interviewers at the job fair. 
4 This case produced a very large record. Both General Counsel and 
Respondent filed thorough briefs wh
ich marshalled the facts and legal 
FINDINGS OF FACT 
I. JURISDICTION 
Respondent New Castle Hotels LLC owns and operates hotels in the United States and 
Canada. At all material
 times, Respondent Waterbury Hotel Equity LLC, a subsidiary of New 
Castle Hotels LLC, owns and ope
rates a hotel in Waterbury, Conne
cticut. Another subsidiary of 
New Castle Hotels LLC, Re
spondent Waterbury Hotel Management LLC, manages the 
Waterbury Connecticut hotel at issue. The comp
laint alleges, and I u
ltimately find in this 
decision, that the three Respondents constitute a 
single integrated business and a single em-
ployer within the meaning of the Act. The Respondents admit the commerce allegations of the 
complaint and I find that that the Respondents, as
 a single employer, is an empoyer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the meanin
g of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
In a nutshell, this case involves the purchas
e of a bankrupt unionized Waterbury, Connecti-
cut hotel by Respondent, a major owner and opera
tor of hotels in much of the U.S and Canada. Upon the purchase of the hotel, Respondent shut do
wn the hotel and hired an entirely new work 
force, the large majority of which were not former employees of the hotel. It hired the work 

force by means of a job fair held while the hot
el was shut down. The credible evidence reflects 
that Respondent did not avoid the shutdown of the hotel and hire the fo
rmer employees because 
it did not want to be saddled with the Union. Respondent™s president stated this objective to the 
Trustee in Bankruptcy shortly prior to the change in owership and followed through with a plan 
to avoid the Union. This was a very long case,
 made that way primarily because Respondent 
attempted through its own employee witnesses and several ﬁexpertﬂ witnessess to demonstrate 
that the manner in which it went about taking 
over the hotel was the sound business way to do 
it, the matter of the Union aside. I did not believe it when I heard the evidence, I certainly do 

not believe it now. In the circumstances of this case, the hiring scheme and its actual implemen-
tation were clearly driven by union animus. 
 Respondent continued to demonstrate animus 
when it discharged certain of the employees it 
hired when they engaged in union activity. Set 
out below are my factual findings, crediblity re
solutions, and conclusions with respect to the 
evidence. 
A.  Background Facts 1. Prior proceedings before the Board 
The Waterbury Sheraton Hotel, Hotel) opened 
in 1985 as a ﬁthree starﬂ hotel.  The hotel 
property was owned by a couple, Joseph and Loretta
 Calabrese, who were also the sole share-
holders of a company they named JLM Inc. (JLM), which actually operated the Hotel. The 
Calabreses arranged that JLM technically 
leased the hotel property from them.  
In April 1989, Local 217, Hotel and Restaurant Employees Union began an organizing 
campaign at the Hotel.  As more fully described in 
Sheraton Hotel Waterbury
, 312 NLRB 304 
(1993), in response to the Union™s organizing 
campaign and a representation petition filed on 
December 15, 1989, JLM engaged in a series of se
rious unfair labor practices which resulted in 
a Board Decision and Order which included, inter alia,
 a Gissel bargaining order.   
JLM appealed the case to the Second Circuit,
 which upheld the discharges and the numer-
ous violations of Section 8(a)(1) of the Act but 
denied enforcement of the Board order as to the 
 arguments in as about a consise a manner as possible. Having read both 
briefs and upon review of the evidence, I found that the General Coun-
sel™s brief, with modification, corr
ectly set out the credible, relevant 
facts and applicable law. As noted 
elsewhere herein, I did not believe 
many of the witnesses appearing fo
r Respondent were telling the truth, 
or at least the whole truth. On the contrary, I found General Counsel™s 
witnesses to be credible. Thus, in order to conserve several months of 
time to prepare a decision which w
ould essentially track the findings 
and conclusions in General Counsel™s
 brief, I have utilized General 
Counsel™s brief to a significant degree in the preparation of this deci-

sion. Had I believed the testimony of
 Respondent™s witnesses, which I 
do not, I would similarly used its brief. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486 bargaining order aspect, based upon employee turnover.  
J.L.M. Inc. v. NLRB
, 31 F.3d 79 
(1994).  On June 29, 1995 (more than 5 years af
ter the first election), a second election was 
held at the Hotel, pursuant to the Board™s 
ﬁSupplemental Order, Deci
sion and Direction of 
Second Election,ﬂ reported at 316 NLRB 238 (1995)
.  Pursuant to this second election, on July 
10, 1995, a Certification of Representative issued 
in which the Union was certified as collec-
tive-bargaining representative in a unit of hotel 
service, front desk, restaurant, and maintenance 
employees. 
A 5-day compliance hearing (December 14 
and 15, 1995, and January 23, 24, and 25, 1996) 
with respect to the backpay amounts owed the 
six discriminatees.  Of the six discriminatees 
from the original 1990 case, only oneŠEliza SvehlakŠopted to return to work at the Hotel, in 
April 1995.  On December 16, 1996, an administra
tive law judge upheld the Region™s backpay 
computations and issued an order requiring JLM to pay over $44,000, plus interest, to the six 
employees. 
Meanwhile, the Calabreses declared personal 
bankruptcy in late 1994. 
 In June, Prudential 
Insurance Co., which held the mortgage on the prope
rty, foreclosed on the hotel property.  As a 
result, JLM filed a petition under Chapter 11 of th
e Bankruptcy Code.  On about February 16, 
1996, Michael Daly, who had been appointed by 
the bankruptcy court as a receiver in bank-
ruptcy, assumed the actual operation of the Ho
tel and began managing the Hotel on a day-to-
day basis as the trustee and general manager.5 
2. Respondent™s operations 
New Castle Hotels, LLC, owns and/or mana
ges numerous hotels and resorts in both the 
United States and Canada.  Its normal practice is to set up affiliated companies when it goes 
into business in any particular area.  It did so when it purchased the Hotel in Waterbury.  It 

formed one affiliate for ownership purposes, Waterbury Hotel Equity, LLC, and another, 
Waterbury Hotel Management, LLC, to run the Hotel.  David Buffam is the president of each 
company, and dominant partner, through a family-limited partnership.  Gerald Chase is the 
executive vice president.  Roger Clark is vice president of development.  Marion Barbieri is 
vice president and director of hum
an services.  Robert Pope is the corporate director of sales 
and marketing.  They each have ownership in
terests in the companies.  Brian Woodhouse is 
corporate controller, and has a small ownership 
interest in one of the companies.  Kenneth 
August is director of Mott and Bailey,
 New Castle™s construction subsidiary. 
Buffam first got involved in the hotel industry in
 the late 1970s.  Prior to that, he was a cor-
porate attorney in New York.  He purchased hi
s first hotel in Bangor, Maine, in about 1980.  
Over the next 15 years, Buffam™s operations 
expanded, and he formed New Castle Hotels, 
LLC.  Marian Barbieri has worked in some capacity for Buffam ever since she got out of high 

school.  Gerald Chase joined the firm in 1988. 
B.  Events Prior to the Closure of the Hotel 
1.  Respondent considers the 
Hotel as an investment 
At the time of Prudential™s foreclosure action 
on the Hotel property, in January 1995, repre-
sentatives of the mortgage hol
der, Prudential, contacted Res
pondent about a possible manage-
ment role for Respondent in the event Prudentia
l gained control of th
e property.  Prudential 
nominated Respondent to be the receiver in th
e foreclosure action.  This began Respondent™s 
long involvement with the Hotel.  By Janua
ry 5, 1996, Respondent was actively promoting a 
change in flags for the Hotel.6  Vice President Roger Clark wrote to Prudential™s representative 
Ralph Sorley, requesting an information ﬁwish lis
t,ﬂ including a recent appraisal on the Hotel, 
recent profit-and-loss statements, recent capital improvements, reports on the contributions of 
the Sheraton reservation system and a copy of the current Sheraton Franchise Agreement, in 
order to proceed with its analysis.7  
                                                          
                                                           
5 As Trustee in Bankruptcy, Daly was the legal alter ego of JLM.  
See Airport Limousine Service
, 231 NLRB 932 (1977). 
6 All dates hereinafter will refer to 1996, unless otherwise noted. 
ﬁFlagsﬂ as used in this case refers 
to the brand or chain of hotel with 
which a particular hotel might be a
llied. Some of the common flags are 
Sheraton, Marriot, Hilton, etc. 
7 As will be developed below, Respondent denied at trial the need 
for much of this information in maki
ng its proposal to reflag the Hotel. 
Meanwhile, Prudential moved to protect its interests by seeking to exercise its rights to be 
shareholder of JLM and replace Joe Calabrese, 
who in turn contested 
Prudential™s action.  In 
February, the bankruptcy court determined to name a Chapter 11 trustee to administer the 

bankruptcy estate.  While finding
 that Prudential™s actions technically violated the automatic 
stay previously issued against such unilateral 
conduct, it affirmed Prude
ntial™s right to take 
control of the stock and replace Calabrese.  However, because the principal creditor would now 
also be the owner and operator, it appointed Mich
ael Daly as Trustee, effective February 15.8  
For security considerations, it also appointed 
Respondent as temporary trustee to secure the 
property until Daly could assume control.  At the meeting at the bankruptcy court, Union 

Representative Laura Moye was present to tes
tify at Prudential™s reque
st. Respondent™s Presi-
dent David Buffam was present 
because Respondent was advisi
ng Prudential about various 
issues concerning the operation of the Hotel, 
and Prudential was considering retaining Respon-
dent to operate the Hotel if it succeeded in gaining control of it through the foreclosure action.  

Buffam was also trying to secure a management agreement from the Trustee.  Buffam met with 
Moye at the hearing for the first time.  Buffam also met with Daly at the hearing.  He informed 
Daly that Respondent already had people at th
e Hotel and requested an immediate meeting.  
Daly declined an immediate meeting, but informed Buffam that he would shortly be at the 

Hotel, and if there was any business that he wish
ed to transact, he should plan to meet Daly 
there. 
Pursuant to the bankruptcy appointment as 
interim trustee, Respondent immediately as-
signed its general manager at the Dunkirk Sherat
on in New York, Robert Scheiner, to come to 
the Hotel and secure the records and property.  Vice President Gerald Chase waited for him for 
5Œ6 hours, during which time he walked around the 
property and inspected it.  When Scheiner 
arrived, Chase instructed him to inventory reco
rds which were in dispute between Calabrese 
and Prudential.  Part of the 
dispute between Prudential and Ca
labrese concerned Prudential™s 
desire to review certain financial records.  Pr
udential had engaged Respon
dent to review those 
financial records.  The records being reviewed 
consisted of credit card receipts, tax returns, 
interdepartmental financial statements, copies of operating budgets for the Hotel, and similar 

records. The situation at the Hotel itself was curious when Daly arrived the next day to assume his 
duties.  Waiting for him were Jo
e Calabrese and, at Calabrese™ request, labor attorneys Edward 
ﬁBudﬂ O™Donnell and Nick Grello, who quickly fille
d him in on the labor situation and history.  
Respondent™s representatives Buffam and Gerald 
Chase were also present.  Daly determined 
that the status quo should prevail for the weekend until a plan could be devised for the Hotel, 
that the current management of the Hotel should stay, but Calabrese should leave.  He also 
determined that Respondent should stay on to secure the records. 
Pursuant to Daly™s instructions, Respondent 
remained on the property, and controlled the 
records in question, which were stored in a room on the second floor. Respondent™s corporate 

controller Brian Woodhouse, Accounting Manager Ar
thur Curtis, and Scheiner then inventoried 
certain of the records, and determined that most
 of the ones inventoried 
were valueless.  Addi-
tional records were secured in a room to whic
h only Scheiner had the key.  Because Pruden-
tial™s legal representatives were unable to complete their own review of the records, they 

requested that the records be removed and stored
 off -site, and Daly consented.  While stored, 
they were in the control of Prudential™s representatives. 
On February 17, Buffam wrote a letter to Daly recounting what had transpired at the prop-
erty up to that point with regard to the reco
rds, and which provided 
information related to 
Respondent™s efforts to gain a managerial role at the Hotel.  Meanwhile, Scheiner prepared and 
faxed to Chase from the Hotel on February 20 a de
tailed report of the conditions at the Hotel 
and about the conduct of the staff at the Hotel, particularly that of the Hotel™s managers.  Based 
 8 One of the most significant credib
ility resolutions to be made in 
this decision is that of whether to credit Daly™s testimony over that of 
other witnesses to the extent that they conflict. I found Daly to be an 
entirely credible witness. He is in
telligent, a trained attorney, and has no continuing interest in the outcome
 of this proceeding. Indeed, his 
actions as Trustee indicate that he has no love lost for the Union and 
absolutely no reason to give untruth
ful testimony in its favor. He did 
not willingly testify and had to be subpoenaed.  I credit Daly™s testi-
mony in its entirety. 
 WATERBURY HOTEL MANAGEMENT LLC 487 on his own observations about the property, Chase 
began developing initial 
projections as what 
it would take to reflag the property.  At some point, Buffam met with Daly and made an offer 
of Respondent™s managerial services, but Daly declined. 
Meanwhile, Union Representative Moye began calling Daly and finally spoke to him at his 
home on Presidents™ Day.  She asked him what hi
s intentions were, and inquired about his plans 
for an upcoming scheduled nego
tiating session.  Daly, however, indicated that he was in the 
process of retaining coun
sel, and said he was not in a position 
to discuss his plans with her. The 
Union drafted, and many employees signed, a petition to Daly requesting that progress be made 

with negotiations.  It was not to be.  Instead, 
the relationship between the Trustee and the Union 
continued along the same fractious lines which 
had existed since the Union™s first efforts in 
1989.  Almost immediately upon the assumption of
 duties by Daly, the Union filed both 
amended and new unfair labor practice charges. 
On April 2, Daly had a letter delivered to 
employees recounting a history of collective bargai
ning up to that point, which he had prepared 
and which he discussed with his labor and bankruptcy attorneys.  Daly, who had had no in-
volvement in prior negotiations, and no back
ground in labor negotiations, perhaps did not 
realize how provocative this letter,
 or his selection of Bud O™Donne
ll™s law firm to continue on 
as representative of the Hotel, would be.  The Un
ion responded with a bitter letter, signed by its 
current Negotiating Committee, which protested hi
s selective history of negotiations and his 
selection of O™Donnell™s law firm
.  The letter implored Daly to come to negotiations.  Daly, 
however, had no direct contact with the Union 
again until he spoke with Moye in November 
1996, to discuss the impending layoff of the employees due to the sale of the Hotel.  The Union 

continued to file additional unfair labor practice charges during the spring and summer.  Daly, 
in turn, directed his counsel to file an unfair labor practice charge against the Union, alleging, 
inter alia, a refusal to bargain with his c
hosen representative, i.e., Bud O™Donnell.   
The Union commenced regular picketing and leafleting at the Hotel, particularly on Thurs-
day afternoons.  While there woul
d often be only one or two pick
ets, at other times there would 
be a significant number of people picketing, particularly when there were large events at the 
Hotel.  One prime example of the Union™s di
sruptive public activities took place about July, 
when there was an event for the area™s Congres
sman at that time, Gary Franks.  The Union 
assembled a large crowd who picketed, chanted, a
nd used bullhorns.  Daly called the police at 
the time to maintain safety.  The Union carried its grievances to Daly™s law office in New 

Haven in the spring or early summer.  When th
e police were called and they were ordered to 
leave the building, the Union put up a picket 
line around his building and distributed a flyer 
protesting Daly™s actions since he became Trustee.  In late spring, the Union commenced an 
area-wide consumer boycott of the Hotel, which was put on the AFLŒCIO boycott list.  The 
Union also commenced legal action on other fron
ts, and filed charges with the State Depart-
ment of Labor, the State Commission on Human 
Rights and Opportunities, and contacted the 
State Attorney General™s office concerning 
various alleged wage-a
nd-hour violations, and 
discrimination allegations.  On August 9, 1996, the Union sent to Prudential™s attorney Mark 
Bane a list of 116 endorsements of the boyco
tt, including past and prospective patrons, and 
numerous State legislators.  It informed Pruden
tial of the cancellation of one Catholic church 
function in the coming year.  Counter to the un
ion™s efforts, employee Brian Griffin filed a 
decertification petition on July 10, 1996, which was he
ld in abeyance due to the pending unfair 
labor practice charges.  
Meanwhile, in the midst of the continuing and increasingly public dispute between the Un-
ion and the Hotel, Respondent™s 
interest and involvement in the Hotel deepened.  When Daly 
took over as Trustee, he was notified by the Ho
tel™s General Manager Richard Bair that the 
Sheraton Four Points franchisor had sent Calabr
ese a letter informing him that renovations were 
needed if the Hotel wished to retain the Four 
Points flag.  Pursuant to recommendations made 
by the Four Points franchisor, Daly interviewed several design firms concerning the required 

renovations.  During this pro
cess, Respondent contacted him to solicit the renovation work. 
Respondent also discussed the possible renovations with Bair, 
who, pursuant to Respondent™s 
request, sent to Respondent the Project Improv
ement Plan or ﬁPIP,ﬂ which the Four Points 
franchisor had sent to Calabrese in August 1995.  
Bair also agreed to meet with Respondent on 
July 12, 1996.  Chase did a walk-through of the Hotel on July 12, with either Daly, Bair or 
both, and examined the Hotel.  He noted down the items already completed, and made esti-
mates concerning the work still that needed to be done.  He performed this task because by this 
time Daly and Bair had request
ed his professional advice about
 how to accomplish the renova-
tions required to keep the Four Points designa
tion.  Based on this walk-through, as well as his 
examination in February, Chase immediately prepared a detailed report which included an 

item-by-item estimate of the cost
s of the Four Points renovation, 
as well as an item-by-item 
estimate of the costs of a more substantial renovation to reposition the Hotel with an upscale 
flag, such as a Hilton, Westin or Marriott.  He forwarded the report on July 15 to Buffam, Clark 
and Woodhouse.  The cost of the Four Poin
ts renovation would be
 about $1,450,000, while the 
estimated cost of an upscale
 renovation was about $2,735,000.   
In July, Respondent began having extensive 
contacts with possible upscale franchisors 
about repositioning the Hotel, contacts which continued through September.  In July, Buffam 
and Clark met with representatives of the Om
ni, who examined the Hotel and provided their 
own estimate of the renovation costs of about $3,800,000 in order to gain their franchise.  
Buffam and Clark next met with representatives of the Crowne Plaza franchise at the Hotel, 
who responded favorably to Respondent™s proposed
 repositioning of the Hotel.  Chase also 
dealt with the prospective franchisors and vis
ited the property with them.  Meanwhile, Respon-
dent™s interest in the property turned from a ma
nagerial one to one of actual ownership, while at 
the same time it continued to deal with the Trustee on possible renovations to maintain the Four 
Points flag. 
About late July or early August, Prudential representative Ralph Sorley informed Daly that 
it was likely that the Hotel was being sold or 
transferred to Respondent, and therefore Respon-
dent should be involved in the design work 
and renovation discussions.  Daly complied with 
this direction.  Chase, Woodhouse, and a design
er named Jeffrey Ornstein inspected the Hotel 
with Daly™s cooperation, and on August 27, 
Respondent, by letter from Woodhouse, proposed 
that its wholly owned subsidiary Mott and Baile
y be the project manager for the Four Points 
renovations to perform ﬁPhase Oneﬂ of the project.
  Daly agreed.  Daly continued to deal with 
representatives of Respondent at the Hotel dur
ing September concerning Phase One.  More-
over, Daly solicited further proposals for Phase 
Two of the Four Points renovations, and had 
established a preliminary budget.  
In addition to the extensive contacts with Re
spondent™s representatives at the Hotel regard-
ing renovations, Daly also allo
wed representatives of various 
proposed franchisors, along with 
Respondent™s representatives, including Buffam, to
 tour the Hotel property.  Daly accompanied 
them during these inspections.  
Prudential had decided that it did not want to own the Hotel 
once its foreclosure action was 
successful, and the bankruptcy actions were comp
leted.  It solicited an offer to purchase the 

Hotel from Respondent, which 
Respondent completed on Sept
ember 6.  Negotiations had 
commenced about a month earlier, Respondent 
offered to pay $13 million for the Hotel.  

Although the final agreement would not be sign
ed for another 2 months, the parties made it clear by their actions that they had every inte
ntion of consummating the deal.  As noted above, 
in late July or early August, Prudential had instructed Daly to treat Respondent as the expected 

purchaser.  In mid-September, Daly was asked 
to attend a meeting at Respondent™s corporate 
headquarters in Shelton.  Pruden
tial representative Ralph Sorley was present, as were Buffam, 
Chase, Woodhouse, and Judy Schofield, who is Re
spondent™s vice-president and treasurer.  
Sorley informed Daly that he was in serious 
negotiations with Respondent to purchase the real 
estate, when and if the foreclosure was complete
d.  He questioned Daly about the current state 
of the Hotel™s operations and fi
nances.  At some point, Sorley 
left and Daly met with Buffam 
and Schofield9.  They sp
oke about the transition from Daly™s
 operation of the facility to Re-
spondent™s ultimate takeover.  Buffam acknowledged that Da
ly had generated a substantial 
amount of good will in the Waterbury community
, and that he hoped Re
spondent would accede to that good will.  Buffam expressed his desire fo
r an orderly transition, and stated that together 

they could make it a mutually beneficial tr
ansaction, both from the perspective of the bank-
ruptcy estate and Respondent™s ability to operate the Hotel.  Buffam suggested that Daly be the 

ﬁGrand Marshallﬂ of this transiti
on.  Daly expressed that one of his primary concerns was what 
would happen to the 180-odd people who had wo
rked for him over the past 7Œ8 months.  
Buffam stated that he would interview all of th
e people that worked for Daly, and that he would 
assist in the transition wherever possible.  He 
said that Daly would have input into hiring 
recommendations, but not the actual hiring decisi
on itself.  Daly expressed his other primary 
                                                          
 9 Daly could not recall whether Chase or Woodhouse remained at the 
meeting. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 488 concern that the client contracts that had been 
agreed to, and which had been negotiated by the 
people who worked for Daly, be honored.  Buffa
m said Respondent would be taking over the 
client list and contracts, and that he would honor the commitments Daly had made to his 
employees.  They also discussed how renovati
ons would be ongoing, but that Respondent 
would now take a much more active role, because they wanted the property the way they 
wanted it.  Daly left the meeting believing th
at the Hotel would not shut down, and that he 
would give a ﬁturnkey op
erationﬂ to Respondent. In none of the discussions that Daly had w
ith Respondent™s representatives in the prior 
months had Respondent ever indicated that the Hotel would need to be shut down for renova-
tions.  In fact, however, Respondent™s initial pr
oposal, so recently given 
to Prudential, called for closure of the Hotel: ﬁTo permit Buyer to
 renovate the Property and introduce its own 
franchise, management systems an
d personnel, Seller shall close 
the Property upon the sale to 
Buyer.  Seller shall cause the current employer to provide all required W.A.R.N. notices to 

employees in connection with such closing.ﬂ  
Respondent allowed Daly 
to continue operating, 
and cooperating, under the illusion for the next seve
ral months that Buffam would live up to the 
commitments he made.  When he returned from v
acation in early October, Daly, his executive 
staff, his management team, and his sales st
aff began having meetings with Respondent™s 
representatives at the Hotel where they addressed a ﬁwhole host of issuesﬂ in order to effectuate 
an orderly transition.  Daly also had discussi
ons with his labor and 
bankruptcy counsel over 
such issues. Meanwhile, Respondent continued evaluating di
fferent franchise deals, and Clark and 
Chase toured the Hotel for an ﬁon-site reviewﬂ with representatives of Crowne Plaza on Sep-

tember 17.  On September 27, Clark wrote to Crow
ne Plaza requesting that a decision be made 
ﬁas soon as possible.ﬂ  That very day Crowne Pl
aza sent a PIP and proposed conversion plan to 
Respondent based on the Septembe
r 17 inspection.  Chase continued to refine his estimates for 
renovation costs.  Respondent also prepared a detailed report en
titled ﬁThe Waterbury F
our Points Hotel Sep-
tember 1996ﬂ to provide to prospective lenders for financing 
purposes. The report related the 
history of the Hotel as originally developed as a ﬁfull serviceﬂ hotel, which for ﬁseveral years 
was the dominant facility in the Waterbury, Connecticut region for both lodging and catering,ﬂ 
despite the lack of experienced and efficient ma
nagement of the property.10  It described how 
financially successful the Hotel 
had been for years, generating ﬁin excess of $2 million per year 
as a full service Sheraton Hotel, but has re
ceded to about a $1 million level over the past 
several years as economic trends
 and the defaulting owner™s fina
ncial difficulties 
have hindered 
performance.ﬂ  The report contained very specific
 data on the Hotel™s fi
nancial history over the 
years 1990Œ1995.  It also contained detailed projecti
ons of what the property could make in the 
future as a Four Points, and as a repositioned hotel. 
Respondent went into great deta
il in its direct examination of
 Buffam concerning some of 
the financial information contained in the document.  According to Buffam, the last two pages 
of the document were ﬁpro forma of operations
,ﬂ and represented projections of what the 
property could do under two possible 
alternatives.  The first alternative was to keep it as a 
midscale hotel with limited renovations, but with competent management and more aggressive 
marketing.  The second projection was for an 
upscale hotel, requiring two or three times the 
investment which would be requi
red to maintain a midscale hotel
.  While Respondent projected 
that it would make more money in the short term by operating as a midscale hotel, if it reposi-
tioned upward, it would have a higher
 net operating profit after 3 ye
ars.  The key factor to look 
at in projecting whether their investment would be successful was the projected net operating 
income.  If Respondent could bring the net operating income 
up to a certain level, $1,632,000 
by the end of 1999, that would enable Respondent
 to qualify for a capitalization rate of 10 
percent, which would enable it, in turn, to refinance and pay off its loan to Prudential at that 
time.  Respondent chose th
e latter course, which Buffam described as a ﬁradical stepﬂ .  The 
report described how Respondent
 had performed a ﬁpre-ac
quisition due diligence.ﬂ11  
                                                          
                                                                                             
10 Buffam tried to dismiss this description of the property as a 
ﬁtypo.ﬂ 
11 As will developed below, Respon
dent gave confused and contra-dictory testimony about the information it had when it prepared this 
report and the due diligence it had performed, all in an apparent attempt 
As contacts grew between diffe
rent levels of management at
 the Hotel and various repre-
sentatives of Respondent, the 
relationship between the Hotel management and the Union 
continued to slide.  On October 29, pursuant to
 Daly™s instructions, his counsel filed a new 
unfair labor practice charge against the Union.  On
 that same date , the Union amended certain 
charges of its own.  On October 31, Daly issued
 a letter to his employees bitterly complaining 
about the Union™s conduct, and 
lamenting the Board™s failure to
 process the decertification 
petition because of the outstanding 
complaint against the Hotel.  
On November 14, Prudential a
nd Respondent signed a final purchase and sale agreement  
The agreement provided, inter alia, that there would be no tenants on the property at the time of 
closing, and that Respondent would ﬁhave no oblig
ation to hire any of the employees currently 
employed at the Hotel property.ﬂ In it the se
ller also pledged that there would be   
 [n]o Order.  No United States or state governme
ntal authority or other agency of commission of 
the United States or state court of competent 
jurisdiction shall have enacted, issued, promul-
gated, enforced or entered any . . .  injunction or
 other order in effect and having the effect 
of . . .  imposing conditions or restrictions upon the ability of Purchaser to operate the Hotel 
Property on substantially the same basis as presently operated such that there is a material ad-
verse effect on the Hotel Property; nor shall ther
e be pending or threatened any action or pro-
ceeding by any such governmental authority, agency or commission seeking any injunction, or-
der or decree to any such effect which would be, 
in the reasonable opinion of counsel to Seller, a 
meritorious claim.  
 The purchase and sale agreement required that
 Respondent be liable for ﬁany liability relat-
ing to Service Contracts and Advance Bookings wh
ich are so terminated or resolved or which cannot be terminated or resolved as of the effe
ctive date of the JLM Plan of Reorganization, 
shall be assigned to Purchaser.ﬂ It also pr
ovided that Respondent would be assigned ﬁany 
obligations and liabilities associated with the lic
ense agreement by Four Points Hotel,ﬂ and 
pledged the seller and Re
spondent shall cooperate in connec
tion with the modification, termina-
tion and replacement of the Four Points agreement. 
The agreement also provided that Prudential 
would sell the Hotel™s ﬁFF&Eﬂ to Respondent. 
2. Respondent refuses to interview unit em
ployees prior to closure of the Hotel 
On November 14, Prudential™s attorney Mark Ba
ne sent a letter to Daly confirming a previ-
ous conversation wherein Bane had informed Da
ly that Prudential and 
Respondent had reached 
agreement and his lease was being terminated, and requested that Daly issue WARN notices to 
employees, and file a plan of reorganization and 
a disclosure statement.  Daly had declined to 
do so without being given confirma
tion in writing of the sale.  Bane™s letter also informed Daly 
that the agreement provided that ﬁPrudential will endeavor, with your assistance, to terminate 
or otherwise resolve all executory contracts an
d bookings that can be terminated or resolved 
without damage claim, either by the terms of su
ch contracts or by consent.  The New Castle 
affiliate will assume all liability arising with re
gard to all remaining executory contracts and 
bookings, including the Four Points
 license if still applicable.ﬂ  
Pursuant to Prudential™s inst
ructions, Daly had WARN noti
ces drafted, which were ap-
proved by Respondent that same day, Novemb
er 14. Daly sent out the WARN notices on 
November 18 to employees, the Union, and to vari
ous governmental entities, which stated that 
the Hotel would close  on January 21, 1997.  The following day he met with employees to 

inform them personally that the facility was being closed and that WARN notices had been sent 
out.  Daly had only recently been informed by
 one of Respondent™s representatives that the 
Hotel would actually be closed for a period of time.  Ongoing discussions began between 

Respondent™s representatives a
nd clients about the length of
 the shutdown.12  Daly was con-
cerned about the impact on the business already booked, and also the effect of the closure on 
employees.  He had conversations with various of Respondent™s ma
nagers, particularly 
 to buttress its demonstrably false 
claims that it lacked access to the 
facility, or to accurate information about what was taking place at the 
Hotel during the year it sought to take it over. 
12 Daly assumed that Respondent w
ould close the Hotel for a length-
ier period of time than it was and that all of the renovations would be 

completed during the shutdown, but
 Respondent did not actually ex-
plain to him what it meant by ﬁsubstantial renovations.ﬂ  
 WATERBURY HOTEL MANAGEMENT LLC 489 Schofield and Woodhouse, but also with Buffam
 and Chase, in which Respondent committed to 
interviewing employees on the Hotel property.  In light of these promises, Daly informed 
employees by letter, several days after he had issued WARN notices that, inter alia, the new 
owners had assured him that they would interview them and that a date for those interviews 
would be set shortly.  Daly had, in fact, offered to make employees available during worktime, 
and to provide rooms for Res
pondent to conduct interviews. During this period, both before and after the 
announced closure, representatives of Respon-
dent regularly met with various 
managers of the Hotel on the Hotel property to discuss various 
issues, including what business was on the books. 
 However, once the WARN notices went out 
Daly stopped attending those meetings because 
he felt it best for Res
pondent to develop opin-
ions about the Hotel™s manage
rs without his involvement. 
Respondent moved forward rapidly with its plans for running the Hotel.  On November 15, 
Schofield sent a letter to the Mayor™s office announcing that Respondent was ﬁacquiring the 
land and building located where the Waterbury Four Points Hotel is currently operating.ﬂ  She 
requested a meeting for her and Buffam with the Mayor on November 18, a meeting which in 
fact took place. 
On December 5, Woodhouse, pursuant to a conver
sation he had with Chase, sent Daly a 
letter requesting that various items be left at the Hotel for the transition including ﬁFinancial 
statements/statistics/balance sheets/general ledgers; Star Reports,  Market Share Information; 
All Sales Files; Monthly Sales Reports; Delphi History: All information pertaining to business 
on the books; User manuals for all computers; 
List of all 1996 Accounts Payable vendors.ﬂ  
Woodhouse also requested that Daly provide him a 
list of all permits and 
licenses and copies of 
each ﬁas soon as possible.ﬂ  Daly assumed that 
these items  were needed by Respondent to 
begin operations.  The right to these items was in fact being assigned 
by Prudential to Respon-
dent.13  The next day, Respondent™s corporate director 
of sales and marketing,
 Robert Pope, began 
sending letters to customers of the Hotel who had already booked functions, informing them, 
inter alia, that Respondent planned a $3 million renovation of the public areas and guestrooms, 
installation of ﬁ4-STAR service levels and a new upscale franchise.  Commencing December 

16 we will have a sales person ready to work with on a new contract to insure the success of 
your function. While we will not 
be assuming the contracts of 
the prior operation, we will do 
everything in our power to service your re
quirements completely a
nd responsively.ﬂ   
One of those functions was to be as early as February 27, 1997. 
Meanwhile, Respondent was coming under pressu
re from the Union and other interested 
parties.  On November 25, 1996, the Region no
tified Respondent of the pendency of unfair 
labor practice charges against JLM, and detailed the history of litigation at the hotel.   
When the Union received a copy of the WARN notice, Moye called Respondent™s head-
quarters in Shelton, and left a 
message.  Her call was returned 
by Respondent™s labor counsel, 
Jay Krupin, right before Thanksgiving.  Krupin told
 her that he had dealt with the Union before, 
and she should check with the former secretary/tr
easurer of the Union about his reputation.  He 
said that he didn™t know what 
Respondent wanted to do yet about
 the employees, but he was a 
real ﬁstraight shooterﬂ and he would let her know 
as soon as ﬁhe got direction from his client.ﬂ  
Krupin did not, however, call as promised.  In
 the ensuing weeks, the Union proceeded on 
many fronts.  Moye went to the mayor™s office and asked the mayor to use the force of his 
office to try and encourage Respondent to hire 
all the workers.  The Union also contacted 
Senate and Congressional repr
esentatives, and started contacting other community supporters 
seeking their assistance.  On
 December 10, the NLRB issued an order consolidating cases, 
amended consolidated complaint and notice of 
hearing, scheduled for hearing on January 21, 
1997, consolidating new charges with an already outstanding complaint. 
The mayor™s office contacted Respondent about
 the pressure it was getting from the Union 
to hire the existing work force, and sought 
information about what 
was occurring.  Accord-
ingly, Buffam had labor counsel Krupin respond, rather than do so directly.  He claimed at trial 

that he had Krupin call because there were ﬁq
uestions beyond my range of knowledge or 
                                                          
 13 At trial Buffam maintained that Woodhouse had sent this letter 
even though Respondent purportedly had no use for these items or for 
the information contained therein.  This represented one of many ex-
amples of Respondent™s attempts at trial to disavow its own documents. 
expertise.ﬂ  After speaking to the mayor™s aide, Greg Zupkus, on December 16, Krupin wrote a 
letter to the mayor™s office stating, ﬁWHM is pr
esently in the process of developing operational 
and staffing guidelines for the new hotel.  Accordingly, it is unclear whether WHM will have a 

duty to bargain, under federal labor law, with 
any union . . . ,ﬂ  Krupin assured Zupkus that 
Respondent would bargain if require
d to do so after the takeover. 
Krupin™s letter did not, however, inform the mayor™s office that Respondent had, in fact, 
already determined what the hiring process would 
be, and when it would occur.  That very day, 
December 16, Barbieri set in motion an exte
nsive process whereby Respondent would fly 
managers in from New Castle pr
operties all over the country to 
conduct a ﬁjob fair,ﬂ with an 
arrival date of January 27, 1997. 
 She planned to have a numbe
r of managers from different 
disciplines to conduct the job fair.  Moreover, the letters sent by
 Barbieri to the various proper-
ties made clear that Respondent had already determined a timeta
ble for opening and training, 
and would fly both managers and hourly employee
s for training and opening beginning Febru-
ary 17, 1997. 
Meanwhile, Daly grew suspicious as to Respond
ent™s intentions.  Despite his efforts to ac-
commodate and cooperate with 
Respondent, he began to be troubled by Respondent™s actions 
on the one hand, and by its inaction on the other.  Although he was operating under the assump-

tion that client contracts woul
d be honored with only minor adju
stments, client
s were reporting 
that Respondent™s proposed adjustments to existing contracts were overly burdensome and 
onerous.  They felt they were being ﬁleft in the 
lurchﬂ by Daly and his staff because they had 
represented that only minor adjustments to thei
r contracts would be made.  Daly felt these 
actions were inconsistent with what Pope was telling him.  Clients were also interpreting the 
letters being sent to them, some of which were forwarded to Daly, as implying that they had not 
been getting adequate service from the Hotel before, and a lot of the clients, as well as staff, 
were offended by the implication. 
Daly was also becoming increasingly concerne
d with Respondent™s failure to follow up on 
its promise to interview the Hotel™s employees at the Hotel on worktime.  He had asked Re-
spondent for employment appli
cations, but none were provided. 
 He began calling Schofield 
and Woodhouse, with whom he got along particular
ly well, on an almost daily basis and asked 
them when did they want the meeting, and how
 could Daly schedule interviews for employees 
who wanted them.  Schofield and Woodhouse would 
routinely tell Daly that they were working 
on it, and would get back to him.  Eventually, th
ey began to tell him that he had to understand 
that while he had two issues he
 was concerned about, they had a host of issues to deal with.  
Daly was becoming increasingly ﬁtestyﬂ with 
Respondent™s inaction.  At one point, Schofield 
finally told him to calm down, that he needed to relax because they were not ignoring him, but 

they were in a transition proce
ss and he needed to understand ther
e were a ﬁlot of steps.ﬂ  She 
told him that it wasn™t the case that they were sitting there doing nothing and ignoring him, but 
in fact they were very busy getting to the point where they could do what he was asking them to 
do.  Her response seemed reasonable to Daly at the time.  
However, Daly was getting closer to a point where he needed a definitive commitment.  He 
had employed a consultant group specializing in
 the hotel and hospitality industry called the 
Hopgood Group to help employees and managers 
deal with the transition.  Daly was also 
dealing with the State Department of Labor, 
the mayor™s office, and even the Governor™s 
counsel on various issues affecting the employees.  
As part of Daly™s effo
rts to assist employees 
and managers to secure employment, the Hopgoo
d Group was organizing a job fair at the Hotel 
for other hotels, hospitals and other businesses to come to the Hotel to interview interested 

employees.  Daly wanted to know whether Respondent would even participate in the Hopgood 
job fair, much less fulfill its earlier promise to interview employees at the Hotel.  At that point, 
ﬁthe rubber hit the road,ﬂ and he wanted a defi
nitive answer.  He called Schofield again, this 
time from his car phone.  He told Sc
hofield that he needed a date
, that he had a lot of people 
and they were all planning on in
terviewing, and he needed applic
ations.  He told her that he 
needed to be able to schedule this, and to wo
rk around the Christmas parties and other functions 
at the Hotel to make sure they had space available.  At that point Schofield said, ﬁMike, we will 
not come onto the property to interview your empl
oyees while that hotel is open.ﬂ  Daly, in his 
own words, ﬁlost it,ﬂ and he became extremely upset because it was contrary to everything he 

had been told up to that point.  He felt he had gone out on a limb making representations to 
people that worked for him that were not going to materialize.  He began yelling and screaming 
at Schofield, who at that point put Marian Barb
ieri, Respondent™s director of human resources, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 490 vice president and part owner, on the phone.  Barb
ieri then told Daly that Respondent would 
not come on the property and would not participat
e in the job fair.  When Daly asked why, 
Barbieri said that he knew the reason why and 
that Respondent would not participate.  When 
Daly asked why they had said th
ey would participate, Barbieri 
would only state in response that 
they were unable to come onto the property to participate in the job fair or to interview the 
employees that worked for him in that facility.  That was the extent of her explanation to 
Daly.14 
At some point in mid- to late-December, Bu
ffam clearly became concerned about Daly and 
decided he had to address him directly.  Daly
 and General Manager Richard Bair met with 
Buffam in the Hotel restaurant, the Garden Cafe. 
 At first, they spoke about issues concerning 
the impact of the transition on clients and their contracts, and the effect 
of Respondent™s actions 
with regard to those contracts on the Hotel™s sales, marketing and banquet peoples™ ability to 
continue in a sales function within the community
.  They spoke of other transition issues as 
well, relative to inventories being completed, and what Daly needed to do mechanically for a 

turnkey operation.  At that point, Buffam asked to 
speak to Daly alone about a couple of issues, 
and Bair left.  When Bair left, Buffam made a 
few jokes about Daly™s 
behavior and expressed 
that he was not behaving the way that people expected him to.  He said there were things that 
Daly just needed ﬁto toughen up and accept.ﬂ  
He said that the Hotel transition would get 
completed and it was a rough time for everybody, and Daly just had to deal with it and ﬁput a 

lid on itﬂ and not be ﬁso emotional.ﬂ  Buffam said there were different things that were just 
going to happen and Daly had to accept it.  Da
ly expressed his feeling that he had been de-
ceived and misled because he had 
gone out and made promises to
 people that he cared about, 
based on representations made 
to him about how the transition and how people would be 
treated during the transition, but these promises neve
r materialized.  He stat
ed that he felt that those promises had been made for the sole purpose of keeping a lid on him until ﬁthis was a 
done deal.ﬂ  Daly discussed Respondent™s failure 
to provide him with job applications, failure 
to participate in the job fair, and similar issues.  Buffam told him that what he needed to under-

stand was that ﬁin this particul
ar situation the tail was wagging the dog,ﬂ and that ﬁunder no 
circumstancesﬂ would he, or could he participat
e in interviewing for employment opportunities 
for the people that worked for Daly as long as 
he was operating this hotel, and that was ﬁa fact 
of life.ﬂ  Daly asked why.  Buffam said that 
he had received advice of counsel and that he 
needed to be concerned about who 
he hired and how he hired.  He 
said there were certain hiring 
parameters that he couldn™t ex
ceed, and there were certain thin
gs he couldn™t do in order to 
avoid issues down the road.  Buffam expressed 
that he had three concerns: the hiring, the 
immediate postclosing hiring, and then the subsequent hiring.  He was afraid that at the end of 

the day, with the confusion of the transition, 
that those thresholds would be unintentionally 
exceeded.  He was concerned that he not exceed the parameters that he needed to maintain.  He 
said that what they were doing is taking ﬁa calcu
lated riskﬂ that they could have ﬁlabor issues 
down the road,ﬂ but they felt this was the best way to operate the hotel at this point in time, and 

he was willing to accept those risks and defer payment of the attendant costs until a later date.  
At that point, Daly realized th
at he would not get what he wa
nted and there was no room for 
movement, so he terminated the 
meeting and walked Buffam to the door to see that he left. 
At hearing Respondent devoted about half its pr
esentation attempting to establish that it did 
not hire the existing staff because it was pl
anning on repositioning the Hotel upward and 

needed employees with the greatest hospitality skills. Had Buffam told Daly that this plan was 
the reason that he could not hire the existing 
staff then this presen
tation would have some 
                                                          
                                                           
14 Respondent made no attempt to 
rebut Daly™s testimony concerning 
his conversations with Schofield 
and Woodhouse, nor does it appear 
that it offered any evidence to rebut his account of his conversation 
with Barbieri.  Schofield was not ca
lled to testify, and Barbieri never specifically denied that Schofield 
put her on the phone to speak with 
Daly, as he described.  If Responde
nt meant to deny that conversation 
took place, then it should have offere
d clear testimony to that effect, 
and should have produced Schofield as
 a witness.  It would be inexpli-
cable not to call Schofield to deny 
the fact of the conversation, since 
Daly™s unrebutted testimony was th
at Schofield put Barbieri on the 
phone.  Further, since she offered no testimony at all as to the substance 
of that conversation, Daly™s 
testimony stands unrebutted.  
meaning. However, Buffam said nothing to Daly
 about the need to hire most hospitality ori-
ented employees. He laid the entire decision on th
e ﬁlabor issues,ﬂ clea
rly the unionized status 
of the existing work force. Thus, I view the en
tire presentation about the need for a new work 
force with a hospitality mindset nothing more 
than smoke and mirrors designed solely to 
fabricate a legitimate reason for not hiring the existing force, when the true reason for not 
hiring the work force was unlawful. 
Although Respondent had already set in place its
 plans for the job fair by mid-December, it 
avoided informing the Union about those plans, 
even though Krupin had promised to inform 
Moye immediately about any hiring plans.  Moye, having not heard from Krupin, informed 
Buffam by letter dated January 4, 1997, that the 
current employees wished to apply for jobs 
unconditionally.  Krupin responded 
by letter of January 7, 1997, confirming that he represented 
Waterbury Management LLC, and restating that 
he would let her know when staffing plans 
would be made so that employees could apply.  Krupin still did not inform Moye in that letter 

that Respondent had, in fact, already set up a job 
fair.  Finally, by le
tter dated January 16, 1997, 
Krupin informed Moye that Respondent would be
 conducting a job fair from January 28 to 30, 
1997, and that Respondent would be advertising the existence of the job fair in local newspa-
pers on the Sundays of January 19 and 26, 1997. 
 Krupin further noted 
that predecessor em-
ployees could apply at the job fair, and that 
Respondent intended to select the best qualified 
applicants.  By letter dated January 22, 1997, Moye 
requested that the Union be given a table at 
the job fair.  Krupin replied, by letter, on the 
following day, and informed Moye that the 
Union™s presence ﬁwould not be conducive to the 
Employer™s task of screening and interview-
ing applicants.ﬂ  On January 28, the day the job fair began, Krupin informed Moye by letter that 
Respondent was aware that ﬁsome 
individuals interested in obtai
ning a position with (WHM) at 
the hotel presently known as the Waterbury Four 
Points Hotel have forwarded applications by 
mail to the corporate office of (WHM).ﬂ  The letter stated that ﬁno applications for employment 
for the initial staffing of the hotel will be considered if the official (WHM) application is not 
fully completed and followed by a screening interview at the job fair.ﬂ   
Respondent never offered at trial any explanati
on for why it kept the Union or the public in 
the dark for so long about its plans for a job fa
ir.  While keeping the employees, the Union, and 
Daly in the dark about its hiring plans, it was mo
ving ahead quickly with its hiring processes.  
As noted above, Respondent had moved by December 16 to set up the job fair for hourly 
employees in late January, and Barbieri was se
nding out for managers and other personnel from 
various other New Castle hotels to be presen
t for it on January 27, 1997.  Barbieri also placed 
advertisements in trade journals
 for management positions, and be
gan to keep piles of resumes 
in her office.  She claimed they were ﬁgener
icﬂ ads, and did not specifically mention the 
Sheraton Waterbury.15  By December 20, Chase ha
d already interviewed, and made an offer to 
Robert Cappetta, the general manager of the 
Woodcliff Lake Hilton, to become general man-
ager of the Hotel with a start date of Janua
ry 27.  By January 2, 1997, Corporate Vice President 
of Sales and Marketing Robert Pope had made an
 offer to Robert Dorr, a manager at the Hilton 
at Cherry Hill, to become the director of sa
les for the Hotel beginning on January 13.  By 

January 2, Corporate Chief Engineer Ken August offered the job of director of engineering to 
Michael Tassiello, then director of engineering at the Ypsilanti Marriott.  By January 6, Bar-
bieri had made an offer to Melissa Oates, then human resource 
director at the Sheraton Univer-
sity Hotel in Syracuse, New York, to become hu
man resource director for the Hotel beginning 
on January 23.  By January 6, Barbieri had made
 an offer to Patrick Roy to become human 
resource manager beginning on January 13.  Unlike all those named previously, who were 

ﬁinternal transfersﬂ from othe
r New Castle properties, Roy wa
s hired from outside the com-
pany.  His sister, who worked at the Ypsilanti property, had referred him.  Barbieri met with 
 15 Although Barbieri and Chase mainta
ined that the they were not 
specifically seeking applications for 
Waterbury, Respondent objected to 
the production of the advertisements, and did not produce them. Bar-
bieri explained that they were r
eceiving some resumes and documents 
specifically for the Waterbury hotel 
due to the work of the Hopgood 
Group helping former Hotel employees at Daly™s request.  However, 

the record shows that applicants who were not former Hotel employees 
nor internal applicants from other 
New Castle facilities, were specifi-
cally submitting applications and resumes to Respondent as early as 

December 23, specifically for employment at the Hotel.   
 WATERBURY HOTEL MANAGEMENT LLC 491 him, and made him an offer, despite the fact 
that he had no specific human resource back-
ground.  Barbieri personally did the reference 
check on him very quickly because she needed 
somebody to start pulling together materials for the job fair. 
By January 10, Vice President and Corporat
e Controller Brian Woodhouse offered the Ho-
tel™s controller position to Tito Te
jada to begin of January 27.  
Tejada was the only member of 
the opening executive committee who was not an internal transfer within the New Castle 
family.  
By January 13, Respondent began filling lower le
vel management positions.  On that date, 
Barbieri offered the job of guest relations ma
nager to John Kirwan, who had been night man-
ager at Respondent™s Dunkirk Four Points Hotel,
 to start on February 10.  She claimed that she 

made the offer because the Barry Asalone was not yet present.  By January 13, Corporate Chef 
George Crea offered the job of sous chef to 
Darron DeRosa, who had been sous chef in Ypsi-
lanti, to start on February 10.  By January 16, Robe
rt Dorr offered the job of director of sales to 
Cynthia DeLauri, who had been a former manager at
 the Hotel, to start on January 27.  Barbieri 
did not know when Dorr would have spoken with 
DeLauri.  Similarly, by January 16, Dorr also 
offered Jane Pinho the position of
 sales manager-BTSM, which m
eans business transient sales 
manager, to start on January 27.  Pinho also was a 
former manager at the Hotel.  By January 23, 
Barry Asalone offered the job of reservations manager to Lois Phillips, another former manager 
of the Hotel, to start on January 29.  Barbieri 
did not know where Asalone interviewed her, but 
did not think it was in the corporate offices in
 Shelton.16  By the time he
r offer letter was sent, 
Asalone had agreed to be the director of oper
ations-rooms division manager.  By January 23, 
Crea offered an executive chef position to Mark Portier, who was not an internal transfer, to 
start on February 10.  Robert Scheiner executed the offer sheet for Portier.  By this time, 
Scheiner was the opening 
food and beverage director.  By January 23, Scheiner also offered the 
job of assistant banquet manager to Susan Haskell to star
t on February 3.  Haskell was not 
working at the time and lived locally .  By Ja
nuary 23, Corporate Food and Beverage Director 
Vince Barrett offered another assistant banquet director position to Eileen Merritt to start on 
February 12.  Merritt was working as an independen
t contractor at the time at the Westin Nova 
Scotia.  Scheiner executed her offer sheet.  Fina
lly, by January 23, Sche
iner had also extended 
an offer to Jerome Schneider to be the restaura
nt manager starting February 3.  Schneider was 
the former restaurant director at the Hotel.  All offers of employment to the managers were 

made ﬁpending the actual closing of the trans
action.ﬂ  Respondent con
tinued hiring managers 
over the next several weeks, including anot
her former manager of the Hotel, Karen 
Houghtaling, who received an offer by February 6, 1997. 
While the interviews and hiring of managers 
continued, Barbieri engaged in a curious proc-
ess.  She took the application, 
screening and interviewing questions prepared by her seasoned 
human resource directors from other properties, a
nd which had only been recently put in final 
form, and she virtually purged them of experi
ence related criteria a
nd questions.  She acknowl-
edged at trial that the existing Hotel employ
ees would have had an advantage over other 
applicants if the questions reflected experience, since the Hotel was the largest hotel in town.17 
While Respondent stonewalled the Union in its e
fforts to have its employees interviewed, 
the Union continued to try to get access to unit employees on the Hotel property.  In light of the 

imminent closing of the hotel and the conduct de
scribed in the consolidated complaint, on 
December 19, 1996, the Regional Director for Region 
34 filed for a temporary restraining order 
and injunction under Section 10(j) 
of the Act, requesting that th
e employer/receiver (Daly) be 
ordered to meet and bargain with the Union co
ncerning employee grievances and allow union 

access to the facility.  The district court denied the temporary restraining order, and set a 
hearing for January 6, 1997.  On January 9, 1997, th
e district court verbally ordered that the 
Union be allowed access to the facility, and a cons
truction-type trailer was 
installed at the rear 
of the hotel, for use by the Union and any employee wishing to speak to the Union representa-
                                                          
                                                           
16 At first Barbieri did not recall that Phillips was a former Hotel 
manager, but later corr
ected her testimony. 
17 While Respondent went to great lengths to demonstrate that the 
remaining questions would allow it to determine a ﬁhospitalityﬂ mind-
set or disposition on the part of an
 applicant, there was no credible 
reason offered for deleting the questions which would demonstrate 

experience. tives.  The written District Court Order issued on January 13, 1997.  The remaining relief 
requested was resolved by means of a Stipula
tion approved by the District Court Judge.   
With respect to the sale of the hotel, the Uni
on also instituted a public relations campaign in 
which it asked Waterbury Mayor Giordano, U.S.
 Senators Dodd and Lieberman, Congressman 
Maloney, and a number of State representatives 
to send letters to New Castle urging that 
J.L.M.™s employees be retained.  J.L.M. employees also solicited signatures from the commu-
nity at large on a large number of petitions in which New Castle was asked to retain J.L.M. 
employees. 
Meanwhile, the Union and the Hotel entered into an agreement in December 1996, concern-
ing severance pay for hotel bargaining unit me
mbers. About the third week of January 1997, 
Bud O™Donnell, labor attorney for the Hotel,
 notified the Union that it would not honor the 
severance agreement unless the Union agreed to
 withdraw all pending charges and requested 
withdrawal of all pending complaints.  On
 January 23, 1997, the Union received a letter from 
O™Donnell, notifying the Union that the ﬁcre
ditors committeeﬂ had not approved a settlement 
agreement negotiated between the Union and the 
hotel.18  The next day the Union filed a new 
unfair labor practice charge against the hotel an
d requested injunctive relief.  However, the 
parties immediately resumed bargaining, and reached another settlement agreement; in which 
the Union agreed to withdraw all pending Board charges against the Hotel.   
The Hopgood Group conducted a job fair for Daly
 in mid-January.  Respondent did not at-
tend.  Respondent™s managers con
tinued to come and go from the Hotel during January.  There 
was a series of meetings and conference calls re
garding the date of the closure.  Daly and his 
sales and banquet managers me
t with Pope and Woodhouse, w
ho were concerned about the 
impact of the closure on customers and clients.  
In particular, there was an event scheduled for 
an association the last weekend in January, who would have no place to go if the Hotel shut 
down.  Accordingly, Daly agreed to keep th
e Hotel open.  Represen
tatives of Respondent 
approached Daly on a number of issues related to
 the client lists, disposition of the computer 
system, and the phone number, and similar thin
gs.  Daly™s banquet pe
ople met with Respon-
dent™s banquet people to complete 
the inventory.  There were other inventory needs as well.  
Daly closed the Hotel on January 27, 1997.  He ag
reed to lease several rooms and the ballroom 
to Respondent during the week January 28ŒF
ebruary 5, during which Respondent conducted 
the job fair.  Prudential directed him to de
liver the FF&E, personal property, and business 
records to Respondent, which he did between January 27 and Fe
bruary 5, 1997.  A representa-
tive of Respondent signed a receipt for those 
items, which included the computer system, the 
client lists, all client files, 
and copies of all of the contracts for pending functions, and the 
Delphi, which is a specialized computer program. 
 In addition to the hardware, Daly gave to 
Respondent all of the assets used to keep the bus
iness operating.  The only thing he did not turn 
over were the employees.  After he left the Hotel, Prudential directed him to deliver receivables 
in excess of $100,000 to Respondent 
3. Respondent™s stated reasons for not interviewi
ng unit employees at the Hotel prior to its 
closure, and its decision to 
hold a job fair Respondent gave unconvincing explanations for 
why it declined Daly™s offer of convenient 
access to the Hotel™s work force for the purpose of interviewing interested employees.  At trial 
Buffam explained that he declined Daly™s offe
r because, ﬁWe declined to do that prior to 
knowing whether we would have title of the hotel .
 . .  We were unwilling to engage in an 
interview process for a hotel that we had no assu
rance we would own.  That was the nature of 
the insolvency proceeding that we were in.ﬂ  Moreover, this unwillingness extended to inter-

viewing former managers of the Hotel.  ﬁWe di
dn™t want to conduct inte
rviews of anyone.ﬂ  
Instead, they wanted to interview everybody in 
the first week of February.  Buffam explained 
that they wanted to conduct a job fair in the first week of February because by that time the 
 18 That December 20, 1996 settlement
 agreement, was signed by ne-
gotiating committee members and alle
ged discriminatees Steve Ruegg, 
Nelson Buxton, and Zosh Flammia. 
 Moye recalled that negotiating 
committee members Eliza Svehlak, Martin, and Freddie Echeandia 
were also involved in the severan
ce negotiations, although they did not 
sign the actual severance documents. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 492 ﬁtolling of the lawﬂ for the foreclosure action would occur, which was 45 days from the judg-
ment of foreclosure in late 
December.  He testified:  
 So we said between day 40 and 45, if lenders have not 
visited the property and if ther
e doesn™t appear to be a fi-
nancing commitment of the property to pay off this former 
lender, we are 99.9 percent sure that we are going to be-
come the owner of the hotel, at that time. But to make that 
judgment back in December, to make that judgment in 
early January, when we knew 
Mr. Calabrese was making  
efforts to redeem the property, would have been prema-
ture.  So that was the time we wanted to have the job fair 
and that™s when we wanted to interview managers. 
 Buffam explained that they wanted ﬁto interview everybody at the same time in a fair and 
consistent manner, rather than 
one here, one there, interview somebody that the trustee recom-
mended, not interview the others.  We just thou
ght that wasn™t a professional way of going 
about doing this process.ﬂ  An exception would 
be made for a management assignment from 
elsewhere within the organization to this property, or for someone who was to come in as part 
of the task force, which decisi
ons would have to occur earlier.  With regard to the hourly 
employees, the ﬁreason we declined to interview those employees prior to the closure of the 

hotel is that we did not know when we would b
ecome the owner of the hotel or if we would 
become the owner of the hotel.ﬂ  He testified that the decision not to interview the existing 
work force earlier was made by the Operations team headed by Chase, and which included 
Barbieri, with guidance from Buffam as to the st
atus of the bankruptcy and foreclosure actions.  
Buffam further explained that 
his ﬁkey managers,ﬂ Chase and Barbieri, ﬁwere very concerned 
about the idea that we would go out there and imply
 to employees that they could be considered 
for a job and then not have anything to offer 
them.  So that was the primary reason.ﬂ  When 
pressed to explain why they did not take up Daly™s offer to allow interviews of the Hotel™s 

employees separate and apart from Daly™s own job fair, Buffam explained, ﬁBecause we 
wanted to interview employees in a fair and consistent manner, at a time when the best 
hospitality professionals in the 
area could all be invited to be
 considered side-by-sid
e.ﬂ                                                           
When asked to explain why Respondent did not 
assemble a task force and interview the ex-
isting work force at the Hotel prior to its closing, Buffam further explained: 
 Because from the time that we had agreed to purchase 
this property at a price considerably in excess of its ap-
praised value, we knew that the only way this acquisition 
was going to be successful is if we repositioned this prop-
erty physically and operationally to an upscale property.  
The only way we could that is 
by recruiting the best hospi-
tality talent in that mark
et.  And the only way we know 
how to do that in a fair and consistent manner is with a 
well-publicized job fair, announcing the opportunities that 
would exist in the property to
 the employee base of that 
area. 
 Buffam explained that Respondent had purchas
ed the Hotel for $13 million.  It had put up 
$500,000 in equity, and taken a loan from the selle
r, Prudential, for $12-1/2 million.  It had 
agreed to pay off its loan to the seller in 3 years.  It also borrowed $3-1/2 million loan for 
renovation work.  Respondent was making ﬁa calculated risk that we could turn this property 
around in three years,ﬂ and Buffam felt ﬁwe were
 going way out on a limb with a bank to 
borrow money to do that.ﬂ  Therefore, ﬁit was very
 important for us to create a plan . . .  that 
would actually work because we were putting a 
lot of our own available capital.ﬂ  Buffam 
admitted that he had personally secured one loan for the property for $250,000, and pledged 
other New Castle properties as 
security.  Respondent purportedl
y had determined that reposi-
tioning the Hotel to an upscale flag was the only option that made any financial sense given the 

cost the purchase and the timeframe of 3 years needed to pay off its loan to Prudential.  Buffam 
testified that if Respondent did not achieve the projected net operating goal by the end of the 
third year, Respondent would lose 
its investment and the Hotel.  Buffam testified that Respon-
dent chooses to use a job fair in these specific circumstances: ﬁA job fair is the best way of 
hiring a staff for a property that is newly ope
ned, has been shut down and is going to be re-
opened, or is being repositioned from one quality tier to another quality tier.ﬂ  he had specifi-
cally denied that closure of the Hotel was a f
actor, and testified that Respondent would have 
held the job fair even if the Hotel had not close
d.  Buffam thus based the need for a job fair in 
Waterbury on the planned repositioning 
of the Hotel to an upscale hotel. 
Buffam claimed at trial that ﬁthe question of what the labor status in the hotel was at the 
time that we were interested in acquiring had ab
solutely no impact upon the job fair at all.ﬂ  He 
only cared about safeguarding the employees™ fr
ee choice, that ﬁit was their decision that 
controlled what happened.ﬂ  If that staff hired 
happened to be employees that had previously 
worked for this hotel, that would be great and we 
anticipated that many of them would be.  That 
would have made it incumbent upon us to negotiate with the Union although at that point we 

weren™t certain what the status was because we
 understood that there was a decertification 
petition or something like that going had either taken place or was being discussed but the 
status of the union the previous operation did not
 have an impact on it because we needed to 
have the best work force and if we had the best
 work force and we had the Union, that would be 
fine.  One problem with regard to Buffam™s explanati
on at trial concerned th
e former managers of 
the Hotel.  Buffam explained in his first day of
 testimony that although they did not want to 
interview anybody, including the managers, they su
ccumbed to the constant pressure of Daly to 
interview some managers, albeit just a few of them.  When asked if he was aware that former 
supervisors and managers were interviewed offsite prior to the Hotel™s closure, Buffam testified 
that ﬁMy recollection is that after persistent demands by Mr. Daly that we interview certain 
managers, that a couple such interviews took place, but I am not aware of who was interviewed, 
where they were interviewed and by whom they 
were interviewed.ﬂ  He explained: ﬁWe didn™t 
think it was a good idea to begin sparse interv
iews with managers before the transaction 
concluded.  We were concerned about the expecta
tions that that might have created.  And we 
didn™t want to do it.  But he implored us to sp
eak to, at least, a few 
managers, and we finally 
caved in and said, okay, we™ll do it.ﬂ  Daly™s re
quest allegedly concerned a couple of ﬁkey sales 
peopleﬂ that Daly thought would damage the futu
re operation of the Hotel if they went to 
another hotel.  Buffam added that there were a 
couple of others but he couldn™t remember who 
they were.  In fact, he claimed that he could 
not remember who the sales people were either.  
Chase decided to go ahead and do it, based on
 pressure from Daly coming through Buffam, 
even though he was ﬁvery uncomfortable doing it.ﬂ 
 Buffam said this reluctant acquiescence to 
Daly was conditioned on a clear understanding that ﬁwe may not own this hotel, and we™re 
talking to you only (on) the condition that we woul
d be interested in considering you for a job if 

we do own the hotel.ﬂ Early in his second day of testimony, when Buffam was asked to explain how, if he did not 
know who conducted the interviews, who was interviewed, or where the interviews took place, 
he could be so sure there were only a couple of
 managers so interviewed, Buffam then came up 
with a explanation uncorroborated by anybody. 
 He claimed that when he conveyed Daly™s 
request to the operations people, they resisted, an
d said it was ﬁpremature, it would be unfair to 
the others to begin to talk about employment 
in any way, shape, or form with one or two 
managers.ﬂ  However, when they gave in an
d did interview those managers, ﬁthere were 
misunderstandings relating to that, and we stoppe
d doing it.ﬂ  When asked to explain, he 
claimed that there was a letter addressed to 
Respondent, probably thro
ugh bankruptcy counsel, 
instructing them not to ﬁcontinue interviews at the property.ﬂ  Buffam claimed at that point they 
were ﬁbaffled at now having complied with hi
s request, why we were being asked to discon-
tinue it.ﬂ  Buffam later claimed that shortly after this purported letter, they received another 

communication from the Trustee™s bankruptcy attorney
 stating that he did not mean to state in 
the letter what he had stated in the letter, and he did not mean to prohibit interviewing at the 
property.  Despite this alleged 
disavowal, ﬁwe concluded after th
is episode that our misgivings 
concerning the perceived19 favoritism, the political aspect of interviewing people that Mr. Daly 

was asking us to interview was such that we 
should go back to our original position of not 
interviewing anybody until we were prepared to interview everybody.ﬂ  They regarded this 
 19 The transcript mistakenly reports
 the word as ﬁproceed,ﬂ and it is 
hereby corrected to read  ﬁperceived.ﬂ 
 WATERBURY HOTEL MANAGEMENT LLC 493 development ﬁas an example of the confusion 
and misunderstanding that can arise when you 
selectively interview people.  We didn™t want to
 do it.  And we then reverted back to our 
procedure of not doing it.ﬂ 
Buffam thus raised in his testimony that Respondent was concerned about favoritism, and 
that somehow Daly would interfere with the hi
ring process if Respondent accepted his invita-
tion to interview employees at the Hotel while 
it was still in operation.  Although the testimony 
was confusing, he appeared to imply that su
ch favoritism would interfere with Respondent™s 
ability to choose the best available employees.  
He had not explained exactly how Daly would 
interfere in a fair interview process.  While at times he claimed that Daly would be influencing 

who would be selected to be interviewed, at
 other times he acknowledged that Daly wanted 
everyone to be interviewed and given a fair opportunity for employment. 
However, late in his third day of testimony, Buffam elaborated on his purported reasons not 
to interview employees at the Hotel, when he te
stified about his conversa
tion with Daly: ﬁI told 
him that our primary focus was to have a proc
ess that was fair, above
 board, well advertised, 
not conducted in back hallways,
 not conducted over lunch conve
rsations about who was going 
to be hired and who wasn™t going to be hired and that one of the reasons that we wanted to do 
that was to avoid any claim that there was disc
rimination.  I don™t believe 
that I discussed this 
with him but I knew that because the Union had been recognized at the property in the event 

that for some reason we hired less than all of th
e work force or less than the number required to 
require further bargaining that claims of discrimination on some basis might arise and I told 
Mike this process has to be done 
fairly.  It has to be done openly 
and it has to avoid any form of 
discrimination and I was uncomfort
able with his method of doing 
it which was to tell me in 
effect who to hire and to recommend people an
d to suggest that we come into rooms and 
interview employees.  I just felt that that was going to be something that would be controlled by 
him and we would be basically hiring th
e people he wanted us to hire.ﬂ   
Buffam testified further that: most of his r
ecommendations had to do with managers but the 
process that he was suggesting be employed I 
felt and I think our people felt more than me 
would lead to a process of being strongly influe
nced by him and his then management team as 
to who should be hired at the hotel and who should not be hired and we had spent a lot of time 
and a lot of effort developing procedures to find 
the best talent in the market place and we were 
not prepared to see that process changed by what we would consider to more of a back door 

approach. As noted above, Buffam never actually explai
ned how his interviewers would be controlled 
by Daly or his management team in this process. There is an irony in Buffam™s testimony.  
Daly had testified that Buffam informed him that he would not interview employees at the 
Hotel because of legal concerns about labor issues.  When Buffam asked to speak with him 

alone, he told Daly that he had to ﬁtoughen 
up and acceptﬂ what was going to happen.  He 
explained to Daly that, pursuant to his counsel™s
 advice, he could not interview on the property, 
and had to be careful that they not exceed certain parameters in their hiring, and there were 
certain things he couldn™t do in or
der to avoid issues down the road, labor issues.  Daly testified 
that Buffam explained to him that ﬁin this situ
ation, the tail was wagging the dog.ﬂ  In Buffam™s 
testimony, he now claims that Respondent™s mo
tive for not coming on the property was in fact 
rooted in the fear of being sued by the Uni
on if it did not hire a sufficient number of Union 
employees to require that it bargain with th
e Union, which is one, but not the only logical 
implication of what Daly testifie
d Buffam had said to him.  
Furthermore, Buffam then went on to attribut
e the whole discussion what percentage of 
employees might be hired to Daly™s persistent ef
fort to learn how many of the existing employ-
ees Respondent normally hires when
 it takes over a hotel.  Buffam claimed that he refused to 
give Daly a number because  
 I was pretty concerned about that because I knew th
at if he was asking me about it he was ask-
ing me for a reason and I felt that the reason was that he was going to go back and tell every-
body at the property don™t worry about your job.  I™
ve just talked to Mr. Buffam and he said he™s 
going to hire 60 percent or 70 percent of the peop
le.  So I told him that it was impossible to give 
him a number of what percentage of people woul
d be hired in the course of administering the 
job fair.  
 Further, Buffam claimed that he explained to Daly that his concern was that ﬁwe could end 
up making commitments or implied commitments to people in excess of the number of people 
that we needed to operate this hotel and we w
ould end up with a staff of 100 when in fact we 

needed a staff of 50.ﬂ Several things are striking
 about this testimony.  First, Buffam™s claim 
that ﬁour people more than meﬂ were concerned 
about Daly™s influence on the hiring process 
was not at all supported by the testimony of e
ither Chase or Barbieri
.  Second, Respondent was in fact engaged during that time period in extensive interviewing of managers and supervisors, 
and its practice was to make all 
offers contingent upon the actual 
takeover of the Hotel.  None 
of Respondent™s witnesses explained why they c
ouldn™t make similar contingent offers to unit 
employees.  Moreover, Respondent claimed that 
it kept certain records from the job fair it 
eventually conducted in order to 
possibly contact applicants in the future.  Indeed, the record 
has many examples of applicant records showing th
ey were being held for future consideration.  
Keeping a preferential hiring list is a routine ma
tter.  Respondent simply did not need to know 
the exact number of positions it intended to eventually fill, especially since it was planning to 
have a gradually expanding work force.  Res
pondent could have saved the time and expense of 
the job fair process had it accepted Daly™s offer.  With regard to the interview process itself, 
Buffam made no effort to work out an arrangement with Daly which could have cured any of 
his purported anxieties about Daly™s
 interference in such a process.  Rather than address such 
concerns and deal with them, Buffam instead made
 it clear, as Daly testified, that ﬁunder no 
circumstancesﬂ would he come onto the propert
y to interview while Daly ran the Hotel. 
This testimony by Buffam came in his third day of testimony, and was given on direct ex-
amination by his own counsel.  Coming 20 days afte
r Daly had testified, it appeared to be an 
attempt to get around Daly™s testimony without di
rectly contradicting him.  I do not buy it and 
accept Daly™s version of the conversation set out
 above.  Respondent claims Daly is unreliable 
and emotional about the issue. He seemed somewh
at emotional about it, but also seem to be 
telling the truth. Respondent sought to soften the impact of Daly™s testimony by subtly rear-
ranging it and attributing critical aspects of it to Daly, and not to Buffam.  I do not credit 
Buffam™s testimony in this regard. Buffam made no attempt to explain away his reference to the 
ﬁtail wagging the dog,ﬂ a phrase, while arguably subject to various interpretations, at a mini-
mum indicated that the hiring process would 
not proceed as it would under normal conditions.  
Further, he made no attempt to deny that he was refusing to interview at the property on the 
advice of counsel.  As noted above, Buffam was 
relying upon his counsel at this very time to 
deal with the Union and the Mayor™s office over th
e issue of hiring the existing work force.   
In their testimony, neither Chase nor Barbie
ri corroborate Buffam™s
 claim that concern 
about favoritism or interference by Daly caused them to decline 
Daly™s invitation to interview 
employees at the Hotel while it was operating.  Ch
ase™s testimony was, to say the least, odd.  
When asked if he had had the opportunity to inte
rview the work force at the Hotel prior to its 
closing, he responded, ﬁYou know, I don™t recall th
at.  Having an opportunity.ﬂ  When asked 
who made the decision not to interview the hour
ly employees at the Hotel, he stated:  
 You know, this property, I would not interview the 
employees.  And I wouldn™t in
terview the employees any-
where unless I had a commitment that I was going to be 
involved.  I can™t hire people 
for something I don™t have in 
large . . . I mean commitment to them that I couldn™t 
make.  I didn™t have control of this property.  I did not 
have ownership of this property, I did not close on this 
property.  
 When asked whether he had inquired whether he
 had the opportunity to meet with the em-
ployees, he explained: ﬁWhen I say ‚the opportuni
ty,™ I don™t have the opportunity to hire these 
people, therefore it™s ridiculous to interview the 
people if I don™t have the ability to be able to 
hire them.ﬂ  When asked who made the decisi
on not to interview hourly employees at the 
property, Chase took responsibility for the deci
sion, but it was almost impossible for him to 
explain what he meant: ﬁWell, I™m the chief operating officer of the company.  And that type of 
decision would have been consistent with some
thing I would be involved with, and approve or 
authorize or direct.  I can™t recall which type of 
term you want me to offer to it, but you know, I 
would have been responsible for that decision.ﬂ 
 When again asked if he made the decision, he 
explained: 
 You know, I have a real difficult time, so I believe I 
did.  Because, you know, I have
 a difficult issue of hiring 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 494 people that I don™t have a job for.  I mean, I™ve never done 
that.  Unless I can actually offer somebody for a specific 
job, I™m not going to hire them.  And therefore it™s not 
prudent for me to go through an interview process, and 
mislead these individuals.  And I choose not to do that, 
whether or not you agree with it or not.  I choose not to 
mislead individuals.  And I™m
 not going to interview indi-
viduals I can™t hire.  And I can™t hire at that point . . .  I™ve 
expressed to you, I™m not 
going to mislead people and 
give them false hopes.  I™m not going to interview people I 
can™t hire.  
 Whatever it was that Chase was trying to say, 
he nowhere asserted that concern about inter-
ference or favoritism was a factor in his thinking. Chase, when pressed to explain his decision, 
claimed Respondent had no choice because of
 the pressing economic requirements of the 
purchase agreement: 
 We had three years to get this property to perform.  To 
renovate it, to make sure was repositioned properly, to get 
it . . .  the best people hired, 
get them used to performing, 
to make money, to make sure we had to earn out by the 
third year.  That was the goal.  And to do that, we wanted 
to hire the best people.  That 
was part of the 
criteria.  Part 
of the business decision for buying the property.  We 
didn™t have options.  That has to occur.  And we needed 

every piece of that turnaround, orŠI™m sorry, 
reposition-
ing formula that we could do.  That was absolutely a must 
for us.  And we didn™t have an 
option to have time to see if 
there were or weren™t friendly, good people.  We had to 

have the ability to be able to hire the best friendly people 
at this property.  
 Chase™s slip in using ﬁturnaround,ﬂ and then 
apologizing for its use, and substituting ﬁrepo-
sitioningﬂ in its place, was ironic, and telling, for 
the decision to hold the job fair was in fact 
contrary to Respondent™s norma
l practice.  Respondent, a specialist in turnarounds of failing 
hotels, does not normally conduct 
job fairs when it takes over 
an existing, operating hotel. 
Barbieri, testifying after having heard all 
the testimony of Buffam, Chase, and Respon-
dent™s so-called expert witnesse
s, still was unable to keep the story straight, because while she 
also emphasized the economic requirements of the purchase as critical in the decision to hold 
the job fair, she slipped back into the notion that the fact that the Hotel closed was a factor as 
well:  
 This was a property whose lease had terminated, 
whose staff had been laid off, whatever the terminology 
would be.  It was an empty hot
el.  We had the opportunity 
to make, by taking some risk, make this opportunity to 
come from a Four Points to a full service Sheraton, to 
bring this property from the level it had been operating on 
for a number of years to a new standard that would allow 

for the refinance down the road which would give us basi-
cally an asset for which we had to come up with our half 
million dollar equity stake.  In appearing for that and what 
we needed to do to make sure this property was the suc-
cess that it needed to become is based on our experience, 
was the thing we needed to do was a job fair. Because we 
had done it in other locations and it had proven to be very 
successful for the company. 
 Although she brought up the Hotel™s closure as
 a factor, Barbieri did agree with both Buf-
fam and Chase, that fear of losing their investment was also a critical factor: 
 The risk is that at the end of three years you™re not able 
to refinance, you lose the asset, you lose the half million 

dollars, and I think Mr. Buffam personally signed some 
other things associated with that, if I recall.  So you™d have 
put in all this work and energy and effort and some 
money, and then at the end you don™t make that nut, as we 
would say, that thing that you™ve been working so hard 
for, it would all have been for nothing. 
 Barbieri testified that in mid-December Chase gave her the ﬁgreen light,ﬂ so she went ahead 
and set up a task force.  She claimed that there 
was not really an actual decision to hold the job 
fair.   It was an assumption.  I don™t know if it ever was a de-
cision making process.  It was just that a hotel was going 
to close.  There was, the lease was canceled, the employ-
ees were let go, and then th
e next logical assumption was 
that there would need to be a job fair.  I don™t know if 
there was a literal decision that was involved inasmuch as 
we are going to be opening a hotel.  Okay, then there is to 
be a job fair.  It™s just very l
ogical, it would be a very logi-
cal jump in my mind.  I don™t know if it™s an actual deci-

sion making process. 
 When she learned that it looked like the deal was going through, she asked Chase should 
she go ahead and start organize the job fair, and he said yes.  According to Barbieri, there was 
never ﬁany other real choice there in my mind.ﬂ 
Barbieri claimed at trial that she did not want to participate at Daly™s job fair because she 
hadn™t determined what the wage rates would 
be, and didn™t know what the staffing levels 
would be.  Moreover, she was acquainted with th
e way New Castle holds job fairs, but did not 
know how Daly™s would be conduc
ted.  Finally, she was concerned that the other employers 
would have actual jobs to offer, whereas Res
pondent™s plans might not come to fruition, which 
might lead employees to pass up other opportunitie
s.  Later in the trial she offered a further 
explanation for not interviewing the hourly 
employees at the Hotel prior to closing: 
 There were a number of fact
ors.  First, again, we 
weren™t 100% sure that the closing was going to occur and 
we were hiring, I realize, 
and interviewi
ng management team, but that™s a necessity be
cause you have to have your 
Managers.  We knew there was an obligation coming in February . . .  with the time commitments we had and the 
time constraints, I needed a ma
nagement team in advance.  
As far as the associates, we™ve also expressed a desire for 
them to come and interview with us, but I needed the ex-
ecutive committee to basically be in place to make the hir-
ing decision.  So if somebod
y came and interviewed and, 
you know, to set the process, they still would™ve had to 

wait for the other job fair to be completed before they 
would™ve got a job offer because you needed to interview 
everyone in the area.  So if I set this whole little process, 
this mini job fair up for these individuals, they still 
wouldn™t have gotten any farther along than when the big 
job fair occurred and you saw the rest of the community.  
All they would™ve had is their paperwork in sooner, but 
that wouldn™t have guaranteed that they would™ve been the 
best candidates at the end of the day.  So why would I 

spend the time and money to br
ing a team in to do a mini 
job fair just to bring that same team back to do a big job 
fair.  It doesn™t make sense.  
  WATERBURY HOTEL MANAGEMENT LLC 495 Barbieri testified that interviewing the hourly
 employees prior the closure of the Hotel, 
unlike the managers whom Respondent was willing to
 interview, would have been ﬁa waste of 
time of money.ﬂ This explanation implies that Barbieri could have set up an interview process 
at the Hotel, but declined to do so because Re
spondent planned to hold 
a larger job fair under 
any circumstances. However, she also offered some remarkable testimony by denying that she 
was presented with any other opportunities to inte
rview by Daly other than to interview ﬁa 
couple of his sales teamﬂ and atte
nd Daly™s job fair.  If that were true that would mean, at a 
minimum, that Buffam, who acknowledged that 
Daly did give Respondent the opportunity to 
meet with employees at the property separate an
d apart from Daly™s job fair, kept her in the 
dark about that opportunity.  It would also contradict Buffam™s testimony that Chase and 
Barbieri rejected Daly™s invitation to do so becau
se of the fear of favoritism and interference by 
Daly. 
Curiously, Barbieri™s explanations, like Chase™
s, mentioned nothing about concerns about 
interference by Daly, favoritism, or fear of lawsuits, factors mentioned by Buffam.  Thus, 
Respondent™s three top managers a
nd coowners were unable to gi
ve a coherent or consistent 
account as to what motivated their refusal to 
interview the existing work force pursuant to 
Daly™s invitation. The confusion can be readil
y understood in light of the dilemma Daly™s 
testimony posed for Respondent.  In position statements submitted during the investigation, 
Respondent emphasized that the Hotel had been cl
osed, and it had no access to employees of an 
existing work force, and this left Respondent with
 no choice but to develop 
the job fair process.  
In an early position statem
ent, Respondent stated:  The assumption of management by WHM at the hotel 
location known as the Four Po
ints was vastly different 
from the typical takeover, in which the business continues 
uninterrupted, with a ready-made work force comprised of 
the predecessor™s employees.  In this case, the prior man-
ager™s employees were sent WARN Act notices of em-
ployment termination, and the hotel ceased operations and 
closed.  When WHM assumed the management of the ho-
tel building, there were no guests, no vendors, and no em-
ployees. 
 In a later statement, Respondent elaborated: 
 The most important issues which determine how the 
property will be staffed is whether the property has been 

closed by the Seller, and whether the employees have been 
terminated by the Seller.  When New Castle has assumed 
management of various hotels, some have been closed, 
such as in Cherry Hill and Waterbury, and the work force 
previously terminated by the Seller.  In such cases, New 
Castle has had no choice but to develop a non-
discriminatory hiring proce
ss based upon legitimate, busi-
ness-oriented criteria, in order to obtain the best employ-
ees to staff the vacant and closed hotel.  
 Moreover, the statement claimed that ﬁWHM was not permitted on the hotel premises when 
it was under prior management, a
nd neither before nor after 
the takeover has WHM obtained 
access to the seller™s employment records.ﬂ This statement was patently false, since Daly 
virtually begged Respondent to come on 
the property to interview employees. 
The most striking problem confronted by Re
spondent at trial was the appearance of the 
Trustee, Michael Daly, pursuant to General Coun
sel™s subpoena.  All the 
barriers erected to 
keep from taking over the existing unionized 
work force were erected by Respondent. 
It 
decided to close the Hotel and not accept 
Daly™s offer of a ﬁturnkey operation.ﬂ 
It 
decided not 
to interview the existing employees at the Hotel prior to its takeover of the Hotel. In light of 

Daly™s testimony,  Respondent was forced to of
fer a different explana
tion than the one given 
earlier in the position statements.  Contrary to
 Respondent™s position during the investigation 
that the job fair was necessary because the f
acility was closed and Respondent was not allowed 
access to the facility and the employees prior to closure, Buffam at trial specifically denied that 
the closure of the Hotel was at all a factor in 
choosing to have a job fair, and stated that Re-
spondent would have held one whether the Hotel 
closed or not.  This remarkable turnaround 
left Respondent the problem of explaining why it 
spurned Daly™s offer to interview the existing 
employees at the Hotel, while it was still operating, a fact denied in its position statement. 
Respondent™s witnesses cl
aimed their choice to go ahead w
ith a job fair was based on their 
ﬁexperience.ﬂ  As noted above, Buffam testifie
d that, based on experience, Respondent utilizes 
a job fair when it opens a new hotel, the hotel being taken over has been closed, and where it is 

repositioning a hotel upscale. However, Buffam admitted that the Sheraton Waterbury was the 
only hotel that it had repositioned upwards, and 
Respondent had never done it before.  Buffam 
testified that Chase and Barbieri were the ones who told him that holding a job fair was the best 

way to do it.  What then was the experience on which it was based?  Buffam admitted that 
Barbieri™s sole experience and entire work hist
ory was tied to Buffam™s career.  So where did 
she get her experience concerning job fairs?  She got it when Chase joined the firm in 1988 

with a team of experienced managers. Buffam 
then pointed to Chase™s experience before 
joining New Castle as the basis of Respondent™s ex
perience with regard to job fairs.  However, 
Chase™s experience did not explain why a job fair was chosen in this case.  Chase described that 
in his prior experience he was responsible for op
ening 18 new hotels.  In each case he used a 
job fair, the date of which was determined by th
e expected date of the 
completion of construc-
tion.  There is, however, no evidence that Chase, 
or any of his managers, ever took over a hotel 
to be repositioned upward, and held a job fair to do it.  Instead, Chase admitted that this reposi-
tion ﬁwas the only one we™ve ever done.ﬂ  Theref
ore, Buffam™s reliance on Chase™s experience 
did not to explain why Respondent chose to use 
a job fair in this case when there was an 
existing work force in place. 
Buffam testified that in all situations wh
ere Respondent takes over a hotel Respondent as-
sembles a task force and usually interviews the existing work force.  Buffam admitted that in 
most cases where Respondent takes over a hotel, 
whether as manager or owner, it does not hold 
a job fair, and the evidence in the record 
was overwhelming in support that admission. Respon-
dent™s experience generally is that it has been 
highly successful in ta
king troubled properties 
and turning them around, and in 
almost all cases it does not c
onduct a job fair.  A prime exam-
ple was the Woodcliff Lake Hilton, which so suc
cessful that Buffam described it as a real 
ﬁfeather in our cap.ﬂ  He belie
ved that its success greatly c
ontributed to Respondent™s reputa-
tion as a turnaround manager.  Yet Respondent did not hold a job fair there.  Instead, it hired 
virtually all of the employees, through an applic
ation and interview proces
s, as it usually does.  
Moreover, it did so even though it had a contract
ual right to hire anyone it chose.  General 
Manager Robert Cappetta boasted in a memo to
 Barbieri shortly before the job fair in 
Waterbury about how important the employees at
 the Woodcliff Lake Hilton had been in the 
turnaround.  Instead of holding a job fair there, Respondent had held
 its normal interview 
process, hired the existing work force, and successfully trained the existing work force in the 
New Castle system.  The Woodcliff employees imp
roved each year, and the hotel achieved was 
able to improve each year, and the property achieved ﬁa dramatic tu
rnaround.ﬂ Respondent had 
assumed control of the property in April 1992. 
 Therefore, this dramatic turnaround, which 
greatly enhanced Respondent™s reputation, thus 
took place in about 4 years, and was not done 
through a job fair.  So how could it be that it 
would not try to duplicate its achievement in the 
Woodcliff Lake Hilton, when there was clear evidence of its success in utilizing the existing 

work force?  When Barbieri was asked why Re
spondent could not have accomplished the same 
success with the work force in Waterbury as 
it did at the Woodcliff Lake Hilton, Barbieri  
discounted her role in the decision-making process:  
 I wasn™t in a lot of that decision-making process, but 
the fact that they were, again, from my experience, speak-
ing from my own experience, the flag had been lowered, 
that they lost the Sheraton and had to go to a Four Points.  
I don™t know if there was ever a time in their record where 
they proved themselves.  I don™t know if there was ever, I 
don™t know where you would hang your hat on past his-
tory, but I™m not really not an expert in the past of that ho-
tel.  I wasn™t really involve
d in some of that process. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 496 Confronted with a simple question, Barbieri ha
d no real answer so she denied her responsi-
bility for the decision.  However, her answer is telling because she seems to be basing the 
decision not to interview the Hotel employees 
in the way Respondent normally does on the fact 
that the Hotel had been brought down to a Sh
eraton Four Points, and this somehow was a 
negative factor for the existing work force.  Th
is is particularly curi
ous since Respondent had 
brought in two managers from the Dunkirk Four 
Points, Kirwan and Scheiner, to be managers 
at the Hotel.  If the fact that the property had been graded a Four Points was so significant and 
so negative for the employees of the Hotel, what justification would there be in bringing down 
the managers of another Four Points to run the new Hotel?  
Respondent™s history with regard to job fair
s at the time it decided to hold one for the 
Sheraton Waterbury Hotel was, in fact, extremely limited.  The first use appears to have possi-
bly been at the Lucerne Inn in Dedham, Maine.  The property had been closed for 5 to 6 
months.  The property had failed, and was owne
d by a bank.  Respondent assumed management 
on April 1, 1993.  Respondent, which already ran the Bangor Marriott, came in as a favor to the 
bank, hired a staff and operated the property until
 the bank could dispose of it The record is 
devoid of any details as to the nature of that
 ﬁjob fair,ﬂ how it was conducted, how many people 
were involved, how many employees were hired, or
 who conducted it.  Buffa
m testified that he 
thought Respondent had held a j
ob fair there, but when asked to explain the basis of that 
thought, he gave a general answer: ﬁWhen we need to bring in new work force, I think that™s 
the most fair and objective way of getting the best talent in the community, and so we tend to 
employ that process when we are seeking to hire an entire work force.ﬂ There is no mention of 
holding a job fair there by Barbieri in her exte
nsive testimony about the job fairs that she had 
had some involvement in, nor was any record 
related to it produced, a
lthough Barbieri intro-
duced records from the other job fairs she was associated with.  Neither is there any mention of 
a job fair for Lucerne in Chase™s testimony.  This seems particularly anomalous, since Buffam 
had attributed all his kno
wledge about job fairs to Chase and 
Barbieri.  What actually transpired 
at Lucerne is simply not discerni
ble from the record as it stands. 
What is clear, however, is that Respondent did ho
ld two job fairs in the 2 years prior to the 
one held in Waterbury.  The first was held at the Cherry Hill Hilton in Cherry Hill, New Jersey.  
The owner of the property was Mutual Benefit Li
fe (MBL), which was itself in liquidation in 
New Jersey.  MBL commissioned a broker to put to
gether a package and offer the property for 
sale.  Hyatt was the property manager at the time, but its lease was terminating.  The employees 
were represented by the Hotel and Restaura
nt Employees Union.  Respondent submitted a 
ﬁlow-ball bid,ﬂ and was awarded the bid.  The 
transaction took place very quickly, without the 
normal due diligence or market study.  Respond
ent utilized a corporate shell known as Living-
stone to purchase the property on October 28, 1994, 
which was then immediately transferred to 
an investor group, which Buffam te
stified was Cherry Hill, P.A. 
 The investor set up another 
entity known as East-West, P.A. as its operating entity.  Buffam testified that East-West em-
ployed Respondent™s affiliate, Ch
erry Hill Hotel Management, LL
C as its managing agent.  
According to his testimony, East-West PA developed their own business strategy with regard to 
how they wanted to operate the property, what 
flag they wanted to fly, and how much they 
wanted to invest in the renovation of the prope
rty.  Respondent assisted them in preparing 
renovation plans, some of which East-West accep
ted, and some they di
d not.  Buffam claimed 
they actually rejected most of Respondent™s
 recommendations concerning renovations and 

franchise recommendations.  East-West determined the timing of when the hotel would open, 
which was in March 1995.  Otherwise, pursuant to the management agreement Respondent was 
responsible for all hiring decisions.  Respondent 
chose to conduct a job fair.  Buffam testified 
that Respondent had no control of the closure of the property, and said that it would have been 

ﬁimpossibleﬂ to have continued operating the hotel at the time of the purchase.  ﬁThe owner 
was delivering to the new owners a piece of real
 estate in a condition that required substantial 
renovation.  It would not have been possible to 
have continued a hotel operation in that se-quence with one manager leaving the property 
and another owner and manager coming in with 
an entirely new flag and with a major renovati
on.ﬂ The job fair was conducted about February 
1995.  It was at the time of the takeover of Che
rry Hill that Barbieri met Respondent™s counsel 
Jay Krupin for the first time. 
The former employees of the Hyatt at Cherry Hill were represented by the Hotel and Res-
taurant Employees Union, Local 54, which filed ch
arges over the hiring practices on May 1995.  
Complaint issued on some of the charges on May 30, 1997.   
While the investigation of those charges wa
s pending, Respondent c
onducted its next job 
fair in the summer of 1996 at the Westin Nova Sc
otia in Halifax, Nova Scotia.  That property 
had been closed for 2-1/2 years.  The property 
had been operated by Hilt
on International.  It 
had formerly been run by Hyatt, which had a fal
ling out with the owner.  It had been a grand 
upscale hotel built in 1929. Its employees had been
 represented by a union.  However, at the 
time of the takeover, there was only one employee, a mechanic, at the hotel.  There was a 
question under Canadian labor la
w whether Respondent was obligated to bargain with the 
union, but Respondent entered into a recognition 
agreement which would allow Respondent to 
either hire former employees or pay an increase
d severance payment.  All the former employees 
received some form of severance payment whethe
r they were hired or not.  Respondent held a 
job fair.  Once again Jay Krupin was on the scen
e.  Due to bad weather, Krupin and Barbieri 
conducted the training session for screeners and in
terviewers in a room at Logan Airport in 
Boston.  Prior to the interview process at Halif
ax, Respondent™s managers had a list of every-
one who had been a former employee of the hotel. 
 Respondent did not hire the vast majority of 
former employees.  
Barbieri testified that there was never any othe
r choice in her mind about holding a job fair 
in Waterbury because they had had ﬁsuch grea
t success with the job fair.ﬂ She based her 
opinion about the success in Cherry Hill on all th
e great people who attended the first anniver-
sary party there, as well as discussions in the office.  She admitted, however, that she did not 
review any turnover records concerning Cherry Hill,
 or The Westin Nova Scotia for that matter, 
before making a decision to hold a job fair in 
Waterbury.  Neither did 
she have any financial 
records to review. She testified that turnover ra
tes at Cherry Hill and th
e Westin Nova Scotia 
had no impact at all on her decision to hold a job fair in Waterbury .  What then did she know 
about whether the job fairs had actually led to 
hiring employees who stayed for any length of 
time?  The clear implication of her testimony is th
at she was not even thinking about whether or 
not there had been high turnover at either f
acility.  She testified 
she only reviews property 
turnover records at the end of the year for purposes of awards, and for review of the property™s 
wage and benefit summaries to see if there is a 
problem.  Otherwise, the turnover records are an 
internal tool for each property, and not
 a corporate tool which she uses.   
Barbieri™s lack of interest about the turnover 
rates at Cherry Hill and 
Halifax after their job 
fairs was particularly anomalous given the 
fact that Respondent™s witnesses emphasized 
turnover as a serious problem.  
Daniel Mount, Respondent™s first 
expert witness, opined that 
high employee turnover leads to a ﬁcycle of failu
reﬂ that can create serious
 problems for a hotel.  
Mount testified that high employee turnover make
s it difficult to develop customer loyalty.  
Mount testified that finding new employees is a sign
ificant expense and is to
 be avoided if at all possible, and candidly acknowledged that he ﬁwou
ld not shut the Hotel down for a month just 

to hire a new work force.ﬂ  Of course, shutting the Hotel down for a month to hire a new (non-
union) work force (and to conduct a 
few minor repairs) is precisel
y what Respondent did in this 
case.   Buffam described turnover in terms of 50 perc
ent, ﬁover the course of timeﬂ as what he 
considered acceptable turnover.  
Chase admitted that the goal in hi
ring is to avoid high turnover 
and stated that ﬁwe don™t like to
 see employee turnoverﬂ as it l
eads to the ﬁspiral of deathﬂ 
outlined by Respondent™s hotel specialists.  B
ill Long, another one of Respondent™s experts, 
concluded that high turnover has a negative effect on hotels.   
There is in fact no evidence in the record
 showing that Respondent in any way examined 
the results of the job fairs in Cherry Hill, West
in Nova Scotia, or in Waterbury to determine 
whether they had actually produced a stable comp
lement of employees. 
 As will be developed 
below, the results of the job fair in Waterbur
y belied all the grandiose 
claims made about its 
success.  However, Respondent did know one sure 
thing about the job fairs in Cherry Hill and 
Westin Nova ScotiaŠthey did not hire a majority of employees from the previous work force 
in either situation. Respondent never answered at tria
l the simple question as to why, if job fairs are so good, it 
does not hold them routinely whenever taking over 
a hotel with a current work force?  After the 
job fair in Waterbury, Responde
nt continued its normal practice of taking applications and 
interviewing the existing work force when it takes over existing hotels.  In this regard, when 
Respondent took over an existing hotel in Ri
chmond, Virginia, the Commonwealth, shortly 
after the takeover of the Sheraton Waterbur
y, Respondent conducted 
its normal interview 
process and did not hold a job fair.  That propert
y had been a five-star hotel in the past, and 
 WATERBURY HOTEL MANAGEMENT LLC 497 Respondent planned to make it one again.  If that is the case, then why did Respondent not hold 
a job fair, since its goal was to bring the ratin
g of the hotel up?  When Buffam was pressed to 
explain, he seriously undermined his previous 
testimony about job fair
sŠhe claimed that the 
interview process had the same effect as a 
job fair.20  Similarly, when Respondent took over 
the Smithtown Sheraton in January 1998, it did 
not hold a job fair, but conducted its normal 
application and interview process.  There was no union in either situation. 
When Respondent testified that it relied upon its ﬁexperienceﬂ in deciding to hold the job 
fair, there was a significant experience which bo
re on its decision.  The Norwalk Holiday Inn, 
the Chicago Sheraton Plaza, and the Milwauk
ee Marriott Hotel were the second, third and 
fourth hotels that Buffam had purchased.  He 
bought the Norwalk Holiday Inn in 1984, and the 
other two in 1985.  In each case the existing work
 force was hired.  The employees in Norwalk 
and Chicago were represented by unions.  Inde
ed, the Union in this case represented the 
employees in Norwalk.  These three hotels we
re the only hotels which Buffam had an owner-
ship interest which actually failed.  Moreover, Buffam was individually at risk in the Norwalk 
and Chicago properties.  It was a period before
 Respondent began to use labor counsel.  There 
were labor problems in Norwalk, and Respondent was subject to 
picketing during the contract 
negotiations.  At that time it maintained its cor
porate headquarters at the Norwalk Holiday Inn.  
Buffam was personally sued in Chicago by the 
unions there for pension and health and welfare 
fund payments.  Although at trial Buffam claime
d that the unions had nothing to do with the 
failure of either the Norwalk or Chicago proper
ties, I believe his experience with the Union in 
Norwalk had clearly left its mark on him. 
In discussions with William Collins, the former Mayor of Norwalk, who currently is in a 
business relationship with Buffam related to 
a new hotel project in 
Norwalk, Buffam took 
certain stands which strongly indicates his animus against the Union.21  Respondent wanted to 
lease certain property of Collins, along with two other parcels, in order to build the new hotel.  
Buffam and several members of his staff met 
with Collins in his home in about June 1997.  
Buffam presented an economic proposal to Coll
ins which Collins found to
 be generally satis-
factory.  He informed Buffam that he would want 
to have a clause in the lease that would make 
it easier for employees to organize than it is under the National Labor Relations Act.  Buffam 

responded that that probably w
ouldn™t be much of a problem 
because he had considerable 
experience with the Union in Norwalk at the 
Norwalk Holiday Inn which he had owned some 
years earlier.  In their conversation they both recalled that Collins had participated in picketing 
with the Union at the hotel when he was Mayor while Buffam operated it.  On June 12, 1997, 
shortly after the meeting, Collins signed a letter of intent to lease the property.  Over the next 
number of months there were a number of drafts
 of the proposed lease.  It was a difficult 
negotiation over economic issues.  Collins sub
mitted through his attorney proposed language 
for a neutrality agreement, which called for 
voluntary recognition after a card check by a 
neutral party showing majority support in an 
appropriate unit.  For 
a long period of time, 
Collins did not receive a response to this particul
ar proposa.  At a negotiating meeting in the 
fall of 1997, in Collins™ attorney™s office, 
Collins pulled Buffam out into the hallway and 
expressed his discontent that they were not yet dealing with the labor issue.  Buffam said he™d 

try to speed it up.  About October 15, 1997, Collins finally received a response to his proposal.  
In February 1998, there was a meeting between Bu
ffam and Collins with a mediator to try and 
resolve the issue.  On March 24, 1998, Buffam su
ed to enforce performance on the letter of 
intent.  There were several unresolved issues
, including the proposed neutrality agreement. 
Collins met Buffam in court in Stamford in th
e summer of 1998, with Collins™ attorney Gary 
Obers and Buffam™s attorney Edward Scofield. 
 Both sides had been disappointed that the 
Judge had not offered any advice on the potential out
come of the case, and they decided to sit 
down and negotiate.  In that meeting, Buffam told Collins that he did not want a union in any 
hotel built on their property.  Buffam told Collins that he felt that if there was a union in his 
                                                          
                                                           
20 Buffam tried to explain away the lack of a job fair at the Com-
monwealth by the small number of employees at that property.  How-
ever, Sarisky testified that the job fa
ir was held at the Victor Hampton 
Suites, a new property, even though it was very small. 
21 I found Collin™s to be credible and credit his testimony. However, 
I view the testimony of Collin™s 
on the matter of Buffam™s antiunion 
animus as simply corroborative of th
e far more important testimony of 
Daly.  hotel it would put him at a ﬁmarked competitive disadvantageﬂ with other hotels in Norwalk 
and in Stamford, which is part of the market area.  As they left the meeting, Collins™ attorney 
expressed that he had been rath
er startled at Buffam™s adamance and determination in wanting 
to fend off the Union. Everyone understood 
that Local 217 was the union at issue.  
About a month later, the partie
s met in Collins™ attorney™s office to depose Buffam.  In an 
off-the-record remark, Buffam became more emotional than usual.  He was generally very self-

controlled.  He referred to the Norwalk Holiday
 Inn.  He made a rema
rk about how Local 217 
had cost him the hotel in Norwalk, his investment, or a great deal of money, but Collins could 
not remember which one of the three possibilities it was.  Upon making the remark, Buffam 
caught himself, and said, ﬁWell, of course
 there were other factors involved, too.ﬂ  
In their meetings, Buffam indicated to Collins several times that he was having labor diffi-
culties at the hotel in Halifax .  Collins brought up to Buffam the fact there was a neutrality 
agreement at the Omni Hotel in New Haven, which 
was one of his labor attorney™s other cases, 
and suggested that was an example of what Buffam might want at their property.  Buffam said 
that it was a different thing in New Haven, that the hotel there was built with government 
involvement, and that is why there was a neutrality
 agreement, and he did not feel it should be a 
precedent for him.  Collins presented Buffam with neutrality agreements from other cities in the 
country.  Buffam pointed out that there were speci
al circumstances in those situations, and they 
should have no bearing on the property in Norwal
k.  He was not prepared to discuss a neutrality 
agreement.  Buffam pointed out that he did ha
ve neutrality agreements in a couple of places, 
either in Detroit or Chicago, but those agreements reflected the climate in those communities, 
meaning they were ﬁunion towns.ﬂ  Buffam said
 Norwalk was not a union town, so he didn™t 
see any reason to give in to a card check or a neutrality agreement.  In their meetings, Buffam 
made it clear that he adamantly opposed Collin
s™ proposal for a card check and expressed 
concern that it would provide an opportunity for 
the Union to tell lies about the employer, and 
provide gifts to employees to persuade them to sign a union card.  Ultimately, the parties settled 
their case, and Collins agreed to a much watered down clause related to possible unionization at 
the hotel property, because he felt it 
was the best he was going to get. 
Curiously, although Buffam testified that th
e Union had no impact of the failure of the 
Norwalk Holiday Inn, he never in his testimony de
nied making the statements attributed to him 
by Collins.22 Collin™s testimony clearly shows animus on Buffam™s part toward the Union. 
Buffam had a lot at stake in the Sheraton Waterbury.  His testimony that he was uncon-
cerned about whether the Union represented the em
ployees at his hotel is not credible.  The 
record shows that he lost the Norwalk Holiday Inn sometime between 1990Œ1992.  After that 
event, Respondent began to take a different appr
oach to labor issues.  Respondent sought out 
new labor counsel and eventually chose Jay Krupi
n.  Krupin was present at the takeover of the 
Cherry Hill Hilton.  As noted above
, Respondent held a job fair at 
Cherry Hill, and did not hire 
a majority from the previous work force. 
 Once the Cherry Hill Hilton was up and running, 
Krupin provided the first of his ﬁPositive Employee Relationsﬂ seminars for senior management 
at that facility in 1995.  Those seminars addr
essed the needs of employees, and why people 
organize.  Krupin compares traditional reasons 
with more contemporary reasons why employ-
ees organize.  He stresses the need for an ope
n door policy, and fairness in discipline.  He 
addresses the concept of recognizing something in the workplace that would indicate employee 
dissatisfaction.  Interestingly,
 Krupin conducted simila
r seminars at the Halifax property in 
1997, as well one at the Sheraton Waterbury in 
the summer of 1997.  More recently, he con-
ducted one at a new property, the Deerhurst Resort
 in Ontario.  Barbieri recalled one being held 
at the Woodcliff Lake Hilton as well.  Thus, Kr
upin held his seminars concerning what leads 
modern employees to organize at the three hotel
s where Respondent chose to have job fairs.  
 22 Similar to the situation with Daly™s testimony, any attempt by Re-
spondent to argue that Buffam™s test
imony should be construed to deny 
making those statements should be rejected.  If Buffam meant to deny 
the statements, that should have been done clearly.  It would appear that 
Respondent wants to avoid having a 
credibility determination be made 
between Collins and Buffam, and for good reason, since Collins has 
nothing to gain by his appearance pursuant to General Counsel™s sub-

poena. Respondent may once again try 
to put a spin on Collins™ testi-mony, to make it seem that he ma
y have misinterpreted Buffam, but 
such spin should
 be rejected. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 498 Either Krupin, or his associate Alison Hurewitz, 
were directly involved in directing and over-
seeing these job fairs. 
In each of the above noted cases, after having 
purged most of the former unionized employ-
ees from its new operation, Respondent had Krupin quickly on the scene to train Respondent™s 
managers in union avoidance.  Moreover, this also highlights the rather unbelievable testimony 
of Respondent™s three top officers that they we
re unconcerned about what was taking place at 
the Hotel prior to the purchase, and never sought
 to find out what was going on there.  This 
goes directly to Respondent™s efforts to claim that they had not performed a ﬁdue diligenceﬂ 
concerning the Hotel prior to its purchase of it.  
Although Respondent was forced to concede at 
trial that it had been given access to the fa-
cility to interview employees, but which it declined, it continued to go to great lengths at trial to 
pretend that it had had very limited access to the facility.  Buffam tes
tified that he had knowl-edge that the Union represented the employees, that there were negotiations going on, the 

Union had claims in the bankruptcy action, and th
at there was a decertif
ication petition, but said 
he didn™t believe what he kne
w about what ﬁwould be considered union activity or union 
problems.ﬂ Buffam claimed that Respondent was 
not welcome at the property prior to the 
Purchase and Sale Agreement, 
while afterward Respondent was s
ubject to constant entreaties 
by Daly to discuss Respondent™s plans for th
e property.  Otherwise, according to Buffam, 
access had been limited to the work for the Bankruptcy Court, to his visit to the property when 

he made a management proposal 
to the Trustee, a limited amount 
of access rela
tive to a limited 
amount of planned renovations for the Trustee, a
nd several visits related 
to financing.  When 
asked if Respondent was doing a detailed analysis in the summer 
of what renovations would be 
required at the property, Buffam testified, ﬁWe 
would like to have, but it was impossible to do 

that..ﬂ  He even claimed that
 Respondent had even placed a bi
d to perform renovations without 
examining the property.  When questioned ab
out the basis of Respondent™s initial proposed 
Purchase and Sale Agreement 
to Prudential, dated Septembe
r 6, 1996, he denied that Respon-
dent had done a careful analysis of the conditions 
at the property.  He te
stified that, ﬁWe were assuming in that statement that we would have to pretty much replace everything in the hotel.  
We had not gone into the hotel and checked ev
ery room out, looked at the back of the house, 
evaluated the kitchen.ﬂ He claimed that Res
pondent™s evaluation of renovations needed to 

reposition the Hotel, as expressed in the proposed
 Purchase and Sale Ag
reement, was done with 
ﬁvery limited access to the property.ﬂ  Instead, 
Respondent was ﬁgoing by market analysis, 
franchisor input, and a limited degree of our own impressions from walking around the prop-
erty.ﬂ  
As noted above, by September 1996, Respondent 
had prepared a report to provide to a po-
tential financing source, which c
ontained a great deal of informa
tion about the past history of 
the Sheraton Waterbury ( GC Exh. 108).  When fi
rst questioned about the basis of the informa-
tion contained in this document, Buffam testified that they had had ﬁgreat difficulty getting any 
financial data on the property,ﬂ
 and he believed it was based 
on an appraisal on the property 
done for Prudential, the lender. 
 He claimed there were very 
few documents available through 
bankruptcy regarding the Hotel™s operations.  He 
testified that he did not receive whatever 
reports Daly was filing in bankruptcy .  Then 
he admitted that Respondent
 actually could have 
received the reports Daly was filing in bankruptcy
 from Prudential, and that he did see one of 
them, but it ﬁwas completely impossible to unde
rstand what the hotel operations were doing.  
And we did not insist upon seeing 
those anymore.ﬂ  Further, the report contained a great deal of 
information about the past history of the Sheraton Waterbury.  
Buffam testified that Responde
nt had done ﬁmany, manyﬂ of such studies as the ones 
placed in the document.  He testified that the data contained in the pro forma was based on a 

ﬁvast amount of experience, info
rmation, staffing guides, comparable properties.ﬂ  However, 
despite the great detail presented in the pro fo
rmas, Buffam testified that Respondent did not 
need much information from the property itself.  
 You have to know where the property is.  You can™t 
make a reposition analysis for a property without that in-
formation.  You need to know the type of construction that 
is used in the property.  Is 
it a brick or what™s it made out 
of. Does it have the ability to look like a full service up-
scale hotel.  That you can do by just walking by it or walk-
ing inside and looking around.  You have to know some 
basic things like does it have a through the wall system 
that you can see from visual inspection a through the wall 
air conditioning system and you should know approxi-
mately the layout of the meeting space.  But what you 
don™t need to know is you don™t need to know how they 
are staffing the property at this time at the time you™re 
looking at it.  You don™t need to know how they cook a 
hamburger or what their menu is like or how much money 
they™re making.  That is somewhat irrelevant to the analy-
sis that™s done here.  
 Thus, Buffam virtually ridiculed the notion that
 operational facts of the Hotel were of any 
significance.  However, if it were true that su
ch facts were irrelevant, why did Respondent go 
into such detail about the Hotel™s history in th
e September report it prepared for the lender? 
As noted above, the September report descri
bed that Respondent had performed a ﬁpre-
acquisition due diligence.ﬂ  Buffam testified that a preacquisition due diligence would normally 
include a variety of factors, assuming that there are no time constraints, no access restraints and 
that the information is reliable.  He defined ﬁdue diligenceﬂ as ﬁa way of once you™ve decided 
in principal to go forward with a transaction, it™s 
a way of making sure that you have decided to 
do the right thing.ﬂ It includes ﬁdoing a lot of 
on-site work.  Testing things like environmental 
matters.  Checking up on your, the financial statem
ents of a property.  In some cases interview-
ing people at the property about conditions past, pr
esent and future.ﬂ  It would ﬁdetermine if the 
individuals at the property were 
pleased with their compensation.  
Or if they felt that it was not 
adequate, I think it would cover 
that.ﬂ  When asked if it w
ould uncover conditions of labor 
strife,23 strikes, things like that, he answered, 
ﬁIf those things were happening during the due 
diligence process I think it would uncover that, yes.ﬂ 
Buffam, when first asked about whether Res
pondent had performed a due diligence on the 
Sheraton Waterbury, testified, ﬁ[W]e did no due
 diligence on this acquisition.  It was a bank-
ruptcy case and we purchased properties out of 
bankruptcy as we did in Cherry Hill without due 
diligence.ﬂ  When asked if Re
spondent tells prospective lender
s that it does do due diligence 
when they had not done so, Buffam explained his denial:  
 Due diligence can mean different things in different 
transactions.  If you™re buying out of bankruptcy, with 
seven days to close, you do 
a different due diligence than 
you do when you have a three-month period of time, and 
the property, you have the property to control.  And you 
have the opportunity to obtain 
reliable information on the 
property.  In this particular case, we had no ability to de-

termine precisely when the property would come into our 
possession. We had a bifurcated, if not trifurcated prop-
erty, where the operation was 
under control of someone 
else.  We were acquiring only 
the brick, mortar and land. 
And our entire due diligence was directed to the market 
positioning of this property as we were creating it.  And 
we told the lenders that™s wh
at we were doing.  We made 
no representation to the lenders about anything that going 
on in the property at that time that was relevant to their fi-
nancing.  They were financ
ing a new property that we 
were developing out of the land and the building that ex-
isted at that time.  
 However, despite this explanation, Buffam wa
s forced to admit that the September report 
contained historical data about the Hotel, wh
ich would indicate to the lender that Respondent 
had access that information.  Moreover, he also
 admitted that Respondent it represented that it believed the information was accu
rate when it put the report out. 
                                                          
 23 The transcript incorrectly has ﬁstrikeﬂ instead of ﬁstrifeﬂ and it is 
hereby corrected to reflect this. 
 WATERBURY HOTEL MANAGEMENT LLC 499 Chase also denied performing a due diligenc
e about the property prior to the actual pur-
chase of it. 
Respondent was so determined to deny that it had access to the facility because it wanted to 
deny that it evaluated the labor situation as it existed, and wanted to present itself as essentially 
uninterested in it.  Thus it continued to deny
 obvious facts set forth in their own records. 
The seriousness of its confusion in trying to artic
ulate a cogent explanation for its refusal of 
Daly™s offer to interview the existing work force was aggravated by its desire not to bring to 
light the full truth of its interview process re
garding managers.  As 
described above, Respon-
dent was in fact engaged in extensive interv
iewing and hiring managers in December and 
January.  Buffam™s testimony that Respondent di
d not want to interview managers until Febru-
ary simply does not seem true.  Neither Barbie
ri or Chase corroborated Buffam™s story about 
reluctantly succumbing to Daly™s pressure and 
agreeing to interview a couple of managers.  
Neither did they corroborate the story about le
tters from Daly™s bankruptcy counsel withdraw-
ing permission to interview managers at the property, and then rescinding that withdrawal.  
Moreover, Respondent was not able to produce 
any such letter.  Buffam™s account was not 
corroborated by anyone, and contradicts Daly™s 
testimony that he sought to make everyone 
available, but that Buffam refused.  Buffam™
s story about not wanting to interview either 
managers or employees until February began to unravel when he was confronted with a memo 
from Judy Schofield dated January 2, 1997, whic
h recounted what had transpired at JLM 
bankruptcy hearing on December 31, 1996.  Daly
 had balked at allowing the plan of 
reorganization to go forward after protracted 
negotiations because of the language regarding 
executory contracts.  At that hearing on Decem
ber 31, Buffam represented to the Court that the 
reason the contracts were being terminated was becau
se there were things that they could not or 
might not be able to honor, such as dates, menu it
ems, and the like.  At the bankruptcy hearing, 
Buffam represented that Respondent would be re
sponsible to the clients for any damages they 
might incur as a result of the termination of those contracts.  According to Schofield™s memo, 
Respondent also agreed that ﬁBy January 10, 
1997 we will have attemp
ted to contact by 
telephone all advance booki
ng contracts to offer new contra
cts with ‚no worse terms.™  We 
represented to the court that we will do what it takes to make the customers happy.ﬂ  The memo 
also makes clear that all the relevant dates were cl
early set:  
                                                          
 The confirmation date is set for January 23, 1997.  
This means that barring no other scheduling changes, the 
bankruptcy plan can go into effect on February 5, 1997 
(the same date the foreclosure and the personal bankruptcy 
cases will be finalized) and title
 to all the assets will pass 
on February 5,1997. The trustee still plans to close the ho-
tel on January 27, 1997, and between January 27, 1997 
and February 5, 1997, we will arrange with the trustee to 
gain access to the hotel building.  
 Respondent also committed to have the dates of the job fair announced by January 10, and 
asserted that the job fair would take place ﬁin the second half of January, 1997.ﬂ (GC Exh. 
113.) The memo is telling for several reasons.  Ther
e is not the slightest hint in the memo that 
there was any fear that former owner Joe Calabrese could upset all their plans and reclaim the 
Hotel.  Neither Buffam nor Barbieri mentioned such a fear in their conversations with Daly.  
Indeed, Respondent produced not a single documen
t to show that that was a real concern to 
Respondent at that time.  Moreover, the memo ma
kes clear that Respondent was in fact com-
mitted to interviewing managers by January 15:  
 By January 15, 1997 any manager currently working at 
the hotel who we are considering for employment at the 
Waterbury hotel will have been contacted and an interview 
with that person will have b
een scheduled.  Those who are 
not contacted by January 15,
 1997 are not being consid-
ered for employment at the Waterbury hotel.  
 Respondent made this commitment to the Bankr
uptcy Court because of Daly™s concern 
over the managers, and possible severance packages
 for them. Confronted on the stand with this 
memo, Buffam suddenly remembered that they were in fact interviewing managers, and his 
recollection was ﬁrefreshed.ﬂ24 
Despite this refreshed recollection, Buffam c
ontinued to maintain his ignorance of who was 
interviewed, by whom or where.  When aske
d whether Respondent had lived up to this com-
mitment, he stated, ﬁI have to assume that we did, because this memo related that intent.  But 

I . . .  I™m not part of that process, so I can™t 
tell you that that was done, 
but I assume that it was 
done.ﬂ  One of the more remarkable aspects 
of the hearing was the stubbornness with which 
Buffam, Chase and Barbieri all clung to thei
r professed ignorance about the interviews of 
former managers of the Hotel.  
Chase™s testimony concerning the interviewing of managers was noteworthy in that he spe-
cifically denied that Buffam ever instructed him to finish the interview process of former 

managers of the Hotel by January 15, as Buffam had committed to the Bankruptcy Court.  He 
denied getting any instructions to interview such managers pursuant to the decision in Bank-
ruptcy Court.  He claimed that Respondent did 
not interview such managers until very close to 
the day that we did the job fair, and there ﬁwasn™t 
very many that we did have dialogue with.  I 
mean, there™s a couple [of] salespeople, but ther
e wasn™t a lot of managers.  And we did not 
specifically hold interviews with the managers..ﬂ  He recalled that two salespeople, and one 

food and beverage coordinator from the former 
Hotel were interviewed, and the two salespeo-
ple were hired.  He recalled someone was hired as
 sales manager, and a woman as director of 
sales.  He was unable to name them, and was un
able to identify the food and beverage coordi-
nator who was not hired, according to him.  He 
testified that the salespeople were hired by 
Robert Cappetta.  He testified that he was himself interviewing people for executive committee positions, the 
senior management positions.  Two of these pe
ople were Robert Scheiner, the General Manager 
of the Dunkirk property, and Barry Asalone who had come down from the Halifax property.  

Asalone was being interviewed for the director of operations .  They were in the area to meet 
with Chase, to look at the area and see if it would be good for their families, and to consider 
whether they wanted to relocate.  Chase claimed that due to his ﬁfrugal nature,ﬂ he decided to 
put them to work.  He testified, ﬁI said, ‚Why 
don™t we get these people in, because if we do 
take over, we are successful in the takeover pr
ocess, we might as well have the process in 
place.™ﬂ  He described it as a ﬁjump ahead in the process.ﬂ  Despite this frugal act of jumping 
ahead in the process, Chase professed ignorance as to the specifics of their activities.  When 
asked if they hired an
yone, he testified,  
 You know, I don™t know.  I really don™t know.  Be-
cause they met with some people.  I don™t recall who they 
met with, or what happened with those individuals, who 
they were.  But I do know that they did those type of in-
terviews.  It was more of a cursory process, it was a pro-
ductive process.  They were asked to meet with some peo-

ple.  I don™t know what  the outcome was.  
 He wasn™t sure how many people they met with, but testified that it was not many, and 
ﬁcould be two, could be three.ﬂ  Chase testified that they were staying at, and conducted 
interviews at, the Courtyard By Marriott in Wate
rbury. However, he did not believe any of the 
former managers of the Hotel were interviewed 
at the Courtyard By Marriott.  Curiously, when 
asked if he was aware that job offers to managers
 were being sent out as early as January 6, he 
asserted that he was not focused on it: 
  24 The sudden refreshment of his reco
llection in the face of an incon-trovertible document was belied by th
e adamance of his prior testimony 
that they did not want to, and with
 minor exceptions did not interview 
managers prior to January 15.  Buffa
m admitted that his prior testimony 
had been different. That testimony 
had in fact taken place over 2 sepa-
rate days, January 27 and February
 8, 1999, which meant that Buffam 
had had over a week to reflect on hi
s first day of testimony, yet his 
memory remained ﬁunfreshedﬂ un
til confronted with documentary 
evidence that undermined his prior testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 500 You know, I really wasn™t all that concerned about it.  
Because of yet, there was such speculation whether or not 
we were actually going to be involved with the property.  
There was so much up and down that was going on with 
the transfer of the property, or sell the property, that I 
wasn™t sure that we would ever be involved in the prop-
erty.  
 Barbieri testified that Asalone was not staying at the Courtyard By Marriott. However, she 
did not know where interviews took place, an
d acknowledged they could have taken place 
there.  She claimed that Asalone wanted to leave his most recent assignment in Halifax for tax 
reasons, and was in town to speak with Chase concerning a possible assignment at the Com-
monwealth in Richmond, Virginia.  They deci
ded to make him the operations manager in 
Waterbury until his next assignment was available.  Since he was in town, she decided to give 
him some resumes to go through 
and pull any he might be interested in.  She acknowledged that 
Asalone was interviewing former managers of th
e Hotel, but claimed she did not know where.  
When asked who authorized interviewing former managers of the Hotel, she referred to the 
ﬁCourt document that indicated that people we we
re interested in we should speak to by the 
fifteenth of January.ﬂ  She said Executive Committee members would then have chosen people 
for interviews based the resumes she had .  She claimed she had no idea where any of the 
interviews were being conducted.  
Although the facts  show an extensive hiring 
process was taking place involving a myriad 
of managers, the record is devoid of evidence 
showing how the interviews of managers were 
conducted or where.  Respondent
 produced a limited number of records for managers it actually 
hired, but virtually none for those not hired, but who applied and 
were perhaps interviewed.  It 
claimed that it did not keep such records.  The activities of Asalone and Scheiner are particu-
larly curious.  Both were in fact employed as 
managers by Respondent at the Hotel, and were 
on the Hotel™s payroll.  Yet no records were produced showing when they were offered jobs at 

the property, or transferred there.  Barbieri claimed there were no records for them because they 
were ﬁtransfers.ﬂ  However, Respondent had r
ecords for other managers transferred from other 
New Castle properties to the Hotel (R. Exh. 
21, Cappetta, Oates, Zucker, Kerwin, Dorr).  
Moreover, Asalone and Scheiner we
re let loose to interview prospective managers even before 
they were transferred to the property.  Both Chase and Barbieri claimed they basically let their 

executive committee members deal with the hiring process on their own, and they were un-
aware as to who they interviewed or where.  Barbieri claimed that she simply gave out resumes 
to the interviewers to cull through and interview whomever interested them.  She did not keep 
the resumes.  Respondent thus had no records to show how it intervie
wed prospective manag-
ers. This haphazard approach to the hiring of mana
gers, and to record keeping concerning that 
process, stands in sharp contra
st to Respondent™s hiring process for hourly employees, and the 
extensive records kept therein, wh
ich will be developed below.  Chase testifies that Respondent 
was concerned about thorough do
cumentation of the process for hourly employees because ﬁwe 
have a lot of discrimination issues, a lot of 
issues that come up under various government 
bodies.  It™s real important to have evidence to th
e fact that we actually were consistent, that we 
were fair, and that we actually based our d
ecisions on information that we uncovered orŠnot 
uncovered, interviewed at the time of the screening process and interview process.ﬂ  He further 
explained, ﬁIt™s there for lawsuits, but it™s an issue that we ask the questions consistently.  To 
make sure that we recognize what may occur.  You know, because today there™s a lot things out 

there, with EEOC and a lot of other issues that yo
u have to be conscious of.  And you also want 
to be fair and consistent.ﬂ He was unable to give a coherent
 explanation as to why that same 
concern would not be important fo
r managers.  When asked if he could face possible charges of 
discrimination at the managerial 
level, he responded that ﬁ[y]
ou know, I™ve never had it in my 
entire career.  I™ve never had any issues on that level.ﬂ  When asked whether while he was at 
the Marriott chain or with New Castle any ma
nager had ever sued for discrimination, he 
responded ﬁNot me.ﬂ  When aske
d about his company, he responded, ﬁNot my company.  I™ve 
never had a case that was won, and very few that we
re filed.  But I™ve never had a case that was 
won based on discrimination.ﬂ  However, he then acknowledged
 that they did have charges: 
ﬁWe™ve had a number, yes.  I would guess we 
had some people that did.  I can™t recall what 
they were, but yes, we™ve probably had a few.ﬂ  
When asked if he™d had lots of charges from 
hourly employees, he responded, ﬁNo.  Actually, we
 do a pretty good job there, too.ﬂ  He then 
claimed that they didn™t need to document interviews of managers because they had more time 
to speak with them.   
That, however, still does not explain why documentation is important to defend against one 
form of discrimination, and not the other.  The 
professed lack of concern for documentation of 
the interviews and applications 
of managers raises an inevitable inference that Respondent was 

not concerned about just any old form of di
scrimination, but rather was concerned about 
charges related to the anticipated unfair labor practices to be filed by the Union in this case.  
Buffam even admitted at trial that the expectation of such charges was one reason he declined 
Daly™s invitation to interview at the Hotel.  One is led inevitably to the inference that Respon-
dent anticipated such charges because it had alre
ady determined that would not hire a majority 
from the predecessor employees, and therefore it ha
d to be very careful about how it went about 
hiring, as Buffam explained to Daly.  
While Respondent™s purpose in keeping extensiv
e documentation of the hiring process for 
hourly employees makes sense in light of antic
ipated unfair labor practice charges, Respon-
dent™s utter disregard for keeping records regarding the interviews of managers still seems 

peculiar.  Chase™s expressed 
concern over possible EEO charge
s would seem to be equally 
applicable to managerial positions, and it would appear to be s
imply good business judgment to 
have some records of such inte
rviews and applications.  Unle
ss, of course, Respondent had a 
reason in this case for not keeping such record
s.  While Respondent™s near-obsessive record 

keeping with regard to hourly employees was ba
sed on anticipated litigation with the Union, it 
is reasonable to infer that that same fear of litigation with the Union might have been behind 

the lack of record keeping concerning the managers. 
The question of what degree of access Responde
nt had to the Hotel and its work force has 
run through both the investigation 
and the trial of this case.  As
 noted above, during the investi-
gation Respondent based its decision to hold the job 
fair in part on the false assertion that it 
lacked access to the hourly employees.  The 
question of what access Respondent had to the 
former managers of the Hotel is
 important in several ways.  Th
e most obvious one concerns the opportunities Respondent had to learn from form
er managers about 
the union activities of 
individual employees, who was a Union supporter,
 and who was not. Respondent denies that it had access to such knowledge, yet the record shows th
at it had actually hired at least four of the 
former managers before it even held the job 
fair. How many former managers were inter-
viewed, where, and by whom is a mystery.25  
Buffam, Chase, and Barbieri all denied knowl-
edge of such facts, and the lack of records of 
such interviews, and Respondent™s failure to call 
any of its managers and former managers who participated in such interviews to testify, left the 

record devoid of such important information.  Secondly, not keeping such records could have 
been helpful to its intended defense that it lack
ed the opportunity to interview the Hotel™s work 
force.  However, that defense th
at crumbled when Daly testified. 
Respondent went to extraordinary le
ngths at trial to assert that 
it lacked significant access to 
the Hotel prior to its purchase, and to info
rmation about employee 
Union sympathies and 
activities.  As noted above, it had made assertions in its position 
statements that it lacked access 
to employees and was unwelcome at the Hotel, 
which proved to be completely untrue.  These 
fictitious claims of lack of 
access were obviously extremely 
important to Respondent.  How-
ever important those fictions were, however, Re
spondent was willing to sacrifice its credibility 
with regard to the claimed lack of access when confronted with the possibility that another of 

its key rationales for holding the job fair was placed at risk.  That rationale concerned the 
notion that Respondent never considered operati
ng the Hotel as a Four Points, and began 
operating almost immediately as a Sheraton.  In its
 efforts to keep that notion intact, Respon-
dent exposed a lack of credibility. 
When confronted with a document from Chase 
in July 1996, which on its face appeared to 
show detailed knowledge of the renovation ne
eds of the facility, Buffam dismissed it as 
ﬁSWAG,ﬂ which he defined as a ﬁSilly Wild 
Ass Guess.ﬂ  He unconvi
ncingly asseted that 
Chase didn™t have, and didn™t need, significant access to the Hotel to prepare the estimates 
                                                          
 25 Discriminatee Larry Schwartz ha
d been interviewed for a manager 
position by someone prior to the job fair.  Barbieri admitted that some-
one interviewed former Manager Kell
y Zampano prior to the job fair. 
 WATERBURY HOTEL MANAGEMENT LLC 501 therein.  He claimed the estima
tes were based on a PIP given 
to the Hotel for renovations 
needed to remain a Four Points hotel, and which 
had been given to Respondent by the Trustee.  
Chase testified that after he visited the Hotel in February, he began putting together esti-
mates for renovations.  Chase, while characte
rizing the SWAG as a ﬁScientific Wild Ass 
Guess,ﬂ testified that it was based on the observations he had made in the limited access he had 
had to the Hotel, which he had just testified about, and which con
cerned his visit to the Hotel in 
February.  He testified that it di
d not take a detailed analysis of
 the condition of the property to 
come with the SWAG: ﬁThis is something that I can put together.  Usually at this level because 
this is very preliminary, I can put something togeth
er like this in about a half a day.  I can do it 
in the office.ﬂ  However, in his second day of direct testimony, Respondent introduced through 
Chase a remarkable document, the actual PIP from Sheraton Four Points which the Hotel™s 
general manager, Richard Bair, had given to Re
spondent, with an accompanying letter.  Re-
spondent had failed to produce that document 
pursuant to General 
Counsel™s subpoena, and 
Respondent™s counsel admitted that she made a 
conscious decision not to produce it, claiming 
she did not think it was covered, although it clearly was.  The letter accompanying the PIP was 

addressed to Brian Woodhouse, and it spoke about
 how Bair looked forward to meeting with 
him on July 12.  As noted above, Chase then did 
an actual walk-through of the property with 
either Bair or Daly, or both, and observed the 
condition of each area in the Hotel.  Based on his 
observations, he marked up the PIP with his estimates
 as to what would be needed in each area.  
Contrary to his earlier testimony, he now admitted that the SWAG was actually based on that 
walk-through, and that the estimates given for the renovations needed for the Four Points were 
being given as his professional advice to the Tr
ustee.  Those admissions contradicted both his 
earlier testimony, as well as Buffam™s.  The non-
production of the PIP and 
the letter appears to 
be part of Respondent™s efforts to pretend it lack
ed access to the Hotel.  It is particularly 
noteworthy that the walk-through by Chase in 
July 1996 occurred right about the time when 
Union activities were particular
ly heating up, and Daly felt co
mpelled to call the police to 
restrict the public protests and picketing. 
In explaining why she was introducing the Sher
aton Four Points PIP at trial, Respondent™s 
counsel explained ﬁquite frankly, this is a 
document that did not become relevant until we 
realized that there was an error in the earlier documents that was purporting to be Four Points.ﬂ 
Why did Respondent feel compelled to bring 
to light and introduce a document previously 
undisclosed, and introduce testimony
 contradicting prior testimony
?  What was so significant 
about the perceived ﬁerrorﬂ that in effect, Re
spondent impeached its own witnesses on a point 
that they had striven to make, that Responde
nt lacked access and had little first-hand knowl-
edge about the Hotel?  The answer to those que
stions lies in the explanation given by Respon-
dent at trial for its decision to hold a job fair, and not interview the existing work force as it 
normally does. 
The logic of its explanation at trial was  that due to the strict financial requirements of its 
purchase, and concomitant timetable for repaying loans, it had no choice but to reposition the 
Hotel, and had no choice but to hol
d a job fair if it was repositioni
ng.  Respondent went to great 
lengths to establish that it always intended to operate the Hotel as an upscale hotel if it pur-
chased it, and went to extraordinary lengths do wipe away anything that might indicate that it 
actually considered operating the Hotel as a Fo
ur Points.  Respondent thus became extremely 
concerned over the introduction of a documen
t which Chase signed on January 24, 1997, which 
on its face was a list of required renovations for the 
Four Points Hotel.  Internally the document 
states: ﬁThe following is a List of Required Renovation which must be completed as part of the 
Change of Ownership process.  The work must
 be completed by November 15, 1997.ﬂ  Further, 
ﬁAll of Four Points Hotels mandatory identity 
items must be in place throughout the facility 
and operating standards for Four Points Hotels must be implemented as per the Four Points 
Operating Standards Manual.ﬂ  When Buffam was 
shown the document, he identified it as ﬁthe 
Four Points list,ﬂ and specifically denied that it was the list required by Sheraton to be a full-
service, first-class Sheraton Hotel.  He testified: 
 [T]his is a document that was generated by Sheraton at 
a time when they probably weren™t entirely sure what we 
were going to do, whether we were going to become an 
upscale, full-service property and have the Sheraton flag? 
Whether we were going to become an Omni Hotel, or a 
Marriott Hotel, or a Hilton Hotel?  But they are saying in 
this document, if you want to remain a Four Points hotel 
and you want us to approve an application from you to be 
a Four Points Hotel, this is what you need to do. 
 He attributed the document to ﬁsome of the c
onfusion on the Sheraton side of things.ﬂ  Buf-
fam was adamant that Respondent never sought 
nor applied for a license agreement to be a 
Four Points, although he admitted 
that Respondent actually operated as a Four Points, and 
claimed that it did so without a license.  He tes
tified that Respondent was able to operate as a 
Four Points because, ﬁWe had permission, by virtue
 of their having received our application for 
a Sheraton hotel franchise, and their having provi
ded us with a franchise agreement for Shera-
ton that said until you become a Sheraton, you™
ve got to continue to operate as a Four 
Points.ﬂ26 
When Respondent called Chase to testify and 
first questioned him about the document, he 
too identified it as a list of re
quired renovations of Four Points
.  Respondent had him describe the differences in detail between it and require
d renovations to become a full-service Sheraton 
which Sheraton had provided in October 1996.  He
 testified that Resp
ondent never contem-
plated performing the renovations required 
in the document to be a Four Points: 
 We never had a variance in our, or at least my expecta-
tion that this property was going to be a a upscale full ser-
vice product.  So this document, or this consideration from [the Sheraton Four Points inspection] was a consideration 
or, as a identification of their needs to be a Four Points if 
we chose to be that.  My standpoint that would not be a 
consideration.  The only consideration would be for a up-
scale product.  If Sheraton wasn™t available to us, or it they 
would [not] flag us as a Sheraton, I had an agreement in 
the bag with Crowne Plaza.  And I would have gone with 
them as first-class flag.  Bu
t I would not have kept this 
property at mid-market product. 
 When Chase continued his direct testimony 5 days later, he now claimed that ﬁthis particu-
lar Four Points document is not Four Points 
requirement.ﬂ He then 
described that he had 
mistakenly signed the document on January 24, 
1997, because the first couple of pages were 
similar to the full-service Sheraton requirements set forth in the October document, and the 
signature page on it mistakenly had the signature pa
ge of that October document.  He testified 
that he signed it because he was in a hurry, and that when Buffam saw it he indicated to Chase 
that it was ﬁnot something we™re going to rush be
cause we™re not doing anything else.ﬂ  Buffam 
asked him if he had realized ﬁthis is a Four Po
ints?ﬂ and Chase said he hadn™t.  Therefore, it 
was not returned to Sheraton with Chase™s si
gnature because, Chase testified: ﬁWe only had 
one option available to us with Sheraton, and 
that was for us to do an upscale full-service 
Sheraton.ﬂ  Respondent then had Chase go through the Ja
nuary document, and show that it was not 
even what it purported to be, an improvement 
plan to remain a Four Points, although Buffam 
had already identified it as such.  It was precisely at that point in Chase™s testimony that Re-

spondent then introduced the Sheraton Four Points PIP (R. Exh. 21) in order for Chase to show 
the January document was not a Four Points required renovation list.  Respondent never did 
explain at trial what the January document ac
tually was, since Respondent™s witnesses had 
already pointed out that it di
ffered from a full-service Sher
aton PIP (GC Exh. 167), and now 
was claiming it was not really a Four Points PIP.  What was it then?  Why would Sheraton be 
sending such a document to Respondent?27  What
ever the document meant to be, it is unmis-
                                                          
 26 Curiously, Respondent actually filed an application for a franchise 
agreement in April 1998, well over a year after it commenced opera-
tions. 
27 Chase later claimed that the January document was actually a 
renovation list for a ﬁrepositionedﬂ 
hotel, despite his detailed earlier 
testimony to the contrary.  This ch
ange in testimony again calls into 
question the credibility of Respondent™s witnesses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 502 takably clear that Respondent™s 
concern at trial wa
s to eliminate the slightest notion that 
operating as a Four Points was ever an option.  
Respondent became rather desperate to explain 
away the fact that Chase actually executed the document on January 24, 1997, 4 days before the 
job fair began.  Respondent wa
s so concerned that it introduced the Four Points PIP, thus 
impeaching the prior testimony of both Buffam a
nd Chase concerning the origin of Chase™s 
ﬁSWAG.ﬂ  It was so concerned with maintaining the notion that it never even considered 
operating the Hotel as a Four Points that it was willing to let the fiction that it lacked access to 
the property, and was not welcome at 
the property, take a serious blow. 
The reason for its concern is clearŠResponden
t™s defense now hinged entirely on the no-
tion that for economic reasons it had no realisti
c choice but to hold a job fair. Buffam had 
admitted at trial that the closure of the Hotel had not been a factor in the decision to hold the 

job fair, and testified that Res
pondent would have held it anyway
.  Respondent was worried at 
the mere suggestion that it might continue to operate as a Four Points, and impeached its own 
witnesses to dispel such a thought. 
Respondent never attempte
d to explain the falsehoods set fo
rth in the position statements.  
During the investigation, Respondent took the po
sition that it was forced to hold a job fair 
because, in part, the Hotel had closed and Respondent had not been allowed access to the 
facility to interview employees.
  At trial Respondent took the position that it declined Daly™s 
invitation to interview the Hotel™s employees at the Hotel prior to its closure because it in-

tended to hold the job fair anyway.  Responden
t had come full circle in its explanations. 
Respondent™s inability to adequately explain 
why it closed down the Hotel was rooted in 
the simple fact that there is no evidence in the record showing that any hotel ever shut down 
when it could have kept operati
ons going in order to hold a job fair.  Even its own expert, 
Daniel Mount, testified that he wa
s unaware of any hotel ever being 
kept closed in order to hire 
a new work force.  Moreover, he admitted that he never advocated, and never would, coming 
into a hotel, terminating employees, and shutting it down in order to hire new work force, 
ﬁbecause that would be difficult to transition into.ﬂ Its other expert, Phillip Fortunato, admitted 
in his experience that Hilton had never let go of
 the existing work force when Hilton took over 
an existing hotel, although they did lay off a number 
of managers when they took over.  Finally, 
its other expert, William Long, also testified that he was unaware of any hotel shutting down in 
order to hire a new work force, and he
 never advocated that it should be done. 
Respondent™s expert witnesses in effect co
rroborated Laura Moye™s unrebutted testimony 
that industry practice is to hire most, if not all, 
of the existing work force when a hotel is sold or 
transferred.  Thus, neither i
ndustry practice nor Respondent™s 
own past practice support its 
decision to shut down the Hotel, and keep shut 
down for a month, in order to hold the job fair, 
and then take the time to train the new work force. 
The record is clear that it was Respondent who 
decided to close the Hotel, and that Daly did 
everything possible to prevent that decision.  Da
ly in fact went to extraordinary lengths to 
accommodate Respondent™s needs, and to help it maintain steady operations.  It was Respon-

dent who proposed to Prudential that the employees be let go and given WARN notices.  
Respondent even asked to review the WARN no
tices before they were issued.  Respondent 
never denied that it misled Daly into believing that it was closing the Hotel in order to do 

renovations, but that was not tr
ue. Respondent in fact only di
d a small amount of renovations 
during the shutdown.  From the time Respondent fi
rst brought Daly to Respondent™s corporate 
office in Shelton to anoint him as the ﬁGra
nd Marshallﬂ of the transition, and through the 
transition itself from the Trustee to Respondent, Respondent treated Daly
 with contempt, and 
manipulated him into cooperating with it.  Ev
en during the summer Daly cooperated with the 
Prudential and gave Res
pondent the inside advantage for any renovation work being planned.  
Daly escorted all potential new franchisors that 
Respondent was considering.  Daly sought to 
help Respondent in every way, yet Respondent conti
nued to treat Daly with 
contempt at trial by 
attempting to portray him as manipulative, self-seeking and unstable. However, I find that Daly 
continued to cooperate in every way with the 
transition, including making the Hotel available 
for Respondent™s own job fair. 
When Respondent received the unfair labor practi
ce charge in this case it misled the Region 
during the investigation by claiming that it had not been welcome at the property prior to its 
closure, and that it had no access to the employees there. 
At trial Respondent once again trie
d to maintain the fiction that it lacked significant access 
to the Hotel prior to its purchase of it, and l
acked significant knowledge of the Hotel™s opera-
tions and conditions.  It was willing to risk the 
credibility of those claims because it wanted to 
maintain the notion that it had 
no economic choice but to operate as a full-service Sheraton, and 
that it needed a different work force to accomplish 
its goals.  It purportedly had no choice but to 
break with standard industry prac
tice, and its own past practice, a
nd shut down the Hotel to hire 
a new work force.  Yet even on this claim it coul
d point to nothing concrete which could justify 
its rejection of standard industry practice.  
On the contrary, the decision made no economic 
sense.  Buffam admitted that Respondent did not expect to finish the renovations required to be 
a full-service Sheraton until the fall of 1997.  He 
further admitted that any period of significant 
renovations such as the renovation done at the Ho
tel causes ﬁcustomer dissatisfaction with the 

amount of commotion going on at 
the hotel.ﬂ  He admitted that customer indexes showing 
satisfaction with the Hotel had 
risen only after the renovations were complete.  Chase also 
described how Respondent™s
 operation of the Hotel only improve
d after the first 6 months after 
trying to ﬁdig outﬂ of the initial opening.  Ba
rbieri™s testimony made
 clear that Respondent 
expected that the first 6 months in particular 
would be very difficult and would lead to high 
turnover.  She testified that two fact
ors in particular 
impact on turnover:  An opening is a very hard process.  There™s a lot of 
hours.  There™s a lot of business fluctuations.  There™s 
work and then there™s not work.  There™s trainings.  
There™s a million things going on and there™s getting used 
to the guests and we probably in an opening I would say 
60 to 70 percent of the management team is gone in the 
first six months because the managers have burned out 
from the opening and an opening is very often traumatic 
on the line staff because if the managers are under so 
much pressure it all flows down.  A renovation if very 
similar.  A renovation process is a relatively difficult time 
for staff. . . .  Not only do you have guests complaining on 

a more regular basis because of the renovation, the amount 
of work brought about by a renovation is tough when you 
have an opening.  For a renovation it™s really tough.  To 
not expect turnover would be f
oolish.  It™s something that 
you just have to expect 
under those types of circum-
stances.  
 Moreover, even under normal ci
rcumstances turnover is high in the industry.  Thus one 
would expect that Respondent would put a pr
emium upon competence and stability in such a 
highly stressful situation.  As 
will be developed below, Respondent™s
 job fair, and its hiring of a 
new work force, led precisely to results so re
adily foreseeable, and the turnover rates of the 
newly hired work force was staggering. Ironica
lly, the turnover rate of the small group of 
former employees who were hired was much bette
r than that of the strangers which Respondent 
hired.  Respondent™s decision to shut down the Hotel, hold a job fair and undergo weeks of train-
ing had significant costs to Respondent.  Not on
ly did Respondent have 
to disrupt operations elsewhere in the country by flying in manage
rs and employees to conduct the job fair and 
training, and pay the Trustee $8000 to lease the Hotel the week of January 28, 1997, but more 
significantly, every day it was shut down was a day the Hotel was losing money.  As Buffam 
described in detail, the key expense in a hotel is
 the capital cost and debt service.  Respondent™s 
goal is to increase the net operating income to the point where it could refinance with a lower 
cap rate.  Respondent, of course, was already b
earing the capital costs from the moment it took 
over the Hotel. Thus, each day it was closed, 
and was not making any net operating income, 
was a day that it was losing money.  Furthermor
e, and even more significant, Respondent was 
jeopardizing its own operation of the Hotel by risking alienation of its customer base by the 
shutdown.  The evidence in the record clearly s
howed that customers we
re upset by the shut-
down and transition.  Indeed, the obvious reason
 Buffam misled Daly for months about his 
actual plans for the Hotel was because he needed 
Daly™s cooperation so as 
not to alienate that customer base.  Moreover, when you know that
 renovations create a high degree of customer 
dissatisfaction, why would you bring in a totally 
inexperienced work for
ce to such a highly 
stressful situation which could onl
y cause greater customer aggrava
tion?  The prospect of high 
 WATERBURY HOTEL MANAGEMENT LLC 503 turnover among an inexperienced staff would, unde
r normal circumstances, lead to efforts to 
promote stability and continuity.  However, in 
this situation, ﬁthe tail was wagging the dog,ﬂ 
and Respondent defied its own successful past practice, standard
 industry practice, and simple 
common sense by choosing to shut the Hotel down, and conducting the job fair.  
The final fiction that Respondent sought to ma
intain was that it was operating at Sheraton 
service levels from the moment it commenced operations. Buffam testified: 
 From the beginning the ma
nagement and the staff op-
erated the property according to the Sheraton standards 
form a staffing standpoint, from a service level standpoint, 
from a food and beverage standpoint.  That was imple-
mented immediately subject 
obviously to the normal train-
ing period of time for new staff.  
 Chase also claimed that Respondent operated at Sheraton upscale standards from the day 
Respondent took over.  However, earlier Buffam 
had testified that the ﬁproperty has been 
operated as a Sheraton,ﬂ according to Sheraton st
andards, since the renovation was completed, 
which was in late 1997.  Buffam claimed that 
only corporate problems on the Sheraton side of 
the relationship caused a delay in getting formal approval.  In particular, there was a dispute 
over a demand for new bathtubs.  Otherwise,
 according to Buffam, Respondent had been 
conditionally approved as a Sheraton when the 
renovations were completed in the fall of 1997. 
In order to maintain this last
 fiction, Respondent was forced to deny its own records, and to 
contradict the testimony of the few current managers who were called to testify.  In the summer 

of 1998, General Manager Robert 
Cappetta escorted representativ
es of Sheraton on an inspec-
tion of the property.  He then wrote a memo on June 11 to Bryan Woodhouse going into great 
detail about all the re
novations required by Sheraton that
 had not been completed, which 
included far more than the bathtubs cited by 
Buffam.  The following week, on June 16, Shera-
ton™s representative Bonnano wrote a letter to 
Chase confirming a telephone conversation that 
he had with Chase the previous day, and which outlined again all the renovations still needed.  

Chase then wrote a memo to Cappetta and W
oodhouse in which he requested immediate action 
on their part.  He attached Bonnano™s letter to the memo, and informed Cappetta and Wood-

house that Bonnano ﬁwill recommend the conversi
on to a Sheraton Hotel once we show him a 
committed time frame for 1998.ﬂ  Moreover, he requested that they ﬁPlease have the above 

items to me 
no later than June 30, 1998.
  My goal is to have a September 1 1998 conversion 
date and this will give me e
nough time to prepare and sign th
e schedule and attachment that 
needs to be returned to James Bonnano..ﬂ  Fi
nally, on September 29, Ken August sent Chase a 
memo attaching another list of items that ﬁrequire immediate attention when repositioning the 

property from a ‚Four Points to a full service 
Sheraton.™ It is my intent to fulfill our 1998 
obligations on a priority basis.ﬂ  
Remarkably, when Buffam was presented with Cappetta™s memo indicating the renovations 
still needed, Buffam simply denied the plain words of the document: ﬁThat is the way it was 

expressed in this memo.  But that™s not the way it was.ﬂ Chase testified as well that Cappetta 
simply did not know what he was talking about: ﬁI 
believe he believed that, 
yes,ﬂ but asserted it 
was not a true statement.  When confronted 
with its own documents, as well as correspondence 
from Sheraton showing that Sheraton had not 
approved Respondent and 
that Respondent was 
still operating as a Four Points, Buffam and Chase simply say the documents are wrong.  Why 
then would Chase write a memo to his managers demanding immediate action? Why would he 
put in his memo that his goal was to have 
a September 1998 conversion date, and therefore he 
wanted his managers to address the items listed?  Why would August write a memo to Chase 

talking about what was needed to be done in 
order to reposition if it 
had already repositioned? 
Respondent™s false claim to being a full-serv
ice Sheraton was exposed when the General 
Counsel called Respondent™s director of human resources, Gwenneth Henderson, to testify.  
Henderson made it plain that Respondent had not yet operated at
 full-service Sheraton stan-
dards. She specifically testified that Respondent still needed to fill several 
positions to fulfill its 
Sheraton requirements.  
Respondent and Sheraton did not, in fact, si
gn a franchise agreement until January 15, 
1999.  That agreement provided that February 
1, 1999, was the opening date as a Sheraton.  
The record evidence is thus overwhelming that
 Respondent continued to operate as a Four 
Points into 1999. Respondent™s shifting reasons for refusing to en
gage in its normal prac
tice of interviewing 
the existing work force when it takes over a hotel simply does not stand up to either the facts, 

past practice, industry practice, 
or common sense.  Moreover, its
 actual conduct of the job fair 
and its subsequent hiring practice only confirm 
Daly™s version of his conversation with Buf-
famŠRespondent did not intend to exceed certain pa
rameters in its hiring, i.e., it would not, in 
any circumstances, hire a majority of its employees from the former work force.  The job fair, 
directed by Barbieri under the watchful ey
e of Respondent™s counsel
, Alison Hurewitz, was 
designed to assure control of the hiring process so those parameters 
would not be exceeded. 
C.  Conduct of the Waterbury Hotel Job Fair 
1.  Barbieri™s creation of the job fair documents 
Respondent™s bad faith in utilizing
 the job fair for the Waterbury facility is apparent from a 
review of the ﬁscreeningﬂ process Barbieri he
rself employed to weed out questions in the 
interview process which conceivably might ha
ve given the hotel employees a reasonable 
chance for hire.  Her careful and deliberate ﬁde-selectionﬂ of interview questions that three of 
her top human resource managers in the country
 had spent months compiling for her dramati-
cally reveal Respondent™s unlawful motive.  
Barbieri testified that in December 1995 she 
commissioned a group of her experienced HR 
directors and managers to form a committee to develop a set of ﬁstandardized screening and 

interviewing questions for all hourly/supervis
ory positions.ﬂ  The committee, composed of 
senior HR officials (who actua
lly worked in hotels) Laura Klemme, Melissa Oates, and Marcy 
Conti, worked on this project throughout the year, creating a lengthy (35 pages of questions) 
manual entitled ﬁManagers Reference Guide to Applicant Screening and Interviewingﬂ for 
delivery of the final product to
 Barbieri in late 1996.28   
In January 1997, Barbieri began the process of weeding out from the ﬁManagers guideﬂ her 
experts had created practically every single questi
on that revealed an app
licant™s previous work 
experience in the field.  For example, her manage
rs had created the set of seven questions for 
the ﬁfront desk clerkﬂ position, fi
ve of which touch on experience 
in some form or another.  
Barbieri ignored all five experienced-relate
d and chose to put only one question on the 
Waterbury ﬁApplicaton Interview Evaluationﬂ fo
r Express Service Agent: ﬁWhat does hospital-
ity mean to you?ﬂ  
With respect to the ﬁPBX Operator™sﬂ duties 
(which were encompassed by the Guest Rela-
tions Agent (GRA) position) the manual (R. Exh. 15)
 revealed that at least four of the five 
questions dealt with experience; 
Barbieri ignored them all.  Experience-based questions for the 
ﬁReservations Agentﬂ position, such as seemin
gly critical ones in the areas of telephone and 
reservation experience, were ignored.  Virtua
lly every experienced-based question in the 
housekeeping department was dele
ted, as Barbieri adopted just 2 of the 27 questions the 
managers had recommended (compare R. Exh.  
18(d) with R. Exh. 15, questions for ﬁRoom 
Attendant, Houseperson, Housekeeping 
Supervisor, and Laundry Attendant.ﬂ 
Barbieri even took no chances with the ﬁUtilityﬂ
 position (the dishwasher), by deleting two 
of the three top questions the managers had devi
sed for this position: ﬁHave you ever operated a 
commercial dish machine before?ﬂ and ﬁDo y
ou know how hot the water should be for proper 
washing of dishes?ﬂ  
Thus Barbieri, who admitted that experience-b
ased questions would have given the prede-
cessor employees an advantage in the hiring process because the Hotel was the largest in the 
area, ensured against this outcome by carefully extracting experience-based questions and 
substituting generalized ones concerning ﬁmotivationﬂ and ﬁhospitality.ﬂ  Barbieri claimed that 
she considered motivation (ﬁwhat motivates you?ﬂ) a very important question and the hospital-
ity question ﬁextremely important.ﬂ  In fact, wh
ile deleting most experience-based questions 
(except in certain obvious areas in which she ad
mitted required experience, such as the bartend-
ers, cooks, and engineering positions) Barbieri
 placed greater emphasis or weight on the non-
experienced ones, such as the ﬁmotivationﬂ ones. 
The applicant screening form which Barbieri prepared for the job fair provides predecessor 
employees with virtually no advantage for their 
past service with the predecessor employer.  
The form evaluates the existence of negative factors, i.e., poor composure, poor grooming, poor 
                                                          
 28 Barbieri testified that Klemme, C
onti, and Oates had all worked in 
their respective positions for ﬁa number of years.ﬂ  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 504 communication skills, etc., rather than the reality of demonstrated ability to perform the job 
skills at issue. 
2.  Directions to screeners and interviewers 
The screeners and interviewers utilized by Respondent at the job fair consisted of various 
managers from other New Castle
 hotel properties across the country.  Respondent offered the 
testimony of just one of the many screeners from the job fair, Mary Sarisky, at the time a 
human resources manager at Respondent™s Guthri
e Inn in Sarah, Pennsylvania.  The written 
instructions to screeners and interviewers noted
 that applicants could include individuals who 
were previously employed at this location by another employer, and that screeners and 
interviewers should give these applicants ﬁthe 
same consideration as a
ll other applicants.ﬂ  The screeners gathered the day before the j
ob fair began at Respondent™s corporate head-
quarters in Shelton, Connecticut 
and met with Hurewitz and Barbieri.29 They reviewed the 
applicant screening forms and were given another 
packet of instructions.  In this packet of 
instructions, screeners were instructed to ﬁDocument, Document, Document,ﬂ the reason why 
an applicant was not passed on for further interv
iewing.  None of Respondent™s witnesses were 
able to provide cogent explanation as to wh
y Respondent was so conc
erned with documenting 
negative factors and reasons why applicants we
re not passed on.  Indeed, both Barbieri and 
Chase denied authoring the document, which is 
particularly odd since Barbieri spent so much 
time putting the documents for the job fair together.   
Various forms and instructions were reviewed at 
the meeting in Shelton, Connecticut, the day be-
fore the job fair.  Barbieri distributed a list of different job classifications available at the Hotel with a 
brief description of each, the number of the full-time and part-time positions needed for each job 
classification and the rate of pay for each job classification, to be used by the screeners to ﬁhave an idea 

of what the positions were and how many needed to
 fill.ﬂ  The document which listed the target hire 
numbers and pay rates  lists 130 jobs to fill for the job fair.  As seen below, Respondent fell far short of 

that goal. 
3.  The job fair process 
With respect to the mechanics of the job 
fair conducted on January 28, 29, and 30, indi-
viduals were directed to the large ballroom at the Hotel, where they were greeted by New 
Castle representatives and provided with an a
pplication for employment.  The ballroom was set 
up with tables for individuals completing applic
ations, and chairs for those who had finished 
the applications to wait to be called for a scre
ening interview.  Upon completion of the applica-
tion, applicants returned to the greeting table wh
ere the greeters reviewed their application and 
then provided the applicant with a number.  
Screeners would then call the number and meet 
with the applicant for a screening, during which the applicant screening form was completed.  
The applicant screening form for each applic
ant required a narrative answer to eight spe-
cific questions: employment hist
ory and a review of employment gaps, the position applied for, 
salary expectations, availabilit
y (hours, days, shifts), physi
cal restrictions, transportation 
difficulties, why the applicant is leaving a curren
t job, and why the applicant is interested in 
working at the Waterbury Hotel.  The applicant screening form then listed 11 negative factors 
which could be checked by the screener.  The 11 
factors were:  unable to perform essential job 
functions, poor grooming/hygiene/appearance, does
 not have hospitality 
understanding or have 
interest in serving guest, lack of interest in
 job as described, poor composure, pay not accept-
able, incompatible hours, poor job stability, la
ck of transportation, poor communication skills, 
and questionable motivation.  After the screenin
g interview is completed, the screener may 
check any of the negative criteria in the evaluation section of the Form, and write any addi-

tional comments  The screener then decided whet
her or not to pass an applicant on for a first 
interview.  If an applicant wa
s rejected, the screener, as inst
ructed by Respondent, would then 
document the reasons why an applicant was not hired.  Screeners then placed the applicant™s 
application and screening form in boxes along a table in the screening area.  The boxes in-
                                                          
 29 This is similar to the training meeting Sirisky attended for Re-
spondent™s Halifax Nova Scotia job fa
ir. In this regard, Respondent also 
arranged for its labor counsel Jay Kr
upin (named partner in Hurewitz™ 
law firm) to oversee that instructio
n process. There was also a union 
involved at the Halifax property. Krupin™s law firm also attended the 
Cherry Hill job fair, in which a nu
mber of NLRB charges emanated in 
1995, and a complaint issued against Respondent on May 19, 1996. 
cluded a rejection box and separate boxes for diffe
rent departments in the Hotel for the next, so-
called ﬁfirstﬂ interview. 
Applicants who successfully completed a screening were then directed to a ﬁfirstﬂ inter-
view.  The interviewer then completed an ﬁApplication Interview Evaluationﬂ form, which 
varied slightly by position.  All of these form
s asked identical questions under the heading of 
customer service orientation:
 ﬁWhat does hospitality mean to you?ﬂ under the heading of 
customer service experien
ce: ﬁGive me an example of a time in which you went beyond the call 
of duty,ﬂ and under the heading of flexibility: ﬁHow flexible are you in scheduling?ﬂ 
Interviews were conducted in accordance with
 questions set forth on the interview forms, 
forms which had been specifically developed by
 Barbieri for each available position at the 
Hotel.  Every applicant for the same position wa
s purportedly asked the sa
me set of questions, 
and the responses were supposed to be recorded 
on the respective forms.  At the conclusion of 
the interview, applicants were 
advised that they would be te
lephoned for a second interview if 
the Hotel was interested.  The interviewers then completed a form indicating whether they 
recommended the applicant for a second interview, or whether they should be held for future 
consideration, referred to anothe
r department, or removed from c
onsideration.  The interviewer 
then placed the applicant™s various forms on the corner of the table; the completed forms then 

would be picked up and separated by Barbieri in
to two general categories: those who needed to 
have a second interview arranged, 
and those who were rejected.  
Applicants successfully completing the first interview were called back for second (and 
sometimes third) interviews at the Hotel.  At 
the second and third interviews the same applica-

tion interview evaluation form was used.  Upon completion of the interview process, the 
references of successful applicants were 
checked.  Preemployment phone reference check 
forms were completed for each reference call made
 for each applicant.  References were asked 
to provide their opinion with regard to an a
pplicant™s attendance reco
rd, cooperation, initiative, productivity, job knowledge, reliab
ility, guest service skills, and wo
rk quality maintained by the 
applicants.  According to Mary Sarisky, a screener at th
e job fair who also performed phone reference 
checks, applicants receiving two positive referenc
es from different employers were then offered 
positions at the Hotel.  Also, upon discovering 
that many Connecticut-area employers refused 
to give detailed references and merely confirmed employment and eligibility for rehire, Barbieri 

instructed reference checkers that one positive and one confirmation of employment would be 
suitable to offer an applicant employment at the Hotel.  However, if an applicant received one 
negative reference, the applicant was allegedl
y no longer considered for employment.   
Throughout the 3-day job fair, Marian Barbieri
, Respondent™s vice president of human re-sources at the corporate level, was in charge. 
 Also present at the job fair was Respondent™s 
labor counsel, Alison Hurewitz.  During the job 
fair, Barbieri would collect the screening 
forms, interview forms and applications of all the applicants passing through the job fair 

process.  Barbieri would review the forms and 
input the names of all the applicants by job 
classification into a spread sheet on the comput
er.  Barbieri would then document in the com-
puter the negative reasons why an applicant was 
not passed on in the interview process.  For 
those who were passed, Barbieri merely indi
cated that the applicant was passed on in the 

process, but would not document any negatives noted for those passed on or any positives noted 
for any applicant.  The ﬁjob fair logﬂ was main
tained by Barbieri continuously throughout the 
job fair process.  At the end of each job fair day, Barbieri, Hurewitz, the executive committee 

for the Waterbury Hotel (the managers and depa
rtment heads), and scr
eeners and interviewers 
would meet over dinner and discuss results and 
progress of that day™s job fair and review the 
job fair log.  
D.  Inconsistent Application of the Hiring Process and Criteria to Predecessor Employee Applicants 1.  Introduction
 The complaint, as amended at hearing, alleges 65 predecessor employee discriminatees.  Of 
these 65 discriminatee applicants, only 19 made it past Respondent
™s first barrier to employ-
 WATERBURY HOTEL MANAGEMENT LLC 505 ment, the screening interview.30  In most cases
, employees who had been working at the Hotel 
for years were summarily disqua
lified based on a 5-minute screen
ing interview and ushered out 
of the Hotel.  Of the 19 that made it past the initial 5-minute screening, seven (7) were rejected 
after the first interview, seven (7) were rej
ected after the second interview, 31 one (1) was 
rejected after a third interview32 and four (4) were rejected after the last step of the hiring 
process, the phone reference check.  As can be 
expected, most of the former employees were 
anxious and eager to apply to get their jobs back
 at the Hotel, and most went to Respondent™s 
job fair on the first day, January 28, 1997, and 
were waiting right when the job fair doors 
opened.  Unfortunately for these employees, many
 of whom who had worked at the Hotel for 
years, almost all of them were rejected for em
ployment after Respondent™s 5-minute screening.  
Thus, 55 of the discriminatees applied for their jobs back on the first day of the job fair, 39 of 
them were screened out and ﬁshown the door.ﬂ 
Looking closely then at the screening process, 
the evidence reveals that the factors leading 
to disqualification according to Respondent were inconsistently applied by Respondent™s 
screeners to disqualify predecessor applicants.  In this regard, predecessor applicants were 
disqualified and not passed on for 
further interviewing for the eleven negative factors listed at 
the bottom, while the stranger applicants would be passed on despite the presence of the same 
negative factors.  The inconsiste
nt application of the hiring pr
ocess only confirms the inference 
already drawnŠthe purpose of the job fair was 
to avoid hiring a majority of the predecessor 
employees.   
The reasons advanced by Respondent for not hi
ring predecessor employees include: salary 
or pay not acceptable; hours or lack of flexibilit
y; questionable motivation or just needed the 
money; no hospitality understanding or interest in serving guests; and lack of interest in the job 

as described.  However, the ve
ry same criticisms which resulte
d in the predecessor employees 
not being hired are noted in some of the inte
rview documents for certain of those outside 
applicants who were, in fact, hired. 
With regard to this aspect of the job fair
, the Respondent relies solely on the hearsay nota-
tions made on the screening and inte
rview forms.  Respondent called only 
one person from the 
ﬁtask forceﬂ it assembled to conduct the job fa
ir, and yet asked that witness no specific ques-
tions with regard to the actual applicants Sarisky did screen.  In this regard, Sarisky testified on 
direct about a different job fa
ir, hypothetical outcomes to hypot
hetical applicants and general 
broad unspecified instructions given to her with re
gard to her conduct at the Waterbury job fair.  
When confronted on cross-examination with the inconsistent application of negative criteria, 
Sarisky was unable to explain why she treated predecessor applicants differently from stranger 
applicants.  The screening process was essen
tially a deselection process.  The screen is, at bottom, sub-
jective and subject to corruption.  The evidence reveals that screens overstated or distorted what 

predecessor employee applicants said to the screeners. 
2. Known union activities of predecessor employees 
While representing the employees at the hotel 
throughout the years, Moye had developed a 
sense of who supported the Union at the hotel 
and who did not: ﬁIt was very clear.ﬂ  Her 
testimony as to the union sympathies and activities of the employees was uncontradicted, as 
Respondent chose not to call any employee witnesses. 
Moye testified that several J.L.M. employees were active in the Union™s negotiating com-
mittee (Steve Ruegg, Zosh Flammia, Candy Vadnais, Eliza Svehlak, the Echeandia brothers, 
Dan Peszek, and Nelson Buxton), that employees
 regularly visited the union trailer set up 
outside the hotel in January 1997, that she recorded their visits, and that she even completed job 
                                                          
                                                           
30 One discriminatee, Carmelo Felician, only applied at the job fair 
and was not screened.  Another discri
minatee, Luis Ocasio, applied for 
employment with Respondent on April 23, 1997. 
31 One discriminatee, Kevin Anders
on, did not show up for his sec-
ond interview.  After the second interview of discriminatee Larry 
Schwartz the interviewer recommended a reference check, but no refer-
ence check was done and Schwartz 
was not offered a position.   
32 After discriminatee Vera Jackson™
s third interview, the interviewer recommended a reference check be performed, however, no reference 
check was done and Jackson was not offered a position. applications for six such individuals (Rue
gg, Svehlak, Blake, Nicholson, Flammia, and 
D™Agostino) at the trailer and sent those app
lications to Respondent.  As previously noted, 
Moye testified that Flammia wa
s an extremely active union supporter, and was ﬁfar and away 
the most helpfulﬂ in working with the Union to seek the aid of the community in the efforts to 
secure the jobs for J.L.M. employees. 
Moye was also well aware of which employees, 
and there were many after the years of con-
tention the union issue had generated, had no us
e for the union.  She recalled that Flaherty, 
hired by Respondent as a cook, wa
s known as being anti-union.  Gugliotti, also hired as a cook, 
was not a known union supporter.  Greene began 
dating a manager and lost any affection for 
the Union.  Brian Griffin, who filed the dece
rtification petition in 1996, was hired, the only 
predecessor chosen from the engineering department .   
James Mullen, hired in the utility position, did not support the Union.  In the housekeeping 
department, none of the pro-union employees, such as Svehlak, Murgatroy, Vadnais, or Nichol-
son were hired, while Foote, Davilla, Gagnon, and Hall, none of
 whom supported the Union, 
were given job offers by Respondent .  From 
the restaurant, Respondent hired five employees 
Moye recalled as being antiunion: Breton, Carr
ano, Clark, Dostaler, a
nd Nelson.  Flammia, in 
banquets, described by Moye as a ﬁphenomenal l
eaderﬂ was not hired.33 In the kitchen, Steve 
Ruegg, Harold Luna, Carmella Feliciano, a
nd the Echeandia brothers were known union 
leaders; none were hired.  The kitchen™s admin
istrative assistant, Dottie Onofrio, was known to 
be antiunion; she was hired.   
Moye recalled that Nelson Buxton, who had wr
itten a letter to the editor which was pub-
lished in the local newspaper in support of th
e Union, became a very active union supporter and 
eventually joined the organizing committee; he was not hired.  Marilyn Rossi, an experienced 
ﬁPBX operator,ﬂ supported the Union and was 
not hired.  Tom Oakley, a veteran banquet 
captain and strong union supporter, was not hired. 
Moreover, as previously noted, in the last few weeks prior to the closing the Union main-
tained a trailer at the hotel for communicating with the employees.  Moye testified that the 

Union trailer was located about
 50 feet behind the hotel for about 17 days, beginning on 
January 9, 1997, and that she and her fellow union 
organizers recorded most of the names of 
and numbers of visits by employees.  Moye re
called that generally speaking only the prounion 
employees took the time and trouble to request fro
m their supervisors the extra 5 or 10 minutes 
permission to visit the trailer.  Moye concluded fr
om her log of trailer visits that only 4 of the 
40 employees who visited the trailer received jo
bs from Respondent, and that these four had 
only visited the trailer once: Davila, Gagnon, Matuzcak, and Tranberg. 
3.  The testimony of the witnesses 
a.  Eliza SvehlakŠhousekeeping 
Svehlak had been employed at the Hotel for 12 years in the laundry department.  During 
that time, Svehlak was a staunc
h and outstanding supporter of the Union™s first organizing 
campaign at the Hotel.  In 1990, Svehlak testifie
d in an unfair labor practice proceeding regard-
ing her own termination and was reinstated to 
the Hotel in 1995.  Of the six discriminatees in 
that proceeding, Svehlak was the only employee to return to work at the Hotel.  Svehlak 
participated in a 1995 election as an observer on behalf of the Union. 
 Svehlak continued her 
involvement with the Union as member of the Union negotiation committee and by providing 
testimony in a Board compliance proceeding an
d in support of anothe
r unfair labor practice 
charge in late 1996.  Svehlak regularly wore her 
union button or pin to work until the closing of 
the Hotel on January 27, 1997.  As a laundry aide
, Svehlak™s duties entailed washing, drying, 
ironing, folding, and stocking all the linens in the Hotel.  
On January 27, along with most of the predece
ssor employee applicants, Svehlak applied to 
get her job back on the first day of the job fair 
held by Respondent.  At the screening interview, 
the screener described that Respondent™s 
housekeeping position included cleaning rooms and 
houseman duties in addition to working in the la
undry department.  Svehlak told the screener 
that this was fine because she had experience in
 all departments of housek
eeping.  In fact, on 
 33 Flammia testified and was one 
of the most outgoing and person-
able people I have met. I find it incredible that this person was not 
considered ﬁhospitalityﬂ oriented or
 motivated by Respondent™s screen-
ers.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 506 cross-examination, Svehlak tes
tified at length about her experience performing housekeeping 
duties in addition to her regular laundry duties.  
Svehlak also told the screener that the wage 
rate the screener described, $6 an hour, would be 
fine.  Also, Svehlak indicated to the screener 
that she was available to work at any time, had no problem with transportation to and from 
work, and was able to perform any lifting requi
rements in the job.  Svehlak admitted that she 
was a little nervous at the screenin
g interview, but still made eye 
contact with the screener and 
smiled. 
The screener, Mary Sarisky, testified, but was 
unable to independently recall Svehlak or the 
reasons why she made certain notations.  Sari
sky™s notations indicate that Svehlak was not 
passed on for a first interview for three reasons.  First, the screener checked off, ﬁpay not 

acceptableﬂ as a reason for rejecting Svehlak.  Svehlak testified, however, that she told the 
screener that Respondent™s pay ra
te would be fine.  Additionally,
 the screener™s own notations 
indicate only what wage Svehlak previously received at the Hotel (which is also indicated on 

her application), and, in any even
t, Svehlak allegedly 
indicated that $6 an hour was better than 
other hotels in the area.  
Sarisky also indicated poor communication sk
ills, however, Svehlak admitted that she was 
a little nervous at the screening,
 but still smiled and made eye c
ontact with the screener.  Had 
the screener spent some more time questioning
 Svehlak, she may have learned what Respon-
dent™s counsel learned on cross-examination, th
at Svehlak™s interaction with guests was pre-
cisely the attitude Respondent wa
s looking for.  Svehlak testifie
d she would readily greet guests 
in the hallways, knock politely on doors before en
tering the rooms to clean them, and when 
guests would ask for directions, Svehlak would es
cort guests to the location instead verbally 
giving directions or directing the guest to the front desk .   
The screener also checked off ﬁpoor groomingﬂ as a reason for rejecting Svehlak, however, 
Respondent offered no evidence that such was the 
case.  While Sarisky was unable to verify her 
notes of the screen, Svehlak credibly testified that she was dressed neatly in a nice pair of pants, 
nice sweater and coat.  Svehlak™s uncontradicted testimony must be credited over a documentŠ
the screening formŠthat could not even be subs
tantiated by the screener, Sarisky, during her 
testimony. 
b.  Melissa GugliottiŒbar attendant 
Gugliotti worked at the Waterbury Sheraton 
Hotel for 2-1/2 years and a banquet waitress 
and bartender.  During the last 2 months of
 her employment, Gugliotti was appointed by her 
manager, Kelly Zampano, to train other employee
s.  Before working at the Waterbury Shera-
ton, Gugliotti had extensive experience as a wa
itress at the Southbury Radisson Hotel for 3 
years as a banquet server, restaurant server, 
hostess bartender, and 
banquet captain.  While 
working at the Waterbury Sheraton, Guglio
tti was an active union member who attended 
rallies, meetings and visite
d the trailer set up outside the Hotel in January 1997. 
Gugliotti applied for employment with New Castle at the job fair on January 28.  Unlike 
most predecessor applicants, Gugliotti made it 
through the Respondent™s screening and inter-
view process.  However, like most predece
ssor applicants, Respondent found a reason to 
disqualify Gugliotti in the last steps of the hiri
ng process, the phone reference check.  Interest-
ingly enough, Respondent purports that Guglio
tti was no longer considered for employment 
because of a negative reference from Zampano, desp
ite the fact that at her second interview 
Gugliotti provided the interviewer with a glowing letter of recommendation from Zampano and 
despite the fact that shortly before the Hote
l closed in January 1997, Zampano had assigned 
Gugliotti to train new employees.   
c. Candida Cimino (Vadnais)Šhousekeeping 
Employed at the Waterbury Sheraton Hotel for nearly 12 years in the laundry department, 
Vadnais also sought to get her job back after the 
closing of the Hotel by applying at the job fair 
held by Respondent.  At the screening interview,
 Vadnais indicated that she previously worked 
in the laundry department of the Hotel.  When 
the screener asked Vadnais
 if she was willing to 
learn other jobs, Vadnais testified that she rep
lied that it would not be a problem because she 
liked working at the Hotel.  The screener, however, checked off ﬁlack of interest in job de-
scribedﬂ and disqualified Vadnais because ﬁshe did not seem
 interested in leaving laundryﬂ 
when the screener explained that the laundry 
position included other duties.  NOTE!!! Respon-
dent will likely argue that Vadnais was not considered for future consideration based on the 
screener™s notations that Vadnais 
was not interested in the job as described.  In contrast to the 
unauthenticated notations by the screener, Vadn
ais credibly testified that although she previ-
ously worked only in the laundry department, sh
e was willing to learn other job duties because 
she liked working at the Hotel.  Additionally, Vadnais had no transportation difficulties or 
scheduling restrictions. 
d. Thomas OakleyŠconference 
captain/food service agent Oakley worked the Waterbury Sheraton for nearly 10 years.  During that time, he worked 
his way up the ladder from dishwasher to busboy to a waiter.  After working as a waiter in the 
restaurant for a year and a half, Oakley becam
e a banquet waiter.  Before the Hotel closed, 
Oakley had been recently promoted to the ba
nquet captain position.  Oakley also supported the 
Union by wearing a union button to work and 
visited the Union™s trailer at the Hotel. 
Oakley applied for reemployment at the 
Waterbury Hotel on January 28, 1997.  Oakley 
went to the New Castle job fair with a fellow banquet server, Sharon Colangelo and after filling 
out his application sat togeth
er with Colangelo and Zosh 
Flammia, another former banquet 
employee.  At his screening interview, in response to the screener™s question as to whether it 
would be a problem for Oakley to get into work early, he told the screener that he took the bus, 
but knew other people that would be able to give
 him rides and that it would not be a problem 
for Oakley to get in early and had no restrictions on his ability to work any shift.  When the 
screener asked Oakley why he wanted to work at
 the Hotel, Oakley told her that he had been 
working there for almost 10 years, enjoyed working at the Hotel and would like to continue to 

work there.  Oakley provided the screener with four letters of recommendation from managers 
and supervisors of the Waterbury Sheraton.  
Respondent only considered Oakley for Respon-
dent™s conference captain position, despite the fact
 that Oakley expressed a willingness to also 
take a position as a waiter, whic
h Respondent calls a food service agent.  Interestingly, on his 
way out of the job fair, Oakley was identified by a manager from New Castle, Bob.  Bob saw 
Oakley and Flammia in the hallway and he said to Flammia, ﬁAre your still here?ﬂ and Oakley 
replied that Flammia was waiting for him.  Bob then turned to Oakley and said, ﬁOh, you™re 
Tom.ﬂ  Oakley could not figure out how Bob, 
a New Castle manager who did not interview 
him, could have known his name. 
The screener™s notations on the applicant screen
ing form for Oakley do not reflect Oakley™s 
responses.  The screener noted that transpor
tation and hours could be a problem, but does not 
note that Oakley told the screener that he knew a lot of people and getting in early would not be 
a problem.  Further, although Oakley never missed 
work as a result of taking the bus or relying 
on others for transportation to work, the screener did not see fit to write down that he did not 
foresee any problem getting to and from work, which is the question number six  on the screen-

ing form.  Apparently, an applicant indicating th
at he had been working at the same hotel for 
nearly 10 years, enjoyed working at the Hotel and would like to continue to work there is not a 

positive indication that someone was motivated and 
enthusiastic about working at the Hotel.  
The screener, in fact, characterizes Oakley™s resp
onse that he had been previously employed by 

the Hotel as a negative, instead of the fact that he was committed to working at the Hotel based 
on his length of service.  The screener notes th
at he has ﬁquestionable 
motivationﬂ and gave her 
the impression he was entitled to the job.  Further,
 although not specifically
 indicated anywhere 
on the screening form, the screener added on for good measure, that Oakley had no hospitality 
understanding or interest in serv
icing a guest.  Presumably, the fact that Oakley had made a 
living at serving guests and relying on the tips left by guests for nearly 10 years also indicated 
an lack of ﬁhospitality understanding
 or interest in serving a guest.ﬂ 
Although the screener saw fit to reject Oakley 
as an applicant for empl
oyment at the Hotel, 
apparently he was just fine to hire as a tem
porary banquet server for the Hotel on a regular basis 
.  Oakley was able to work at the Hotel again, as long as he did not have to go through any of 
New Castle™s screeners to ge
t hired.  While working as a temporary employee at a banquet 
under the direction of Acting Banquet Manager Eil
een Merritt, Oakley learned the real reason 
why he was not hired by New Castle.  Oakley explained to Merritt that he attempted to reapply 
at the Hotel after the job fair on the recommendation of a Hotel employee, Kathleen Finnemore, 
who had recommended Oakley to Merritt, but that he did not get hired after filling out an 
application.  Merritt replied, ﬁI™m sorry, but we were told not to hire any of the old people 
back.ﬂ  WATERBURY HOTEL MANAGEMENT LLC 507 e. Deborah D™AgostinoŠhousekeeping 
D™Agostino was employed as a housekeeper at
 the Waterbury Sheraton Hotel for about 4 
months prior to its closing.  During that time, D™Agostino joined the Union and visited the 
Union™s trailer.  After the Hotel shut down, D™Agostino went to the job fair with Eliza Svehlak 
and applied for a job with Respondent .  At the screening interview, D™Agostino was asked 
what job she was interested in, about availabl
e hours of work and if she had transportation.  
D™Agostino responded that she had no problems w
ith transportation and would be available 
anytime, but that she preferred 9 a.m. to 5 p.m. The screener also asked D™Agostino why she 
wanted to work at the Hotel and D™Agostino re
sponded that she wanted to work there, was a 
hard worker, and needed a job.  D™Agostino also told the screener what wage rate she was 
making previously as a housekeeper at the Hotel.
  D™Agostino was rejected for dressing inap-
propriately.  However, the screener did not el
aborate on her manner of dress.  D™Agostino 
testified that she wore clean presen
table clothes that were appropriate. 
f.  Zosh FlammiaŠconference captain/food service agent 
Flammia was employed by the Waterbury Sheraton from 1986 to 1997 in the positions of 
banquet server, banquet bart
ender, and banquet traine[r].  
Flammia was one of the original 
employees involved in organizing the Union 
in 1989 and in the  Union™s second organizing 
effort in 1995.  Flammia served as an observer at
 the second election at the Waterbury Sheraton 
in June 1995.  After the Union won that elec
tion, Flammia served on the Union™s negotiating 
committee until the day the Hotel closed, working to obtain a severance package for the em-
ployees.  She also  campaigned to convince the 
new owner of the Hotel to retain the current 
employees.  She met with the Mayor of Waterbury and the Alderman in an effort to urge the 
community to support the employees in 
their fight to retain their jobs.  
Flammia attended the jo
b fair on the first day and waited with about 30 fellow workers be-
fore the job fair opened.  When Flammia met with a screener, the first thing the screener said 
was that Flammia was applying for too many jo
bs and that she should only apply for one.34  
Flammia had applied for Banquet ca
ptain, bartender and/or server.  She told the screener that 
she had been at the Hotel for 10 years and that 
she was able to perform more than one job, but 
that she understood that she might have to start 
at the bottom and work her way up, and that she 
was willing to do that.   
Flammia told the screener that she was av
ailable from 6 a.m. on, 7-days a week.  The 
screener asked why she wanted to work for the Hotel and Flammia responded that she had been 
in the hospitality business for about 20 years, enjo
yed working with the public and felt that she 
could be an asset to their company since she knew all the customers.  The screener also asked 
about Flammia™s rate of pay, and she told he
r that she was presently making $10 to $13 an 
hour, but that she was negotiable.  The screener 
told Flammia that she was not really sure how 
much the new company would be paying banquets.  
This was patently false, since each screener 
was given a list of job classifica
tions and wages for those job.  Flammia also offered to work as 
a server in the restaurant.  Before leaving, she handed the screener a packet with her resume, an 
introductory letter to Buffam, 
and some reference letters.  
Flammia specifically denied on cross-examination stating that she told the screener that she 
wanted $12 or more due to her longevity at the 
Hotel property, which the screener wrote on the 
screen form.  Flammia credibly testified that Cappetta, general manager of the Hotel, was 
talking to applicants in the waiting area, and 
that she asked him about Respondent™s new food 
service positions.  Cappetta explained that in the 
beginning they would want to cross-train and 
that a banquet server would be expected to do a la carte (restaurant).  When she asked him how 
the Hotel was going to pay banquet servers, Cappe
tta answered that he was not really sure.35 
According to screener™s notes, Flammia was rejected because of ﬁlack of interest in job as 
describedﬂ and for seeking a pay rate above Re
spondent™s starting scale.  Despite Flammia™s 
                                                          
                                                           
34 This fact in and of itself is rather amazing, since Respondent spent 
a good bit of time at the hearing herald
ing the benefits of cross-training.  
Moreover, other employees applie
d for multiple positions, and Respon-
dent pointed some applicants to jobs they had not themselves put on 
their application form. 
35 In fact, Respondent did know wh
at the pay rate would be, but 
chose not to share this information with Flammia. 
testimony that she told the screener she was 
willing to start in any position, work her way up, 
and make herself available from 6 a.m. on every day, the screener noted that Flammia gave her 
the ﬁimpression we should hire because she worked here before; feels she is entitled to 
job . . . . doesn™t see this as new challenge 
of opportunityŠwants it because she feels comfort-
able with it; didn™t seem real flexible in sche
duling (a.m. vs. p.m.).ﬂ  However, the screener™s 
own notes reflect that Flammia™s response to the 
question ﬁwhy are you interested in working at 
this hotel?ﬂ was because it was ﬁchallenging,
 likes to work with public enjoys it.ﬂ 
g.  Marilyn RossiŠfront de
sk/guest relations agent Rossi had been employed as a switchboard oper
ator at the Waterbury Sheraton since Octo-
ber 1992.  In this position, Rossi worked from 7 a.m. to 3 p.m., Monday through Friday. Rossi 

was a member of the Union and wore her union 
button to work occasionally and visited the 
union trailer every day on her way into to work. 
Rossi attended the job fair a
nd applied for employment with Respondent on January 28 and 
applied for a job as a switch-board operator.  During her screening interview, Rossi was told 
that there was no such job as a switchboard operator with the new employer and that now the 
front desk personnel were going to answer the 
switchboard.  Rossi told the screener that she 
was unable to work the front desk position.  Ross
i asked the screener if there were any other 
positions in the Hotel for which Rossi would be 
qualified.  The screener 
said no and directed Rossi to the exit.   
Rossi testified that she did not tell the screener she had accounting experience because she 
knew the screener had her resume which detail
ed her previous experience in accounting, 
particularly working for 30 years with a doctor as an office manager and completing the weekly 
payroll.  Screener notes indicated that Rossi wa
s rejected for ﬁlack of interest in job as de-
scribed.ﬂ  Rossi had given the screener a copy 
of her resume which detailed her lengthy experi-
ence and expanded on the brief list of duties on
 her application, revealing that Rossi would 
have been experienced or able to perform th
e accounts payable or receivable positions.  The 
screener did not, however, discuss what dutie
s Rossi performed as a switchboard operator , 
explore the possibility of different positions with Rossi by reviewing her resume, or bother 
asking about her experience in ot
her jobs.  The Screener also 
noted that Rossi had only missed 
3 days of work in the 
5 years
 she had been working at the Hotel, but failed to pass her on for an 
interview.  Rossi did not see any list or posting of positions that were available with the new 
employer.36   
h.  Patricia BlakeŠhealth club attendant Since 1990, Blake was employed by the Waterbur
y Sheraton as a sports complex attendant.  
She worked from 6 a.m. to 1 p.m., Monday through Friday.  Blake was also an active member 
of the Union who picketed in front of the Ho
tel, wore a union button to work and solicited employees to sign petitions in support of the Un
ion.  Blake regularly visited the trailer on her 
workbreaks.  
On January 28, Blake applied at the job fair.  At
 the screening interview, the screener asked 
Blake why she wanted to work at the Hotel.  Blake replied that she liked her job and got along 
well with the guests and the employees, that she was conscientious in her work, and that the 
guests and members had often told her that they enjoyed being at the sports complex when she 
was working.  Blake also explained that she woul
d not be able to work hours other than 6 a.m. 
to 1 p.m. because there was only one bus available between Waterbury and her home.   
While the screener™s notes reflect that Blak
e was rejected for ﬁlack of hospitality under-
standing or no interest in servin
g guestﬂ and lack of transporta
tion, and that Blake appeared to 
have a basic ﬁexternal hospitality understanding but appeared to be critical of internal custom-

ersﬂ and was ﬁonly available to work Monday through Friday opening because only one bus to 
 36 While dismissing Rossi from consideration, Respondent evidently 
assed an outside applicant, Audry 
Lynce, to a second interview, and 
then held her application for future
 consideration. Although the first 
interviewer expressed concerns about
 Lynch™ ability to handle the front 
desk position, the interviewer suggested that Respondent consider 
Lynch for the PBX Operation position. Such consideration, of course, 
was not offered discriminatees such
 as Rossi, who only had about 34 
years of experience in the field. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 508 Naugatuck.ﬂ  Blake detailed that she was conscientious in making sure the chemicals in the 
pool were safe and bathrooms and 
locker rooms were clean and th
at guests had told her that 
they knew when she was there the place was clean and sanitary and that when others were there 

they didn™t feel it was 
as well taken care of. 
i.  Eleanora WilliamsŠhousekeeper 
Williams was employed by the Hotel as a housek
eeper for 9 years and had become a trainer 
for housekeeping.  During her employment, W
illiams participated in
 union meetings and 
testified on behalf of the Union in the previous unfair labor practice hearing in 1990.  Before 

the hotel closed down, Williams wore a union button to work and visited the union trailer.   
On January 28, Williams applied at
 the job fair .  At her screening interview, she was asked 
if it would be a problem for her to get to work in the morning; Williams said it was not.  The 
screener asked Williams why she wanted to work at the Hotel and Williams told her that she 
had been at the Hotel for a long time and liked the people she worked with there.  When asked 
by the screener what she expected to get pa
id, Williams replied about what she was getting 
ﬁnow,ﬂ about $8 an hour.  The screener did not 
tell Williams what the position paid.  Williams 
did not tell the screener she would not accept less 
than $8 an hour.  According to the screener™s 
notes, Williams was rejected for ﬁpay not accep
table and does not have
 hospitality understand-
ing or interest in servicing guestﬂ.  Despite Williams™ testimony that she did not insist on $8 an 
hour and the fact that the screener did not 
even tell Williams what the position paid, the 
screener noted that Williams expected $8 an hour 
at least and noted that such a salary was over 
the starting scale 
j.  Anna LightŠŒguest relations agent 
Light was employed by the Hotel for about 6 moths prior to the closing.  Light held three 
positions with the Hotel: front desk clerk, night 
auditor, and PBX operator.  Notably the duties 
of these three positions were combined by Re
spondent into the position of ﬁguest relations 
agent.ﬂ  A front desk person checked guests in and out, answered the phone, and performed 

customer relations.  A PBX operator answered the phones and took reservations, while the 
night auditor balanced out the books for each of 
the hotel™s individual departments, as the name 
indicates, at night.   
Light attended the job fair with her sister 
Rebecca Light and applied for a job.  At the 
screening interview, Light was asked if she was willing to take a pay cut, and asked how she 
got along with other employees.  Light told her screener that she was willing to take a pay cut 
and that she got along well with all employeesŠex
cept the front desk manager.  The screener 
replied that she had heard several people comment on the former front desk manager through-
out the day.  The screener did not inform Light of the job™s pay rate.  
After Light described the positions she had been
 performing at the hotel, the screener said 
that the new employer had combined the positions
 into one area and asked if would Light mind 
that change.  Light said no, that she had perform
ed those duties anyway.  She told the screener 
she was available to work anytime and that she wa
nted to work at the hotel because it was close 
to home and convenient because her mother and si
ster provided transportation for her to work.  

Light testified that she had never had a problem
 getting to work because of her reliance upon 
her mother and sister for rides to work.  Light also provided the screener with certificates and 
diplomas from hotel-related cour
ses she had taken in controllin
g food costs, hospitality law, 
and food safety in a restaurant.  
The screener™s notes reflect that Light was re
jected for lack of transportation because she 
relies on other to get to work.  However, her notes indicate that there is not a problem getting to 

and from work.  Further, the screener noted that Light said she was moving within the year 

(which Light admitted).  The screener noted under 
ﬁhoursﬂ not that Light said that she had open 
availability but that Light ﬁrelies on mother and sister to get here.ﬂ  
k.  Denise RodriquezŠhousekeeping 
Rodriguez was employed by the Hotel as a hous
ekeeper for 3 years.  During that time, Rod-
riguez earned an ﬁemployee of the monthﬂ 
award.  She wore a union button to work for 2 
months around the time of the 1995 election and vi
sited the union trailer in January 1997 on 
one occasion.  Rodriguez attende
d Respondent™s job fair with her nephew Steven Giancarli, 
who was also a predecessor employee of the Hotel. 
Rodriguez applied for employment on January
 28.  Unlike most predecessor applicants, 
Rodriguez made it through Responde
nt™s screening and interview process.  However, like most 
predecessor applicants, Respondent found a reason to
 disqualify Rodriguez in the last steps of 
the hiring process: the phone re
ference check.  Like Gugliotti, Rodriguez was rejected by 
Respondent because of an unsatisfactory reference from Kelly Zampano, director of Cater-
ing/Banquets for the predecessor.  Rodriguez, however, worked in the 
housekeeping
 department 
and, after her second interview,
 gave Respondent three names to
 contact for references, Bill 
Aloisa, Housekeeping Manager, Pat LaBonte, 
assistant housekeeping manager and Mike Daly, 
trustee for the Hotel.  Rodrigue
z testified that she did not ev
en know a Kelly Zampano.  None-
theless, Respondent called Zamp
ano and relied on her negative reference of Rodriguez, an 
employee she had never even supe
rvised, to reject Rodriguez. 
Two months later Rodriguez reapplied for empl
oyment at the Hotel after seeing an adver-
tisement in the 
Waterbury Republican
 newspaper that the Hotel was looking to hire housekeep-
ers.  Rodriguez went to the Ho
tel and reapplied.  
After submitting the application, she was told 
that the housekeeping manager would contact her.
  Rodriguez did not hear from the housekeep-
ing manager and when she attempted to call him herself, was told that he would call her back.  
Rodriguez never heard from the Hotel again. 
l.  Steven RueggŠcook 
Ruegg was employed by the Hotel for a total of about 5 years.  Ruegg began working for 
the Hotel in about 1991 as a night/p.m. line cook
 and was promoted after a few months to the 
nighttime kitchen production 
manager.  A year later, Ruegg wa
s terminated by then Chef Ron 
Pasko because of a lack of creativity with specia
ls and the menu.  About a year and a half later 
Ruegg was called back by one of the hotel chefs a
nd asked to come back to work.  He returned 
as a p.m. line cook.  Eventually, Ruegg transferred to the day shift as the ﬁa.m. line cook.ﬂ   
Ruegg was a very active union supporter, assis
ting in the organizing in 1995, picketing in 
front of the Hotel, attending rallies and, after the Union was elected, joining the negotiating 

committee, a position he held until the Hotel™s closure in January 1997.  Ruegg wore his union 
button to work from the time the Union was elected until the time the Hotel closed.  He also 
visited the union trailer on a regular basis.37   
Ruegg attended Respondent™s job fair and applied for employment
 at the Hotel.  After the 
screening interview by Patrick Roy, Ruegg was passed on for a first interview with the new 
chef.  During the screen[ing], Ruegg provi
ded Roy with a letter of recommendation from 
Richard Bair, the hotel™s former general manager.  During the first interview with the chef, 

Ruegg supplied him with answers to questions 
about cooking terminology
.  Ruegg related his 
past experience in the hotel, his education 
in hospitality management, and his cooking experi-
ence in restaurants.  During the interview, th
e chef commented about the state of the kitchen 
and said, ﬁOh, the place was a mess back there.
ﬂ  Ruegg responded that it was probably because 
the previous chef knew he was being let go dur
ing the last couple of w
eeks and he probably let 
things slide.  Ruegg than used the comment as an opening to discuss the fact that when he 

attended school for Hospita
lity Management, he took a special 
class in sanitation and received a 
certificate in sanitation.   
According to the interviewer™s notes on the Recommendation Form after the first interview, 
the interviewer checked ﬁno further interestﬂ and noted that Ruegg ﬁlacks drive to maintain 

clean and organized work area.ﬂ  This notation 
was entered despite the fact that Ruegg had a 
certificate in a special course in sanitation
, noted on his application and discussed with the 
interviewer. 
m.  Kathleen MeccarielloŠfood service agent 
Meccariello was employed as a part-time banqu
et and restaurant waitress at the Hotel for 
about 8 years  Meccariello worked nights and we
ekends for a total of about 25 hours per week.  
Although not particularly active with the Union, 
Meccariello visited the 
trailer on one occasion 
during the time the trailer was outside the Hotel.   
                                                          
 37 Ruegg also testified about some J.L.M. employees who were 
hired; he trained both Marianne Green and Joe Flaherty, who had only 
worked there for a shore time. Ruegg knew, based on his organizing 
activities on behalf of the Union, th
at Flarherty and Green did not sup-
port the Union. 
 WATERBURY HOTEL MANAGEMENT LLC 509 Meccariello applied at the job fair on January 28.  At the screening, Meccariello and the 
screener discussed how long she had worked at
 the hotel and how she enjoyed her job as a 
waitress.  In response to the screener™s questi
on about Meccariello™s availability, she told the 
screener that she was only available on a part-time basis.  Meccariello recalls no discussion 
about salary or the pay rate for the food service agent position. 
The screener™s notes reflect th
at Meccariello was rejected be
cause she had ﬁpoor composure 
and communication skills.ﬂ  The screener noted th
at she did not see a great hospitality personal-
ity in Meccariello, who allegedly did not mention serving the guest.  According to the 

screener™s notes, Meccariello had a ﬁdull sneerﬂ and did not smile.  The screener™s notes 
directly conflict Meccariello™s testimony regarding the screening interview.  Meccariello felt 
that she had a good conversation with the screener and specifically te
stified that she smiled 
during the interview and laughed with the screener.  It seems unlikely that Meccariello, who 

testified with poise and composure even under
 vigorous cross-examination from Respondent™s 
counsel, exhibited poor composure or communica
tion skills in a screening interview.  Mec-
cariello even testified that she was more comfortable at the interview than at the hearing.  
Meccariello also candidly testified that she felt 
a little ﬁput outﬂ by having to apply for a job 
that she had held for 8 years and sad about the fact
 that the Hotel closed and everyone lost their 
jobs.  Respondent, however, sought in its cross-
examination of Meccariello to place a negative 
spin on these quite understandable and natural f
eelings a long-term employee might have for a 
workplace. 
n.  Daniel PeszekŠculinary assistant   
Peszek began working at the Hotel in Se
ptember 1988, as a part-
time banquet set-up em-
ployee.  About 2 or 3 years later he was prom
oted to banquet set-up s
upervisor.  A banquet set-
up employee was responsible for setting up the di
fferent banquet rooms at the Hotel for various 
functions that were held at the Hotel.  As 
banquet set-up supervisor, 
Peszek would delegate 
employees to set up different rooms, in addition 
to his other set-up duties.  Peszek held the 
banquet set-up position in addition to working full time as a machinist for Dossert Corporation 
in Waterbury, Connecticutt.  Peszek was a union member who participated in the negotiating 

committee, wore a union button to work, and visited the trailer on a regular basis.  
Peszek went to Respondent™s job 
fair on January 28 to apply for a job.  Peszek applied for a 
banquet set-up position, but when he
 met with the screener, he 
was told that there was no 
longer such a position.  Peszek asked if there 
were any other available positions, as he had 

worked at the hotel for 8years and could perform 
other duties.  The screener told Peszek that 
the best position would be a culinary aid, which 
involved working in the kitchen and perform-
ing odds and ends.   
Regarding wages, although the screener did 
not indicate what wage rate a culinary aid 
would receive, Peszek indicated to the screener 
that he would like to make what he was making 
before the hotel closed, $7.15 an hour, but left 
the wage open on the application38 (Tr. 648).  
When the screener asked what hours Peszek was av
ailable to work, he explained that he had a full-time job and therefore was available at night during the week, but if possible would like a 
day or two off during the week.  On weekends, Pesz
ek told her that he was available starting at 
midnight Fridays and continuing thereafter (Tr. 648Œ649, 654Œ655).  When asked why he 

wanted to work at the hotel, Peszek told the screener that he liked the hospitality business and 
liked working with people (Tr. 649).  
Peszek was rejected by the screener because his pay was not acceptable and he had incom-
patible hours (R. Exh. 78-2).  Without telling Pe
szek what the culinary aid position started at, 
the screener noted that he desired a wage that was higher than the starting salary and was only 

available 6 p.m. to 11 p.m., three to four nights
 a week.  The screener also noted that he was 
very monotone and never smiled.   
About 6 months later, Peszek applied for work at the hotel through Kelly Services, a temp 
agency in Waterbury.  Peszek saw an adver
tisement for a banquet set-up person for a local 
hotel.  Although he applied at the temp agency 
and was told that things looked good since he 
                                                          
 38 Peszek eventually found a seco
nd job cleaning offices in the eve-
ning that pays $6.50 an hour and after he left the Sheraton worked a 
seasonal job during Christmas for about 2-1/2 months at $6 an hour 
had the experience working at this hotel, the 
temp agency never called Peszek for temporary 
employment at the hotel.   
o.  Robert MurgatoryŠhousekeeping Murgatroy was employed by the Hotel for 2 
years in the housekeeping department.  His du-
ties involved cleaning the public areas and bathr
ooms in the hotel.  During his employment, 
Murgatroy was involved with the Union and attended rallies, wore a union pin to work on his 
uniform almost everyday, and befo
re the hotel closed, visited the trailer and circulated a peti-
tion among the employees for the purpose of
 saving their jobs at the Hotel. 
On January 28, at about 11:00 a.m., Murgatroy 
applied at the job fair neatly groomed, 
showered and shaved, and wearing dungarees, sneake
rs, a dress shirt and a western jacket .  At 
his screening interview, Murgatroy explained th
at he cleaned floors, shampooed rugs, cleaned 
bathrooms and assisted in laundry when they need
ed him.  He also explained that on weekends 
he cleaned the bar at the hotel.  The screener al
so asked Murgatroy what he was making in his 
position at the hotel and he told her that he 
was making $6.50 to $7 an hour.  She asked if he 
would take a drop in pay.  Murgatroy said a
lthough he was not happy about it he would go 
down a little bit, to about $6.25 an hour.  The sc
reener did not tell Murgatroy what the house-
keeping position with the new employer would pay.  
During the screening interview, Murgatroy also told the screener that he had no problem 
with transportation and was available to work full time.  When asked why he wanted to work 
there, Murgatroy told the screener that it was 
convenient to his home and he knew the hotel like 
the back of his hand since he had worked ther
e for almost two years.  Murgatroy made eye 
contact and smiled and considered himself 
enthusiastic about applying for the job. 
The screener™s notes reflect 
that Murgatroy was rejected 
for employment by Respondent 
because his pay was not acceptable and poor grooming/hygiene/appearance.  The screener 

commented that he smelled a little, but seemed nice enough, a
lthough he ﬁseemed a bit unen-
thusiastic about job.ﬂ  the scre
ener™s notes about Murgatroy™s pa
y expectations were that he 
really wanted $6.50.  Murgatroy testified that he told the screener that if it was 
possible he would like the same pay rate he was making, however, he was willing to take a twenty-five cent 
pay cut, which notably was the pay rate Responde
nt purports to have been offering housekeep-
ers.  Nonetheless, the screener decided that 
although Murgatroy told her he would accept $6.25, 
the pay rate was still unacceptable.  Further, Murgatroy testified that he showered and shaved 
before he went to the job fair and dressed in
 a neat fashion.  Thus, the screener™s comments 
about Murgatroy™s grooming and appearance are unsubstantiated. 
p.  Sharon ColangeloŠfood service agent 
Colangelo was employed for about a year and 
a half as a banquet server at the hotel.  
Colangelo signed a couple of petitions and letters to the governor or mayor that the Union was 

circulating.  She applied for employment with
 Respondent at the job fair on January 28.  
Colangelo was passed through the screening interview and had a first interview on the same 

day and was called back to the hotel a few days 
later for second interview.  After the second 
interview, Colangelo was rejected. 
Colangelo testified that she was asked the sa
me questions at the second interview as the 
first and provided similar answers.  At the second interview, however, Colangelo remarked to 

the interviewer that 
if the new owners wanted a smooth running hotel, that Respondent should 
hire all the predecessor banquet servers because they did 
their job well together
.  Specifically, 
Colangelo named predecessor employees and union activists Flammia and Oakley, and ques-
tioned why such long time employees with so much experience were not called back for second 
interviews.  Thus it appears that Colangelo advanced in the interview process because she was 

not identified initially as a union supporter or active employee; however, after making com-
ments about hiring predecessor 
employees, especially Flammia and Oakley, Colangelo was no 
longer considered for employment. 
The second interviewer noted on the form that he
 had no further interest in Colangelo, that 
she joked all through the interview and doesn™t like to be told what to do; the interview form, 

however, does not reflect that she did not like to be told what to do.  The first interviewer made 
similar comments about Colangel
o and nonetheless passed Colang
elo on for a second inter-
view, apparently recognizing that she was nervou
s.  Colangelo was also honest in providing her 
best and worst qualities and explained that she did not like to be picked on by co-workers.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 510 q.  Sigfredo EcheandiŠŒcook Sigfredo Echeandia (Sigfredo) worked at the 
Hotel for 11 years, and is one of the five 
brothers employed by the hotel over the years.  
His brother Hector was one of the six original 
discriminatees in the 1990 Board case and 
the subsequent compliance case of 1995Œ1996.  
Sigfredo worked as a full time dishwasher and wa
s promoted in the last year to ﬁprep-cook.ﬂ  
Like his brothers, Sigfredo was an active union s
upporter, participating in
 rallies, picketing, 
committees and wearing his union button to work.   
On January 28, Sigfredo went to the job fair 
to apply for employment as a prep-cook.  Dur-
ing the screening interview, the screener asked him when he would like to work.  Sigfredo 
responded that he would like to work Monday through Friday, 7:00 a.m. to 3:30 p.m.  Sigfredo 
also told her that he had previously worked 
the night shift and did not have a problem with 
working that shift. The screener also asked what pay he would like to receive and he answered 
he would like $9 or $9.50 an hour, but did not say that was all he would 
take.39  The screener 
did not bother to tell him what the position paid.  
The screener rejected Sigfredo for seeking a starting salary over scale and wanting to work 
Monday through Friday, mornings only, no weeke
nds.  Sigfredo explained that when asked by 
the screener what days he would 
like
 to work, he told her Monday through Friday from 7:00 
a.m. to 3:30 p.m. because this was the shift he had been working at the Hotel.  Further, he 
testified that because the screener did ask about the weekends, Sigfredo did not indicate 
whether or not he wanted to work on the week
ends.  The screener, however, failed to note on 
the screening form or consider that Sigfredo indicated that he was willing to work the night 

shift. 
r.  Martin EcheandiaŠutility/diswasher Martin Echeandia (Martin) worked as a dishwasher at the hotel for 10 years.  Like his 
brothers, he attended the Union™s rallies in front of the Hotel and union meetings, wore a union 
button to work and visited the trailer. Martin applied at the job fair on January 28, along with two of his brothers, Cecilio and 
Freddy (Sigfredo) (Cecilio was also a former employee and is named in the instant Complaint 
as a discriminatee).  At the screening interview, the screener asked Martin how long he had 
been working there.  When Martin told him that he had been working there for 10 years, the 
screener commented that that was a good reason to 
hire him.  The screener also asked Martin if 
he had any problems getting to work and Martin
 told him he that had no problems because he 
had his own transportation.  When asked about his 
availability, Martin told him that he could 
work any time and wanted full time, but would also take part time.  When the screener asked 
Martin why he wanted to work at the hotel, Martin
 repeated that he had worked there for almost 
10 years and needed a job.   
The screener™s notes reflect that the screener
 rejected Martin for ﬁpoor composure and ques-
tionable motivation.ﬂ  The screener noted that Ma
rtin showed no interest or motivation and had 
one-word answers, and that the screener had a 
hard time pulling out information.  The screener 
notation for Martin™s answer to the question, ﬁ[
W]hy are you interested in working at this 
hotel?ﬂ was ﬁfeels very comfortable here.ﬂ  This 
honest answer was apparently held against this 

long-time and loyal hotel employee. 
s.  Nelson BuxtonŠsecurity guard/guest service Buxton worked for the hotel full time for almost 2 years.  His duties were divided between 
a security and bellman™s position.  Buxton sat on the union™s negotiating committee, attended a 
rally, visited the union trailer and wore a union button to work.  Buxton also was a part of the 
Union™s campaign in the months before the hotel closed, to engender community support for 
the employees to keep their jobs at
 the hotel with the new employer. 
Buxton attended the job fair on a
bout January 28, and applied for a job in guest service or 
security.  During the screening interview, Buxton was asked why he was interested in working 
there.  Buxton explained to the screener that he wanted experience to help further his education.  
Buxton was asked if he had transportation, whic
h he did.  The screener asked what salary 
Buxton was looking for and he replied that it was 
negotiable but that he was earning $7 an hour 
                                                          
 39 In fact, Sigfredo™s next job after the Waterbury Sheraton paid only 
$5.50 an hour.   
before the hotel closed.  When asked how he 
got along with the guests, Buxton, who appeared 
pleasant enough, said very well and that the gues
ts were pleased with his work.  Buxton at-
tempted to provide the screener with a letter of reference from some guests who had stayed at 

the Hotel for approximately 2 years.  Th
e screener would not accept the letter.  
The applicant screening form indicates that 
Buxton was applying for a security position, 
even though Buxton wrote both guest services a
nd security on his application.  Additionally, 
Buxton was qualified in both positions as a resu
lt of the dual duties he had previously per-
formed.  Despite the fact that Buxton never told
 the screener that he was applying only for 
security, this appears to be the only position for which he was considered.  
While the screener noted that Buxton had no en
thusiasm, Buxton credibly testified that he 
wanted the job and felt that he belonged at the hotel and showed enthusiasm for the job. Buxton 
felt that the 
screener 
showed no enthusiasm or interest in interviewing him and had the feeling 
that the screener wanted to rush through the que
stions and get the screen over with.  As noted 
above, Buxton even attempted to give the screener 
a copy of a letter of reference from guests of 
the Hotel, yet the screener noted that Buxton did not show any hospitality understanding and no 

mention of customer service.  Inconsistent with
 the above-proffered reasons for failing to pass 
Buxton along were the screener™s notes of Buxton™s
 answer to ﬁwhy he wanted to work at the 
Hotel,ﬂ which includes a note that Buxton wanted to be with ﬁpeople one on one.ﬂ   
t.  Steven GiancarliŠhealth club attendant 
Giancarli was employed as a full-time pool attendan
t at the hotel for a year and a half.  His 
normal work schedule was from 3 to 10 p.m., Monday through Friday, and 8 a.m. to 3 p.m. on 
the weekends.  Giancarli went to the job fair 
on January 28, and applied for a job as a health 
club attendant.  during the screening interview, Giancarli told the screener that he wanted the 
job because he just bought a car, and that he kne
w the job as he had been performing that job 
for a year and a half.  Giancarli told the screener that he would like to work during the day 

because he was attending school at
 night during the week and that
 he was available anytime on 
weekends The screener noted that she re
jected Giancarli because of 
lack of hospitality understanding 
or interest in serving guest, as well as notin
g his ﬁquestionable motivation.ﬂ  The screener 
evidently decided that because Giancarli wanted 
a day job while in school, he ﬁappeared to be 
interested only in obtaining a job,ﬂ and therefore had questionable motivation (although it 

seems obvious that a person applying for a job 
wants
 a job).  The screener felt it necessary to 
note ﬁno mention of serving the guestﬂ although 
the screener never bothered to ask Giancarli 
about how he interacted with the guests who came to the pool. 
E.  Evidence of Disparate Application of Negative Criteria to Predecessor Employee Appli-
cants Reveals that the Hiring Process 
was Biased and Inconsistently Applied Against the Former Employees The only evidence of why an applicant was re
jected by Respondent are the screening and 
interview forms filled out by the screeners and interviewers at the job fair.  At the screening, 
the screener was instructed to document why an 
applicant was rejected and to this end, at the 
bottom of the screening form, eleven negative disqualifying factors were listed for a screener to 
check off.  The eleven factors were:  unable 
to perform essential j
ob functions; poor groom-
ing/hygiene/appearance; does not have hospitality understanding or have interest in serving 

guest; lack of interest in job as described; 
poor composure; pay not acceptable; incompatible 
hours; poor job stability; lack of transporta
tion; poor communication skills; and questionable 
motivation.  Also, there was an area on the Form
 for screeners to provi
de additional narrative 
comments as to why an applicant was not passed along at the screening level.  Most predeces-
sors were rejected at the screening level, however, the negative criteria was not applied to the 
predecessor and stranger applicants in the same fa
shion.  This is demonstrated by the fact that 
predecessor employees were rejected for reasons al
so attributed to stranger applicants who were 
hired or passed on to the next st
ep in the interview process. 
 WATERBURY HOTEL MANAGEMENT LLC 511 1.  The categories used for disqualification of discriminatees in comparison to stranger appli-
cants 
a.  Pay not acceptable 
In this category, 14 discriminatees were rejected for employment for allegedly answering 
the question, ﬁWhat are your salary expectations
ﬂ at an unacceptable level.40  Interestingly, 
most employees who testified indicated that th
ey were never told what Respondent was offer-
ing as a pay rate in the applied for position. 
The evidence shows that nonpredecessor employees 
were hired or passed on 
despite stating an expected salary
 level that was 
above Respondent™s 
initial pay rates for the position as reflected in the document provided to screeners and inter-
viewers at the job fair.  Also, the evidence re
veals that Respondent regularly did not reject 
stranger applicants at the screening level for st
ating a pay rate that was higher than Respon-
dent™s initial pay rate for each position.  
(1)  Houskeeping positions  
Respondent was offering $6 an hour for its housekeeping position and $7.50 an hour for a 
housekeeping supervisor position.  The following
 discriminatees who applied for a housekeep-
ing position were rejected for ﬁpay not acceptableﬂ as follows: 
 (a) Elenora Williams was rejected for stating that she 
would like $8 an hour; 
(b) Eliza Svehlak was rejected for stating what she had 
been making, but agreed to Respondent™s pay rate; 
(c) Robert Murgatroy was reje
cted for stating he would 
like $6.50 an hour but was willing to take a small pay cut; 
(d) Jose Garcia was rejected for an answer of $6.50 an 
hour; (e) Bella Berdan was rejected
 for indicating a wage of 
$8.25 or $1 less; and  
(f) Reynaldo Ramos was reje
cted for indicated he would like to make $6.25. 
 In comparison, stranger applicants were passe
d on from the screening interview and even-
tually hired by the hotel even though they stated
 at the screen an expected salary more than 
Respondent™s pay rate for a housekeeping position. 
 For instance, Norma Gomez wanted $7 an 
hour, LaTonya Jones wanted between $6 and $6 a
nd Mark LaFrance wanted $6 to $7 an hour.  
Other applicants were passed on by the screener
 even though they indicated a pay expectation 
above Respondent™s set pay rate. 
 Elaine Dasilva was passed on by the screener even though 
she indicated she wanted $7 an hour.  Antoinette 
Franks was passed on by the screener despite 
wanting $6 to $7 an hour at the screen.  Hennette Nadau was passed on by the screener after 
stating she wanted above $7 an hour.  John Pastor
 was also passed on after 
stating he wanted $7 
to $8 an hour. Gladys Quintana stated that sh
e wanted $7 an hour at her screening for a house-
keeping position and was passed on for an interview 
by the screener.  After her first interview, 
Quintana was referred to a utility position because of her poor communication skills and was 

eventually offered that position with Respondent .  
(2)  Cooks Respondent had assigned a pay rate of $8 an 
hour for first cooks and $6 to $7 an hour for second cooks.  Predecessor employee Sigfredo Eche
andia was rejected for stating he would like 
to make $9.50 an hour.  On the other hand, Chal
or Huenerberg wanted $10 an hour and the 
screener checked ﬁpay not acceptableﬂ but passed 
Huenerberg to a first interview, and Huener-
berg was eventually hired.  Also, Lamphear wanted $10 to $12, negotiable, for the cook posi-
tion and was passed along and 
hired despite this unacceptable salary expectation.   
                                                          
 40 See the specific individual™s summary above, wherein it is indi-
cated that often the screener did not write down the answer given at the 
interview and/or the individual stated an amount but said they were 
open to other wages. 
(3)  Food service 
Respondent told screeners that that food se
rvice agents would be making a $3.75 tipped rate 
and a $9 banquet rate.  A conference captain 
position would be paid $11 an hour.  A number of 
witnesses testified, however, that they were told by Respondent at the job fair that they were 
not sure what the pay rate would be for food service agents and whether the rate would be a 
tipped or flat pay rate.  Despite
 Respondent™s claimed uncertainty 
with regard to the pay rates 
for food service agents working in the restaura
nt or at banquet functi
ons, discriminatees were 
rejected anyway for wanting an unacceptable pay rate.  Predecessor employee Zosh Flammia 
testified that she told the screener that she 
had been making $10 to $13 an hour as a conference 
captain, but was negotiable on a wage rate.  Fla
mmia was rejected by the screener for wanting 
$12 and up an hour.  William Martin
 was rejected for stating that he would accept $9 an hour 
for banquets, which is in conf
ormity with Respondent™s banque
t rate.  Sylvia Kelley was 
rejected for requesting $12 an hour if the pay rate
 would be a flat (instead of tipped) rate.  
(4)  Utility position 
Discriminatee Cecilio Echeandia was rejected for indicating that he would like to make $8 
and hour for the utility worker (dishwasher positio
n) which Respondent was paying $6 an hour.  
Gladys Quintana stated that 
she wanted $7 an hour at her screening for a housekeeping posi-
tion, but was referred by Respondent to the util
ity position that paid less, because of her poor 
communication skills, without concern that at her screen she indicated that she wanted more 
than the utility pay rate. 
(5)  Guest relations 
Respondent™s guest relations agent position 
paid $6.75 an hour.  Discriminatee Yolando 
Bernado was rejected for indicating a salary ex
pectation of $7 an hour and, according to the 
screener™s notes, Cynthia Pavlik indicated that
 she ﬁmust makeﬂ $8.  Stranger applicant Mi-
chelle Braun, who was hired, ﬁw
ould settle for $7.50ﬂ and the screener noted that the hourly 
rate may be a concern, but did not check ﬁpay not acceptableﬂ and passed Braun on for an 

interview.  Sheila George wa
s passed to a first interview despite wanting $10 an hour.  Like-
wise, Donna Gonzales wanted $8.50 or more an 
hour and was passed on to a first interview.  
the screener held Derek Kulikauskas for future 
consideration even though he wanted $8 an hour 
and the screener tried to ﬁswayﬂ him to a differe
nt position so that he could receive the higher 
wages.  Audry Lynch wanted $7 to 7.50 an hour and 
was not rejected at the screening.  Colleen 
Razza was passed on from the screen after indica
ting she wanted $7 to $8 an hour.  Otto Rothi 
was passed on to a first interview from the scree
n, even though he indicated a salary expecta-
tion of $7 and hour for a guest relations position. 
(6)  Other inconsistencies 
Dan Peszek, who was considered for a culin
ary service assistant position, which Respon-
dent was paying $5.25 for restaurant service an
d $6.25 for banquet, was rejected when he said 
he had been making $7.15 an hour, but was negotia
ble. Stranger applicant Philip Adamo was 
passed on even though he wanted $15 for a engi
neering position that paid at the most $10.75.  
Respondent was offering $7.25 an hour for its se
curity position, but a number of stranger 
applicants were passed on in the job fair process even though th
ey indicated a higher salary 
expectation.  In this regard, Clint Greatory, 
who wanted a minimum of $8.25 an hour and noted 
ﬁfeels he should be at top of scale due to expe
rience,ﬂ was passed on to 
an interview.  Clearly 
the inference to be drawn for this notation is that experience can trump a negative salary 

expectation, so long as it is not the ﬁexperi
enceﬂ which comes with being a predecessor em-
ployee.  Also, Cesar Cabrera wanted $8 to $8.50 
an hour for security but the screener noted 

ﬁsalary may be issue, although currently is not 
workingﬂ and also noted that Cabrera had done 
the job before.  Eric Bartley preferred $8 an 
hour for the security position, and the screener 
noted that it was a bit more than Respondent 
was offering, but passed him on anyway.  The 
screener noted that Robert Coffe
y stated that a ﬁstarting salary of $7.25 an hour seemed low to 
him but the screener passed him on because his ﬁp
rior experience may be helpful for a security 
position.ﬂ  Calvin Ellerbee wanted $10 or more 
per hour for security, but the screener passed 
him on because Ellerbee was ﬁver
y qualified and serious about job.ﬂ
  John Meehan also wanted 
$10 an hour for Security but was held for future
 consideration because he ﬁhad good creden-
tials.ﬂ  What is more interes
ting than Respondent passing along individuals seeking a higher 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 512 pay rate is the fact that 
experience
, a factor Respondent was so quick
 to dismiss as relevant to 
its hiring decisions especially with regard to the former employees, was so positively noted by 
the screeners in this category 
and used as a justification for passing on the applicant despite the 
presence of criteria that would normally disqualify an applicant, especially a predecessor 
applicant. 
b.  Limited hours or availability and scheduling 
Twenty-five discriminatees were rejected due to limited availability or purported lack in 
flexibility in scheduling.  In this regard, some former employee applicants expressed a shift 
preference, discussed part-time school schedules
 and preferences not to work on Sundays or 
other days on the weekends.  In contrast, 23 stranger applicants were offered a position with 

Respondent despite the same, if not more pronounced, scheduling preferences and restrictions.  
A most striking example is discriminatee Pat Blake, who applied for the health club atten-
dant position but was rejected for limited availability because she could only work 6 a.m. to 1 
p.m., Monday through Friday.  Additionally, discr
iminatee Steve Giancarli, another health club 
attendant applicant, was also 
rejected for limited availability 
because he was only available 
Monday through Sunday during the day and because he indicated that he
 attended night school 
Monday through Thursday  In contrast, the applicants who were eventually hired by Respon-
dent for the health club attendant positions had extremely limited schedules.  Joann Lo, a Yale 
student who applied at the job fair and discussed in detail below, had very limited availability 
because of her class schedule in college.  Further, new applicant Stacey Constantino was hired 
for the health club attendant position and not rejected for limited availability, although she 
could only work part time until May, Mondays and Fridays after 11 a.m. and Tuesdays and 
Thursdays after 1 p.m.  Constantino also indi
cated that she preferred the morning shift on 
Saturdays and Sundays.  In September, Constan
tino was returning to school and presumably a 
different schedule of classes. 
New applicant Michael Stanco was also hired as a health club attendant, despite the fact 
that it was specifically noted that he had limited 
hours, and was available 
on a part time basis, 1 
to 3 days a week, because he had school on Mo
nday nights and Respon
dent would have to 
work around his schedule as a fireman.  Joann Lo 
testified that she knew that a health club 
attendant hired at the hotel that was a fi
reman who only worked one shift per week. 
Other discriminatees were rejected for having limited availability as indicated by the 
screener for the following scheduling restrictions:41 
 (a)  Tom Oakley could not before 7 a.m.; 
(b)  Debbie D™Agostino wanted to work 9 a.m. to  
5 p.m.; (c)  Zosh Flammia could work any day from 6 in the 
morning on, but preferred to alternate between a.m. and 
p.m. shifts; 
(d)  Dan Peszek was available 3 to 4 nights a week 
from 6 p.m. to 11 p.m. and Saturday and Sunday a.m. on; 
(e)  Sigfredo Echeandia wa
s available Monday through 
Friday, a.m.™s only; 
(f)  Yolando Bernado did not want to work every Sun-
day; 
(g)  Vivian Bertelson preferred days; 
(h)  Michael Bibeau was not available only when his 
band had a job; 
(i)  Thomas Castonguay need
ed a set schedule because 
he attended school; 
(j)  Cecilio Echeandia wa
s available Monday through 
Friday; 
(k)  Lynn Giacin preferred working in the p.m. ; 
                                                          
 41 The availability listed below re
flects only the screeners™ recorda-
tion of applicants™ answers on the sc
reens, please see witnesses™ indi-
vidual testimony regarding their an
swers to screeners™ questions. 
(l)  Rene LaVorgna wanted full-time days instead of 
evenings (R. Exh. 60-9); 
(m)  Regina Levesque wanted part-time days, with an 
occasional evening; 
(n)  Harold Luna wanted morning shifts; 
(o)  Ernest Mayshaw said any time, but preferred not 
to work early mornings; 
(p)  Cynthia Pavlik wanted days; 
(q)  Cheryl Pinho wanted part-time evenings; 
(r)  Reynaldo Ramos want
ed part time, Monday 
through Friday after 3 p.m., and weekends mornings or 
first shift; (s)  Larry Swartz was in school Tuesday and Thursday 
nights and unavailable at those times; 
(t)  Alberto Tavares could not work holidays; 
(u)  Caryn Varieka did not want to work Sundays and 
would prefer Tuesdays off; and 
(v)  Susan Vaughn wanted part time, two to three 
nights per week. 
 In contrast, the following applicants were hired despite having limited availability or 
scheduling preferences that were far more restrictive than the discriminatees™ alleged limits on 
availability.  Assuming Respondent
™s scheduling remained the sa
me for all applicants, it is 
inexplicable why the following individuals were not rejected as were the similarly situated 
discriminatees: 
 (a)  Mel Attenberg was no
t available Monday through 
Wednesday from 6:30 to 8:30 p.m.; 
(b)  Lawrence Barone preferred the first shift because 
he had classes at night; 
(c)  Michelle Braun wanted part time nights, from 4 
p.m. to 11 p.m., Sunday through Friday.  She noted she 
wanted to keep Saturdays free.  The first interviewer noted 
that her schedule was limited and the second interviewer 
noted very limited hours; 
(d)  Matthew Cizauskas was hired part time, 16 hours 
per week, and indicated that 
weekends were O.K. but not every weekend
 (WARC); 
(e)  Gladys Quintana preferred the afternoon shift 3 to 
11 p.m., or 4 p.m. to 12 a.m.; 
(f)  Michael Demers (WARC), was hired for Monday 
through Friday, 7 a.m. to 4:30 p.m., depending on public 
transportation; (g)  Norma Gomez preferred mornings; 
(h)  Holly Herzman wanted 
part time nights and week-ends, but not Tuesday or Wednesday evenings and only 

three shifts; 
(i)  LaTonya Jones, in her second interview indicated 
that she could not work until after 9 a.m.; 
(j)  Korzeniewski preferred 7 a.m. to 3 p.m.; 
(k)  Mark La France said Sundays may be difficult and 
at the first interview that he was not very flexible with 

weekdays because of public transportation; 
(l)  Barbara Maglio said she was only available after 
8:45 a.m. in her first interview; 
(m)  Jolene Maine preferred mornings; 
(n)  Jonell Pendaruis told the screener she was not 
available until after 1 p.m. because she was in school and 
 WATERBURY HOTEL MANAGEMENT LLC 513 the screener passed her on (at the first interview, Pendaruis 
did say she would quit school to work); 
(o)  Terri Privott indicated that she did not desire to work midnight to 7 a.m.; (p)  Aimee Reyes was unavailable from 9 a.m. to 1 
p.m because she attended school; 
(q)  Margie Ross was not available Sundays during the 
first shift; (r)  At the first interview for Varanay it was noted that 
ﬁwould work something out with
 managerﬂ for flexibility 
in scheduling; 
(s)  Carmen Carrasquillo needed to work days from 6 
a.m. to 3 or 4 p.m., and was available to work only every 
other weekend and some holidays; and 
(t)  Tammy Cohen was available only 3 to 4 eve-
nings/nights per week. 
 Likewise, other applicants were passed on desp
ite scheduling restrictions that were the 
same or more limited that the discriminatees: 
 (a)  Rosemary Ali was only able to work second shift; 
(b)  Louis Constantin did not want to work Sundays; 
(c)  Victor Daniels could not work Monday through 
Saturday afternoons or Sundays; 
(d)  Elaine Dasilva needed Tuesdays and Thursdays 
off; (e)  Andre King wanted part time days, not Sundays, 
and was held for future cons
ideration until he passed his 
drivers test and resolved his transportation restrictions; 
(f)  Victor Mitchell
 preferred days; 
(g)  Cassandra Morin wanted Monday through Friday 
only, 8:30 a.m. to 3 p.m.; 
(h)  Susan Shapiro was unavailable Monday through 
Wednesday, 5:30 p.m. to 8:
30 p.m. because she had 
classes; 
(i)  Myesha Franks availa
ble only after 3 p.m., Mon-
day through Friday; 
(j)  Nicole Gallant wanted only part-time, 30 hours a 
week, and only after 2:30 p.m.; 
(k)  Deborah Begin wanted to work only 7 a.m. to 3 
p.m.; (l)  Devi Bey did not want to work Sundays; 
(m)  Elizabeth Burgos wanted to work 7:30 a.m. to 3 
p.m., Monday through Friday.; 
(n)  Tanya Chirsky, could work only Monday through 
Thursday after 3 p.m. and available Friday, Saturday and 
Sunday, only up to 30 hours a week total; 
(o)  Sheila George did not want to work weekends, 
only some holidays, and wanted only part time work; 
(p)  Deborah Grady wanted to work 10 a.m. to 4 p.m., 
but no Sundays; 
(q)  Audry Lynch preferred the morning shift; 
(r)  Kate Andreas could only work Thursday evening, 
Friday afternoon and Saturday and Sunday; 
(s)  Wesley Primus could not work Tuesdays and 
Thursdays until 2 p.m.; 
(t)  Monica Rossi was held to ﬁuse if neededﬂ and she 
could only work Monday through Friday after 5:30 p.m.; 
(u)  Lisa Salovski did not want to work in the morn-
ings ; (v)  Ramon Ballenilla was av
ailable nights only, Mon-
day through Friday, and referred to a second interview; 
(w)  Kim Pockette preferred to work second or third 
shift; (x)  Schwerger wanted to work the midnight shift and 
no Saturdays or Sundays; 
(y)  Veneziano wanted to work evenings and week-
ends; (z)  Mike Barns wanted to work anything other than 
second shifts; (aa)  Enaida Benet was available to work only in the 
evenings; 
(bb)  Charles Fray wanted to work only evenings and 
weekends; 
(cc)  Josie Planas could only work after 4 p.m., eve-
nings and weekends; 
(dd)  Calvin Ellerbee wanted
 to work only evenings or 
weekends only; 
(ee)  Jennifer Romanauskas wanted only part-time 
work, flexible in hours as l
ong as it is after 3 p.m.; 
(ff)  Elizabeth Carey was ava
ilable to work only after 2 
p.m. up to closing, we
ekdays, all weekends; 
(gg)  Brunelli wanted to work
 part time, but needed ﬁ5 
onŠ3 off schedule set one year out.ﬂ; 
(hh)  William Ramos wanted to work to work part 
time, Monday through Friday after 3 p.m., Saturday and 

Sunday up to 10 p.m.; 
(ii)  Martin Pierce was held for future consideration 
even though screener checked limited hours of availability 
from 9 to 2 only; and 
(jj)  Eric Bartley was passed on to an interview even 
though he attended school 
Monday and Wednesday from 
10 to 6:30 until May. 
 c.  Lack of transportation 
Discriminatees were rejected for relying on 
others or public transportation, although the 
screener never asked if relying on these forms of
 transportation to get to work had ever caused 
work related problems.  Blake and Oakley were 
rejected because they relied on public transpor-
tation.  Light was rejected because she relied 
on her mother and sister for transportation.  
Ramos was rejected because he
 had to coordinate his tr
ansportation with his wife. However, stranger applicants were not rejected
 because of transportation issues.  Mark La-
France was hired even though working nights an
d Sundays might be a problem as he relied on 
public transportation and it was noted by his first interviewer that he was ﬁnot very flexible 
with weekdays due to public tr
ansportation and said he could try and call a friend to drive him 
if necessary.ﬂ  Constance Morgan and Michael 
Demers (WARC) were also hired even though 
they relied on public transportation which might limit their availability (because of the bus 
schedule). Others were passed on in the interview proc
ess despite transporta
tion problems, namely, 
Albert Haxhi could not work beyond 11 p.m. becaus
e of lack of transportation at that hour.  
Andre King was held for future consideration until his transportation was resolved; he was 

taking his driver™s test in a day.   
d.  Poor job stability 
Three discriminatees were rejected for allege
d poor job stability.  Thus, D™Agostino, Garcia 
and Luna were rejected for poor job stability or 
for not being forthcoming about job history.  
On the other hand, individuals were hired who ha
d similar ﬁunstableﬂ work history.  Namely, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 514 Philip Adamo was unemployed for nearly a year.  On Micah Allder™s screen, the screener noted 
ﬁ? short stays at jobs (1 yr.),ﬂ indicating questio
nable short stays at his jobs.  On Huenerberg™s 
screen it was noted that the applicant had not wo
rked for 6 months with no explanation as to 
why there had been no work.  Pipher was hired even though she was at one job for only 5 
weeks and out of work for 10 months.  Rosema
ry Ali was hired despite having no previous 
work history.  Elsa Quezada was rejected at the first interview because of inconsistent answers 

about employment gaps.  Victor
 Mitchell was passed on at the screen even though he had short 
lengths of employment.  Elizabeth Burgos was passed on even though her last job was only 6 
months in duration, and her previous job lasted only 1 month.  Christopher Brothers had no 
work in a year and there was no explanation not
ed on the screen.  Anthony Malone was passed 
on by the screener even though it was noted that he
 had a few short stays at his previous jobs.   
e.  Poor grooming habits Eight discriminatees were rejected for alleged poor grooming habits.  Svehlak was rejected 
because her hair was ﬁmessy and not appearing 
clean.ﬂ  D™Agostino was rejected for dressing 
inappropriately.  However, the 
screener did not elaborate on he
r manner of dress.  D™Agostino 
testified that she wore clean presentable clothes 
that were appropriate.  Bob Murgatroy was also 
rejected for allegedly ﬁsmellingﬂ and having poor hygiene.  However, he credibly testified that 
he was freshly showered and shaved before atte
nding the job fair, and was neatly dressed.  
Other discriminatees were also
 rejected based on the followi
ng notations concerning poor 
grooming: Michael Doughwright was dressed 
unprofessionally; Hill
man™s hair was not 
combed; Luna wore jeans and a flannel shirt; 
Ortega was ﬁunkemptﬂ; 
and Ramos was unshaven 
and wore dirty clothing.  
Stranger applicants, however, were passed on 
in the interview process despite being uniden-
tified by the screeners as possessing poor groo
ming habits.  Thus, R. Filippone (Engineering) 

was sloppy and the screener checked poor groom
ing, but passed him on because ﬁhe knew what 
he was talking about, liked hard work, liked hi
s job and doing what he does.ﬂ  Apparently, 
former employees who knew and liked their job 
were not given the same consideration when 
they appeared to be ﬁsloppyﬂ or ﬁmessyﬂ to the screener.  Lisa Salovski was held for future 
consideration even though her first interviewer noted that her grooming was poor and her hair 
was messy.  It was noted at John Fontain™s firs
t interview that he smelled like alcohol; this 
particular odor was not men
tioned by the screener.  
f.  Poor communication  Five discriminatees were rejected for ﬁpoor
 communication,ﬂ a category which appears to 
include a variety of factors.  Svehlak was rejected for having a monotone voice and because the 
screener had difficulty drawing out answers fr
om her.  Without elaboration, poor communica-
tion was checked for Kathy Meccariello, but it is difficult to determine what caused the 

screener to check this answer.  In her testimony, Meccariello possessed excellent communica-
tion skills, spoke clearly, and communicated effec
tively.  Castonguay was rejected because the 
conversation with the screener ﬁdid not flow.ﬂ
  Hillman and M. Echeandia were rejected for 
providing one-word answers.  Jackson was rejected 
because the language barrier was too great.   
Other nonpredecessor applicants were hired desp
ite the screener or interviewer noting simi-
lar characteristics to those listed above.  In th
e interview process, Francis Morris applied for 
guest relations agent, but was referred by Respondent to Housekeeping after her first interview 
because of her heavy accent.  After her second in
terview (which form is barely filled out), she 
was referred to a third interview as a housekeepi
ng supervisor.  At her first interview, the 
interviewer noted that Gladys Quintana did not
 understand the questions and it was noted that a 
language barrier was present.  A language barr
ier was noted at the first and second interviews 
for Haydee Suarez.  Tina Poor was held for fu
ture consideration, even though it was noted that 
she ﬁcan™t speak well.ﬂ Samone Silva was reco
mmended for a second interview even though 
she was not talkative.  Ramon Ballenilla was recommended to 
proceed to a second interview 
despite having difficulty with the English lang
uage.  Mario Amarel was passed on even though 
the screener noted it was hard to get information out of the applicant.  Eric Bartley was held for 

future consideration even though he had difficulty answering the interviewer™s questions. 
g. Poor composure A number of discriminatees were
 rejected for poor composure,
 which appears to include a 
lack of smiling and eye contact.  For instance, 
Meccariello was rejected for having a ﬁdull 
sneer.ﬂ  Colangelo was rejected for being ne
rvous, having an unprofessional demeanor, and 
joking in the interview.  Bender was rejected by the first interviewer for failing to smile, 
although the screener noted that she had a good 
smile.  Doughwright, H
illman, and Martin were 
rejected for not smiling.  Garcia was rejected for not smiling and slouching in his chair.  Giacin 
was rejected for being timid.  Ribiero was rejected for a lack of enthusiasm. 
Nonformer employee applicants 
were passed on or hired despite sharing many of the above 
characteristics.  Dasilva™s screener checked th
at she had ﬁpoor composureﬂ but was passed on 
to a first interview.  Nelly Cantelle was passed on to a first interview by a screener who noted 
that she had no smile and no personality.  Audry Lynch was held for future consideration 
despite the interviewer™s concern about her not having a ﬁready 
smileﬂ but the screener noted 
she had ﬁgreat experience.ﬂ  Steven Sullivan was held for future consideration even though he 

did not smile.  Colleen Pipher was offered empl
oyment despite being ﬁvery shy.ﬂ  Also, Sa-
mone Silva was passed on despite 
being very shy, nervous and not
 talkative.  Tina Poor was 
described as not speaking well, but was passe
d on.  Elizabeth Burgos was held for future 
consideration, even though the second interviewer 
noted that she seemed like she might be curt 
when confronted with a problem.  The screener 
noted that Christopher Brothers seemed to be 
overbearing, yet passed him on for a first interview.  Gaylord Womach was held for future 
consideration even though he never smiled. 
h.  Reference problems   
In addition to the reference issues raised 
above with regard to Denise Rodriguez and 
Melissa Gugliotti, two other predecessor that 
made it though Respondent™s interview process 
were rejected because of bad references.  Estella Davila was rejected after receiving a reference 

from Pat LaBonte about attendance problems. Interestingly, this reference was obtained on 

February 7, more than 6 days after Davila had received two positive references from other 
sources on February 1 and 2.  Apparently, Resp
ondent kept searching until they found a nega-
tive reference as an excuse not to hire Davila. 
 Eric Johnson was subject to another especially 
rigorous reference check.  On January 31, 
1997, Johnson received an ﬁexcellentﬂ reference 
from his former supervisor at the Waterbury F
our Points.  On February 2, 1997, another refer-
ence said that because of corporate policy it 
could not provide references, but it would be 
positive, Johnson worked many hours and was promot
ed to shift manager.  Despite two good 
references which already satisfied Respondent™s
 criteria, Respondent sought two more refer-
ences for Johnson, which were, of course, negative
 in some way.  A chart created by Respon-
dent showing which predecessor em
ployees made it to the reference checking stage, shows that 
of the four discriminatees who made it to the reference check stage, three were rejected based 

on an unsatisfactory reference from Kelly Zamp
ano.  Also, no other employees were provided 
with any sort of reference from Zampano, i.e., 
Respondent did not ask Zampano for references 
for other food and beverage employees, even 
though she was asked for Johnson, Gugliotti, and 
housekeeping employee Rodriguez.  Additionally,
 most of the food and beverage employees 
were hired based on a reference from ﬁJerome,ﬂ42 although for Johnson, the reference from 

Jerome was not sufficient.  Further, Respondent
 called Pat LaBonte for references for every 
housekeeping applicant except Rodriguez. 
Other applicants were not subjected to such
 a rigorous reference check.  Joanne Dragunoff 
was hired even though no one reference checked her 
last job held before applying at the Hotel.  
Rene Abell was hired after one good reference an
d one refusal to provide information because 
of corporate policy, herein a ﬁcorporate policy reference.ﬂ  No further reference checks were 

sought on Abell, unlike Johnson.  Lawrence Barone
 received one reference that indicated he 
was eligible for rehire and then his positive reference was checked twice.  Michelle Braun also 

got a corporate policy reference and a good refe
rence with no further checks, as did Gina 
DellaVecchia.  Jolene Maine got a corporate polic
y reference and another could not disclose but 
if disclosed would be excellent, just like Johnson; however
, unlike Johnson, Respondent did not 
check any further references for Maine.   
B. Korzeniewski got a corporate policy refere
nce, one good reference, and one reference 
that would not provide any information at all.
  Kelly Lamphear was hired based on two refer-
                                                          
 42 Jerome is Jerome Schneider, a manager at the former hotel who 
was hired by Respondent as the restau
rant manager.  He only stayed on 
for a week, and was off the payroll by the second payroll. 
 WATERBURY HOTEL MANAGEMENT LLC 515 ences, one corporate policy reference and one go
od reference.  Ralph Minervini was unable to 
provide a positive business reference, so instead
 supplied two positive personal references and 
was hired.  Heather Mundy was hired upon on
e positive reference and on verification of 
information reference.  Margie Ross was hired after two business references where they had no 
record of her employment, but then obtained two personal references.  Carmen Carrasquillo 
also was not able to receive positive business references, but received two positive personal 
references.  Tammy Cohen was hired with one
 reference from a temporary agency, which 
reference indicated under ﬁguest service skillsﬂ that it was inapplicable. 
i.  Questionable motivation The following discriminatees were rejected because of ﬁquestionable motivationﬂ by the 
screeners:  Oakley, Flammia, Ruegg, M. Ec
heandia, Buxton, Berdan, Bernado, Bertelson, 
Castonguay, L. Douthright, M. Doughwright,
 Giacin, Ortega, Pinho, Ribiero, Salouski, Ta-
vares,  and B. Williams.  Whether or not an applicant has ﬁquestionable motivationﬂ appears to 

be determined by their answer to the screening question, ﬁWhy are you interested in working at 
this hotel?ﬂ  At the interview stage, the question was, ﬁWhat motivates you?ﬂ  The discrimina-
tees were rejected for answering that they had been working at the Hotel for a time, liked it at 
the Hotel, liking or needing the money, and needing a job.  The screeners characterized a 
number of the discriminatees as seeming to be ﬁexpectingﬂ their job back or ﬁentitled to their 
job,ﬂ which was viewed as a negative.  Being mo
tivated by money or a need to work was also 
viewed as a negative for a number of discriminatees.   
Stranger applicants who answered the question the same way as predecessors were not dis-
qualified for having a ﬁquestiona
ble motivation.ﬂ  A number of applicants were hired even 
though they said they wanted to work at the Ho
tel or were motivated by the need for a job, the 
money, proximity to the Hotel, or because friends or family applied.  
More specifically, Matthew Ciza
uskas was hired even though he wanted to work at the Ho-
tel for a job and was motivated by money.  Thom
as Clifford was hired even though he wanted 
to work at the Hotel because he lived close to
 the Hotel.  Stacey Constantino answered she 
would like to work in a hotel and needs a job.  
Berdell Cooper said because the Hotel was close 
and it was nice working in air conditioning.  T
homas Dougherty, Ralph Minervini, Gladys 
Quintana, M. Ross, R. Steeves, and Haydee Suar
ez were all hired even though they all an-
swered during the interview process that they were motivated by money or wanted to work at 

the Hotel because they needed the money: Dougherty; Minervini; Ross; Suarez; Steeves; and 
Quintana.  C. Morgan, Gladys Quintana, H. Su
arez and T. Cohen were hired even though they 
also answered that they wanted to work at th
e Hotel because they needed a job or needed to 
work: Morgan; Suarez; and Cohen.  Christine Dr
achenberg and Norma Gomez were hired even 
though they answered that they were interested
 in working at the Hotel because a friend or 
family member came to apply or recommended the Hotel 
Further, other applicants were passed on despite having que
stionable motivation.  Rose-
mary Ali ﬁreally needed a job.ﬂ P. Schwerger wa
s passed on for an interview even though he 
wanted to work at the Hotel because it was close to his home.  Donna Dragon applied because a 
friend saw an advertisement for the job fair and likes the business.  Ramon Ballenilla was 
passed on despite saying he was 
interested in the Hotel because he needed a job.  Nancy 
Martinez was held for future 
consideration even though she 
had questionable motivation and 
the screener noted that Martinez may be interested in just getting a job.  
j.  Unable to perform essential job functions  Discriminatee Kathryn Nicholson was a former 
laundry employee.  Nicholson applied for a 
housekeeping position with Respondent at the job 
fair.  Nicholson was rejected for being 
unable to perform essential job f
unctions.  In this regard, the 
screener noted in the comment 
section that Nicholson was unable to ﬁcomplete application due to problem with writing; that 

she enjoyed working in a confined area because
 she gets flustered unde
r pressure and cannot 
work in guest rooms.ﬂ  Nichols
on was rejected even though the 
screener noted that Nicholson 
stated that she was interested in any other position Respondent
 thought she could perform.  
Respondent offered Nicholson no other position that
 would address her inability to work out of 
a confined space.  Respondent made 
no exception for Nicholson™s limitations.43 
Respondent, however, hired stra
nger applicants even though they had limitations on their 
ability to perform all functions of a position and/or needed assistance to perform their job 
functions.  Particularly, Respondent hired two individua
ls with special needs from the 
Waterbury Association for Retarded Citizens (WARC).  Thus, Michael Demers was hired as a 
housekeeper, even though he would need a job co
ach to help him do his job and could read 
only ﬁsightﬂ words like caution and stop.  Additionally, Respondent did not seem to apply its 

rigorous hiring standards to the interview pro
cess of Matthew Cizauskas, who was hired as a 
utility worker.  The interview forms are barely filled out and Cizauskas had very specific 
scheduling limitations.  Ciza
uskas could work only part time 
for 16 to 20 hours per week.  He 
also preferred short shifts of 6 to 7 hours and 
wanted every other weekend off.  Thus, Respon-
dent was willing to make special exceptions for these applicants, but not for a former employee 
who could only work in confined spaces, like the laundry department.  
Although not rejected at the screening level, di
scriminatee Hasipi is a striking example of 
an applicant who was rejected in the interview process for purportedly not knowing about an 
essential function of the applied for job.  Hasipi applie
d for a position as a utility worker 
(dishwasher) at the job fair.  Hasipi was one of the lucky few discriminatees who made it past 
the screening interview.  However, he was 
not hired after a second interview because he 
supposedly ﬁdid not understand the concept of san
itation.ﬂ  The second interviewer, G.A. Crea, 
claimed that Hasipi had no answer to the question ﬁWhat does the word sanitation mean to 
you?ﬂ  This is was curious since Hasipi had answered this question correctly at the first inter-
view by stating, ﬁSanitation means to keep cl
ean.ﬂ  The first interviewer found this answer 
acceptable, and passed him on.   
In contrast, Berdell Cooper was hired through 
the job fair and answered the same question 
in both interviews that sanitation meant ﬁclean.ﬂ
 Additionally, Edward DeJesus was also hired 
through the job fair and answered that sanitation 
means ﬁclean for everything.ﬂ  Finally, Gladys 
Quintana was also hired through the job fair and also answered that sanitation meant ﬁclean.ﬂ  
But what is more interesting about Gladys is th
at she was unable to answer the question at the 
first interview conducted by G.A. Crea.  When 
asked by Crea ﬁwhat does the word sanitation 
mean to you,ﬂ the interviewer noted that she 
did not know what sanitation meant. Crea, how-
ever, passed her on.  Respondent did not call Crea,
 its corporate chef, to explain this glaring 
discrepancy.  Thus, three of the four utility workers hired at the job fair answered that sanitation 
meant simply ﬁclean.ﬂ  Only Hasipi, a discriminatee with 2 years™ experience as a utility 
worker/dishwasher, was rejected.  Moreover, af
ter the job fair, Hector Diaz was hired as a 
utility worker on July 15, 1997, after he an
swered that sanitation meant ﬁclean.ﬂ 
k.  No such position with new employer or lack of interest 
in job as described A number of discriminatees were rejected because they applied for jobs that no longer ex-
isted with the new employer or existed in combination with other job duties.  Many discrimina-
tees expressed a willingness to work other jobs or asked the screener what jobs would be 
available given their abilities and were rebuffed by the screener.  Most notably, Marilyn Rossi 
applied for switchboard or PBX operator and was 
told that this position was no longer a sepa-
rate job, but was part of a combin
ation of duties of the guest relati
ons agent.  Rossi did not feel 
she could handle the front desk duties, but asked 
the screener if there were any other job she 
could perform, the screener said no and reject
ed Rossi.  However, Audry Lynch, a stranger 
applicant applied for guest relations agent, but at the first interview the interviewer noted, 
ﬁconcerned about front desk position, suggest 
PBX operator.ﬂ  Obviously, Respondent was 
contemplating a PBX operator position or was willing to make exceptions or be flexible with 
applicants other than former employees.  
Indeed, Respondent™s interview documents show 
numerous instances of occasions when stranger a
pplicants were guided to other positions more 
suitable to their skills, personality or available 
hours of work by Respondent™s screeners and 
interviewers.  This same level of accommodation was not offered to the discriminatees.  Of 
                                                          
 43 As noted herein, Respondent empl
oyed at least four individuals 
withing the housekeeping department
 who had the specific designation 
as only laundry employees.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 516 those nonpredecessor employees hired, many were
 referred to another position by Respondent 
either to suit the applicant or Respondent.  Lawren
ce Barone applied for security or health club, 
was screened and interviewed fo
r health club, then security, then referred by Respondent to 
Culinary Service Assistant and then to Expre
ss Service Supervisor, where he was offered a 
position that he declined.  Thomas Clifford applie
d for security, but after his first interview was 
referred to another department because he did 
not have much experience dealing with problem 
situations.  He was then interviewed for an
 engineering position, possessed only basic mainte-
nance skills, but was nonetheless offered the pos
ition.  Berdell Cooper applied for security but 
was interviewed and hired for utility.  Frances Morris applied for housekeeping or guest service 

and was interviewed for guest relations agent but after interview was recommended by Re-
spondent for consideration in laundry or housekeeping because of her heavy accent.  Morris 
was ultimately hired as a housekeeper.  
Other applicants who were not hired were also
 given leeway in the interview process.  
Nelly Cantelle applied for gues
t relations agent but was referred by Respondent to housekeep-
ing.  When Cantelle was not interested in hous
ekeeping, Tejada asked if she would be inter-
ested in a full-time or part-time auditor position.  Sheila George al
so applied for guest relations 
agent and was held for future consideration although it was noted she was better suited for a 

sales administration role.  Susan Lentz applied for guest relations but was held for future 
consideration in housekeeping.  Otto Rothi wa
s referred to a night auditor position after his 
second interview because he was shy.  Salvatore Rinaldi applied for security, but was screened 
and interviewed for housekeeping.  At the sec
ond interview it was noted that the interviewer 
suggested other positions available, but 
the applicant was not interested.   
Barbara Maglio applied for a number of positio
ns, banquet waitstaff, ba
rtender, and a la 
carte.  She was screened for both food service agent and bartender.  The screener specifically 

noted Maglio™s 5 years of experience as a waitress and hostess.  At the first interview it was 
favorably noted that Maglio had experience doing many different things and was ﬁwilling to do 
it all.ﬂ  This treatment is in 
contrast to the treatment Flammia received during the screening 
process.  Like Maglio, Flammia
 applied for a number of food and beverage positions, but the 
screener told Flammia it was best to only apply for one.  Flammia also expressed a willingness 
to perform any job and to work her way up from waitress, but instead of receiving a favorable 
remark, Flammia received a comment that she ha
d a questionable motivation.  It was noted that 
Maglio had 5 years of experience as a waitres
s and hostess, but Flammia received no such 
consideration for her over 10Œ20 years of experi
ence in the field as a waitress and hostess.  
Likewise, Lois Glenn applied for guest relations
/sales and was screened for food service agent 
where the screener favorably noted Glenn™s 13 years of experience in restaurant service.  After 
her first interview, her experience was again positively referenced and it was noted that she was 

looking for any opening in food service.  By cont
rast, when Flammia told the screener that she 
was interested in any position and would wo
rk her way up to any position and applied for 
bartender, food server or conference captain, 
the screener forced Flammia to ﬁchoose one.ﬂ 
(l)  No hospitality understanding  
Although the discriminatees had obviously been working in the hospitality industry for 
number of years, many of them were found to 
have had no hospitality un
derstanding.  Oakley, 
Buxton, Giancarli, Bertleson, L. Douthright, 
Garcia, Hillman, LaVorgna, Martin, Mayshaw, 
Ortega Pavlik, Ribiero, Tavares, and B. Williams were all rejected for not having hospitality 
understanding.  The screener noted that they had 
no interest in serving guests or did not men-
tion guests; had no enthusiasm; no service orient
ation; might be argumentative or unable to 
react to customer concerns; or were not ﬁin it to please to the guest.ﬂ   
Other applicants were hired de
spite having characteristics indicating a lack of hospitality 
understanding.  Rene Abell was hired with a note to
 consider him for the third shift because he 
was a little ﬁroughﬂ and ﬁmay be a little abrupt for guest contact.ﬂ Heather Mundy™s first 

interviewer said that she was ﬁquestionable on
 personality.ﬂ Gladys Quintana did not under-
stand the interview question about what hospitality meant to her.  Steven Sullivan was held for 
future consideration even though he did not ha
ve a ﬁreal hospitality focus.ﬂ  Gaylord Womach 
as held for future consideration even though 
he didn™t mention guest service or hospitality.  
John Meehan (security), was held for future co
nsideration even though the screener checked 
and noted that he had no mention of service to guests. 
(2)  The job fair as seen through the eyes of the  
Yale students   In stark contrast to the perfunctory disqualif
ication of the many experienced predecessor 
employees, Respondent went out of its way to 
offer employment to four students from Yale 
University (only three of whom accepted), 
who, unbeknownst to Respondent, had previously 
volunteered to apply for employment with the 
Hotel and to provide information about that 
process to the Union.  Despite having many 
of the same qualities fo
r which Respondent rou-
tinely disqualified prede
cessor applicants, i.e., 
transportation problems
 and scheduling limita-
tions, the Yale students were coddled throughout th
e entire hiring process.  Thus, when the 
position Francis Engler applied for did not seem
 suitable to his quiet personality, Respondent 
suggested that he consider another position (night auditor) and ultimately hired him for that 
position.  Joann Lo and Jonathan Zerolnick were 
given the ﬁcorrectﬂ answers to the interview-
ers questions, treatment entirely absent from that given the many discriminatee employees who 
had been summarily ﬁscreened outﬂ on day one of the job fair. 
Thus, not being a predecessor certainly assured an
 applicant, at the very least, special con-
sideration.  In this regard, all of the Yale students who applied 
at the job fair were offered 
employment even in spite of the fact that each indicated that they would be sharing a car to 
travel
 from New Haven to Waterbury (nearly 45 minutes away), had limited availability due to 
their class schedules at school, and were
 all graduating from college in May. 
(a)  Joann Lo 
Lo was hired for part-time empl
oyment as a health club attenda
nt through the job fair.  Lo 
decided to attend the job fair and apply for a position after speaking with some fellow students 
who spoke with an organizer for the Union.  At 
the time, Lo was a senior at Yale University 
and living in New Haven.  On January 30, Lo dr
ove herself and four ot
her Yale students and a 
Yale graduate to the job fair: Francis Engler, Valerie McCrory, Kate Andreas, and Jon Zerol-
nick.  Upon arrival, Lo filled out
 an application for either the health club attendant or guest 
relations position.  Lo, who had no experience in
 the hotel industry, decided to apply for the 
health club attendant job because it seemed the 
easiest job to do.  Lo also brought a resume 
which she provided to the screener.  
At the screening interview, the screener commented that she was happy to see that Lo ap-
plied for the health club attenda
nt position because not many people had applied for that job.  
Then the screener asked if Lo had any training 
in CPR or first aid and Lo replied that she did 
not but was willing to learn.  The screener also asked if Lo wanted to work part time or full 
time, and Lo told her part time.  After the brief screen, Lo was sent to another room to wait for 
a ﬁfirst interview.ﬂ 
At that interview, Lo was interviewed by Barry Asalone, who introduced himself as the 
manager of Hotel relations.  Lo and Asalone di
scussed Lo™s school major and her plans after 
her graduation in May 1997.  Lo explained that she was looking for a job with a nonprofit 
organization.  When Asalone asked her why she want
ed to work at the hotel, Lo told him that 
she needed extra money because working for 
a nonprofit would not pay much, and she could 
use a job at the hotel for extra m
oney.  Asalone also asked if Lo had been a lifeguard before or 
trained in CPR, and Lo said no.  At the end of 
the interview, Asalone indicated that she might 
get a call in the coming week for a second interview. 
That evening, Lo received a call for a second interview for the next day.  The next day, 
January 31, Lo went back to the Hotel and interviewed with Bob Cappetta
, the general manager 
of the Hotel.  Lo returned to the Hotel with
 her schoolmates because they had also received 
second interviews at the Hotel.  When Cappetta and Lo sat down for the second interview, 
Cappetta showed Lo the list of questions he had for her.  Cappetta told Lo that they were the 
same questions as the day before, and he had the piece of paper that Asalone had written on 
from his interview with Lo the day before.  Cappetta said that he was just going to write down 
some of the same answers Lo had given Asalone
 because he wanted to have a ﬁreal conversa-
tionﬂ with Lo and he did not want to go over
 the same questions again.  Cappetta asked Lo 
about her major and her best and worst qualities.  Lo testified 
without contradiction that Cap-
petta gave her some of the answers to the que
stions he asked her.44  For example, Cappetta 
                                                          
 44 Although he was employed by Re
spondent as the general manager 
from the opening of the hotel un
til late fall 1998, Cappetta was not 
 WATERBURY HOTEL MANAGEMENT LLC 517 asked what she would do if she was working 
in the health club alone, and no guests were 
present.  She replied she would listen to music 
or flip through a magazi
ne.  Cappetta said, ﬁYou 
would clean, right?ﬂ  She responded, ﬁOf course.ﬂ 
Cappetta hinted to her, ﬁYou™re a self-starter, 
right?ﬂ  Lo answered, ﬁYes, of course.ﬂ  
Cappetta then asked how Lo woul
d describe herself.  Lo said
 she was very responsible and 
dependable.  Cappetta said, ﬁWell, you need to sell yourself at interviews like this.  Here™s what 
I would say . . . .ﬂ and then gave her a list of positive characteristics: friendly, hard working, 
etc.  Lo said, ﬁYes, I™m all those things.ﬂ  Cappetta then wrote down the characteristics and Lo 
added that she was trustworthy and that people tell her she has a nice smile. 
During this interview, Lo asked Cappetta 
what the health club attendant position would 
pay.  As Cappetta did not know, he asked some of
 the other managers, then told Lo that it 
would probably be about $6 an hour.  Regarding av
ailability, Lo told Ca
ppetta that she could 
work Monday and Friday evenings and any time 
on Saturdays and Sundays.  She made it clear 
that she was not available on Tuesdays, Wednesday
s or Thursdays.  Shortly thereafter, Lo was 
hired as a part-time health club attendant 
and put on schedule for about 3 days a week 
(b)  Francis Engler 
Engler, also a senior at Yale University, app
lied at the job fair with fellow students Lo, Ze-
rolnick, and McCrory.  Engler applied for a guest relations agent, but was ultimately hired by 
Respondent as a night auditor (a
fter Respondent determined that his personality was not suited 
for a front desk job).  Like Lo, Engler also ha
d no experience working in a hotel.  Engler was 
screened by Melissa Oates, the human resour
ce manager for the hotel, who asked Engler 
general questions about his application and not
ed the position he was applying for and his 
previous employment.  At the end of the scre
ening interview, Engler was passed along for a 
first interview.   
Engler recalls that at his first interview more specific, interview-like questions were asked.  
When asked why he wanted to work at the hotel, he told the interviewer that he was trying to 
make some extra money for college and wanted 
a job where he could work around people.  The 
interviewer asked Engler what hospitality meant to him and he said making somebody feel 
comfortable in new surroundings.  He was asked 
about his experience in guest relations, and he 
answered that he had hosted some conferences in Guatemala where he had worked with tour-

ists.  During the interview, Engler was asked if he would be willing to consider another position 
in the hotel.  When Engler said that he would, the interviewer asked him about a night auditor 
position because Respondent might be full in gu
est relations.45  Engler did not know what a 
night auditor position was, and was a bit confused, but told her he would be willing to consider 
whatever position they had open in the hotel.  
Engler was called back for a second interview,
 and drove to the Hotel with Lo, McCrory, 
and Zerolnick.  Tito Tejada, director of accounting, interviewed 
Engler.  Engler testified that 
Tejada asked the same questions as the first interview and Engler answered the same way.  

Then Tejada asked Engler if he had any experience in accounting, math, or computers.  Engler 
replied that he did not have any experience in
 accounting and had not taken a class in math 
since high school and had only worked on word processors with computer
s.  Tejada replied, 
ﬁDo you work with computers in school?ﬂ  Engler said, ﬁYes, I worked on word processors.ﬂ  
Tejada then said, ﬁSo you have a 
lot of experience with computers, right?ﬂ  Engler supplied the 
correct answer: ﬁYes.ﬂ   
When asked when he was available to work, Engler told Tejada that Fridays and Saturdays 
were best for him, but if there were other days
, Engler would consider them.  Engler explained 
that he could consider other days of work, depending on the availability of the car that he used.  
Engler explained to Tejada that he was sharing 
a car with other people and had to check on the 
availability of the car on other days.  Tejada replied that Engler might have to be available on 
Sundays.  Engler said that would be all right. Te
jada also said that if Engler was hired for the 
night auditor position, they would have to talk 
about his grooming.  Engler asked what he 
                                                                                            
 called to testify by Respondent.  
Respondent offered no evidence to 
suggest that Cappetta was not available. 
45 A night auditor is a person who works in accounting and takes 
care of balancing the books over the ﬁgraveyardﬂ (night) shift, essen-
tially managing the front desk during that shift.  Engler had no experi-
ence in accounting. meant and Tejada mentioned his hair and his co
at (at the time, Engler had long hair in a pony 
tail and a tweed sports jacket).  Engler received the job of part-time night auditor. 
Upon reporting for orientation, Engl
er met with Tejada
 about the specifics of his new job.  
Although Engler told Tejada that he would only be able to work Fridays and Saturdays, Tejada 
did not have a problem with this schedule.  Engl
er also testified that he missed his first sched-
uled day of work because he did not have a car, and was not admonished over this. 
(c)  Jonathan Zerolnick 
Zerolnick went to the job fair with the other Yale students and applied for a position as a 
food service agent.  Zerolnick had some expe
rience as a food server because he had been 
working at the dining halls throughout college and 
in restaurants.  Along with the application, 
Zerolnick submitted a resume.  Zerolnick was then screened by a woman who asked him 
questions about his availability a
nd why he wanted to work at the hotel.  Zerolnick was avail-
able to work Saturdays and Sundays and the occasional Monday or Friday, but not both in the 

same week.   In response to why he wanted to work there,
 Zerolnick told the screener something about 
liking hotels and food service.  When asked if tr
ansportation was a problem
, he said it was not.  
At the end of the screening interview, Zerolnick was told to go to another room and wait for 

another interview.  While Zerolnick was waiting for the ﬁfirst interviewﬂ Cappetta wandered by 
and chatted with the Yale students.  When Ca
ppetta noticed the group of
 Yale students sitting 
together he joked about the fact that they were
 together, and one of the students replied that 
they all lived together and drove to the job fair together. 
Zerolnick™s first interview was with Patrick Ro
y, who asked a prepared set of questions and 
wrote down Zerolnick™s answers.  When Zerolnick did not know the meaning of the term 

ﬁupselling,ﬂ Roy supplied the answer and offere
d several helpful examples.  Zerolnick, who 
could see Roy™s notes, noticed that Roy wrote 
down that Zerolnick knew the definition of 
upselling.  When Roy gave a scenario for a sample customer complaint and asked how Zerol-
nick would handle such a complaint, Zerolnick answered the question incorrectly; Roy simply 
replied that his answer was wrong, gave Zerolnick the correct answer and then proceeded to 
write down what Roy had said as though 
Zerolnick had given the correct answer. 
Zerolnick also remembered that he and Roy ha
d an exchange about the difference between 
couscous and orzo.  At the end of the conv
ersation, Roy wrote down that Zerolnick knew the 
difference between couscous and orzo, even 
though during the conversation, Zerolnick had 
answered incorrectly.  Zerolnick said couscous is a grain and orzo is a pasta and Roy corrected 
Zerolnick and said, no they are both grains.  
That night, Zerolnick got a call back for a second interview for the next day with Bob 
Scheiner, director of food and 
beverage.  At the second interview, Scheiner asked the same 
questions as Roy had.  Zerolnick testified that
 since he now knew the ﬁrightﬂ answers, he 
simply supplied them.  Soon thereafter, Zerolnic
k received a letter indicating that he was hired. 
(d)  Valerie McCrory 
McCrory applied for a food service and guest re
lations agent™s position.  At her screening, 
McCrory was asked if she had any experience 
in the hotel industry and she said no.  The 
screener noted that she was applying for two pos
itions and asked if she had any experience in 
guest relations.  McCrory said she had no experien
ce in guest relations but had been working at 
the Yale Cabaret and Yale Fine Dining and Catering.  They then discussed the fact that 
McCrory was a Yale student and discussed other majors.  When asked why she wanted to work 
at the Hotel, McCrory told her screener that sh
e needed extra money.  The screener asked about 
her availability to work and McCrory offered to work weekends.  The screener asked when 
McCrory was graduating from school, and McCrory 
said, ﬁMay,ﬂ and that she was not sure 
what she would be doing after graduation.  
At her next interview (the ﬁfirst interviewﬂ), the interviewer discussed the fact that 
McCrory was a Yale student, and asked if she like Yale and what her major was.  When asked 

why she wanted to work at the hotel, McCrory re
plied that as a senior she needed some extra 
money before graduating in May.  For availability, McCrory again indicated weekends and 
possibly Friday through Monday.  he asked ab
out her experience in food service and she 
explained the Yale Cabaret and Yale Catering.  Regarding transportation to work (New Haven 

is about 45 minutes by car from Waterbury), McCrory told the interviewer that the students 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518 borrowed a car.  The interviewer even comment
ed that Yale was ﬁfar awayﬂ and wondered 
aloud how McCrory would be able to get to wor
k.  The interview ended after about 20 minutes.  
McCrory got called back for a second intervie
w, along with her fellow Yale students.  At 
the second interview, McCrory was asked the sa
me exact questions and she answered in a 
similar manner.  McCrory 
was offered a position as a part-time
 food service agent in spite of 
the obvious problems she had with transportation and motivation, but she declined the offer and 
never worked for Respondent. 
(3)  Other evidence of antiunion animus at the job fair 
In addition to the above testimo
ny concerning the mechanics of the job fair, the Yale stu-
dents offered credible, unrebutted and clearly unrehearsed testimony concerning certain state-
ments made by Cappetta at the j
ob fair, statements which dramatic
ally reveal Respondent™s true 
motive in holding a job fair.  Lo, Engler, McCr
ory, and Zerolnick all testified that Cappetta 
approached them during a break in the interviews
 and chatted amiably with the group of young, 
likable students, and then let down his guard. 
All four recalled the incident somewhat differently, thus lending weight to the credibility of 
the witnesses, as the minor differences in each witnesses™ recollection tend to suggest that the 

testimony was unrehearsed and truthful.  The students testified that at some point during their 
second visit to the hotel for their second interviews
 (January 31) they were seated together in 
the ﬁwaiting areaﬂ between interviews when Cappetta came over to the group and remarked that 
the interviews seemed pretty easy.  Zerolnic
k responded that the questions sounded ﬁfamiliarﬂ 
or that it was strange that they all seemed so ﬁsimilar.ﬂ   
Cappetta told the students that Respondent had ﬁto keep the questions the same because we 
have to keep everything standard.ﬂ  According to Lo and Zerolnick, Engler then asked what 
Cappetta meant by ﬁstandard.ﬂ  Cappetta stated that the NLRB was watching them for 3 years, 
that their counsel had told them to keep everything standard, but that they thought it was a 
waste of time because they (the interviewers) 
preferred to have ﬁreal conversationsﬂ with 
people.  Engler recalled that Cappetta said that that this was some kind of formality that they 
were going through  While McCrory recalled that Cappetta told them that the questions were so 
similar because ﬁthat™s a procedural reason.  We
™ve been having some legal problems and we 
wanted to make sure that there weren™t going to be any problems with the hiring process.ﬂ  Of 
course, Cappetta at the 
time had no way of knowing that these four young students were about 
to add to Respondent™s growing legal problems with its hiri
ng process in this matter. 
F.  Post Job Fair Events 
1.  The terminations of Lo, Engler, and Zerolnick 
It is undisputed that Respondent implemented
 its own personnel policies and its own wage 
rates when it reopened the Hotel.  Included in the personnel policies was a ﬁPersonal Appear-

ance Standards.ﬂ  Among the various rules about wearing jewelry, makeu
p, and other items, is included the following rule: ﬁonly authorized pins
, badges, name pins, etc. may be worn on a 
uniform.  You are not permitted to carry portable radios, tape players, pagers, telephones, etc, 
while you are in uniform unless your position requi
res them.ﬂ It is undisputed that the predeces-
sor employees were allowed to wear union buttons at the Hotel. 
a.  Termination of Joann Lo  Lo received an offer letter from the hotel on a
bout February 5, which indicated that Lo was 
to report to the Hotel for training on 15.  Howeve
r, Lo could not make the training, so she 
called Melissa Oates, human resources director, who told her that she could come in on Febru-
ary 16 instead.  After training on February 16, Lo reported to the Hotel on February 17 and 23 
to help clean the health club and get it 
ready for the opening on February 24.  
On the day the Hotel opened, Lo was scheduled fo
r a shift beginning at 2 p.m.  Lo was told 
by a coworker in the health club she knew only as ﬁTaraﬂ (the record reveals that her last name 

is McGaffey), that the uniform for the health club attendant was a white T-shirt that said ﬁFour 
Points Hotelﬂ worn with blue shorts or pants.  Though Lo had worn a plain white T-shirt with 
black sweat pants, she received a Four Poin
ts T-shirt and name tag that day.   
Lo generally worked 2 days a week at the hotel.  If she worked on a Monday or a Friday, 
she would begin her shift at 2 p.m.  If she worked
 on a Saturday or Sunday, she began at 6 a.m.  
For her ﬁuniformﬂ Lo wore the Four Points Hotel 
T-shirt and either khaki shorts or black sweat pants.  Lo™s supervisor was John Kirwan, guest 
relations manager.  Regarding her dress, Lo 
told Kirwan that she did not have blue shorts or
 pants, and Kirwan told her that it was fine for 
her to wear the khaki shorts or black sweat pant
s.  It appears that although she was not wearing 
the prescribed uniform for health club attendan
ts, no Hotel manager ever spoke negatively to 
her about her shorts or black sweatpants.46  
In addition to the name tag, Lo soon began 
wearing buttons on her hotel T-shirt, on a num-
ber of occasions.  On March 13, Lo wore a large green smiley face shamrock button, in the 

spirit of the upcoming St. Patrick™s Day holiday.  
Lo wore the button on the opposite side of her 
name tag, on the right side of her hotel T-shirt. 
 Lo testified without c
ontradiction that as she 
began work at 2 p.m. she and her coworker on th
e previous shift, McGaffey, went to Oates™ 
office to inquire if the hotel would be hiring 
another person to work in the health club.  The 

conversation lasted about 5 mi
nutes, and although the button was clearly visible, Oates said 
nothing to Lo about the large green shamrock but
ton she was wearing.  This testimony (as was 
all testimony concerning 
Oates) was unrebutted, as Respondent failed to ca
ll Oates to testify.  
Lo asked if, as a worker at the Hotel, she wa
s a member of the Union.  Oates told Lo that 
there was no union, but that if 50 percent of th
e workers wanted a union then there would be 
one.  Oates told her that there was no union at the hotel currently, and that management was 
providing everything.  She further stated th
at people did not understand what a union does and 
doesn™t do, and that union dues come out of employ
ees™ paychecks.  As Lo and McGaffey were 
leaving her office, Oates asked if they both attend
ed Yale; Lo replied that only she did.  During 
the entire conversation between Oates and Lo, 
Oates never mentioned anything about Lo™s 
green shamrock button which, by its large size 
and bright color, would be difficult to avoid 
noticing on a white T-shirt.47  Lo also testifie
d that she saw her immediate supervisor, Kirwan, 
that evening when he came down to the health
 club and talked to her for a few minutes.  
Lo also wore a button to work on March 29, her 
next scheduled day of work.  On this occa-
sion, Lo wore a small gray button with ﬁLocal 
217ﬂ insignia right abov
e her name tag on the 
left side of her T-shirt.  On this day Lo agai
n saw Oates briefly in the employee cafeteria and 
spoke with Kirwan in the health club.  Neither commented on Lo™s union button.  
Lo wore the union button again on March 23, in 
the same spot right above her name tag on 
her Four Points T-shirt.  Lo said Brian (Griffi
n), head maintenance man 
at the hotel and prede-
cessor employee, spoke with Lo.  When Griffin 
asked where she had gotten the pin, Lo told 
him that it came from someone at Local 217, and aske
d if Griffin wanted one.  Griffin declined 
and told Lo that he was not a member of Local 217 when he worked at the Hotel previously 
because ﬁunions are bad for business.ﬂ Lo also s
poke with Kirwan during that evening in the 
health club, but he did not say anything about the union button. 
On March 30, Lo wore the union button to work again and Lo spoke briefly with Mike 
Downey, director of housekeeping.  Downey di
d not comment on the button.  On March 31, Lo 
again wore the union button to work.  When Lo 
began work at 2 p.m. she and McGaffey went 
to the main office behind the front desk to sign 
for the health club keys.  As Lo wanted to ask 
Kirwan a question about her schedule when she saw Oates, who was in the main office, she 
asked when Kirwan was coming into work.  Oate
s told her about 3 or 4 p.m., then asked to speak with her in Cappetta™s office.  
Oates informed Lo that when she began workin
g at the Hotel she had signed a personal ap-
pearance code which said that employees could 
only wear authorized buttons or pins, that Lo 
had to have a neat appearance, and that she w
ould have to take off the Local 217 button as it 
was not authorized.  Lo told Oates that she 
understood what she was saying, but that Lo had 
worn the button before and no one had ever said 
anything to her about the button.  Oates asked 
Lo who had seen her wear the button, and Lo na
med Downey and Kirwan.  Oates said that she 
would check on that, but that Lo would have to ta
ke off the button or be sent home for the day, 
and that if Lo wore the button again she would be
 terminated.  Lo replied that she thought it 
was her right to wear the button, a
nd refused to take off the button. 
                                                          
 46 Indeed, Lo testified that anothe
r health club attendant, Stacy Con-
stantino, wore gray sweatpants with her Four Points T-shirt.  Further-
more, Lo observed other employees 
not conforming to uniform guide-
linesŠby wearing T-shirts
 (with rock band™s insignia) to work, and 
others by failing to wear their name tags.   
47 Lo specifically testified that she made sure her hair was not cover-
ing the button and that she wore her 
hair in a ponytail when working. 
 WATERBURY HOTEL MANAGEMENT LLC 519 Oates then called Bob Capetta into the office and told him that Lo was refusing to take off 
the union button and that Oates was going to se
nd Lo home and needed to write a report so 
Cappetta could witness it.  After a few minutes, Oates presented Lo with a two-page written 
report and asked Lo to read and sign it.  Lo was nervous and did not really read the report, but 
signed it anyway.  As she was leaving, Lo agai
n expressed her confusion about being sent home 
for wearing the union button as she had worn it before without any problem.  
Lo worked next on April 5 on a shift which began at 6 a.m.  Again Lo wore the union but-
ton to work.  Upon arriving at work Lo went to
 the main office to report her hours and to get 
the health club keys.  There she encountered Oate
s, who told her that she would record Lo™s 
hours.  Oates then noticed the union button and to
ld Lo, ﬁThe last time you were here I asked 
you to do something and you refused, I™m only going to ask you once today, will you take off 
the button?ﬂ  Lo refused.  Oates again took Lo 
to Cappetta™s office.  Oates left and then re-
turned about 5 minutes later with a typed report
 of the incidents (March 31 and on April 5) and asked Lo to sign the report.  Lo said she wa
s not comfortable signing the report and that she 
was nervous on March 31 when she signed the ot
her report.  Oates signed the report and then 
Kirwan came into the office and gave Lo her last
 paycheck.  On the back of the report Oates 
wrote that Lo had received her last paycheck on that day and asked Lo to sign that statement.  

Lo signed for the receipt of her paycheck.  Lo
 and Oates discussed the button and Oates asked 
if Lo would wear a button promoting religion.  Lo
 replied no, but that she worked in a hotel and 
the button was for hotel workers.  During Lo™s
 termination, Oates sai
d, ﬁYou were expecting 
this weren™t you, you live with Francis (Engler) right?ﬂ  Lo did not reply but knew that Engler 
had been terminated the night before for wearing a union button to the hotel because Lo and 
Engler were roommates.  Like Engler, Lo wa
s also terminated for wearing a union button to 
work.  b.  Engler™s termination  Francis Engler was also offered a position at th
e hotel after attending the job fair, and was 
offered the position of part-time night auditor.  Engler reported for orientation in February and 
thereafter met with Tito Tejada, director of accounting.  During this meeting, Engler and Tejada 
reviewed Engler™s work schedule, which they had 
briefly discussed during their first interview.  
When Engler told Tejada that he was only going to be able to work Fridays and Saturdays, 
Tejada said that schedule 
would be all right.   
Engler was scheduled for computer training 
with Respondent, but was unable to attend be-cause of conflicts with his personal class schedule and availability of the car he shared with 
others.  In fact, Engler was first scheduled to work on a Saturday, but again was not able to 
work that day due to the unavailability of the car
.  On both occasions, Engler left a message for 
Tejada indicating why he was not able to attend th
e training or even his first scheduled day of 
work.48   
Engler, who went on payroll on February 16, 1997, began working for the Hotel on Fridays 
and Saturdays, from 11 p.m. to 7 a.m.  As nigh
t auditor, he would bala
nce the books and attend 
to customers at the front desk.  Engler repor
ted to both Tejada, who was in the office some-
times when Engler started his shift, and Kirwan, the night manager.49  As night auditor, Engler 
did not have a uniform but rather wore what could be termed casual business attire: a button-
down shirt with a tie, sports coat, 
and khaki pants or slacks.  Engler
 testified that the other night 
auditors dressed similarly (although not always with a sports coat).50   
On about March 14, Engler wore a green ribbon, about two inches across, tied in a bow 
near his name tag.  Like Lo, who had worn the green shamrock pin, Engler wore the green 

ribbon in honor of St. Patrick™s Day.  Because Engl
er works in the front office, he has contact 
with different managers as they drop off keys or
 drop off information for the night audit.  On 
                                                          
                                                           
48 Even though it appears that there were problems with the hotel™s 
initial startup due to shortstaffing 
and inexperienced employees, Engler 
apparently had no problem receivi
ng special consideration for his 
schedule. This is in stark contrast 
to the treatment received by former 
employees of the Hotel during the scr
eening and interviewing process.   
49 Kirwan was the manager that Engler had the most contact with.  
Apparently Kirwan often came to the health club when
 Lo was working to chat with her. 50 Engler also wore a name tag. 
March 14, Engler remembers having contact with 
a number of supervisors, more than usual.  
Engler spoke with Tejada at the beginning of his sh
ift about an audit issue.  He also testified to 
speaking with Kirwan and with Oates, whom Engler specifically remembers because Oates was 
not normally at the hotel when Engler was working and it was unusual that she was in the 
office.  
Engler also testified that on Ma
rch 14 he asked Tejada if there was a union at the hotel.  Te-
jada responded, ﬁno, there is no 
union here, the word ‚union™ has been wiped clear of this 
place.ﬂ51  None of the managers or supervisors commented on Engler™s green ribbon.  
On his second day of work that weekend, Saturday, March 15, Engler wore a green sham-
rock pin to work, about the same size as the Local 217 union button.  Engler wore the button, 
which was a wooden cut-out of a green shamrock 
on a pin, right near his name tag.  No man-
ager said anything to Engler about wearing this green shamrock pin.  
The following week Engler wore a Local 217 union button to work.  Engler wore the union 
button in the same place as he had worn th
e green ribbon and shamrock pinŠright near his 
name tag.  At the beginning of his shift, En
gler had a conversation w
ith Tejada, who did not comment on the button at that time.  Shortly after Engler™s shift started, however, Kirwan 
approached Engler and told him, ﬁBad, bad, y
ou can™t wear the button.ﬂ52  When Engler asked 
why not, Kirwan stated that it was ﬁsolicitation.ﬂ 
 Engler stated that he did not understand why 
he could not wear the button because he felt that
 it made sense to wear the button at the hotel, 
and Kirwan told Engler to ﬁfeel free to refuseﬂ to 
take the button off.  Engler replied that he was 
going to refuse and asked if that was all ri
ght.  Kirwan said no, and walked away.   
At the end of Engler™s shift, Tejada, who was watching him finish up his work, told Engler 
that since a union did not represent the workers at
 the hotel there was no reason for Engler to be 
wearing the union button.  Engler replied that he felt that it made sense to wear the button as he 

worked in a hotel and because the button was for 
the union.  Tejada said that Engler could wear 
the button in a hotel where he 
was represented by that union, but that Engler could not wear it 
at this hotel.  When Engler said that he thought
 he had a right to war the button, Tejada told him 
that he would have to take th
e issue to human resources.   
On his next day of work, Engler again wore the union button, but no one said anything to 
him about the button.  The following week when 
Engler was next scheduled to work, he again 
wore the union button to work.  Kirwan approached
 Engler and told him that he could not wear 
the button.  Engler explained that he felt they had 
discussed this before, and that he felt that he 
had a right to wear the button.  Kirwan told Engler that he could 
not wear the button and that 
Engler had the night off, and would be written up for wearing the button.   
During the following week, Engler received a phone call from Oates, who told him that she 
wanted to meet with him before he returned to
 work.  On about April 2, the two met in Oates™ 
office, where she told Engler that the union bu
tton was a violation of the ﬁpersonal appearance 
standards,ﬂ that the union button was ﬁunauthorized,ﬂ and 
thus could not be .  Engler told her 
that he did not understand why he could not wear
 a button for the Hotel workers™ union, as he 
was a hotel worker.  Oates replied that it did no
t have anything to do with it being a union 
button, but that it was any
 button that was a problem.  Engler and Oates then discussed the 
personal appearance standard and 
Engler stated that he felt it 
made sense to wear a union button 
at work as there was no reason for him not to do so.  Oates replied it was not okay for him to 
wear the button and that she was not going to allow it.  Engler replied that this did not have 
anything to do with him, that he was a good em
ployee and that the button had nothing to do 
with his work performance.  When Oates asked, 
ﬁYou don™t believe that being a team player is 
an important part of your job?ﬂ  Engler queried
 what the button had to do with being a team 
player (Tr. 106).  Oates told him that if a ma
nager asks one to take off a button and the em-
ployee refuses, ﬁthat™s not being a team player.ﬂ  Oates then told Engler, who was wearing the 
button during this meeting, that she would give him one last chance to take it off.  When Engler 
 51 Respondent failed to call Tejada to
 rebut this damaging statement, 
despite the fact that Tejada clearly is still employed by Respondent at 
the Waterbury Hotel.  
52 The transcript incorrectly reflects the testimony as ﬁPat, Pat, you 
can™t wear the button.ﬂ  The correct testimony was ﬁ
Bad, bad
, you 
can™t . . . .ﬂ (Tr. 101.)  Counsel for the General Counsel moved to 
amend the transcript accordingly and I grant the motion.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520 refused, Oates told him that she was going to fire Engler, and then brought Kirwan into the 
office, where they terminated Engler for wearing the union button.  
c.  Zerolnick™s termination 
Jonathan Zerolnick, a fourth Yale student offe
red a job with Respondent from the job fair, 
was hired as a food service agent (FSA) in ea
rly February 1997.  At that time, Zerolnick was 
living with Lo, Engler, and McCrory.  Unlike Lo
 and Engler, however, Zerolnick had previous 
experience in the food service industry.  At hi
s interview on January 30, Zerolnick told the 
screener and Roy that there were only certain 
days that he could workŠSaturday and Sunday 
and the occasional Monday or Friday.  Zerolnick 
testified without contradiction that Capetta 
joked with him and his fellow Yale students that they must have all commuted together to the 

job fair and referred to the once-popular TV show ﬁThree™s Company.ﬂ 
By letter dated February 6, Ze
rolnick was advised that he 
had obtained a job with Respon-
dent as a part-time FSA, and told to report to
 work for orientation on February 16.  Zerolnick 
attended the orientation on Febr
uary 16, then did not work again until February 22, and at-
tended just three of the six training sessions fo
r which he was scheduled.53  Zerolnick credibly 
testified that the training wa
s conducted by Scheiner, the dire
ctor of food and beverage; by 
Karen in the restaurant (undoubtedly Houghtalin
g, hired on February 12, 1997 as the ﬁassistant 
restaurant manager,ﬂ she also was the one who 
signed his ﬁSeparation/Exit Interviewﬂ form; by 
Eileen in the banquet area (Merritt, whose title
 was ﬁassistant banquet managerﬂ and who was 
specifically recruited by Respondent to help open
 this hotel); and in room service by Susan 
(probably Haskell, whose title 
was also ﬁassistant banquet mana
gerﬂ and who worked only 72 
hours for Respondent.  Zerolnick™s testimony as
 to who conducted the training and thus ap-
peared to be in charge of the respective 
departments was borne out by Respondent™s own 
records. In late February Zerolnick learned that he ha
d been scheduled to actually begin work as a 
food service agent at the hotel on a weekend, be
ginning March 1.  However, as he had job 
interviews out of town that weekend and the ne
xt few weekends, on February 26 he went to the 
hotel and met with Leslie (Roche, the restaura
nt manager) when he could not locate Karen 
Houghtaling.  Zerolnick asked Roche if he could 
take some sort of leave of absence because he 
couldn™t work the next couple of weekends, and th
at weekends were all that he was able to 
work to begin with.  Roche told him that she wa
sn™t sure, and that he should ask Houghtaling.  
Zerolnick found Houghtaling and asked her if he 
could take a leave of absence and she told 
him that she didn™t see why that would be a prob
lem, but to check with human resources.  So 
Zerolnick, while walking upstairs to that department, bumped into Patrick Roy, and asked him 

if he could get a leave of absence.  Roy told 
him that he didn™t think that there would be a 
problem, but to check with Melissa Oates. 
Zerolnick finally met with Oates and repeated his request for time off.  According to Zerol-
nick™s unrebutted testimony, Oates told him, ﬁYes, that™s fine,ﬂ and mentioned to him that a 
concern had been raised by Roche and Houghtal
ing that if he was off the schedule he would 
have to be taken off of payro
ll as well and ﬁthen it would just
 be a huge hassle.ﬂ  But Oates 
assured him, ﬁNo, you™re not going to have to be
 taken off payroll, you just get taken off the 
schedule, that™s fine, we™ll find people for this 
weekend and then when you™re ready to come 
back on just call your supervisor in the restaurant and you™ll get put back on the schedule.ﬂ  
Then Oates asked about how long he needed and 
Zerolnick said ﬁprobably three to four weeks, 
hopefully not more than that, and they said okay, just give a call when you™re ready to come 

back on the schedule.ﬂ 
Before he left the hotel that afternoon Zeroln
ick stopped in the employees™ restrooms near 
the laundry facilities and put up posters with pho
ne numbers for the Union in both the men™s 
and ladies™ rooms.  Then, while standing outside the hotel he chatted briefly with Merritt, who 

complained to him about the lack of training 
the new employees had received, and how they 
weren™t ready for the opening next week. 
                                                          
                                                           
53 Respondent™s payroll records indicate that Zerolnick worked a to-
tal of about 19 hours, beginning wi
th the orientation session of Febru-
ary 16, 1997.  Although he was not 
terminated until early April, his 
name does not even appear on the se
cond payroll, for the period ending 
March 14, 1997. 
The next few weekends Zerolnick was in Bost
on and in Washington, DC for job interviews.  
Zerolnick credibly testified that no one from the hotel ever told him to call in every week to 
check in with supervision, and that since he was 
never given a firm date for his return to work, 
he did not call in either.  The next he heard about his job was a le
tter dated April 9, 1997, from Respondent, inform-
ing him that he had been terminated for ﬁjob 
abandonment.ﬂ  It is undisputed that no one from 
Respondent ever called him before
 simply sending him the ter
mination letter.  Although he 
fully intended to resume working for Responde
nt, Zerolnick was never offered a chance to 
explain his plans and never 
worked again for Respondent. 
Finally, while it is clear that Respondent™s
 personnel handbook (GC Exh. 2) at page 24, re-
quires that ﬁ[f]or an initial leave or an extension of any length you must fill out a request 
through your department head to the Director of Human Resources who will approve it or 
disapprove it in writing,ﬂ it is equally clear that Zerolnick was unaware of this supposed 
practice and never received from Respondent any such ﬁrequest form.ﬂ  In fact, the record 
indicates that Zerolnick™s absence remained ap
proved until just after Re
spondent had fired his 
housemates, Lo and Engler, for their union activitie
s, and then ﬁsuddenlyﬂ noticed that Zerol-
nick had ﬁabandonedﬂ his job. 
2. Discriminatees™ attempts to apply for employment with 
Respondent after the job fair 
a.  Eliza Svehlak™s subsequent attempts to gain employment 
In February, Svehlak called the Hotel to see a
bout her application, and was told they were 
still reviewing them.  On March 3, 1997, Svehlak re
turned to the Hotel and reapplied for a job 
by filling out another job application and speaking briefly with Roy.  While waiting to speak 
with Roy, Svehlak overheard him tell another 
applicant that Respondent was only taking 
applications for housekeeping at that time.  Svehla
k told Roy that she had worked at this hotel 
for 12 years, she knew the building well, and had done every job in the housekeeping depart-
ment).  Roy told her that Respondent was only ta
king applications right now because they have 
a lot of applications to go through, and if 
they were interested, they would call her. 
The very same day that Svehlak applied fo
r work the second time, March 3, Respondent™s 
human resource department re
sumed its ﬁlog keeping,ﬂ a tracking document exactly like the 
document created by Barbieri at the job fair.  Like the job fair log, the log that was kept by 
Respondent™s human resource depa
rtment after Svehlak reapplie
d only documented the reasons 
why applicants were rejected and not the positive reasons why other applicants were passed on 
for interviews or hired. 
Svehlak made an another attempt to regain 
her job.54  She visited the Hotel a few weeks 
after her March 3 visit and spoke again with Roy,
 who asked her if she was seeking full-or part-
time employment.  Svehlak told Roy that she had been applying for full time but would take 
part time because she ﬁreally needed a jobﬂ .  Roy then told her that he would ﬁfixﬂ her applica-
tion (change it to request part time as well as full) and would call her if interested. When 
Svehlak asked Roy as she was leaving if the ol
d employees were not being rehired because of 
the Union, Roy told her ﬁno, that™s between 
management and the Un
ion.ﬂ Svehlak, who had devoted 12 years of her life to th
e Hotel, was never called back.  
b. Candida (Cimino) Vadnais™s second attempt 
to gain employment After being rejected after a screening at Res
pondent™s job fair, Vadnais
 attempted to apply 
for employment at the end of February.  Vadna
is called the Hotel and was connected with a 
woman in personnel.  Vadnais told the woman w
ho she was and that she previously worked at 
the Hotel in the laundry departme
nt.  The Personnel woman then told her that there were no 
openings at the Hotel and to call back in anot
her month.  As noted above, not only were there 
positions available, but Respondent was also suffe
ring from high turnover and short-staffing 
upon opening and in the months following the Hotel opening. 
 54 Svehlak also recalled that in the 
fall of 1996 she called ﬁone of the 
ownersﬂ of Respondent in Shelton, 
Connecticut directly in an attempt 
to keep her job, but her call was not returned. 
 WATERBURY HOTEL MANAGEMENT LLC 521 Vadnais called back about a month later, in
 mid-March 1997, and was told by someone in 
personnel that the Hotel was hiring part-time work
ers and referred Vadnais to the man who was 
doing the hiring.55  Vadnais spoke with Patrick 
Roy, and again identified herself as a former 
employee in the laundry department of the Hote
l.  After Vadnais explained who she was, Roy 
then told Vadnais that all the positions were all filled.  When Vadnais told Roy that the woman 
in personnel that had connected her to Roy just told her the Hotel was looking for part-time 
employees, Roy merely said that maybe the wo
man in personnel made a 
mistake.  In fact, the 
person who made the mistake was Vadnais; and the mistake was identifying herself as a former 
employee of the Hotel. 
c.  Tom Oakley™s second attempt to apply 
upon the recommendation of Kathleen Finnemore Oakley testified that after he was rejected at th
e job fair, he kept in touch with an employee 
who had been hired as a banquet waitress through the job fair, Kathleen Finnemore.  Oakley 
testified that Finnemore told Oakley that the Hotel needed help and to come to the Hotel to fill 
out an application.  Finnemore told Oakley to 
put Finnemore™s name at the top of the applica-
tion and the banquet manager™s name at the top 
of the application.  The manager™s name was 
Eileen. Thus, about a month after the job fair, Oa
kley returned to the Hotel to apply for em-
ployment.  Oakley was directed to the human resource office and filled out an application.  
Oakley turned into the application to the human resource manager, Patrick, and told him that he 
was a former employee of the Hotel and Finnemo
re and Eileen recommended that he apply for 
a position and put their names on the top of th
e application.  Oakley was not screened or 
interviewed by Roy.  Oakley never hear
d from the Hotel about his application.   
Nonetheless, a few weeks later, Oakley was ab
le to work at the Hotel again as a banquet 
server through a temporary worker agency, Admira.  While working as a temp, Oakley met 

Eileen, the acting banquet manager, the first day he was working at the Hotel.  Oakley intro-
duced himself to Eileen as the person Fi
nnemore had recommended for employment and 
explained that he had filled out 
an application.  Eileen then turned to Oakley and said, ﬁI™m 
sorry, but we were told not to hire any of 
the old people back.ﬂ  The conversation ended and 
Oakley continued to work. 
d.  Luis Ocasio received no consideration 
The record shows that predecessor employee 
Luis Ocasio, who had not applied at the job 
fair, applied on April 22, 1997, for dishwasher/utility position.  He
 was screened by Patrick 
Roy, who found that he had a ﬁGreat personality, very polite and eager to work.ﬂ  It is clear 
from its screening form that Ocasio was willing to work full time, had salary expectation of 
only $6 per hour, no restriction on shifts or we
ekends, and no problems 
with transportation.  
There were no negative comments on his screen.  Yet, he received no consideration at that time, 

and was not interviewed or offere
d a job despite the high degree of turnover taking place. 
3. Kathleen Finnemore™s experience 
Kathleen Finnemore, a former JLM employee 
who was hired by Respondent through the 
job fair as an FSA, testified about the work
ing conditions at the Hotel when it reopened under 
Respondent™s management.  Finnemore did not 
support the Union in any public way: she did 
not attend any of the union rallies, leaflet, join any union committees, or visit the union trailer.  

At the job fair, in her screen and interviews, Finnemore told the interviewers that she was not 
available until after 5 p.m. a
nd had a salary expectation of
 between $9 and $11 an hour.  
Finnemore, the only employee to testify who was 
actually hired through the job fair process, 
shed some interesting light on Respondent™s all 
important ﬁhappy faceﬂ criteria.  Finnemore 
testified that at orientation Bob Scheiner told the new employees that they were hired because 
of their ﬁA type personalities.ﬂ  Finnemore found 
this rather amusing, and indicated she did not 
feel she quite fit that description. 
In early February, Finnemore reported to the Hotel where she received her training in the 
banquet department from Eileen 
Merritt, who was introduced to 
her as the manager of ban-
quets.  Finnemore testified that the Hotel was very shortstaffed right away, and remained that 
                                                          
 55 Vadnais also called the Hotel to inquire if they were hiring be-
cause she had just learned from a woman at a temporary employment 
agency, Temp Plus One, that the 
Hotel was hiring temporary workers 
from the agency. 
way for several weeks.  In fact, the Hotel was so
 shortstaffed that the qu
ality of the product was 
affected, as Finnemore recalled a particularly disa
strous dinner party that went awry due to the 
shortstaffing.  Finnemore was so disgusted with
 conditions in the banquet department that she 
simply quit, but Assistant Restaurant Manager 
Houghtaling (who was in charge of the restau-
rant) talked her into staying by promising to allow her to work only in the restaurant, with no 
banquet duties, where she stayed until she resign
ed permanently.  Her testimony was unrebut-
ted. Finnemore also supported Moye™s testimony th
at the strongest support for the Union came 
from the banquet department in the Four Points 
Hotel, and that the ﬁrestaurant did not support 
the Union.ﬂ  Finnemore confirmed that Flammia
 was known to be one of the strongest union 
supporters, as she recalled that ﬁZosh (Flammia) 
was the person that most people talked to 
about the Union.ﬂ   Finnemore confirmed Oakley™s testimony as to his post-Job Fair attempts to secure a posi-
tion with Respondent, as it was Fi
nnemore who suggested to Res
pondent that it consider him 
for a job as a conference captain.  Finnemore 
recalled that the confer
ence captain Respondent 
had hired, Christine (Drachenberg), was having 
problems with the job, and so she told Merritt 
that she knew of a qualified candidate, Tom Oa
kley, who was ﬁvery good, very reliable, and 
knows the job well.ﬂ  Oakley, who had attended th
e job fair, reapplied for the position the very 
next day, but was never hired.   
4.  Use of temps The evidence revealed that Respondent used 
a high number of temporary workers in the 
months following the opening of the Hotel. 
 Respondent™s Human Resource Manager Gwen 
Henderson, also admitted that Res
pondent was short staffed and utilized temporary workers in 
the banquet department ﬁquite a few times during ‚
97 and sometime into ™98.™ﬂ  In this regard, 
Oakley testified that he worked for Respondent 
as a temporary banquet server worker at least 
five or six times during those months.  Dan Peszek testified that he went to apply at a temp 

agency that supplied employees to the Hotel.  
Peszek had worked as a banquet set-up person at 
the Hotel and after being rejected
 by Respondent at the job fair, applied through a temp agency, 
Kelly Services, about 6 months later for a banque
t set-up position at the Hotel.  Peszek applied 
at Kelly after seeing a general ad for a banquet se
t-up person at a local hotel.  When he went to 
Kelly Services he learned that the local hotel was the Waterbury Four Points.  In fact, the 
individuals at Kelly Services told Peszek that his chances for employment looked good because 
he had prior experience as a banquet set up employ
ee at the very same hotel.  However, Peszek 
was not called for employment at the Hotel. 
Thus, immediately following the job fair that Respondent purportedly 
implemented to find 
the best hospitality candidates for employment, 
it was employing temporary employees, sight 
unseen, to service banquet functions, a part of 
the Hotel business that was very important and 
lucrative.  In fact, the use of inexperienced 
temporary employees led to problems in the banquet 

department.  Oakley te
stified that while working banquet f
unctions, the events were disorgan-
ized and that Respondent was using a lot of te
mp service people that did not know what they 
were doing.  Oakley testified that these tempor
ary employees did not know how to set tables for 
banquets or carry a sufficient number of dinner pl
ates on a tray.  Furthermore, as previously 
discussed, Finnemore tes
tified that the disorganization in 
the banquet department was so awful 
that she quit.  
Respondent™s use of temporary employees in 
the banquet department is perhaps best ex-
plained by the fact that, as Peszek, Finnemore, 
and Moye testified, the banquet department was 
the department where the Union had the most 
support .  Since Respondent hired none of the 
former banquet servers through the job fair, excep
t for Finnemore,  it was forced to staff the 
banquet functions through temporary agencies. 
5. Turnover Under Respondent™s management, especially in the first years, the Hotel experienced an 
incredible turnover rate.  The job fair can only be characterized as a total failure in terms of 
producing a stable work force.  While Barbieri 
did all she could to evade the facts, Henderson 
openly acknowledged that the Hotel has had 
a fairly large employee turnover.   
Respondent offered turnover records for the Hotel,
 apparently in an attempt to show that the 
job fair was successful.  However, a close examination of Respondent™s own records reveals 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522 that the numbers simply cannot
 be reconciled.  For example, the ﬁturnover reportﬂ for the 
Waterbury hotel for December 1997 lists a yeare
nd turnover percentage of 75 percent, consis-
tent with Barbieri™s testimony on direct exa
mination.  That same report lists a total of 177 
employees on payroll at year™s end.56  Thus, it can 
be presumed that to generate a figure of 75 
percent annual turnover Respondent relied upon the figures c
ontained within the monthly 
turnover reports.  It can also be presumed th
at, assuming an accurate monthly and year-end 
listing of employees terminated (off payroll for whatever reason), a higher figure of employees 
on payroll at year™s end would generate a 
lower turnover percentage, and vice versa.  And 
therein lies one problem: the payroll records, whic
h list each employee on the payroll in 2-week 
increments, reveal that only 
152 employees were on the payroll at year™s end (See GC Exh. 
222).  Barbieri was forced to admit that such a 
discrepancy would affect the turnover rate as 
reflected in Respondent™s. Exhibi
t 140, the yearend turnover report. 
Further, the end-of-year ﬁMaster Controlﬂ pa
yroll record (GC Exh. 130) listed 197 employ-
ees (a third figure) as ﬁactive.ﬂ  Henderson, Res
pondent™s human relations director at the Hotel, frankly admitted that the yearend master control payroll register contained errors.  Barbieri, 

however, could not bring herself to admit that anything could be wrong with the document: 
ﬁWell, that doesn™t necessarily mean it™s error.  It just means that it didn™t have the information 
included.ﬂ  However, Barbieri was forced to admit that
 Respondent™s turnover records showed that 
they contained numerous errors, such as missi
ng or incorrectly transcribed yearend amounts 
and inaccurate listings of the previous year™s am
ounts: ﬁthey are doing that a little incorrectlyﬂ; 
ﬁthe records don™t match up.ﬂ 
The bottom line is that, since Respondent™s 
ﬁsummariesﬂ are based upon inaccurate data, 
the most reliable method for evaluating employee turnover in 1997 is derived from a compari-
son of the first and last payroll records for the year (GC Exh. 196, 222).  The first payroll 
period, for the period ending March 2, 1997, reveal
s that 107 employees were employed at the 
Hotel (GC Exh. 196, pp. 1Œ26).  Of these 107, 25 
are clearly managers, were offered positions 
outside of the job fair, and are clearly outside the scope of the bargaining unit: General Man-
ager Capetta, Director of Services Downey, Gu
est Relations Manager Kirwan, Guest Services 
Manager Zucker, Director of Room Services Asalone, Reservations Manager Phillips, House-
keeping Manager Hutchins, Director of Food a
nd Beverage Scheiner, Restaurant Managers 
Roche and Schneider, Executive Chef Portier,
 sous chefs DeRosa, 
Heroux and Sabatella, 
Assistant Restaurant Manager Houghtaling, 
Catering Sales Manager Bocaccio, Assistant 
Banquet Managers Haskell and Me
rritt, Controller Tejada, Human 
Resources Director Oates, 
Human Resources Manager Roy, Directors of 
Sales Dorr and Delauri,
 Business Transient 
Manager Pinho, and Director of En
gineering Tassielo.57  In add
ition to the above, there are 11 
more employees who would clearly not be considered a part of the bargaining unit: administra-

tive assistant Daigle, income a
uditor Crotti, accounts receivable Santasierse, accounts payable 
Thomas, Assistant Human Resources Manager Siddons
, the four (4) security employees (Abell, 

Attenberg, Fischer, and Valdes 
Jr.) and sales assistants Fric
ker and Simpson, for a total of 
36 individuals outside the bargaining unit.  The re
maining 71 employees were in the bargaining 
unit.  They were:  Michelle Braun, guest se
rvice agent (GSA); Joann Dragunoff, GSA; Mi-
chelle Lawrence, GSA; Jonelle Pendaruis, GS
A; Amiee Reyes, GSA; Celinda Foote, house-
keeping supervisor; Louis Martelli, housekeeping 
supervisor; Carmen Davila, laundry; Cheryl 
Gagnon, housekeeper; Norma Gomez, housekeeper
; LaTonya Jones, housekeeper; Jeanine 
Martin, housekeeper; Constance Morgan, housekeep
er; Frances Morris, housekeeper; Dorothy 
Nesbeth, laundry; Debra Ouellette
, laundry; Colleen Pipher, housekeeper; Margie Ross, house-
                                                          
                                                           
56 Respondent could not even get 
the numbers of employees on pay-
roll in consecutive months to match. Thus, while the turnover report for 
December 1997 lists 177 on payroll at the end of the year, the very next 
month™s January 1998 (GC Exh. 140), lists 176 employees on the pay-
roll at the end of 1997. 
57 The job titles of these and all others listed in this brief are gleaned 
from either their job offer letters fr
om Respondent (R. Exh. 36) or from 
their designated job description fo
und by their name on the 1997 ﬁmas-
ter controlﬂ list (GC Exh. 130).  Of the 25 managers, all but oneŠ
HoughtalingŠreceived an offer letter outside of the job fair (see R. 
Exh. 36). 
keeper; Haydee Suarez, housekeeper; Michael 
Demers, housekeeping Attendant; Mark La-
France, houseman; Brian Korzeniewski, express service agent (ESA) supervisor; Josia Ross, 
ESA supervisor; Jason Thompson, ESA; Steve la
ndry (ESA); Joseph Flaherty, cook; Dominic 
Leo, cook; Earl Wilson, cook; Dorothy Onofrio, k
itchen administrative assistant; Micah Allder, utility; Matthew Cizauskas, utility; Berdell Cooper, utility; Eduardo DeJesus, utility; James 
Mullen, utility; Tina Breton, food service agent 
(FSA); Heather Briatic
o, FSA; Carmen Carras-
quillo, FSA; Edmund Clark, FSA; Tammy Cohe
n, FSA; Gina Dellavecchia, FSA; Steven 
Dostaler, FSA; Christine Drachenberg, conference captain; Kathleen Finnemore, FSA; Benja-
min Fournier, room service attendant; Lois Gl
enn, FSA; Nels Nelson, FSA; Michael Phillips, 
FSA; Cheryl Russell, FSA; Ronald Steeves, FS
A; John Zerolnick, FSA; Robert Corrano, FSA; 
Steven Maia, food & beverage assistant (FBA); 
Justyna Matuszczak, FBA; Kimberly Tranberg, 
FBA; Ellen Falanga, Bartender; Polly Herzma
n, bartender; Barbara Maglio, FSA; Michelle 
Varanay, bartender; Nicole Ra
nnazzisi, bartender; Stacey Cons
tantino, health club attendant (HCA); Joann Lo, HCA; Tara McGaffey, HCA; 
Michael Stanco, HCA; John Christophy, night 
auditor; Frances Engler, night auditor; Steven 
Nakano, night auditor; Philip Adamo, engineer I; 
Brian Griffin, engineer; Ralph Minervini, engi
neer II; Thomas Clifford, engineer III; and 
Thomas Dougherty, engineer III.58 
Moreover, a careful review of the job fair doc
uments entered into the record by Respondent 
reveals that of the remaining 71 unit positions filled
 as of the first pay period, nine (9) of these 
were hired 
outside of the 3-day job fair: Jeanine Martin
 and Dorothy Nesbeth in housekeeping, 
ESA Josia Ross, cooks Dominic Leo Jr. and Earl Wilson Jr., FSA Benjamin Fournier, FBA 
Steven Maia, bartender Ellen Falanga, and hea
lth club attendant Tara McGaffey.59  Further, 
job fair applicants Dawkins, 
Hall and Janet Gugliotti were hi
red and first appear on Respon-
dent™s second payroll. Thus, it appears that Re
spondent acquired a total of 65 bargaining unit 
employees from the job fair, 20 of whom were former hotel employees (Breton, Carrano, Clark, 

Davila, Dostaler, Finnemore, Flaherty, Foote,
 Gagnon, Griffin, Gugliotti, Hall, Matusczak, 
Mullen, Nelson, Onofrio, Oullette, 
Ranazzisi, Russell, 
and Tranberg).  None of these 20 sup-
ported the Union. By the very next pay period, a fair number of the new hires were already gone.  While the 
total payroll had grown from 107 to 124 (compare GC Exh. 196 to GC Exh. 197), an examina-
tion of the second pay period reveals that 8 of the bargaining unit employees had already left, 
some of them after only a single shift: Martelli, Jeanine Martin, Korzeniewski, Cohen, Phillips, 
Russell, Zerolnick, and Rannazzisi, plus nonunit em
ployees Valdes Jr. and Schneider.  On the 
second payroll Respondent had added 22 new unit em
ployees, in addition to the three job fair 
applicants (Dawkins, Hall, and Janet Gugliotti)
: Dilger, McGarvey, Pabey, Robertson, Under-
wood, Widuch, Willie Williams, Bouley, DeLe
o, Richard Martin, Baron, Simms, Camp, 
Gomez, Vanosten, Charest, Engstrom, Guerrette, 
Clark, Scanlon, Urban, and Grabowski.  In 
fact, while Respondent claimed that it had no special laundry pos
ition, the records reveal that Respondent hired two employees specifically desi
gnated as ﬁLAUﬂ within days of the second 
attempt (on March 3, 1997) by E
liza Svehlak, who had worked at the Hotel in the laundry for 
years, to obtain a housekeeping position: both 
Dilger and Widuch were
 hired on March 5 and given laundry positions (see GC Exh. 130, pp. 18, 58; GC Exh. 197, pp. 3, 5),60 in addition to 
the two employees hired initially and given the ﬁlaundryﬂ designation: 
Nesbeth and Oullette.  
By year™s end, the payroll had grown to 152 (see GC Exh. 222).  Of the 71 unit employees 
listed above from the first payroll, only 26 were
 still on the last payroll of 1997: Braun, Penda-
ruis, Foote, Demers, Gagnon, LaFrance, Fl
aherty, Onofrio, Cizauskas, Mullen, Carrano, 
Nelson, Breton, Dellavecchia, Maglio, Drachenberg, 
Glenn, Davila, Oullette, J. Ross, M. Ross, 
Griffin, Clifford, Nakano, Adamo, and Doughert
y (GC Exh. 222).  One of those, Josia Ross, 
was not from the job fair.   Two employees listed 
in the original payroll, Pipher and Morris, are 
 58 The job titles set forth above are almost all taken from Respon-
dent™s ﬁMaster Controlﬂ end of the 
year payroll list, except for Celinda Foote, who was indentified by Gwe
n Henderson, and Brian Griffin, 
whose title is taken from his offer sheet. 
59 The hiring records for Maia, McGaffey, Falanga, Leo, Martin, 
Nesbeth, Wilson, Fournier, and Josia Ross were introduced by counsel 
for the General Counsel during cross-examination of Barbier. 
60 Moreover, Respondent hired McGarvey in the housekeeping de-
partment over Svehlak on March 6 . 
 WATERBURY HOTEL MANAGEMENT LLC 523 not listed in the last payroll of the year (GC Ex
h. 222).  However, they were listed as active on 
the master control list (GC Exh. 130).  It is impossi
ble to tell from the record exactly what their 
status was at the end of the year.  Janet Gugliotti, Cook II, did not go on payroll until the 
second pay period but was a job fair applicant.
  Thus, only 26 to 28 unit employees employed 
by Respondent by the end of 1997, were derived 
from the job fair.  Not that surprisingly, 
10 of the those were former employees of the Hotel
: Breton, Carrano, Davila, Flaherty, Foote, 
Gagnon, Gugliotti, Mullen, Nelson, and Oullette.
 Thus Respondent went to the time and 
expense of shutting down the facility, and holding
 its job fair to net a grand total of 16Œ18 new 
employees who would last all of 9-1/2 months at the Hotel. 
Contrary to Barbieri™s testimony otherwise, the evidence reveals a much higher turnover 
rate than 75 percent, as is apparent from th
e master control list (GC Exh. 130) that while 322 
individuals have gone on payroll in 1997, less than 30 unit employees employed from the start 
were still on payroll by year™s end. Whatever the true
 ‚turnover rate™ at this
 facility, it greatly 
exceeds Respondent™s figure of 75 percent. 
Respondent™s own top officials (not to mention its paid experts) admitted tha high turnover 
is to be avoided and costs money. In fact, the evidence reveals that Respondent lost a lot of 
money that first year, as its net operating income
 was approximately one half of what had been 
projected. These financial problems could have
 been avoided had Respondent granted its 
hourly work force the same consideration it usuall
y does when it takes over an existing hotel. In 
sum, the very high turnover of employees 
at the Hotel lends weight to the proposition
 that 
Respondent™s conduct made no bus
iness sense, and thus was 
discriminatorily motivated. 
The real facts regarding turnover put to rest th
e fiction that the job fair was some sort of 
success. There is no rational lawful reason for
 Respondent to ignore a seasoned and tested 
hourly work force in favor of the work and expe
nse involved flying managers in from distant 
locations, advertising, training, and setting up a 3-day job fair, only to secure employees who 
will last 9 months, other than a carefully devi
sed scheme to avoid th
e Union. Respondent shut 
the Hotel down, when even its own paid experts te
stified that doing so is contrary to industry 
practice, to hire a new work force. That new work force was filled with inexperienced workers, 
the vast majority of whom dropped out
 within months.  Moreover, as revealed by the job 
packets of many of the employees hired shortl
y after the job fair, it seems undeniable that 
Respondent lowered its hiring standards immediat
ely following the conclusion of the job fair. 
Of course, by the first week of February 1997, Respondent had already successfully weeded out 

the entire group of union supporters, as the grea
t bulk of them had shown up to apply on the 
first day of the job fair and had been ﬁscreened out.ﬂ These facts reveal that it is highly likely 

that Respondent simply counted on the fact that the union supporters would be the first to 
arrive, and Respondent needed simply to stick 
to its script for a few days and clean house. 
Then, when a skeleton crew had been picked, Re
spondent went back to business as usual, and 
dropped the pretense of hiring applicants based on
 their ﬁguest servicesﬂ mentality, as revealed 
by the documents introduced by counsel for the 
General Counsel in his cross-examination of 
Barbieri. 
6. Respondent loosened its standards after the job fair  
The record reveals that Responde
nt™s strict standards were qui
ckly loosened after the job 
fair had successfully weeded out the former employees of the hotel.  Hospitality to Steven 

Maia, whose weakest point according to his most
 recent reference check was ﬁsocialization,ﬂ 
meant that he ﬁdoesn™t seem to have a pr
oblem dealing with guestsﬂ (GC Exh. 198, 2nd inter-
view).  Tara McGaffey was motivated by her 
ﬁdreamsﬂ (GC Exh. 199, 1st interview).  Falanga, 
who had negative references (would not rehire
; problems with the owner) was motivated by 
money (GC Exh. 200, 1st interview).  Dorothy Nesbeth was ﬁmotivatedﬂ by the chance to work 
ﬁclose to homeﬂ (GC Exh. 203, screen).  Barone 
was motivated by ﬁmoneyﬂ and the chance to 
ﬁpay off debtsﬂ (GC Exh. 206, 1st and 2nd interviews
).  Grabowski, who lasted a grand total of 
4 hours for Respondent, was hired af
ter Sarisky noted his interest in working at the hotel was 
due to ﬁaccessibilityﬂ (GC Exh. 207, screen; GC Exh. 130, p. 26).  
By March 10, apparently Responde
nt abandoned any pretense of even following the inter-
view forms Barbieri had so carefully prepared, as evidenced by the great blank spaces in the 

interview forms for Deleo, a friend of antiuni
on cook Flaherty (GC Exh. 209).  Clark, like 
many others hired after the job fair, was motiv
ated simply by ﬁmoneyﬂ (GC Exh. 210, 1st and 
2nd interviews; see Moss, GC Exh. 212; Ashe
, GC Exh. 216).  Tom Lee, another 4-hour 
employee (see GC Exh. 130, p. 33), was motivated by ﬁopportunitiesﬂ (GC Exh. 211, screen).  
Hector Diaz, who was motivated by ﬁlife,ﬂ wanted the utility workers job because ﬁit™s a startﬂ 
(GC Exh. 219).  Diaz lasted about 2 weeks 
(GC Exh. 130, p. 52).  Housekeeper Mason was 
hired in spite of the fact that she was motivated to ﬁmake money and would love to work first 

shiftﬂ and was ﬁhesitant about helping guestsﬂ (GC Exh. 220, screen). 
G. Unit Composition On July 10, 1995, the Union was certified by
 the Board as the exclusive collective-
bargaining representative of the following 
group of employees at the Waterbury hotel: 
 All regular full-time and regular part time employees including receivers, cooks, dishwashers, 
night cleaners, bartenders, barb
acks, banquet servers, banquet 
set-up, coat room attendants, 
waiters/waitresses, cocktail server
s, bussers, host/hostesses, cashiers, room service employees, 
front desk clerks, PBX operators, night audito
rs, reservationists, bellmen, maids, housemen, 
floormen, laundry employees, inspectresses, ma
intenance employees and sports complex atten-
dants employed by the Employer at its Waterbur
y facility; but excluding office clerical employ-
ees, gift shop employees, sales employees, and 
guards, professional employees and supervisors 
as defined in the Act.  
 Respondent™s hourly positions correspond in large 
part with the above unit descriptions in 
effect under JLM  That is, while the names of the positions are different, the hourly positions 

essentially encompass the same 
duties and responsibilities of th
e above-described unit ones.  
The record reveals that in January 1997, screeners 
at the job fair utilized a form (R. Exh. 26) 
which lists the following positions, followed by the number of full- and part-time openings and 
the estimated pay rate for each: guest relations agen
t, guest relations supervisor, express service 
agent, express service supervisor, housekeeping 
staff and supervisors, 
health club attendants, 
security officers, food service agents, bar attendants, culinary service assistants, conference 
captain, cooks (1st and 2nd), utility workers/cafete
ria, kitchen administrative assistant/receiver, 
and engineering (Class 1 through 4).  Job descriptions for these positions were entered into the 

record (See GC Exh. 136Œ154).  The initial staffi
ng form also listed the following positions: 
accounting clerks, income auditor, night auditor, catering/sales secretaries, G.M.™s assistant, 

and administrative assistant.  Of this group, onl
y the ﬁNight Auditorﬂ position (see GC Exh. 22) 
corresponds to the JLM unit description, and thus
 that position should be included in the unit 

found appropriate herein.  
In addition to the above-named positions which 
were in effect at the time Respondent began 
its operations at the Hotel, the record reveals 
that Respondent has since 
renamed some of those 
positions and added (or is in the process of 
adding) new ones (see GC Exh. 126: ﬁWage Scale 
1998ﬂ).  Thus, the ﬁConciergeﬂ or ﬁClub Lounge
 Host/Hostessﬂ position would fall within the 
unit, as would the ﬁFood and Beverage Assistantﬂ position, which evidently has superseded the 
Culinary Service Assistant one (GC Exh. 126). 
 The ﬁCafé Prontoﬂ host/hostess position would 
be in the unit (GC Exh. 139).  Moreover, it appear
s that there is also a position of ﬁShipping 
and Receiving Clerkﬂ (GC Exh. 144) in the kitc
hen; this position would also fall within the 
appropriate unit.61 
With respect to the supervisory positions, the 
record reveals that the ﬁHousekeeping Super-
visorﬂ and ﬁExpress Service Supervisorﬂ pos
itions are hourly paid ($7.50 and $5 an hour, 
respectively)62 and that neither one
 possesses true supervisory authority.  With respect to these 
positions, Human Resources Director Henderson admitted that the persons who hold those 
positions have no authority or ability to hire, scre
en, interview, fire, or even discipline other 
employees (Tr. 1118Œ1120).  Respondent presented 
no evidence in support of its position that 
the individuals who hold these positions possess tr
ue supervisory authority within the meaning 
of the Act (GC Exh. 148, 165).  Moreover, He
nderson admitted that the housekeeping supervi-
                                                          
 61 Based on the record and relevant caselaw, it appears that the fol-
lowing positions are outside the approp
riate bargaining unit in this case: 
security officers, accounting clerks
, the income auditor, the cater-
ing/sales secretaries, the GM™s assistant, the administrative assistant, 
and human relations assistant. 
62 The ﬁExpress Service Supervisorﬂ now earns a slightly higher rate, 
of over $6 an hour, while the ﬁHouse
keeping Supervisorﬂ still earns just 
$7.50 an hour. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524 sor performs the duties of the ﬁInspectress,ﬂ which was formerly a bargaining unit position (Tr. 
1138).  It is clear that the burden on establishing 
supervisory status rests with the party assert-
ing such supervisory status.  
Bowne of Houston
, 280 NLRB 1222, 1223 (1986).  As Respondent 
offered no evidence in support of its assertion th
at the above positions are supervisory and thus 
excluded from the protection of the Act, the 
ﬁExpress Service Supervisorﬂ and ﬁHousekeeping 
Supervisorﬂ positions should be found to be within the unit found appropriate herein.  
In sum, the appropriate unit should include the following: 
 All full-time and regular part-time employees, including all guest relations agents, express ser-
vice agents, express service supervisors, night auditors, housekeeping employees, housekeeping 
supervisors, desk attendants/health club attendants, food service agents, bar attendants, culinary 
service assistants/food and beverage assistants, conference captains, concierge/Club Lounge 
host/hostess, Café Pronto host/hostess, cooks (1st
 and 2nd), utility workers/cafeteria, kitchen 
administrative assistant/receiver, shipping a
nd receiving clerks, and engineering employees 
(Class 1 through 4) employed by Respondent at 
its Waterbury, Connecticut facility; but exclud-
ing all other employees, all office clerical empl
oyees, gift shop employees, sales employees, and 
all guards, professional employees and 
supervisors as defined in the Act. 
 III.  CONCLUSIONS WITH RESPECT TO THE ISSUES RAISED CONCERNING SINGLE-
EMPLOYER STATUS AND SUPERVISORY STATUS AND THE ALLEGED UNFAIR 
LABOR PRACTICES 
A.  Respondents Constitute a Single Employer 
The evidence is overwhelming that Respond
ents Waterbury Hotel Management LLC, 
Waterbury Hotel Equity LLC, and New Castle Hotels LLC constitute a single employer.  To 

determine whether two or more entities are sufficiently integrated to be considered a single 

employer, the Board examines four principal factors:  (1) common owners
hip; (2) interrelration 
of operations; (3) common management; and (4) centralized control of labor relations.  Not all 
of these criteria need be present to establish single-employer status, which ultimately depends 
on all the circumstances of the case, but a highly significant factor is the absence of an ﬁarm™s 
length relationship found amount 
unintergrated companies.ﬂ  
Denart Coal Co., 315 NLRB
 850, 851 (1994); Herbert Industrial Relations Co.
, 319 NLRB 510, 524 (1995); 
Emsing™s Super-market, Inc.
, 284 NLRB 302, 303 (1987), enfd. 872 F.2d 1279, 1289 (7th Cir. 1989). 
All the factors to establish single employer are present in this case.  Buffam is the president 
of each corporation, and its chief owner.  New 
Castle set up the other two corporations pre-
cisely to own and operate the hotel.  The other 
two corporations have no existence independent 
of New Castle, which wholly owns
 them.  All labor relations are formulated in the corporate 
offices of New Castle.  New Castle determines
 wage rates and personnel policies.  All key 
decisions are made by the New Castle corpora
tion.  Based on these factors a single-employer 
relationship is established. B. Supervisory and Agency Status of Patrick Roy 
and Eileen Merritt Respondent denied that Eileen Merritt, its ﬁA
ssistant Banquet Manager,
ﬂ  and Patrick Roy, 
its ﬁHuman Resources Manager,ﬂ were supervisors and agents within the meaning of the Act, 
the record evidence strongly suggests otherwise.  Both Merritt and Roy are clearly designated 
as managers and received a salary, both were
 given and signed Respondent™s ﬁSupervisor™s 
Code of Conduct,ﬂ both received i
ndividual offer letters well in 
advance of the job fair, and both possessed and exercised supervisory author
ity (see GC Exh. 129: Roy™s job description 
includes the ability to screen applicants, perform numerous duties regarding employee relations 
and benefits, including union a
voidance knowledge, etc.; GC Exh. 131: Merritt™s hiring of 
temporary labor in July 1997 coor
dinated with Roy), and Roy ev
en screened and interviewed 
applicants at the job fair. Roy attended manage
ment meetings when Human Resources Director 
Henderson could not.  Roy also c
onducted orientation for 
new hires and called temp agencies to 
seek temporary labor.  
With respect to Merritt, the record reveals that she assumed the position of assistant ban-
quet manager in early February 1997, a time when
 Respondent did not even have a ﬁBanquet 
Managerﬂ either on payroll or on site.  Hende
rson admitted that the banquet manager runs the 
banquets, and reports directly 
to the food and beverage dire
ctor.  Henderson admitted that 
Merritt reported to Mike Frotten, the food and beverage direct
or.  In February, March, and most 
of April 1997, there was no banquet manager at the Hotel
.  Thus the record clearly demon-
strates that Merritt, as the assistant banquet 
manager, functioned as the de facto banquet man-
ager.63  Respondent offered not one
 bit of proof to the contrary. 
Sheehan, the first manager to appear with th
e title of ﬁBanquet Manager,ﬂ did not arrive un-
til April 28, 1997, and resigned after just about 1 
month.  Henderson even recalled frankly that 
Sheehan quit because the job ﬁwas more than 
he expected,ﬂ thus supporting Finnemore™s 
testimony as to the sad state of affairs in th
e banquet department in the first few months of operations under Respondent.  Moreover, Finnemore
 and Zerolnick credibly testified without 
contradiction that they received some training in early February from Merritt, who appeared in 
charge of banquets.  Not only did Respondent pr
esent Merritt as the person in charge of ban-quets, the record also reveals that Merritt signed the time sheets for the temporary agency 
which referred Oakley and that she also signed several termination records for employees as the 
ﬁDepartment Manager.ﬂ 
Based upon all of the above undisputed evidence
, it cannot be seriously questioned that at 
all relevant times Merri
tt and Roy were supervisors and ag
ents of Respondent within the 
meaning of Section 2(11) and (
13) of the Act.  See, e.g., 
Big John Super Stores, 
232 NLRB 134 
(1977).  C. Unfair Labor Practices 1.  Respondent violated Section 8(a)(1) by implementing 
a rule restricting the wearing of union buttons 
and terminating Lo and Engler 
It is undisputed that Respondent terminated 
Lo and Engler for wearing a union button at 
work in violation of Respondent™s personal a
ppearance dress standards and for ﬁinsubordina-
tion.ﬂ  However, an examination of Respondent™s pe
rsonal appearance policy (GC Exh. 18(f)) re-
veals that the policy as written does not ban the wearing of all items, not even the wearing of 

buttons.  In fact, buttons are not even liste
d as items that may be regulated: ﬁOnly 
authorized pins, badges, name pins, etc. may be worn on a 
uniform
ﬂ (emphasis added). 
The prohibition cited above is interesting fo
r a number of reasons.  Primarily, the ban 
would only appear to apply to uniformed personne
l.  Engler, of course, 
was fired for violating 
this policy in spite of the fact that he did not 
wear a uniform.  Thus Respondent appears to have 
applied against Engler a rule which arguably wa
s not even applicable.  Next, the prohibition is 
clearly not absolute: it permits the wearing of ﬁauthorizedﬂ items.  Barbieri even admitted that 
certain items may be seen in various hotels, such as ﬁsafety badgesﬂ and the like.  The policy 
thus allows a fair amount of discretion, as 
it also allows jewelry to be worn.64   
Barbieri testified that the purpose of the unifo
rm appearance standard 
is ﬁto have a uniform, 
consistent, well groomed work force that reflects the customer so that the level of what they see 

and what they receive in the way of service all me
asures out to the same high levelﬂ (Tr. 2289).  
Thus Respondent will argue that its uniform sta
ndard is reasonably base
d and has been applied 
consistently, and thus cannot 
be found unlawful.  Unfortunate
ly for Respondent, however, the 
credible evidence in this case suggests th
at, until it saw a union button, Respondent did not 
apply the standard consistently and fairly, and discriminatorily targeted the union button-
wearers for discipline, w
ithout a reasonable basis. 
As the Board stated in 
Floridian Hotel of Tampa, 
137 NLRB 1484, 1486 (1962): 
 The right of employees to wear union insignia at work 
has long been recognized as 
a protected activity.  The 
promulgation of a rule prohibiting the wearing of such but-
tons constitutes a violation of Section 8(a)(1) in the ab-
                                                          
 63 Moreover, the job description 
for the banquet manager (GC Exh. 
166) clearly describes a supervisory position. 
64 Even after experiencing problem
s with the policy which led Re-spondent to ﬁclarifyﬂ its position, 
in May 1997, Respondent still failed to address the issue of buttons in the policy.  Of course, by May 29, 
1997, all of the union activists had been safely extinguished from the 
Hotel.    WATERBURY HOTEL MANAGEMENT LLC 525 sence of ‚special circumstances™ showing that such a rule 
is necessary to maintain production and disci-
pline . . . . [T]hat the employ
ees involved come in contact 
with hotel customers does not constitute such ‚special cir-
cumstances™ as to deprive them of their right . . . to wear 
union buttons at work. 
 The Board has elaborated on the issue of what constitutes ﬁspecial circumstancesﬂ by ob-
serving that: 
 Since mere contact with customers is not a basis for 
barring employees from wearing union buttons, it follows 

that Respondent™s business 
or employee discipline 
had to 
be affected
 by the display of union bu
ttons for it to justify 
the discharges.  Clearly, the vague, general evidence pre-
sented by Respondent was not substantial enough to estab-
lish either of the latter ﬁspecial circumstancesﬂ warranting 
removal of the small, innoc
uously labeled union buttons 
worn by its employees.ﬂ 
 Eckerd™s Markets,
 183 NLRB 337, 338 (1970) (emphasis adde
d).  In that case, the Board 
held that the company failed to meet its burden of establishing the presence of ﬁspecial circum-
stancesﬂ to justify the ban, as it offered merely a single customer complaint ﬁin a vague and 
conflicting manner.ﬂ  Id. at 338. 
 Similarly, in this case Res
pondent offered no concrete exam-
ples to support the ban, relying instead upon genera
l testimony from Barbieri and others as to 
the legitimate purposes behind the creation of the appearance standards form. 
In later cases the Board has continued to 
consider the size of the button itself (
United Par-
cel Service, 
195 NLRB 441 (1972)), and has also considered whether or not the button ban 
occurred in a context of ot
her unfair labor practices (
Rooney™s at the Mart
, 247 NLRB 1004, 
1013 (1980)).  As both the Board and the courts have
 noted, the critical task in this inquiry is 
one of striking the proper balance between conflic
ting rights: the employee™s Section 7 right to 
express his union preference versus Respondent™s
 right to enforce a nondiscriminatory work 
rule in furtherance of a legitimate business purpose.  
Pioneer Hotel & Gambling Hall, 
324 
NLRB 918, 922 (1997); 
NLRB v. Floridian Hotel of Tampa
, 318 F.2d 545 (5th Cir. 1963). 
In 
Hertz Rent-A-Car
, 297 NLRB 363 (1989), the Board found the employer™s insignia rule 
unlawful where it prohibited employees from s
howing their union sympathies.65  Hertz argued 
that it met the Board™s test of ﬁspecial circumstancesﬂ as its employees dealt with the public and 
needed to maintain a professional image.  Id. at 365.  The judge rejected that defense, noting 
the general rule that ﬁthe pleasure or displeasure of Respondent
™s customers does not determine 
the lawfulness of employee rights under the Ac
t to wear insignia.ﬂ  297 NLRB at 367, citing 
Howard Johnson Motor Lodge, 261 NLRB 866 fn. 6 (1982).  
The initial point of inquiry must begin with an 
examination of the button itself, as the Board 
appears to place significant emphasis on the size 
and message of the button at issue.  The union 
button in this case is unquestionably small: 1-1/4 inch in diameter, and discrete: it is a light gray 

button with ﬁLocal 217ﬂ at the center, surrounded by the words in much smaller print ﬁHotel 
and Restaurant Employees, AFLŒCIOﬂ (GC Exh. 
17).  The button is nonconfrontational (unlike                                                           
 65 Hertz was appealed to the Sixth Ci
rcuit, which remanded the case 
to the Board because of an abse
nce of a conclusion on whether the 
company engaged in disparate enforcement of its policy.  
Hertz Rent-A-Car, 305 NLRB 487 (1991).  On remand, the Board analyzed the case 
under the Sixth Circuit™s analysis of insignia law, 
Burger King Corp. v. 
NLRB, 725 F.2d 1053 (6th Cir. 1984).  Under the ﬁlaw of the case,ﬂ the 
Board considered the Burger King
 test: an employer can demonstrate 
ﬁspecial circumstancesﬂ where it can 
show that (1) it maintains a policy 
that employees wear only authorized
 uniforms; (2) it enforces the pol-
icy in a consistent and nondiscrimi
natory fashion; and (3) employees 
subject to the policy have contact with the public.  Id. at 487.  Applying 
the law of the case to the facts in 
Hertz
, the Board dismissed the case as 
it disagreed with the judge concerning his disparate enforcement analy-
sis.   the ﬁSCABﬂ button rejected by the Seventh Circuit in 
Caterpillar Tractor Co. v. NLRB
, 230 
F.2d 357 (1956)), and is tasteful and likely to 
ﬁblend inﬂ with an employee™s uniform (unlike 
the ﬁlarge, yellow and black campaign buttonﬂ which, when added to the clear evidence of a 
conflict between rival groups of employees over th
e union issue, tipped the balance in favor of 
the employer in 
R. H. Macy & Co. v. NLRB
, 462 F.2d 364, 366Œ367 (5th Cir. 1972)). Moreover, Respondent can only prevail if it can show that its policy of preventing the wear-
ing of buttons was evenly applied and enforce
d.  Here, however, both Lo and Engler credibly 
testified that they each had worn other types of
 buttons or, in Engler™s case, a shamrock pin 
and ribbon, and that nothing was said to them by mana
gement.  In a similar case, the Board recently 
found, with court approval, that ﬁthe 
manner in which the Respondent dealt with employees 
wearing union pins, as opposed to employees w
earing other ‚unauthorized pins,™ evidences 
discriminatory enforcement.ﬂ  
Meijer, Inc.
, 318 NLRB 50, 51 (1995), enfd. 130 F.3d 1209 (6th 
Cir. 1997) (emphasis added).  Since Respondent 
offered no credible proof to rebut Lo™s and 

Engler™s sincere testimony, it should be found that Respondent simply had no problem with the 
wearing of unauthorized pins and paraphernalia, until, of course, its employees began wearing 
buttons to support the Union which had fought for 8 
long years to gain a foothold at this hotel.  
It is no coincidence that Respondent™s disciplin
ary notices relating to the wearing of unauthor-
ized apparel all postdate the di
scharges of Lo and Engler. 
Finally, Respondent™s bad faith is seen by th
e fact that it terminate Engler, who wore his 
own clothes to work, for violating a rule th
at on its face does not apply to nonuniformed 
employees, and offered no credible explanation as to just why it sought to apply this rule in this 

manner.  The notation on Engle
r™s termination letter that he was not a ﬁteam playerﬂ supports 
the notion that the real reason he was fired wa
s because he wore a union button, as it does not 
appear that in any other respect Respondent 
has expressed concerns about the wearing of 
buttons. In sum, Respondent has offere
d no valid legitimate reason for 
its enforcement of the button 
rule at this hotel.  It has failed to meet its
 burden of showing the ﬁspecial circumstancesﬂ 
required by the Board, and it ha
s failed to apply its policy in a nondiscriminatory manner, 
targeting the union supporters first and then a
ttempting to bolster its
 conduct by writing up 
other employees afterwards.  Based upon the a
bove, it is clear that Respondent violated: Section 8(a)(1) and (5) of the Act by promulga
ting and enforcing the button rule, thus unlaw-
fully restricting employees™ Section 7 rights an
d unlawfully implementing, without notice to the 
Union, a rule which concerns terms and conditions
 of employment; and Section 8(a)(3) and (1) 
of the Act by terminating Lo and Engler 
for allegedly violating an unlawful rule. 
 2. Respondent violated Section 8(a)(3) by 
terminating Zerolnick 
Zerolnick was clearly identified with his fe
llow Yale students whose support of the Union 
cost them their jobs.  He credibly testified that he was never given a return to work date, and 

that until he received the April 9, 1997 letter he had no idea that there was a problem with his 
employment at the hotel.  Responde
nt offered no credible explanation as to why on April 9, just 
days after it fired Lo and Engler, its human re
sources department suddenly awakened to find 
that fellow Yale student and part-timer Zerolnick had failed to check in from his leave of 

absence.  It cannot be questioned that Respondent 
initially tolerated his leave of absence, as he 
is clearly off payroll after the first 2 weeks a
nd nothing is done to him until April 9.  If, as 
Respondent™s counsel suggested in her cross-ex
amination of Zerolnick,
 his leave was ﬁunau-
thorizedﬂ from the start as he failed to fill out some type of leave request form, why then did it 

take Respondent until Apr
il 9 to discover this?  The answer is as clear as Respondent™s ill-
conceived defense: that it only targeted Zeroln
ick after experiencing problems with his pro-
union housemates.   Under the doctrine of condonation, where an em
ployee commits an act of asserted miscon-
duct which would justify his discharge and the empl
oyer, fully cognizant of the act, agrees not 
to discipline the employee, the employer may no
t thereafter rely on that misconduct as a basis 
for discharging the employee.  
Virginia Electric & Power Co.
, 262 NLRB 1119, 1126 (1982), 
citing 
NLRB v. Colonial Press, Inc.
, 509 F.2d 850, 854 (8th Cir. 1975).  To establish condona-
tion, the evidence must show that the employer
 intended to continue the employer-employee 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 526 relationship notwithstanding the a
sserted grounds of discharge.  
Harry Hoffman & Sons Print-
ing, 278 NLRB 671 (1986). 
Applying these principles to Zerolnick™s ca
se, it is clear that Respondent was not only 
aware of his need for an extended leave of ab
sence well in advance of
 the April 9, 1997 letter, 
but approved his request for such leave.  His extended leave request only became a problem 
once Respondent learned the Yale 
student were intimately
 involved with the Union.  Thus, after having been giving the benefit 
of special consideration, Zeroln
ick was summarily discharged.  
Having no other reason but unlawful animus for 
terminating Zerolnick, 
Respondent seized onto 
the pretextual argument that Zerolnick was on 
ﬁunauthorizedﬂ leave.  Insofar as Respondent 

relied upon a pretextual argument, it remains clear 
that Respondent failed to meets its burden in 
establishing that it would have discharged 
Zerolnick had it not recently observed the Yale 
students™ union sympathies.  
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393 (1983).  Accord-
ingly, it should be found that Respondent violated
 Section 8(a)(3) and (1) of the Act by termi-
nating Zerolnick on April 9, 1997. 
3. Respondent violated Section 8(a)(3) by refusing to hire the predecessor employees 
Section 8(a)(3) of the Act bars employment
 discrimination based on antiunion motivation.  
Where a violation of Section 8(
a)(3) is alleged, the General C
ounsel bears the burden of prov-
ing by a preponderance of the evidence that 
an employee™s union membership, activities or 
other protected conduct was a subs
tantial motivating factor in 
an employer™s adverse action 
against that employee.  This proof, which normally includes proof of union activities, employer 
knowledge of those activities, employer anti
union animus, and adverse action against the 
alleged discriminatee, constitutes the General Counsel™s prima facie case.  Once the Board has 
made a prima facie
 case that an employee™s 
protected conduct was a motivating factor in the 
employer™s decision, the burden shifts to the em
ployer to show that it would have taken the 
same action even absent the protected conduct.  
Wright Line, supra.  Although a successor employer is not obligated 
to hire its predecessor™s employees, the 
successor may not refuse or fail to hire predece
ssor employees because of their union member-
ship or in order to avoid the oblig
ations of a successor employer under 
NLRB v. Burns Security 
Services, 406 U.S. 272, (1972).  In 
U. S. Marine Corp.
, 293 NLRB 669, 670 (1989), enfd. en 
banc 944 F.2d 1305 (7th Cir. 1991), cert. denied
 503 U.S. 936 (1992), the Board summarized 
the factors that will establish that a successor violated Section 8(a)(3) by refusing to hire the 
employees of the predecessor:  
 [S]ubstantial evidence of union animus; lack of a convincing rationale for refusal to hire the 
predecessor™s employee; inconsistent hiring practic
es or overt acts or conduct evidencing a dis-
criminatory motive; and evidence supporting a reasonable inference that the new owner con-
ducted its staffing in a manner precluding the predecessor™s employees from being hired as a 
majority of the new owner™s overall work for
ce to avoid the Board™s successorship doctrine [ci-
tations omitted].ﬂ   
 The record in this case makes clear that Res
pondent engaged in a hiring practice that it does 
not normally use in similar situations precisely to avoid hiring a majority of its employees from 
the predecessor.  All the factors set forth in 
U.S. Marine Corp.
 are present in this case.  There is 
substantial evidence of animus towards the 
Union.  Animus was shown by Respondent™s 
unlawful implementation of a rule restricting th
e wearing of union buttons, and by the unlawful 
discharges of Lo, Engler, and Zerolnick.  Contro
ller Tito Tejada™s statement to new employee 
Francis Engler soon after the opening of the Hote
l that the Union had been ﬁwiped clearﬂ from 
the Hotel showed animus, and revealed that the hiring process had been successful in its 
purging of the Union from the Hotel.  Animus was again shown in the spring of 1997, when 
former employee Thomas Oakley spoke with Assistant Banquet Manager Eileen Merritt.  
Oakley had been previously encouraged by Merritt, through a current employee Kathleen 
Finnemore, to apply for banquet position because of the pressing need for banquet employees.  
That need was shown by the extensive use of temporary banquet employees during the spring 
and summer of 1997.  However, when Oakley 
submitted another application to Human Re-sources Manager Patrick 
Roy about a month after the job fair
, and noted on his application that 
he was submitting it pursuant to Eileen Merritt™
s request, he never heard back from Respon-
dent.  Several weeks after that incident, when Oakley was working at the facility through a 
temporary agency, as he did numerous times in 
the spring and summer of 1997, he approached 
Merritt, who was the acting banque
t manager at that time, and introduced himself as the person 
about whom Kathleen Finnemore
 and Merritt had spoken, and info
rmed her that he had filled 
out an application.  she told him ﬁI™m sorry, but 
we were told not to hire any of the old people 
back.ﬂ  Merritt™s statement clear
ly expresses Respondent™s animus 
and unlawful intent to avoid hiring predecessor employees.  Moreover, it show
s that Respondent was so intent on avoiding 
predecessor employees that it ignored the need
s and requests of its 
own managers, and was 
willing to work shortstaffed to do so.  This is especially telling for the extensive use of tempo-
rary banquet employees after the job fair shows 
that Respondent™s stated goals of hiring the 
ﬁbest hospitality professionalsﬂ through its job fa
ir was not taken seriously during the actual 
operation of the Hotel.  If Oakl
ey was good enough to work at the Hotel as a temp, how could 
he not be good enough to be a regular employee?   
The facts show quite simply that Respondent st
affed its banquet department with strangers, 
temporary employees who were not screened 
or interviewed through New Castle™s hiring 
process, and who were not be trained in that 
special New Castle philosophy and system, rather 
than hire experienced, competent, predecessor employees who 
could be trained in that system.  
Why go through the time and expense of hiring temps when an experienced and willing staff 
was knocking at the door to be hired?  Not onl
y did Merritt™s statement directly show animus 
towards the predecessor employees, but the bl
atant disparity between Respondent™s willingness 
to employ Oakley as a temp, but not as a re
gular employee points to an unlawful motive. 
This is particularly telling since the ba
nquet department was 
the Union™s strong-
est. . . . Similarly, the way Eliza Svehlak and Candida Vadnais were treated when they reap-
plied at the Hotel shows that Respondent con
tinued to shun predecessor employees.  After 
contacting the personnel office in February, and 
being told that they were still reviewing 
applications, Svehlak returned on March 3, 1997, and she overheard Human Resource Manager 
Patrick Roy inform two other indi
viduals that Respondent was only 
taking applications at that 
time for Housekeeping.  He then interviewed those individuals.  Meanwhile, she filled out a 
new application, and waited. When Roy returned, 
she explained how long she had worked at 
the Hotel, and how well she knew the building, a
nd how experienced she was in Housekeeping.  
Roy told her that all they were doing at that time was taking applications, which was not true.  
He told her they had a lot of applications to 
go through, and he would call her if they were 
interested.  Roy did not screen or interview Svehlak.  His statements were blatantly false in that 
Respondent was in fact hiring housekeeping employees at that 
very
 time. When she called back 
a month later, Roy lied to her again and said they were only hiring part-time employees, which 
was not true.  When she told him that she would take part time, he said he would note that on 
her application, which also was not true.  What 
Roy did do, at some point in time, was fill out a 
screening form for March 3, 1997, which purported to be his screen of Svehlak on that date.  

Not only does this manipulation of its record
s show that Respondent had an abnormal purpose 
in its use of them, but that very day, March 3, the personnel office began once again to keep its 
job log, a document which emphasized the re
cording of negatives.  There was never any 
explanation at trial as to why its use had stopped shortly after the job fair, although Respondent 
was continuing to hire employees.  Further, Re
spondent never explained why it restarted the job 
log the very day Svehlak reappeared. 
Roy™s treatment of Candy Vadnais shows that he would simply change his story to prede-
cessor employee applicants in order to get rid of 
them.  Vadnais had been told in February by 
someone that Respondent was not hiring, which was not true.  That person told her to call back 
in a month.  She did, and was told by someone fr
om personnel that they were hiring part-time 
employees for housekeeping.  She was then refe
rred to Roy, spoke with him, and identified 
herself as a predecessor employee.  Roy then to
ld her that they were not hiring part-time 
employees, and what she had just been told 
by the woman in personnel was wrong.  Thus Roy 
was brushing off Svehlak by telling her they were only hiring part timers, and brushing off 

Vadnais by telling her his own 
personnel employees were wrongŠthat they were not hiring 
part timers.  Roy thus exhibited the same astonishing abilities shown by Buffam, Chase, and 

Barbieri at trial to deny as incorrect what Respondent™s own employees, as well as their own 
documents, stated.  Roy also showed Respondent
™s witnesses™ remarkable ability to simply 
make things up as they went along 
The specter of the Union clearly hung over ever
y decision made by Respondent concerning 
its hiring practices at the Ho
tel.  The record shows that Respondent was preoccupied with 
 WATERBURY HOTEL MANAGEMENT LLC 527 creating documents to support its position in antic
ipation of litigation.  It
 is unrebutted that 
General Manager Robert Cappetta informed the Yale student
s that Respondent™s repetitive 
interview questions were framed in the manner 
that they were precisely because Respondent 
expected that the NLRB would be looking over 
Respondent™s shoulder for 3 years.  Moreover, 
Cappetta indicated to the students that he did not take the questions seriously and thought they 
were a waste of time because the interviewers 
preferred to have ﬁrea
l conversationsﬂ with people.  Cappetta™s statements 
clearly indicate that Respondent
 proceeded in an artificial 
manner because of the Union.  Furthermore, Re
spondent™s so-called job fair log, a document 
specifically created for use at the Waterbury Jo
b Fair, had no sensible purpose other than to 
create a defense for anticipated unfair labor prac
tices.  The harping on documenting negatives 
about applicants, as Respondent instructed its scre
eners and interviewers in their training for the 
job fair, has no rational 
business purpose other than to create 
a pool of rejected applicants who 
were not predecessor employees, and who were re
jected at the job fair, so that Respondent 
could point to that pool as evidence that it reje
cted predecessor employees for the same reasons 
it rejected nonpredecessor applicants. 
The creation of a job log which cited only the negative factors as to why applicants were 
rejected also gave Respondent a tool to use dur
ing the job fair to monitor its progress, and 
ensure that the pool being created was suffici
ent in each job category to justify rejecting 
predecessor employees.  Moreover, this job 
log gave Respondent a means of controlling the 
process so that it could fulfill the goal of ensu
ring that it did not hire too many predecessor 
employees.  There is simply no reason to only document negatives in the job log if it was to be 
used for future reference purposes in filling future job openings.  There would be nothing on 
that log which would lead anybody reviewing the 
log to contact a job applicant for a job.  The 
job log as structured, documenting only the ne
gatives, shows once again that Respondent was 
creating records in such a way because it clearly expected the Union to file charges, and it 
expected the NLRB to be examining its hiring process, just as Cappetta described to the Yale 
students.  Its clear expectation that the Union was going to file charges flowed inexorably from 
the fact that it had already decided that it was not going to hire a majority from the predecessor 
employees.  Once again, as with the interview 
questions for which Cappetta had such contempt, 
the unnatural nature of the information recorded 
in the job log shows that the ﬁtail was wagging 
the dog.ﬂ  Respondent was creating records 
for litigation purposes, not for normal business 
purposes.  Most notably, Respondent™s president expressed 
his personal animosity to the Union in his 
conversations with Willia
m Collins.  He blamed the Union for losses he experienced at the 
Norwalk Holiday Inn.  Moreover, Buffam™s stat
ements to Collins clearly exposed Buffam™s 
concern about the Union.  Given his history with
 the Union at the Norwalk Holiday Inn, and his 
legal troubles with unions in Chicago, Buff
am, who had placed himself and his various 
corporations at risk with the financing of the Ho
tel, was determined not to let the Union put him 
at a competitive disadvantage with the nonunion hotels 
in the area.  Buffam™s asserted lack of 
concern about the union sympathies of the pr
edecessor employees, and his lack of concern 
about the labor history at the Hotel, is simp
ly unbelievable.  The notion that Respondent™s 
sophisticated and growing enterprise, which specializes in turning around troubled hotels, 
would have no knowledge or intere
st in the labor situation at the Hotel cannot be taken seri-
ously. 
At the very beginning of 1996, Respondent was 
formulating its repositioning plans for the 
Hotel.  When the Trustee, Michael Daly, was 
appointed, Buffam was present at the bankruptcy 
court seeking the ability to be the manager of that Hotel.  When Daly arrived at the Hotel for 
the first time, Buffam and his cohorts were waiti
ng along with the Hotel™s labor counsel, Bud 
O™Donnell and former owner, Joe Calabrese.  
O™Donnell informed Daly about the labor situa-
tion, and Buffam made his pitch to
 run the Hotel.  That weeke
nd, Respondent had total control 
of all financial records at the Hotel.  The general manager of its Dunkirk facility, Robert 
Scheiner, who was to become th
e manager of the Hotel, made 
a detailed report of the condi-
tions at the Hotel for Gerald Chase.  Chase inspected the Hotel for 5 to 6 hours and almost 
immediately began creating projections of its 
renovation needs.  That summer, Respondent 
successfully sought to be the company responsible
 for any renovations at the Hotel.  It was 
present at the facility throughout the summer w
ith regard to the renovations and escorting 
prospective franchisors.  The documents Responde
nt prepared for prospective lenders and for 
renovation purposes show knowledge of the facility 
and its history in minute detail.  The notion 
that Respondent in its due diligence with rega
rd to this property did not examine the labor 
situation and its potential exposure to bargaining
 obligations, as well as potential unfair labor 
practice liability, when it admittedly would normally examine such facts in performing its due 
diligence, is patently absurd.  Respondent™s cor
porate offices were just down the road in the 
Naugatuck Valley from the Hotel.  The Hotel, which was the largest hotel in the area, was also 
the only unionized hotel in the area, and was argu
ably the focus of the longest running labor 
dispute in the State of Connecticut.  The notion that Buffam
, who had experienced his own 
problems with the Union in his dying enterprise
 at the Norwalk Holiday Inn would not examine 
the labor situation at the Hotel as it existed in 1996 cannot be believed. 
Startling evidence of Respondent™s unlawful desi
re not to hire a majority from the prede-
cessor employees came when Buffam felt it necessary to tell Daly the facts of life, and explain 
why Respondent would not come onto the Hotel 
property to interview employees.  Buffam 
explained that he had received advice of counsel
, and needed to be concerned about who he 
hired, and how he hired.  He explained that there were
 certain hiring parameters that he could 
not exceed in order to avoid labor issues.  In
 particular, he was conc
erned about the immediate 
postclosing hiring, and the subsequent hiring.  
Buffam explained that ﬁin this particular situa-
tion the tail was wagging the dog.ﬂ  Despite the tortured spin which Buffam tried to put on 
Daly™s testimony, Buffam never explained what he meant by that phrase.  The phrase clearly 
meant that Respondent was not going to act in a 
normal manner.  In the context in which that 
conversation took place, and in the context of 
the bubbling labor situation at the Hotel, the 
inference is inevitable that the tail wagging 
this particular dog was the presence of the Union at 
the Hotel.   
Any attempt by Respondent to argue that
 Buffam and Respondent were only concerned 
about hiring too many employees 
before staffing levels were se
t is belied by Buffam™s refer-
ence to his reliance on advice of counsel. Overstaffi
ng is an operational issue, not a legal one.  
The meaning of Buffam™s message was clearŠthe presence of the Union was dictating events.  
Similarly, when Barbieri told Daly that Respond
ent would not interview at the property, and he 
asked why, her only explanation was that ﬁhe kne
w why.ﬂ  Of course, in the context of the 
situation at the Hotel, Daly had no trouble und
erstanding the meaning of her coded message, 
and he well knew the reason why Respondent wa
s not coming to interview the existing em-
ployeesŠbecause of the presence
 of the Union at the Hotel. 
It is undisputed in that very time in which Buff
am met with Daly to try to get Daly to be 
more realistic about the hiring process that was going to take 
place, Respondent had Jay Krupin 
taking responsibility for dealing with all the inte
rested parties about that process.  Further 
evidence of Respondent™s hostility towards unioni
zation was shown by the fact that it had its 
attorney, Jay Krupin, conduct union avoidance seminar
s at the Hotel soon after its takeover.  In 
fact, Krupin conducted similar uni
on avoidance seminars in both Ch
erry Hill and Halifax after 
the job fairs Respondent c
onducted at those locations. 
Further evidence of Respondent™s unlawful intent
 is shown by the fact that Respondent did 
not act in accordance with its normal hiring 
practice.  As shown a
bove, Respondent™s normal 
practice is to interview the existing work force when there is an existing work force.  It deviated 

from that practice in this case, as it did in Cherry Hill and Halifax, two unionized locations.  
The Board will also infer a discriminatory anti-union intent on the part of a new owner when it 
deviates from its own past hiring practices, or
 where the employer is unable to provide a 
credible and rational explana
tion for its deviation.  In 
Love™s Barbeque No. 62
, 245 NLRB 78, 
80 (1979), enfd. in pertinent part 640 F.2d 694 
(9th Cir. 1981), the new owner altered its 
normal hiring procedure by utilizing blind newspaper advertisements that did not identify the 
restaurant, and by interviewing applicants at a nearby motel rather than at the restaurant it-
self.66  Since the employer could not explain its 
change in hiring practice, the Board inferred 
that the employer deviated from past practice 
in order to avoid hiring the union-represented 
predecessor work force.  
The Board noted in 
Love™s Barbeque that it is permissible to infer that an employer devi-
ated from its past hiring practices for an unlawfu
l reason when it advances a false reason for its 
actions.  Id. at 79Œ80.  In this case, nothing could 
be more glaring than the false reason set forth 
in Respondent™s position statements, that it held 
the job fair because the Hotel had closed.  
Moreover, Respondent™s shifting reasons, as shown by Buffam™s denial at trial that closure of 
                                                          
 66 Id. at 79Œ80. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 528 the Hotel was a factor in the decision to hold a j
ob fair, provide further proof of unlawful intent.  
Precision Industries, 320 NLRB 661 fn. 5 (1996). 
Moreover, Buffam, Chase, and Barbieri gave 
confused and contradictory reasons for Re-
spondent™s decisions, providing further support of 
unlawful motive.  Id.  Similarly, in its last 
position statement, Respondent argued that the f
act that WARN notices had been issued was a 
factor in its decision to hold a job fair.  The defense put forth in that position statement that it 
needed to recruit from the public, rather than hire the existing work force as was its past prac-
tice, because the bankruptcy trustee gave the predecessor employees WARN Act notices, was 
meritless.  The WARN Act was intended to provid
e employees with notice that a sale or layoff 
may occur,67 by imposing liability on the business owner if it fails to give such notice and a 
sale or layoff 
does occur.68  Providing a WARN Act notice is simply a prudent business 
decision, and an employer is not obligated to clos
e or transfer the business or to lay off employ-
ees just to be consistent with the WARN Act no
tice. Moreover, the record showed conclusively 
that it was Respondent who initiall
y proposed to Prudential that 
the WARN notices be issued, 
and Respondent insisted on reviewing those WARN 
notices before the trustee issued them, and 
it was Respondent who insisted on closing the Hote
l.  Advancing such a spurious reason for not 
hiring the predecessor was part and parcel of Re
spondent™s attempt to portray itself as unable to 
meet with the existing work force, and s
upports the inference of unlawful motive.  
Precision 
Industries, supra. The evidence is thus overwhelming that Respondent harbored animus towards the Union, 
and that animus dictated its decision to not interview the existing work force at the Hotel, not to 

hire the existing work force, and to hold the job fair.  In 
Precision Industries, supra, the Board 
found a violation where the employer adopted employment scr
eening procedures that might 
have some reasonable business purpose, but where 
the evidence showed that the employer had 
chosen the otherwise lawful screening pro
cedures for an unlawful reason.  Id. at 662. 
Without more, a prima facie case of discrimin
ation has been made.  Assuming arguendo 
that Respondent™s subjective hiri
ng criteria and interview questi
ons were not per se unlawful, 
the evidence is overwhelming that Respondent chose 
to engage in that hiring practice to avoid 
hiring a majority of its employees from the predecessor work force, and thereby violated 

Section 8(a)(3) of the Act.  Id.  Once a prima 
facie case is established that Respondent had an 
unlawful purpose for its use of the job fair, the 
burden switches to Respondent to demonstrate 
for each applicant that the person would 
not have been hired.  Id. at 662 fn. 8; 
Daufuskie Island Club & Resort, Inc.
, 328 NLRB No. 415. fn. 3 (1999). 
Having set up a system in which subjective imp
ressions of screeners and interviewers were 
the basis for determining who got hired, rather 
than establishing objective criteria based on 
normal criteria such as skills and experience, work history, attendance, and similar criteria, 

Respondent has made it virtually impossible for it to establish a 
Wright Line
 defense.  Respon-
dent has nothing but hearsay statements in the reco
rd, all from the job fair, to justify its decision 
not to hire certain employees.  Other than the criteria which it chose to use in this case precisely 
to weed out a union majority, there is simply nothing in the record to justify not having to make 
a reinstatement offer to all of the named discriminatees. 
A prima facie case is made 
as well based on the actual c
onduct of the job fair.  In 
Monfort of Colorado, 298 NLRB 73 (1990), enfd. in pertinent part 965 F.2d 1538 (10th Cir. 1992), the 
Board held that an employer™s disparate application of hiring criteria to predecessor employees 
violated Section 8(a)(3) of the Act.  The way the job fair was created, and the way it was 
conducted, also reveals Respondent
™s unlawful intent.  Barbieri
™s conscious act of purging 
experience-related questions from the intervie
w evaluation forms, questions which she ac-
knowledged would have been beneficial for the 
predecessor employees because the Hotel was 
by far the largest in that area, showed that she was fine-tuning the system to the detriment of 
the predecessor employees.  Furthermore, the ac
tual conduct of the job 
fair shows Respondent™s 
discriminatory intent. 
The system created by Barbieri enabled Respondent to carefully control the job fair and the 
flow of applicants.  Applicants entered the ballroom and were imme
diately met by Respon-
dent™s greeters, then sent to a table to receive
 an application.  After filling out the application, 
                                                          
 67 Congress expressly encouraged employers to provide notices even 
when the sale or layoff is in the proposal stage.  29 U.S.C. § 2106. 
68 29 U.S.C. § 2101(b). 
Respondent™s employees reviewed the applica
tion and then provided the applicant with a number.  After being screened, the applicant™s forms were put into separate piles for those that 

advanced to interviews, or those who were reje
cted.  Throughout the job fair, Barbieri proc-
essed the job fair forms into the job log that was documenting only why applicants were 
rejected.  Thus, from the moment an applic
ant stepped in the door, Respondent tracked his 
progress through the job fair process.  Barbieri, her managers and her attorney met every night 

and reviewed the results of the day.  Careful 
review of those results shows that predecessor 
employees, and particularly those who were union
 activists and supporters
, were treated differ-
ently and weeded out in the process.  
As detailed above, the evidence overwhelmingly reveals that Respondent™s hiring criteria 
were applied in a manner that systematically screened out the predecessor work force.  Dis-
criminatees were rejected based on their resp
onses to questions relating to Respondent™s 
asserted all important criterion of guest hospitality and demeanor, while new employee appli-

cants who provided similar responses were not reje
cted.  Although Respondent claimed that by 
seeking a guest services or hospitality mindset, it would want employees who would be moti-

vated by doing the job and who would work we
ll with other employees ﬁinternal customers,ﬂ 
discriminatees were rejected for stating that they wanted to work at the hotel because they liked 

their job well and enjoyed working with their colleagues. 
Likewise, while emphasizing that the successful
 applicant would show 
a genuine interest in 
serving the guest, Respondent re
jected discriminatees who specif
ically mentioned that they 
wanted to serve guests and other hotel customers, while failing to reject new employee appli-

cants who said they wanted to work at the hotel simply because they had seen the job adver-
tisement in the newspaper or because they wanted
 a job that was close to home.  In addition, 
although Respondent™s hospitality hiring crite
rion emphasized smiling, discriminatees were 
rejected for not smiling during their screenings, while several new employee applicants that 
failed to smile were not rejected.  Moreover, discriminatees were rejected for needing schedul-
ing restrictions, while numerous new employee app
licants were not rejected and hired in spite 
of such restrictions.  In many cases, new empl
oyee applicants who were not rejected had far 
more restrictive scheduling limitations than discriminatees. 
Furthermore, discriminatees were
 rejected without having been
 given critical information 
by the screeners.  Thus, discriminatees did not
 know the job available, its requirements, and 
most frequently the wage rate.  Hence, a number of discriminatees were rejected based on their 
pay expectations, without having been informed 
of the wage rate being paid.  This directly 
violated the written instructions given to the screeners to tell applicants the wage rate.  The 
most glaring manner in which a predecessor em
ployee was treated was shown by the case of 
Zosh Flammia, a union leader and a waitress with over 10 years of experience.  When she 
asked what her wage rate would be in banquets, sh
e was told that a rate had not yet been set.  
That was untrue, as each screener had been given a list of employee classifications and wage 

rates.  What possible rational (and not unlawful)
 reason would the screener have for not an-
swering the question correctly?  Having given th
e wrong answer as to what she would like to 
make, Flammia then got the bum™s rush out the 
door with the rest of the veteran union adher-
ents.  She met Tom Oakley on the way, and they
 met with Robert Cappe
tta who curiously knew 
Oakley™s name.  The very fact that Cappetta knew who Oakley was after his 5-minute screen 
and bum™s rush indicates that 
Respondent was carefully monitoring the screens as they oc-
curred.   Discriminatees were not asked whether they would like to apply for and perform new jobs 
or new job functions (where the job they had applied for had been combined with other job 

functions), or whether they would perform their job in a new fashion, while Respondent readily 
considered and hired new employee applicants 
for positions for which they did not apply and 
for which they had no background.  Even discrimina
tees who asked the screeners if there were 
any other positions for which they could be co
nsidered were not told about other possible 
positions, while new employee applicants received unsolicited suggestions for alternative 

positions.  For some discriminatees, it appears that their screens were so abbreviated that they 
were not even asked the questions 
contained on the screening form.  
Respondent™s inconsistent application of its hiring procedur
es is also evident by the fact 
that some discriminatees™ responses were imprope
rly recorded by screeners and interviewers, 
resulting in their rejection for employment.  By contrast, as evidenced by the Yale students™ 
experience, new employee app
licants™ actual responses were
 disregarded and instead the 
 WATERBURY HOTEL MANAGEMENT LLC 529 coached ﬁcorrectﬂ responses provided by the inte
rviewers were recorded on the forms.  For 
many new employee applicants, questions cons
idered so important by
 Respondent for uncover-
ing guest service orientation were not even asked and the interview forms were not completed.  
Respondent offered no explanation for its failure to
 call Cappetta to testify 
in order to rebut his 
statement to the Yale students, a group of college kids who would be graduating shortly and 
had serious transportation problems, but who 
were all offered employment nonetheless.  
Cappetta™s statement dramatically reveals that the job fair process was skewed to defeat the 

employment prospects of the union employees.
  Unfortunately for Cappetta, who seemed 
focused on these students, it evidently never crossed his mind that they were there to help the 
Union.  The Yale students were given extraordin
ary consideration, despite
 some of the obvious 
problems in hiring them, such as transportati
on, scheduling, and their 
impending graduation.  
By hiring the Yale students, as well as in Ca
ppetta™s statement to them, Respondent showed 
that its concerns for staffing were not at all 
normal.  Once again the tail was wagging the dog. 
Respondent may attempt to defe
nd its misapplication of its own hiring criteria as random 
errors, but such an explanation is undermined by
 two factors:  (1) the number of misapplica-
tions, which predominantly disadvantaged the discriminatees and (2) the unrebutted statement 
by Cappetta, Respondent™s top official at the Ho
tel, indicating that Respondent systematically 
ignored the screening and interview questions and results. 
The fact that some predecessor employees we
re hired does not change the abundance of 
evidence of disparate application 
of hiring criteria to the di
sadvantage of the majority of 
predecessor employees.  Respondent monitored th
e job fair process and carefully allowed a 
minority of predecessor employees to slip thr
ough and be hired.  The predecessors that were 
hired were generally either empl
oyees who had only worked at the Hotel a short time before the 
closing and had little involvement in the Union, or
 were open antiunion employees.  It was not 
an accident that the most notorious antiunion employee, Brian Griffin, who had filed the 
decertification petition with the Region, Brian Griffi
n, was hired.  It is fascinating to see how 
Brian Griffin was positively described by his 
interviewer as a person who ﬁcared about the 
hotelﬂ and was a ﬁteam player.ﬂ  Clearly, Resp
ondent wanted ﬁteam playersﬂ and not trouble-
some union supporters.  Not coincidentally, as soon as Yale student Francis Engler began 
wearing a union button, he was terminated for not 
being a ﬁteam player.ﬂ  Moreover, the fact 
that not one open union supporter was hired is esp
ecially revealing how effective the controls 
implemented by Barieri was.  In light of all 
the circumstances, glaring discrepancies cannot be 
merely coincidental. 
For the reasons stated above, 
Respondent™s use, and misuse of subjective criteria makes it 
virtually impossible for Respondent to establish a 
Wright Line
 defense for any employee.  
Respondent may argue that some employees were not willing to work in the particular classifi-
cation for which they applied, due to some cha
nges in job duties, such as Marilyn Rossi.  
However, Respondent narrowed the choice for 
discriminatees, while expanding the choice for 
stranger applicants.  Any employ
ee such a Rossi should be offere
d reinstatement to any avail-
able position for which she is qualified.  Otherwise, Respondent will have profited from its 
unlawful scheme.  Further, the evidence s
hows that Respondent began utilizing waitstaff 
exclusively in either the restaurant or the ba
nquet area not long after the opening.  Similarly, 
Respondent™s witnesses admitted that once the Hotel opened, it 
began to look more narrowly at 
what skills employees already had.  Because Res
pondent created a situation in which its use of 
criteria and classifications were so skewed in fa
vor of strangers, and against predecessors, and 
it has introduced no nonhearsay evidence upon which to base a 
Wright Line
 defense (and even 
that evidence being tainted), 
Respondent should be required to 
make employees whole, and to 
offer them reinstatement to any position for which they are qualified. 
4. The Respondent unilaterally imp
lemented initial working conditi
ons and refused to recognize 
or bargain with the Union 
Section 8(a)(5) makes it an unfair labor practice for an employer ﬁto refuse to bargain col-
lectively with the representatives of his employee
s, subject to the provisions of Section 9(a).ﬂ  
In 
Burns, supra, the Court upheld the proposition that 
a mere change of employers or of owner-
ship of an enterprise did not mean that the ne
w employer had no obligation to bargain with its 
predecessor™s employees.  In the circumstances of that case, and where ﬁthe bargaining unit 
remained unchanged and a majority of the employees hired by the new employer are repre-
sented by a recently certified bargaining agent,
ﬂ the court found a duty to bargain on the part of 
the new employer.  This doctrine was refined in 
Fall River Dyeing & Finishing Corp. v. NLRB
, 482 U.S. 27, 43Œ45 (1987), with the Court™s holding ﬁthat a successor™s obligation to bargain is 
not limited to a situation where the union in question has been recently certified.  Where . . . the 
union has a rebuttable presumption of majority stat
us, this status continues despite the change 
in employers and the new employer has an obliga
tion to bargain with that union so long as the 
new employer is in fact a successor of the old 
employer and the majority of its employees were 
employed by the predecessor.ﬂ [At 41, footnote omitted.] 
In 
Fall River Dyeing
, supra, the court went on to discu
ss the appropriate approach in deter-
mining whether an acquiring company is in fact a successor to the old company.  More specifi-
cally, where an 8(a)(5) violation is alleged in 
the context of one employer assuming the opera-
tions of a predecessor employer, the General C
ounsel must demonstrate both the majority or 
constructive majority status of the union in an 
appropriate unit, and a ﬁsubstantial continuityﬂ 
between the employing enterprises.  
Fall River Dyeing, supra at 43.  As stated by the Board in 
another case involving the take
over of a cleaning operation  
 The threshold test developed by the Boar
d and approved by the Supreme Court in 
Burns 
 and 
Fall River Dyeing
 for determining successorship is:  (1) whether a majority of the new em-
ployer™s work force in an appropriate unit ar
e former employees of 
the predecessor employer; 
and (2) whether the new employer conducts esse
ntially the same business as the predecessor 
employer.  [
Sierra Realty
, supra at 835.  Footnoted citations omitted.]  
 The court in 
Fall River Dyeing
, supra at 43, focused on the following criteria in determin-
ing whether there exists the requisite ﬁsubstantial continuity,ﬂ namely, 
 [W]hether the business of both employers is esse
ntially the same, whether the employees of the 
new company are doing the same jobs in the sa
me working conditions under the same supervi-
sors, and whether the new entity has the same 
production process, produces the same products, 
and basically has the same body of customers.  
 The Board has recently dealt with successorship issues in a hotel case, where the new em-
ployer engaged in an unlawful scheme to not hi
re the predecessor employees.  In that case, 
Daufuskie Island Club & Resort
, supra, the judge found continuity where the employer admit-
ted it would have recognized the union had he hire
d the predecessor employees.  In this case, 
Buffam admitted he would have recognized the 
Union, depending on how the pending decerti-
fication petition was resolved.  The employee job classification were similar to the predecessor, 
and the work being performed was basically th
e same.  The record in this case makes abun-
dantly clear that the employees were performing the exact same work as was performed by the 
predecessor, albeit with some merger of dutie
s for particular classifications.  Such minor 
restructuring of job duties did not change the e
ssential nature of the 
work being performed, 
which was hotel work.  The Hotel continued to 
serve the public the same services offered by 
the predecessor, and did so under the same name 
as the predecessor.  Respondent in this case 
continued operating as a Four Points for at leas
t 2 years.  A number of former managers and 
supervisors of the predecessor were hired, as 
were a number of unit employees.  Thus minor 
changes in job duties, a subject which in itself 
a mandatory subject of bargaining, cannot defeat 
the fact that the Hotel™s operation was fundamentally the same. Based on these factors, Re-

spondent should be found to be a succ
essor of the predecessor. Id.. at 418 
Clarion Hotel-Marin, 279 NLRB 481, 489Œ490 (1986). 
Secondly, turning to the issue of majority status within the above-described unit, [i]t is now 
well settled that where, as here, an employer 
is found to have engaged in a discriminatory 
refusal to hire its predecessor™s employees, the Board infers that all the former employees 

would have been retained, abse
nt the unlawful discrimination,ﬂ Love™s Barbeque Restaurant No. 62, supra; Kallman v. NLRB
, 640 F.2d 1094, 1100Œ1101, 107 (9th Cir. 1981).  Under such 
circumstances the Board presumes that the uni
on™s majority status would have continued.  
State 
Distributing Co., 282 NLRB 1048 (1987).  Concerning the inference that former employees 
would have been retained, see also, e.g., 
New Breed Leasing Corp. v. NLRB
, 317 NLRB 1011, 
1025 (1995), enfd. 111 F.3d 1460 (9th Cir. 1997); 
American Press, Inc. v. NLRB
, 833 F.2d 621, 
626 (6th Cir. 1986).   Thus, since Respondent meets the ﬁcontinuity of the employing enterpriseﬂ under 
Fall 
River Dyeing
, supra, and the Union would have continue
d to enjoy majority status but for the 
discrimination, Respondent is a Burns successor.  Accordingly, Respondent also violated 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 530 Section 8(a)(5) by refusing to recognize and bargain with the Union.  
Daufuskie Club, Inc.
, supra. In addition, where, as here, a succe
ssor employer has discriminatorily excluded its 
predecessor™s union-represented employees from 
employment, the employer loses its normal 
privilege under 
Burns to unilaterally set its initial employ
ment conditions without first bargain-ing with the predecessor™s incumbent union.  
Burns, supra at 294.  It is undisputed that Respondent has different
 wages, hours, benefits, and other terms and 
conditions of employment than the predecessor.  Thus, Respondent further violated Section 
8(a)(5) by unilaterally implementing its initial working conditions which were different from 
those in effect under the predecessor, and which 
relate to wages, hours, and working conditions 
within the meaning of the Act.  Id.; 
U.S. Marine Corp. v. NLRB
, supra. As the argument set forth above demonstrates
, the preponderance of the evidence estab-
lishes that Respondent violated S
ections 8(a)(1) and (3) of the 
Act by failing and refusing to 
hire the predecessor™s unionized employees, and violated Section 8(a)(5) of the Act by refusing 
to recognize and bargain with the Union and by unilaterally implementing initial working 
conditions which were different from those in e
ffect under the predecessor (which were manda-
tory subjects of bargaining). 
CONCLUSIONS OF LAW 
1.  New Castle Hotels LLC and its subsidiaries, Waterbury Hotel Equity LLC and 
Waterbury Hotel Management LLC, constitute a single-integrated business and are a single 
employer within the meaning of the Act and constitute an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Local 217, Hotel and Restaurant Employee
s & Bartenders Union, AFLŒCIO is a labor 
organization within the meaning 
of Section 2(5) of the Act. 
3.  On July 10, 1995, the Union was certified as 
the exclusive collectiv
e-bargaining repre-
sentative of the employees of J.L.M. Inc., 
d/b/a Sheraton Hotel Waterbury and from July 10, 
1995, to January 1997, the Union was the exclusive 
collective-bargaining representative of the 
employees  in the following described unit: 
 All regular full time and regular part time employees including employees performing receiver, 
cook, dishwasher, night cleaner, bartender, ba
rback, banquet server, banquet set-up, coat room 
attendant, waiter/waitress, cashier, room service,
 front desk, PBX operator, night auditor, reser-
vationist, bellman, maid, houseman, floorman, la
undry, inspectress, maintenance, and sports 
complex attendant duties at the Hotel; excluding office clerical employees, gift shop employees, 

sales employees and guards, professional employees
 and supervisors as described in the Act. 
 4.  About February 16, 1995, the Trustee was du
ly certified by the United States Bank-
ruptcy Court, District of Connecticut, as the trus
tee in bankruptcy of J.L.M. Inc., d/b/a Shearton 
Hotel Waterbury, with full authority to continue
 the operations of J.L.M. Inc., d/b/a Sheraton 
Hotel Waterbury and to exercise all poweres necessary to the administration of the Hotel™s 
business. By virtue of the acts and conduct described above, J.L.M. Inc., d/b/a Sheraton Hotel 
Waterbury and the Trustee were at all materi
al times since February 16, 1996, alter egos and a 
single employer within the meaning of the Act. 
5.  Respondent has violated Section 8(a)(1) an
d (3) of the Act, since about January 28, 
1997, by refusing to hire the individuals named 
in Appendix B to this decision because they 
joined and assisted the Union and engaged in concerted activities, and to discourage employees 

from engaging in these activities. 
6.  In January 1997, Respondent purchased the Hotel from Michael J. Daly, Chapter 11 
Trustee for the Estate of J.L.M. Inc., d/b/a 
Sheraton Hotel Waterbury and but for the conduct 
described in paragraph 5  above, 
would have employed, as a majo
rity of its employees at the 
Hotel, individuals who were previ
ously employees of the Trustee. 
7.  Respondent has continued the employing entit
y and is a successor to the Trustee of the 
operation of the Hotel. 8.  At all material times since January 1997, base
d on Section 9(a) of the Act, the Union has 
been the exclusive collective-bargaining repres
entative of the Respondent™s employees in the 
Unit 69                                                           
                                                                                             
69 I have found at an earlier point in this decision that the appropriate 
unit should be: All full-time and regular part time employees, including 
all guest relations agents, express service agents, express service super-
9.  Since about January 1997, Respondent has viol
ated Section 8(a)(1) and (5) of the Act by 
failing and refusing to recognize and bargain with the Union as the exclusive collective-
bargaining representative of the unit employees.  
10.  Since about January 1997, Res
pondent has violated Section 8(a)(1) and (5) of the Act 
by establishing rates of pay, benefits, hours of
 work, and other terms and conditions of em-
ployment for employees in the unit, without prio
r notice to the Union and without affording the 
Union an opportunity to bargain with respect to this conduct. 
11.  Respondent has violated Section 8(a)(1) and (5) of the Act, since about February 1997, 
by promulgating, maintaining, and enforcing a rule prohibiting employees from wearing union 
buttons at the Hotel. 
12.  Respondent has violated Section 8(a)(1) a
nd (3) of the Act by discharging employees 
Francis Engler on April 2, 1997, Joann Y. Lo on April 7, 1997, and Jonathan D. Zerolnick on 
April 9, 1997, because they engaged in union activities. 
13.  The unfair labor practices committed by Res
pondent are unfair labor practices affecting 
commerce within the meaning of Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in 
certain unfair labor practices, I find that it 
must be ordered to cease and desi
st and to take certain affirmativ
e action designed to effectuate 
the policies of the Act. 
Having found that Respondent unlawfully discha
rged Joann Lo, Francis Engler, and Jona-
than Zerolnick and further, unlawfully  refused to consider for hiring and refused to hire former 

employees of the Hotel, I shall order that Resp
ondent offer to Joann Lo, Francis Engler, and 
Jonathan Zerolnick, and the employees listed in appendix B to this decision immediate and full 
employment, without prejudice to their seniority 
and other rights previously enjoyed, discharg-
ing if necessary any employees hired in their 
place. If Respondent does not have sufficient 
positions available the remaining employees shall be
 placed on a preferential hiring list.  Joann 
Lo, Francis Engler, and Jonathan Zerolnick a
nd the employees listed in Appendix B shall be 
made whole for any loss of earnings and othe
r benefits, computed on a quarterly basis from 
date of discharge to date of proper offer of 
reinstatement, less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in 
New 
Horizons for the Retarded, 283 NLRB 1173 (1987). 
On request, the Respondent shall bargain with the Union c
oncerning wages, hours, and 
other terms and conditions of employment. Furthe
rmore, in order to remedy the Respondent™s 
unlawful unilateral changes, I shall order the Re
spondent to rescind any changes in employees™ 
terms and conditions of employme
nt unilaterally effectuated and 
to make the employees whole 
by remitting all wages and 
benefits that would have been 
paid absent Respondent™s unlawful 
conduct, until the Respondent negotia
tes in good faith with the Union to agreement or impasse. 
As the Seventh Circuit stated in enforcing the Board™s decision in 
U.S. Marine Corp.,
 a reme-
dial measure of this kind not only is ﬁdesigne
d to prevent [the Res
pondent] from taking advan-
tage of its wrongdoing to the detrime
nt of the employees. . . [but a]
 return to the status quo ante 
at least allows the bargaining process to
 get under way.ﬂ Supra, 944 F.2d at 1322Œ1323. Em-
ployees shall be made whole in the manner prescribed in 
Ogle Protection Service, 
183 NLRB 
682 (1970), with interest as prescribed in 
New Horizons for the Retarded, supra.  Respondent shall be ordered, within 14 days from the date 
of the Order herein, to remove 
from its files any reference to the unlawful disc
harges of Joann Lo, Francis Engler, and Jona-
than Zerolnick and the unlawful refusal to employ the employees named in appendix B,  and 
 visors, night auditors, housekeeping employees, housekeeping supervi-
sors, desk attendants/health club at
tendants, food service agents, bar 
attendants, culinary service assistants/food and beverage assistants, 
conference captains, concierge/Club Lounge host/hostess, Café Pronto 

host/hostess, cooks (1st and 2nd), utility workers/cafeteria, kitchen 
administrative assistant/receiver, 
shipping and receiving clerks, and 
engineering employees (Classes 1 th
rough 4) employed by Respondent 
at its Waterbury, Connecticut fac
ility; but excluding all other employ-
ees, all office clerical employees, gift shop employees, sales employ-
ees, and all guards, professional empl
oyees and supervisors as defined 
in the Act.  WATERBURY HOTEL MANAGEMENT LLC 531 notify the employees in writing that this has been
 done and that the discharges and refusals to 
employ will not be used against them in any way. 
Respondent shall be ordered to rescind its rule prohibitin
g the wearing of union buttons by 
its employees. 
On these findings of fact and conclusions of 
law and on the entire record, I issue the follow-
ing recommended70  
ORDER 
The Respondent, New Castle Hotels LLC, and its subsidiari
es, Waterbury Hotel Manage-
ment LLC and Waterbury Hotel Equity LLC, Wa
terbury, Connecticut, its officers, agents, 
successors, and  assigns, shall 
1.  Cease and desist from 
(a)  Refusing to hire bargaining unit employees of J.L.M. Inc., d/b/a Sheraton Hotel 
Waterbury and the Trustee, the predecessor empl
oyer, because of their union-represented status 
in the predecessor™s operation, or otherwise 
discriminating against the employees to avoid 
having to recognize and bargain with the 
Local 217, Hotel and Restaurant Employees & 
Bartenders Union, AFLŒCIO. 
(b)  Refusing to recognize and bargain in g
ood faith with the Union as the exclusive collec-
tive-bargaining representative of its employees in the following appropriate unit: 
 All full-time and regular part-time employees, including all guest relations agents, express ser-
vice agents, express service supervisors, night auditors, housekeeping employees, housekeeping 
supervisors, desk attendants/health club attendants, food service agents, bar attendants, culinary 
service assistants/food and beverage assistants, conference captains, concierge/Club Lounge 
host/hostess, Café Pronto host/hostess, cooks (1st
 and 2nd), utility workers/cafeteria, kitchen 
administrative assistant/receiver, shipping a
nd receiving clerks, and engineering employees 
(Classes 1 through 4) employed by Respondent at
 its Waterbury, Connecticut facility; but ex-
cluding all other employees, all office clerical em
ployees, gift shop employees, sales employees, 
and all guards, professional employees and supervisors as defined in the Act. 
 (c)  Unilaterally changing wages, hours, and 
other terms and conditions of employment of 
unit employees without first giving notice to
 and bargaining with the Union about these 
changes. 
(d)  Unilaterally promulgating, maintaining, and enforcing a rule prohibiting employees 
from wearing a union button. 
(e)  Discharging employees because they enga
ge in union or other protected concerted ac-
tivities. 
(f)  In any like or related manner interfering with, restraining, or coercing employees in the 
exercise of their rights under Section 7 of the Act. 
2.  Take the following affirmative action necessary to effectuate the policies of the Act. 
(a)  Within 14 days of this Order, offer to the unit employees of the predecessor, J.L.M. 
Inc., d/b/a Sheraton Waterbury Hotel and the Trus
tee, named in appendix B to this decision, 
who would have been employed by the Respondent but for the illegal discrimination against 
them, employment at the Hotel, or if such positions no longer exist, in substantially equivalent 
positions, without prejudice to their seniority a
nd other rights and privileges previously en-
joyed, discharging if necessary any employees hi
red in their place. If Respondent does not have 
sufficient positions available, the remaining employees shall be placed on a preferential hiring 
list. In addition, make whole, 
with interest, the following named employees for any loss of 
earnings and other benefits they
 may have suffered by reason of the Respondent™s unlawful 
refusal to employ them. 
(b)  Within 14 days of this Order, offer Jo
ann Lo, Francis Engler,  and Jonathan Zerolnick 
immediate and full reinstatement to their former jobs, or if those jobs no longer exist, to 

substantially equivalent
 positions, without prejudice to thei
r seniority and other rights and 
privileges previously enjoyed, and make them whol
e, with interest, for any loss of earnings or 
                                                          
                                                           
70 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
other benefits suffered as a result of the discrimination against them in the manner set forth in 
the remedy section of this decision. 
(c)  Within 14 days of this Order, remove from its files any reference to the unlawful refusal 
to hire any of the employees named in appendix 
B and any reference to the unlawful discharges 
of Joann Lo, Francis Engler, and Jonathan Zeroln
ick, and within 3 days thereafter notify these 
employees in writing that this has been done a
nd that the unlawful refusal to hire and dis-
charges will not be used against them in any way. 
(d)  Preserve and, within 14 days of a request, 
make available to the Board or its agents for 
examination and copying, all payroll records, social security payment records, timecards, 

personnel records and reports, and a
ll other records, including an 
electronic copy of the records 
if stored in electronic form,  necessary to an
alyze the amount of backpay due under the terms of 
this Order. 
(e)  Recognize and, on, request, bargain with th
e Union as the exclusive representative of 
the employees in the above described appropri
ate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody the understanding in a signed agree-

ment. (f)  Notify the Union in writing that it recogniz
es the Union as the exclusive representative 
of its unit employees under Section 9(a) of the Ac
t and will bargain in w
ith it concerning terms 
and conditions of employment for employees in the unit. 
(g)  On the request of the Union, rescind any 
departures from terms and conditions of em-
ployment that existed immediately prior to Res
pondent™s takeover of the predecessor J.L.M. 
Inc., d/b/a Sheraton Hotel Waterbury/Trustee™s 
operation, retroactively 
restoring preexisting 
terms and conditions of employment, including 
wage rates and benefit 
plans and make whole 
the bargaining unit employees by remitting all wages and benefits that would have been paid 
absent such unilateral change
s from January 28, 1997, until it nego
tiates in good faith with the 
Union to agreement or to impasse. Nothing in this Order shall be construed to authorize or 

require the Respondent to withdraw any improved 
condition or to result in the employees™ loss 
of any beneficial unilateral change. 
(h)  Rescind its rule prohibiting the wearing of union buttons by employees. 
(i)  Within 14 days after service by the Region, 
post at its Hotel in Waterbury, Connecticut 
copies of the attached notice marked ﬁAppendix 
A.ﬂ71 Copies of the notice, on forms provided 
by the Regional Director for Region 34, after being signed by the Respondent™s authorized 
representative, shall be poste
d by the Respondent immediately upon receipt and maintained for 
60 consecutive days in conspicuous places incl
uding all places where notices to employees are 
customarily posted. Reasonable st
eps shall be taken by the Re
spondent to ensure that the 
notices are not altered, defaced, or covered by an
y other material. In the event that, during the 
pendency of these proceedings, the Respondent ha
s gone out of business or closed the facility 
involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees an
d former employees employed by the Respondent 
at any time since April 7, 1997. 
(j)  Within 21 days after service by the Regi
on, file with the Regional Director a sworn cer-
tification of a responsible offici
al on a form provided by the Region attesting to the steps that 
the Respondent has taken to comply. 
APPENDIX B 
Individuals Respondent Refused to Hire 
  Debbie D™Agostino   
Anna Light 
 Kevin Anderson 
 Leatha Lipusz 
 Bella Berdan  
Harold Luna 
 Yolanda Berardo 
 William Martin 
 Patricia Blake  
Ernest Mayshaw 
 Patricia Bender  
Kathy Meccariello 
 71 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 532  Vivian Bertelsen  Robert Murgatroy 
 Michael Bibeau  
Kathryn Nicholson 
 Nelson Buxton  
Thomas Oakley 
 Thomas Castonguay  Luis Ocasio 
 Lynne Ciacin  
Steven Ortega 
 Sharon Colangelo  Amy Ouellette 
 Randy Cremasco  Cynthia Pavlik 
 Estelle Davila   
Louise Pesce 
 Paul Depecol  Daniel Peszek 
 Mike Doughwright  
Sheryl Pinho 
 Linda Doughwright  
Reynaldo Ramos 
 Sigfredo Echandia  
Geilson Ribeiro 
 Cecilio Echandia 
 Iris Rasbo/Berengeur 
 Martin Echandia 
 Denise Rodriquez 
 Carmelo Feliciano  
Marilyn Rossi 
 Zosh Flammia  Steven Ruegg 
 Jose Garcia  Patricia Salouski 
 Steven Giancarli 
 Larry Schwartz  
 Melissa Gugliotti 
 Eliza Svehlak  
 Hasip Hasipi  
Alberto Tavares  
 Barbara Hillman 
 Candida Vadnais  
Vera Jackson  
Caryn Vareika  
Eric Johnson  
Susan Vaughn  
 Sylvia Kelley  
Eleanor Williams  
 Rene LaVorgna  
Brenda Williams  
 Regina Levesque  Beatrice Saunders 
  